EXHIBIT 10.2
Execution Copy
Master Services Agreement
by and between
ACI Worldwide, Inc.
and
International Business Machines Corporation

 

 



--------------------------------------------------------------------------------



 



Execution Copy

                  1.   Background, Goals and Objectives     1  
 
               
 
  1.1   Background, Goals and Objectives     1  
 
               
 
  1.2   Construction     2  
 
                2.   Definitions     2  
 
               
 
  2.1   Certain Definitions     2  
 
               
 
  2.2   Inclusion of Affiliates in Definition of ACI and Vendor     2  
 
               
 
  2.3   Other Defined Terms     2  
 
                3.   Services     3  
 
               
 
  3.1   General     3  
 
               
 
  3.2   Implied Services     3  
 
               
 
  3.3   Services Evolution     4  
 
               
 
  3.4   Services Variable in Scope and Volume     5  
 
               
 
  3.5   Work Prioritization     5  
 
               
 
  3.6   Services Performed by ACI or Third Parties     5  
 
               
 
  3.7   Existing Equipment and Vendor Supported Software     6  
 
               
 
  3.8   Transition     6  
 
               
 
  3.9   ACI IT Standards     6  
 
               
 
  3.10   End Users of the Services     7  
 
               
 
  3.11   Projects     7  
 
               
 
  3.12   Protection of ACI Information     8  
 
               
 
  3.13   Relocation of the Services     8  
 
               
 
  3.14   Acquisitions and Divestitures     8  
 
               
 
  3.15   ACI Retained Systems and Processes     9  
 
               
 
  3.16   Knowledge Sharing     9  
 
                4.   Term of Agreement     10  
 
               
 
  4.1   Term     10  
 
               
 
  4.2   Extension of Term     10  
 
                5.   Personnel     10  
 
               

Confidential
Master Services Agreement

 

Page i



--------------------------------------------------------------------------------



 



Execution Copy

                 
 
  5.1   Key Vendor Positions     10  
 
               
 
  5.2   Transitioned Personnel     12  
 
               
 
  5.3   Qualifications, Retention and Removal of Vendor Personnel     13  
 
                6.   Responsibility for resources     14  
 
               
 
  6.1   Generally     14  
 
               
 
  6.2   Intentionally left blank     14  
 
               
 
  6.3   Financial Responsibility for Equipment     14  
 
               
 
  6.4   Equipment Access and Operational and Administrative Responsibility    
14  
 
               
 
  6.5   Financial Responsibility for Software     15  
 
               
 
  6.6   Third Party Contracts     16  
 
               
 
  6.7   Required Consents     16  
 
               
 
  6.8   Straddle Agreements     16  
 
                7.   Software and Proprietary Rights     16  
 
               
 
  7.1   ACI Software     16  
 
               
 
  7.2   Vendor Software     17  
 
               
 
  7.3   ISV Software     18  
 
               
 
  7.4   Rights in Newly Developed Software and Other Materials     19  
 
               
 
  7.5   Export     21  
 
                8.   Office Space     21  
 
               
 
  8.1   ACI Obligations     21  
 
               
 
  8.2   Vendor Obligations within ACI Office Space     21  
 
               
 
  8.3   Use of Vendor Facilities by ACI     22  
 
                9.   Service Levels     22  
 
               
 
  9.1   General     22  
 
               
 
  9.2   Failure to Perform     22  
 
               
 
  9.3   Critical Service Levels and Service Level Credits     23  
 
               
 
  9.4   Priority of Recovery Following Interruption of Services     23  
 
               
 
  9.5   User Satisfaction     23  
 
               

Confidential
Master Services Agreement

 

Page ii



--------------------------------------------------------------------------------



 



Execution Copy

                 
 
  9.6   Periodic Reviews and Adjustments to Service Levels     24  
 
               
 
  9.7   Measurement and Reporting     24  
 
                10.   Project and Contract Management     25  
 
               
 
  10.1   Governance Guidelines and Principles     25  
 
               
 
  10.2   Executive Steering Committee     25  
 
               
 
  10.3   Reports     25  
 
               
 
  10.4   Meetings     26  
 
               
 
  10.5   Procedures Manuals     26  
 
               
 
  10.6   Change Control     27  
 
               
 
  10.7   Subcontracting     29  
 
               
 
  10.8   Technology Planning and Budgeting     31  
 
               
 
  10.9   Quality Assurance and Improvement Programs     32  
 
               
 
  10.10   Management of Issues     32  
 
                11.   Audits, Record Retention     33  
 
               
 
  11.1   Intentionally left blank     33  
 
               
 
  11.2   Audit Rights     33  
 
               
 
  11.3   Vendor Internal Controls     35  
 
               
 
  11.4   Audit Follow-up     35  
 
               
 
  11.5   Records Retention     36  
 
               
 
  11.6   Discovery of Overcharge of ACI     36  
 
                12.   ACI Responsibilities     36  
 
                13.   Charges     37  
 
               
 
  13.1   General     37  
 
               
 
  13.2   Pass-Through Expenses     37  
 
               
 
  13.3   Incidental Expenses     37  
 
               
 
  13.4   Taxes     37  
 
               
 
  13.5   Extraordinary Events     39  
 
               

Confidential
Master Services Agreement

 

Page iii



--------------------------------------------------------------------------------



 



Execution Copy

                 
 
  13.6   New Services     39  
 
               
 
  13.7   Benchmarks for Cost of Services     40  
 
                14.   Invoicing and Payment     42  
 
               
 
  14.1   Invoicing.     42  
 
               
 
  14.2   Payment Due     42  
 
               
 
  14.3   Accountability     43  
 
               
 
  14.4   Pro-ration     43  
 
               
 
  14.5   Prepaid Amounts     43  
 
               
 
  14.6   Refunds and Credits     43  
 
               
 
  14.7   Deduction     43  
 
               
 
  14.8   Disputed Charges     43  
 
                15.   Safeguarding of Data; Confidentiality     44  
 
               
 
  15.1   General     44  
 
               
 
  15.2   Safeguarding ACI Data     44  
 
               
 
  15.3   Confidential Information     45  
 
               
 
  15.4   Corporate Information Risk Controls     48  
 
               
 
  15.5   Step-In Rights     49  
 
                16.   Warranty     49  
 
               
 
  16.1   General     49  
 
               
 
  16.2   Work Standards     50  
 
               
 
  16.3   Maintenance     50  
 
               
 
  16.4   Efficiency and Cost Effectiveness     50  
 
               
 
  16.5   Technology     50  
 
               
 
  16.6   Non-Infringement; Licenses     50  
 
               
 
  16.7   Authorization and Other Consents     51  
 
               
 
  16.8   Inducements     51  
 
               
 
  16.9   Viruses     51  
 
               

Confidential
Master Services Agreement

 

Page iv



--------------------------------------------------------------------------------



 



Execution Copy

                 
 
  16.10   Disabling Code     52  
 
               
 
  16.11   Deliverables     52  
 
               
 
  16.12   Software Ownership or Use     52  
 
               
 
  16.13   Other     52  
 
               
 
  16.14   Application     53  
 
               
 
  16.15   Disclaimer     53  
 
                17.   Insurance     53  
 
               
 
  17.1   Insurance     53  
 
               
 
  17.2   Insurance Provisions     54  
 
                18.   Indemnities     55  
 
               
 
  18.1   Vendor Indemnities     55  
 
               
 
  18.2   ACI Indemnities     56  
 
               
 
  18.3   Infringement     58  
 
               
 
  18.4   Indemnification Procedures     59  
 
                19.   Liability     59  
 
               
 
  19.1   General Intent     59  
 
               
 
  19.2   Liability Restrictions     59  
 
               
 
  19.3   Direct Damages     61  
 
               
 
  19.4   Duty to Mitigate     61  
 
               
 
  19.5   Disaster Recovery Plan     61  
 
               
 
  19.6   Force Majeure     62  
 
                20.   Dispute Resolution     63  
 
               
 
  20.1   Informal Dispute Resolution Process     63  
 
               
 
  20.2   Litigation     64  
 
               
 
  20.3   Continued Performance     64  
 
               
 
  20.4   Governing Law     64  
 
                21.   Termination     65  
 
               
 
  21.1   Termination For Cause By ACI     65  
 
               

Confidential
Master Services Agreement

 

Page v



--------------------------------------------------------------------------------



 



Execution Copy

                 
 
  21.2   Termination by Vendor     65  
 
               
 
  21.3   Termination for Convenience by ACI     66  
 
               
 
  21.4   Termination by ACI for Change of Control     66  
 
               
 
  21.5   Failure to Transition and Other Termination Rights     66  
 
               
 
  21.6   Termination Due To A Party’s Insolvency and Related Events     66  
 
               
 
  21.7   Intentionally left blank     67  
 
               
 
  21.8   Cumulative Termination Rights     67  
 
               
 
  21.9   Termination/Expiration Assistance     67  
 
               
 
  21.10   Bid Assistance     69  
 
               
 
  21.11   Equitable Remedies     69  
 
               
 
  21.12   Charge Adjustment     69  
 
                22.   Compliance With Laws     69  
 
               
 
  22.1   Compliance with Laws and Regulations Generally     69  
 
               
 
  22.2   Liens     70  
 
               
 
  22.3   Sarbanes-Oxley     70  
 
               
 
  22.4   International Considerations     71  
 
               
 
  22.5   Privacy Laws     71  
 
                23.   General     72  
 
               
 
  23.1   Binding Nature and Assignment     72  
 
               
 
  23.2   Mutually Negotiated     72  
 
               
 
  23.3   Joint Verification     73  
 
               
 
  23.4   Notices     73  
 
               
 
  23.5   Counterparts     74  
 
               
 
  23.6   Headings     74  
 
               
 
  23.7   Relationship of Parties     74  
 
               
 
  23.8   Severability     74  
 
               
 
  23.9   Consents and Approvals     74  
 
               

Confidential
Master Services Agreement

 

Page vi



--------------------------------------------------------------------------------



 



Execution Copy

                 
 
  23.10   Waiver of Default     74  
 
               
 
  23.11   Cumulative Remedies     74  
 
               
 
  23.12   Survival     75  
 
               
 
  23.13   Public Disclosures     75  
 
               
 
  23.14   Use of Name     75  
 
               
 
  23.15   365(n)     75  
 
               
 
  23.16   Third Party Beneficiaries     75  
 
               
 
  23.17   Covenant of Good Faith     75  
 
               
 
  23.18   Non-Solicitation     75  
 
               
 
  23.19   Order of Precedent     76  
 
               
 
  23.20   Entire Agreement; Amendment     76  

Confidential
Master Services Agreement

 

Page vii



--------------------------------------------------------------------------------



 



Execution Copy
Table of Schedules and Exhibits

     
Schedule A
  Statement of Work
          Exhibit A-1
  Delivery Management Services (Cross Functional)
          Exhibit A-2
  Asset Services
          Exhibit A-3
  Service Desk Services
          Exhibit A-4
  End User Services
          Exhibit A-5
  Server Systems Management Services (including mainframe)
          Exhibit A-6
  Storage Management Services
          Exhibit A-7
  Data Network Services
          Exhibit A-8
  Enterprise Security Management Services
          Exhibit A-9
  Disaster Recovery and Business Continuity Services
Schedule B
  Service Levels
          Exhibit B-1
  SLA Matrix
          Exhibit B-2
  Critical Service Levels and Key Measurements
          Exhibit B-3
  Critical Deliverables
          Exhibit B-4
  Severity Levels
Schedule C
  Charges
          Exhibit C-1
  Base Charges, Baselines, ARC/RRC Rates and Termination Charges
          Exhibit C-2
  Financial Responsibility and Ownership Matrix
          Exhibit C-3
  Form of Invoice
          Exhibit C-4
  Base Case
Schedule D
  Definitions
Schedule E
  Intentionally left blank
Schedule F
  Intentionally left blank
Schedule G
  Third Party Contracts
Schedule H
  Existing Equipment
          Exhibit H-1
  ACI US Midrange Inventory
          Exhibit H-2
  ACI Toronto Server Room Inventory
          Exhibit H-3
  EMEA Server Equipment
          Exhibit H-4
  ACI AP Midrange Inventory
          Exhibit H-5
  Network Inventory
          Exhibit H-6
  People Counts by Location
Schedule I
  Vendor Supported Software
          Exhibit I-1
  Framingham Workstations
          Exhibit I-2
  Newton Workstations
          Exhibit I-3
  Omaha Workstations

Confidential
Master Services Agreement

 

Page viii



--------------------------------------------------------------------------------



 



Execution Copy

     
Schedule J
  ACI Policies and Standards
Schedule K
  User Satisfaction Survey Guidelines
Schedule L
  Transition and Transformation
Schedule M
  Vendor Confidentiality Agreement
Schedule N
  Approved Subcontractors
Schedule O
  Approved Benchmarkers
Schedule P
  Locations
Schedule R
  Reports
Schedule S
  Governance
Schedule T
  Human Resources
Schedule U
  Change Control Procedure
          Exhibit U-1
  Form of Change Management Document
Schedule V
  In-Flight Projects

Confidential
Master Services Agreement

 

Page ix



--------------------------------------------------------------------------------



 



Execution Copy
MASTER SERVICES AGREEMENT (the “Agreement”), made and effective as of March 17,
2008 (the “Effective Date”), by and between ACI Worldwide, Inc., a Delaware
corporation with a principal place of address at 120 Broadway, Suite 3350, New
York, NY 10271 (“ACI”), and International Business Machines Corporation, a New
York corporation, with its principal place of business located at Route 100,
Somers, New York 10589 (“Vendor”).
1. BACKGROUND, GOALS AND OBJECTIVES
1.1 Background, Goals and Objectives.
This Agreement is being made and entered into with reference to the following
background, specific goals and objectives, the successful achievement of which
are mutually agreed by the Parties hereto to be in the best business interests
of both Parties and the principal purpose of this Agreement:
(a) ACI is an software company. Currently ACI manages and operates its own
information technology environment.
(b) Vendor is in the business of providing information technology outsourcing
services.
(c) ACI desires to enter into an outsourcing arrangement that will meet its
business objectives, which include:
(i) realizing cost savings (by virtue of the performance of this Agreement by
the Parties) both initially and on an ongoing basis;
(ii) restructuring and standardizing ACI’s IT infrastructure and strengthening
its IT governance model;
(iii) delivering to ACI world class, evolving IT outsourcing services;
(iv) enabling ACI to focus on its core competencies and on those activities
which provide it with a competitive advantage, recognizing that ACI’s core
business is dependent on ACI being able to deliver information and related
services to its customers;
(v) establishing a flexible framework within which to quickly respond to
evolving technologies, competitive conditions, and changing ACI business needs;
(vi) treating fairly ACI personnel being hired by Vendor and also providing such
personnel with meaningful jobs and a package of total compensation and benefits
package that is at current market rates within Vendor’s industry;
(vii) attaining transparency and variability of Vendor pricing permitting ACI to
fully understand Vendor’s Charges;
(viii) identifying means to improve services and reduce costs to ACI and to
enable ACI to improve and expand its information technology operations;
(ix) providing for an uninterrupted transition of responsibility for performing
the Services from ACI and certain of its contractors to Vendor;
Confidential
Master Services Agreement

 

Page 1



--------------------------------------------------------------------------------



 



Execution Copy
(x) ensuring strong data security and disaster recovery capability;
(xi) providing for an uninterrupted transition of responsibility for performing
the Services back to ACI or its designee(s) in connection with termination or
expiration of this Agreement; and
(xii) limiting to the extent possible the amount of raised floor space in ACI
facilities.
(d) The Parties desire to promote a flexible business relationship between them
that allows for and encourages growth of ACI’s core businesses.
(e) The Parties desire to collaborate for the overall success of this Agreement
for both Parties.
(f) The Parties desire to provide an agreement and pricing structure that, as of
the Effective Date, is intended to establish a mutually beneficial business
relationship.
1.2 Construction.
The provisions of this Article 1 are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’ clearly
stated obligations or otherwise alter the plain meaning of this Agreement’s
terms and conditions, as set forth hereinafter. However, to the extent that any
of the terms and conditions of this Agreement do not address a particular
circumstance or otherwise conflict or give rise to ambiguity, such terms or
conditions are to be interpreted and construed so as to give effect to this
Agreement as a whole and this listing of background, goals and objectives.
2. DEFINITIONS
2.1 Certain Definitions.
The terms used with initial capital letters in this Agreement shall have the
meanings ascribed to them in Schedule D (Definitions).
2.2 Inclusion of Affiliates in Definition of ACI and Vendor.
(a) References to “ACI” in this Agreement include Affiliates of ACI as defined
in Schedule D (Definitions).
(b) References to “Vendor” in this Agreement include Affiliates of Vendor but
only those Vendor Affiliates previously approved in writing by ACI.
2.3 Other Defined Terms.
Other terms used in this Agreement are defined where they are used and have the
meanings there indicated. Those terms, acronyms, and phrases utilized in the IT
outsourcing services industry, as applicable, or other pertinent business
context which are not otherwise defined herein shall be interpreted in
accordance with their then-generally understood meaning in such industry or
business context.
Confidential
Master Services Agreement

 

Page 2



--------------------------------------------------------------------------------



 



Execution Copy
3. SERVICES
3.1 General.
Beginning on the Effective Date (if required pursuant to the Transition Plan)
and thereafter on each applicable Service Tower Commencement Date, Vendor shall
provide the following services, functions and responsibilities, as they may
evolve or be modified by mutual agreement of the Parties during the Term and as
they may be supplemented, enhanced, modified or replaced (“Services”):
(a) The Services described in this Agreement, its Schedules, Exhibits and
related documents, including (i) Termination/Expiration Assistance,
(ii) Projects, (iii) New Services, (iv) Enhancement Activities, (v) Vendor
Applications Software Operational Support Services, and (vi) performance of the
Transition; and
(b) The information technology services, functions and responsibilities that are
reasonably related to the Services described in this Agreement, to the extent
(i) performed on a consistent or routine basis during the twelve (12) months
preceding the Effective Date by Affected Employees and ACI Contractor Personnel
who are (A) transitioned to Vendor, or (B) displaced or whose tasks were
displaced as a result of this Agreement, even if the service, tasks or
responsibility so performed is not specifically described in this Agreement.
Notwithstanding the foregoing, services, functions or responsibilities that are
specifically excluded from the scope of Services under this Agreement (such as
responsibilities retained by ACI) shall not be deemed to be within the scope of
the Services; or
(ii) reflected in those categories in Exhibit C-4 (Base Case) that Vendor is
assuming pursuant to this Agreement.
3.2 Implied Services.
(a) If any information technology services, functions, or responsibilities are
required for the proper performance and provision of the Services, regardless of
whether they are specifically described in this Agreement, they shall be deemed
to be implied by and included within the scope of the Services to be provided by
Vendor to the same extent and in the same manner as if specifically described in
this Agreement. Vendor shall be compensated for the provision of such Services
in accordance with the payment provisions of this Agreement. Notwithstanding the
foregoing, services, functions or responsibilities that are specifically
excluded from the scope of Services under this Agreement (such as
responsibilities retained by ACI) shall not be deemed to be within the scope of
the Services.
(b) For the avoidance of doubt, the following is a non-exclusive listing of
services, tasks and responsibilities that are deemed to be included within the
Monthly Base Charges and, therefore, will not result in additional Charges under
the Change Control Procedure.
(i) Invoicing activities, including support of and providing information for
charge-back or allocation of Charges to individual business units, ACI customers
or costs centers in accordance with this Agreement. With the exception of
charge-back for testing and other ACI customer services that are supported by
the Services provided by Vendor (and will be addressed by the Parties pursuant
to Section 10.6), ACI agrees that such charge-back or allocation processes are
being followed by ACI as of the Effective Date;
Confidential
Master Services Agreement

 

Page 3



--------------------------------------------------------------------------------



 



Execution Copy
(ii) All services, tasks and responsibilities that this Agreement expressly
provides are to be performed at no additional Charge;
(iii) Vendor’s internal functions and responsibilities needed to support the
Services, including management reporting, staff planning, quality assurance
programs, Vendor Personnel training and development and maintenance of project
management methodologies;
(iv) the development and implementation of action plans to remedy any deficient
Services;
(v) compliance with this Agreement’s security requirements and security-related
audit requirements, including monitoring, executing and coordinating Sarbanes
Oxley testing of logical security, assistance with vulnerability scans, and
management and administration of user IDs and passwords;
(vi) reasonable cooperation with respect to software use audits by providers of
Third-Party Software performed with reasonable advance notice and to the extent
such cooperation does not materially affect Vendor’s ability to provide the
Services using existing resources;
(vii) any training for ACI personnel required as a result of Changes requested
by Vendor;
(viii) services, tasks and responsibilities necessary for or incidental to the
Transition of the Services;
(ix) monitoring, measurement, analysis and reporting of performance against
Service Levels; and
(x) services, tasks and responsibilities preliminary to or incidental to
Projects or Changes, including the preparation of change management documents,
SOWs, scoping SOWs and other similar deliverables, pursuant to Schedule V
(In-Flight Projects) and/or Schedule U (Change Control Procedure).
3.3 Services Evolution.
(a) Vendor and ACI shall cause the Services to evolve and to be modified,
enhanced, supplemented and replaced as necessary for the Services to keep pace
with technological advances and advances in the methods of delivering services,
where such advances are at the time in general use within the IT outsourcing
services industry, as applicable, or otherwise among ACI’s competitors,
including as practices evolve to comply with new or modified Applicable Laws.
Such evolution shall, at a minimum, be made so as to cause the Services to
conform with the requirements for continuous improvement of Service Levels as
set forth in Schedule B (Service Levels). As an example, Services evolution
shall include the addition of functionality by Vendor as is made possible with
new Equipment and Software utilized by Vendor during the Term. Adjustments in
Services in accordance with this Section 3.3 shall be deemed to be included
within the scope of the Services to the same extent and in the same manner as if
expressly described in this Agreement. Notwithstanding anything to the contrary
in this Section 3.3, the foregoing statement is not intended to enlarge Vendor’s
obligations where evolutions in technology are specified in this Agreement
(e.g., standards, configurations and Service Levels). To the extent necessary
and appropriate, the Parties shall equitably modify and adjust the Resource
Units to be measured and the Baselines associated with such Resource Units to be
consistent with such evolution in technology.
Confidential
Master Services Agreement

 

Page 4



--------------------------------------------------------------------------------



 



Execution Copy
Adjustments to the Services under this Section may also constitute New Services.
Adjustments to the Services pursuant to this subparagraph shall be at no charge
(unless they are New Services) and are subject to the technical change control
procedure set forth in the Procedures Manual.
(b) The Parties acknowledge that, from time to time, Vendor may make
modifications to its shared services centers for the benefit of a number of
customers including ACI as a part of Vendor’s normal course of business,
including modifications that are necessary to comply with new or modified Vendor
Laws, as defined in Section 22.1. As such modifications are made by Vendor,
although ACI would enjoy the benefit of the specific modifications at no
additional charge, there may be some planning and testing that needs to occur
for the ACI information technology environment which may result in some
additional internal costs to ACI or would otherwise have a negative impact to
ACI. Vendor will give ACI forty five (45) days’ advance written notice if Vendor
intends to make such modifications to a shared service center, shall advise ACI
in such notice what internal planning and testing it believes ACI will have to
perform in connection with Vendor’s implementation of such modifications and
shall not make any such changes unless it (i) reimburses ACI for the costs ACI
may incur as the result of the changes and (ii) takes all reasonable steps to
mitigate any other negative impact to ACI and its customers. Any such proposed
modification shall be subject to the technical change control procedure set
forth in the Procedures Manual.
3.4 Services Variable in Scope and Volume.
The Services are variable in scope and volume to the extent specified in the
pricing mechanisms set forth in Schedule C (Charges) and its Exhibits, or as may
otherwise be set forth in this Agreement. Vendor shall not be entitled to
receive an adjustment to the Charges except as set forth in this Agreement.
3.5 Work Prioritization.
ACI may identify new or additional work activities to be performed by Vendor
Personnel (including work activities that would otherwise be treated as New
Services or a Project) or reprioritize or reset the schedule for existing work
activities to be performed by such Vendor Personnel. Unless otherwise agreed,
ACI shall incur no additional Charges for the performance of such work
activities by such Vendor Personnel to the extent then assigned to ACI. Vendor
shall use Commercially Reasonable Efforts to perform such work activities
without impacting the established schedule for other tasks or the performance of
the Services in accordance with the Service Levels. If after using such efforts
it is not possible to avoid such an impact, Vendor shall notify ACI of the
anticipated impact and obtain its consent prior to proceeding with such work
activities. ACI, in its sole discretion, may forego or delay such work
activities or temporarily adjust the work to be performed by Vendor, the
schedules associated therewith or the Service Levels to permit the performance
by Vendor of such work activities.
3.6 Services Performed by ACI or Third Parties.
(a) Subject to Sections 13.5, 13.6 and 21.3 (provided that ACI’s adjustments to
the Services pursuant to this Section 3.6 constitute a termination for
convenience) and any adjustments to Charges provided for in Schedule C
(Charges), ACI retains the right to perform itself, or retain third parties to
perform, any of the Services. Notwithstanding anything to the contrary, the
total Charges payable by ACI under the Agreement shall not be less than the
annual dollar amounts shown in the Minimum Revenue Commitment Table in the
Pricing Tables, Exhibit C-1, Tab VII. (Minimum Revenue Commitment and Inflation
Sensitivity) in Schedule C (Charges) (the “Minimum Revenue Commitment” or
“MRC”), as adjusted pursuant to the following. The MRC shall be equitably
reduced as further described in this Section 3.6 to the extent that the total
Charges payable by ACI fall below the MRC as a result of any material breach of
the Agreement resulting in removal of Services pursuant to Section 21.1
(Termination
Confidential
Master Services Agreement

 

Page 5



--------------------------------------------------------------------------------



 



Execution Copy
for Cause by ACI) or a partial termination for convenience by ACI pursuant to
Section 21.3 (Termination for Convenience) of the Agreement, or reduction in
Service volume pursuant to Section 13.5 (Extraordinary Event) or Section 19.6
(Force Majeure). The Minimum Revenue Commitment will not be in effect during the
Termination/Expiration Assistance Period.
(b) In the case of ACI’s withdrawal of Services under this Section 3.6, the
Charges for the remaining Services shall be as reflected in Exhibit C-1 (Base
Charges, Baselines, ARC/RRC Rates and Termination Charges) or if not addressed
in such Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination
Charges), the Charges shall be equitably adjusted to reflect those Services that
are no longer required. If, within thirty (30) days following ACI’s notice, the
Parties have not agreed on the Charges for the remaining Services, then the
pricing will be determined under Section 20.1(a).
(c) To the extent ACI performs any of the Services itself, or retains third
parties to do so, Vendor shall cooperate with ACI or such third parties in
accordance with Section 21.9.
3.7 Existing Equipment and Vendor Supported Software.
Schedule H (Existing Equipment) includes a listing of the Equipment that is, as
of the Effective Date, used by ACI in providing the Services internally, and
that will be used and managed by Vendor in providing the Services from and after
the Effective Date. Schedule I (Vendor Supported Software) identifies the
Software that is, as of the Effective Date, used by ACI in providing the
Services internally, and that will be used and managed by Vendor in providing
the Services from and after the Effective Date.
3.8 Transition.
Vendor will perform all functions and services necessary to accomplish the
transition to Vendor of ACI’s information technology operations embodied in the
Services described in Schedule A (Statement of Work) (other than those specified
in the Agreement as ACI’s responsibility (the “Transition”)) in accordance with
the initial, high level, transition plan (as revised and supplemented by the
Parties under the Changes Control Procedure from time to time, the “Transition
Plan”) attached as Schedule L (Transition and Transformation). Within the
timeframes set forth in the Schedule L (Transition and Transformation), the
Parties shall mutually agree on a more detailed plan, which, upon such mutual
agreement, shall supersede and replace Schedule L (Transition and
Transformation). Vendor will perform the Transition without causing material
disruption to ACI’s business or that of its customers or Affiliates. No
functionality of the information technology operations being Transitioned shall
be disabled until Vendor demonstrates to ACI’s reasonable satisfaction that it
has fully tested and implemented equivalent capabilities for such functionality.
ACI may monitor, test and otherwise participate in the Transition in its
discretion.
3.9 ACI IT Standards.
As requested by ACI from time to time, Vendor shall assist ACI in defining and
developing, and integrating with Vendor’s information technology standards,
ACI’s information technology architectures and standards applicable to the
Services on an ongoing basis (collectively, the “ACI IT Standards”). ACI will
retain primary responsibility for determining the ACI IT Standards. The ACI IT
Standards as of the Effective Date are set forth in Schedule J (ACI Policies and
Standards). Subject to the Change Control Procedure, Vendor will comply with
changes from time to time in the ACI IT Standards. The assistance to be provided
by Vendor shall include:
(a) active participation with ACI representatives on permanent and ad-hoc
committees and working groups addressing such issues;
Confidential
Master Services Agreement

 

Page 6



--------------------------------------------------------------------------------



 



Execution Copy
(b) assessments of the then-current ACI IT Standards at a level of detail
sufficient to permit ACI to make informed business decisions;
(c) analyses of the appropriate direction for such ACI IT Standards in light of
business priorities, business strategies, competitive market forces and changes
in technology;
(d) the provision of information to ACI regarding Vendor’s information
technology strategies for its own business to the extent not considered
proprietary to Vendor’s business;
(e) recommendations regarding then current and available information technology
architectures and platforms, software and hardware products, information
technology strategies, standards and directions, and other enabling technologies
(which may or may not be reflected in the Technology Plans); and
(f) recommending then current and available appropriate information technology
services (including platforms comprising various hardware and software
combinations) that support Service Level requirements, exploiting industry
trends in production capabilities and provide potential price and performance
improvement opportunities.
Without limiting the foregoing, ACI IT Standards shall include the then-current
ACI technical architecture and product standards, as such standards may be
modified by ACI from time to time.
3.10 End Users of the Services.
(a) Subject to Section 3.10(b) hereof, the Services may be used by ACI and, as
directed by ACI, (i) its Affiliates and those third parties (such as suppliers,
service providers and joint venturers) with whom, at any point during the Term,
ACI or any Affiliate has a commercial relationship; and (ii) those persons and
entities that, as determined by ACI, access ACI’s or any of its Affiliates’ IT
infrastructure (for example, these who are registered/authorized users of ACI’s
website and who are made known to Vendor) at any time during the Term through
standard operating procedures (the parties in Sections 3.10(a)(i) and
3.11(a)(ii) will collectively be referred to as “End Users”). Vendor
acknowledges that such access is ongoing as of the Effective Date. Services
provided to End Users shall be deemed to be Services provided to ACI.
(b) In accordance with Schedule A (Statement of Work), Vendor shall perform the
Services at the Service Locations set forth in Schedule P (Locations), which
include ACI facilities and non-ACI facilities as designated on Schedule P
(Locations). If ACI requests that Vendor provide Services in or from a new
Service Location, then Charges set forth in Schedule C (Charges) shall apply and
ACI shall pay the applicable labor rate(s) for additional personnel reasonably
required by Vendor and for the incremental Out-of-Pocket Expenses reasonably
incurred by Vendor in physically relocating to such new Service Location, and
for any additional ongoing costs incurred by Vendor that would not have been
incurred but for the requirement that the Services be provided from or in a new
Service Location and only to the extent those ongoing costs are disclosed in a
written plan approved by ACI. All such changes and any additional payments will
be determined through the contractual Change Control Procedure, as appropriate
(collectively, the “Change Control Procedure”). Notwithstanding the foregoing,
if ACI changes a location at which Vendor Personnel are performing Services, and
the relocation is 50 miles or less in distance, ACI will not be responsible for
any Vendor employee relocation costs, including reimbursement of relocation
costs or changes in employee compensation related to any local labor market
conditions.

3.11   Projects.

Confidential
Master Services Agreement

 

Page 7



--------------------------------------------------------------------------------



 



Execution Copy
At ACI’s request and upon mutual agreement, Vendor shall perform Projects.
Charges for such Projects shall be determined in accordance with Schedule C
(Charges). Projects shall be proposed and implemented in accordance with
Schedule C (Charges), Schedule V (In-Flight Projects) (which contains procedures
regarding initiation and management of Projects) and Schedule U (Change Control
Procedure).
3.12 Protection of ACI Information.
If any information of ACI is processed in any facility used by Vendor to perform
services for any ACI Competitor, Vendor will take such steps as are reasonably
necessary to prevent ACI’s information from being disclosed.
3.13 Relocation of the Services.
For a relocation of substantially all of the Services under a Service Tower to a
new or different Service Location, Vendor shall give ACI at least ninety
(90) days prior notice; for any other relocation of Services to a new or
different Service Location, Vendor shall give ACI reasonable notice under the
circumstances which shall in no event be less than thirty (30) days (in either
case, the “Relocation Notice”). Notwithstanding the foregoing, if a relocation
is required to obtain critical skills, is required for Vendor to meet Service
Levels or as otherwise agreed by the Parties, then such thirty (30) days notice
shall not be required but Vendor will provide as much notice to ACI as is
reasonably possible. If the relocation would result in one or more of the
following impacts, then Vendor shall obtain ACI’s prior approval, and such
approval shall not be unreasonably withheld, for such relocation proposed by
Vendor, its Affiliates or subcontractors;
(i) if the relocation of the Services would prevent ACI or its Affiliates from
being in compliance with any ACI Laws, or results in a material administrative
burden for ACI or its Affiliates to comply with any ACI Law;
(ii) if the relocation of the Services would result in a negative regulatory or
financial impact on a customer of ACI or its Affiliates, or would cause ACI or
its Affiliates to be in breach of its contract with a customer of ACI or its
Affiliates; or
(iii) if the relocation involves the movement of Equipment to a new or different
Service Location.
If ACI determines within the period of the Relocation Notice that one of the
above criteria is met, ACI shall provide written notice of such to Vendor. ACI
and Vendor shall then meet in good faith to review alternatives to mitigate the
impact of the proposed relocation. If the impact cannot be mitigated using the
Parties’ Commercially Reasonable Efforts, ACI may withhold its consent. Any
incremental expenses incurred by ACI as a result of such a relocation (or a
relocation as a result of Vendor’s failure to perform its obligations in
accordance with this Agreement) will be paid or reimbursed by Vendor.
3.14 Acquisitions and Divestitures.
(a) If, as a result of a Restructure, an entity that was not an Affiliate of ACI
on the Effective Date becomes an Affiliate of ACI during the Term (a “New
Entity”), then, at ACI’s option and to the extent such New Entity is not a
Vendor Competitor and in accordance with ACI’s directions, Vendor will provide
the Services designated by ACI to the End Users of the New Entity. In such case,
the Parties will utilize the Change Control Procedure to address any integration
services requested by ACI with respect to the integration required for the New
Entity to receive the Services and any associated Charges.
Confidential
Master Services Agreement

 

Page 8



--------------------------------------------------------------------------------



 



Execution Copy
(b) If at any time during the Term, ACI divests or otherwise transfers ownership
of a business unit or entity receiving Services from Vendor, then, if requested
by ACI, Vendor shall continue to provide the Services to such entity on the
terms and conditions set forth in this Agreement for such period as specified by
ACI, not to exceed twelve (12) months after the effective date of the
divestiture or transfer. In such case, the Parties will utilize the Change
Control Procedure to address any required Changes or additions to the Services
and the associated Charges.
(c) Where ACI indicates that it is considering or intends a Restructure, Vendor
will, at no additional cost to ACI to the extent the then-existing Vendor
Personnel have the skill set and availability without causing a materially
negative impact on the Services, provide to ACI reasonable assistance and
information as may be reasonably necessary to facilitate the Restructure,
including:
(i) working with ACI to develop a plan to adequately staff any Projects specific
to the Restructure and meet volume increases resulting from the Restructure;
(ii) responding promptly to requests for information relating to the Services
and Charges for the Services;
(iii) if requested by ACI, assisting in discussions with third parties relating
to any Equipment, licenses or contracts relevant to any proposed New Entity;
(iv) cooperating in good faith with ACI in relation to the Restructure; and
(v) performing any Termination / Expiration Assistance which may be necessary
under the circumstances.
Any incremental effort required of Vendor (beyond the above obligations) to
support a Restructure, whether such Restructure is an acquisition or a
divestiture, will be reviewed by the Parties in accordance with the Change
Control Procedure. The staffing process generally applicable to the Services
will also apply in the context of a Restructure to staffing for the in-scope
Services.
3.15 ACI Retained Systems and Processes.
Vendor will use Commercially Reasonable Efforts to ensure that, in providing the
Services, it does not, without the consent of ACI, adversely affect or alter
(a) the operation, functionality or technical environment of the software and
hardware used by or on behalf of ACI in connection with ACI’s business other
than the Vendor Equipment (the “Retained Systems”); and (b) the processes used
by ACI in connection with ACI’s business (the “Retained Processes”). Vendor will
be proactive in keeping itself informed about Retained Systems and Retained
Processes as necessary to provide the Services. ACI will inform Vendor about all
aspects of the existing and future Retained Systems and the Retained Processes
that are reasonably likely to have a material impact on Vendor’s ability to
perform the Services. ACI will provide documentation, information and other
cooperation regarding any existing and future Retained Systems and Retained
Processes, as reasonably necessary for Vendor to perform the Services. ACI will
also provide training with respect to any ACI System and Retained Process that
is proprietary to ACI that is reasonably required by Vendor to perform the
Services. At ACI’s request, Vendor will coordinate with ACI to evaluate the
impact of any alterations to Retained Systems and Retained Processes to the
extent such alterations may impact the Services.

3.16   Knowledge Sharing.

Confidential
Master Services Agreement

 

Page 9



--------------------------------------------------------------------------------



 



Execution Copy
(a) At least once every twelve (12) months during the Term, Vendor will meet
with ACI account leaders (such meetings to occur in the United States, EMEA or
Asia Pacific as designated by ACI), at no additional charge, in order to
(i) provide an overview of how the Services are provided, (ii) provide an
overview of how the Vendor Software and Equipment work and should be operated
and (iii) provide such training and documentation necessary for ACI to
(A) provide the Retained Systems, Retained Processes or other services that
relate to or interface with the Services and (B) provide an outline of such
training and documentation necessary for ACI to understand and operate the
interfaces to the Vendor Software and Equipment and understand and provide the
Services for itself and the other End Users after the expiration or termination
of this Agreement. The Parties will document the training and documentation to
be provided in subsection (iii) of the preceding sentence.
(b) As further specified pursuant to the Change Control Procedure, ACI may
assign ACI personnel (excluding any third parties) on a rotational basis to
Vendor’s operating environment (subject to appropriate safeguards to protect the
data and proprietary information of other Vendor customers and Vendors security
policies) as reasonably required in order to (i) maintain visibility and
understanding regarding Services and how they are performed and (ii) provide
assistance to Vendor personnel in connection with a Transition or a modification
to an existing Service.
(c) Upon ACI’s request from time to time, but no more often than once every
twelve (12) months during the Term, Vendor will provide to ACI a full
description of the environmental configuration in respect of the Services,
including information regarding Vendor Software and Equipment, staffing relative
to Projects, operating environment, systems constraints, protocols, interfaces,
architecture and other operating parameters.
4. TERM OF AGREEMENT
4.1 Term.
The term (“Term”) of this Agreement shall begin on the Effective Date and shall
expire on the seventh anniversary of the Effective Date, unless terminated
earlier or extended in accordance with this Agreement.
4.2 Extension of Term.
Vendor shall provide ACI written notice not less than nine (9) months prior to
the then-existing expiration date of this Agreement of such upcoming expiration.
No less than three (3) months prior to such upcoming expiration, ACI shall have
the right to extend the Term of this Agreement for up one (1) year on the terms
and conditions then in effect by delivering written notice to Vendor.
5. PERSONNEL
5.1 Key Vendor Positions.
(a) “Key Vendor Positions” are the Vendor Transition Manager (as defined below),
the Vendor Project Executive, Vendor Delivery Project Executive and Vendor Tower
Leads for each Service Tower. Vendor shall cause each of the Vendor Personnel
filling the Key Vendor Positions to devote substantial time and effort to the
provision of Services to ACI. Except with respect to the Vendor representative
assigned primary responsibility for Transition Services (the “Vendor Transition
Manager”), once assigned to a Key Vendor Position, these individuals shall
remain on the ACI account in such position for a period of at least two
(2) years (or if assigned during Transition, during the Transition and for two
(2) years after the Transition). In the event of the voluntary resignation,
involuntary termination
Confidential
Master Services Agreement

 

Page 10



--------------------------------------------------------------------------------



 



Execution Copy
for cause, illness, disability or death of one of its Vendor Personnel filling a
Key Vendor Position during or after the specified period, Vendor shall (i) give
ACI as much notice as reasonably possible of such development, and
(ii) expeditiously identify and a suitable replacement. If an employee of an
Approved Subcontractor is assigned to a Key Vendor Position, Vendor shall obtain
commitments from that Approved Subcontractor to comply with the requirements of
this Section 5.1 with respect to such position. Upon providing Vendor 30 days
prior notice, ACI may from time to time change the positions designated as Key
Vendor Positions. ACI shall have the right, in its sole discretion, to change
any position from a non-Key Vendor Position to a Key Vendor Position; provided
that in no event will the aggregate number of Key Vendor Positions increase by
more than five from the number of Key Vendor Positions as of the Effective Date.
(b) Vendor shall designate an individual to serve as “Vendor Delivery Project
Executive.” The Vendor Delivery Project Executive shall:
(i) be one of the Key Vendor Positions;
(ii) serve as the single point of accountability for Vendor for the Services;
(iii) have day-to-day authority for undertaking to ensure customer satisfaction;
(iv) be located at ACI’s offices in Omaha, Nebraska or other location reasonably
designated by ACI from time to time;
(v) be willing to travel to other ACI locations as reasonably requested by ACI
from time to time.
(c) Without limiting Vendor’s obligation to obtain the approvals required by
this Section 5.1 for changes in Key Vendor Positions:
(i) Vendor shall implement and maintain a retention strategy designed to retain
Vendor Personnel assigned to Key Vendor Positions for the prescribed period;
(ii) Vendor shall also maintain active succession plans for each of the Key
Vendor Positions; and
(iii) At least once each year during the Term, Vendor shall review with ACI the
retention strategies and succession plans for the Key Vendor Positions. Such
review shall include a status review of the current risk profile for each of the
Vendor Personnel currently assigned to such positions. The risk profile will
include the unique technical, account or process skills needed for the Key
Vendor Position, and an assessment of the risk that such Vendor Personnel might
leave Vendor, and any actions, including the execution of appropriate retention
strategies to assure ACI that Vendor will be able to continue to perform its
obligations under this Agreement.
(d) Before assigning an individual to a Key Vendor Position, whether as an
initial assignment or a subsequent assignment, Vendor shall advise ACI of the
proposed assignment and introduce the individual to the appropriate ACI
representatives. ACI shall have the right to require Vendor to remove from ACI’s
account and replace such individual at any time, in its sole discretion,
provided that ACI does not request the removal of any individual for reasons
prohibited by Applicable Law, and provided that reasonable notice (which may be
immediate, depending on the circumstances surrounding the removal) is
Confidential
Master Services Agreement

 

Page 11



--------------------------------------------------------------------------------



 



Execution Copy
given. Upon such request from ACI, Vendor will investigate the request and
reasons for it and take appropriate action.
(e) If ACI objects in good faith to the proposed Key Vendor Position assignment,
the Parties shall attempt to resolve ACI’s concerns on a mutually agreeable
basis. If the Parties have not been able to resolve ACI’s concerns within five
(5) Business Days, Vendor shall not assign the individual to that position and
shall propose to ACI the assignment of another individual of suitable ability
and qualifications. Except with ACI’s consent, individuals filling Key Vendor
Positions may not be transferred or re-assigned to other positions with Vendor
or its Affiliates until a suitable replacement has been approved by ACI, and no
such transfer shall occur at a time or in a manner that would have an adverse
impact on delivery of the Services. Vendor shall establish and maintain an up to
date succession plan for the replacement of individuals serving in Key Vendor
Positions.
(f) Except with respect to the Vendor Transition Manager, so long as an
individual is assigned to a Key Vendor Position, is one of the Vendor employees
that is substantially or fully dedicated to providing Services to ACI or
otherwise has regular access to view or manipulate ACI Confidential Information
that is either identified by ACI as competitively sensitive or a reasonable
person would understand is competitively sensitive for ACI based upon the
content of such information, and for twelve (12) months, thereafter, Vendor
shall not assign such individual to perform services for the benefit of any ACI
Competitor, unless such assignment is approved by ACI, in advance and in
writing.
(g) A meaningful portion of the annual variable compensation for the Vendor
Delivery Project Executive and Vendor Personnel in the other Key Vendor
Positions shall be based upon: (i) the level of ACI satisfaction reflected in
the periodic customer satisfaction surveys; (ii) the extent to which Vendor has
met Vendor’s responsibilities and obligations under this Agreement;
(iii) Vendor’s achievement of the objectives relating to ACI and its businesses
set forth in Section 1.1, and (iv) Vendor’s determination in consultation with
ACI as to whether Vendor has met the technical and business objectives set by
ACI. Vendor maintains the final responsibility and decisions for determining the
compensation levels of all Vendor employees as well as recognizing and rewarding
them.
5.2 Transitioned Personnel.
(a) Promptly after the Effective Date, Vendor will offer employment to
“Potentially Rebadged Employees” identified in Schedule T (Human Resources).
“Rebadged Employees” shall mean those Affected Employees who receive and accept
such offers and become employed by Vendor effective as of such Service Tower
Commencement Date or such other date as to which the Parties agree. The
provisions of Schedule T (Human Resources) shall apply to all Affected
Employees.
(b) ACI believes that the Rebadged Employees are critical in providing the
Services (“Key Rebadged Employees”). During the term stated in Section 5.1(a),
following the hire date for any Key Rebadged Employee (the “Mandatory Employment
Period”), without ACI’s prior written approval Vendor may not transfer or
re-assign a Key Rebadged Employee from performing the Services for ACI for a
period of at least one (1) years.
(c) ACI has contracted for the services of non-employee personnel who
immediately prior to the Effective Date were performing services similar to the
Services (“ACI Contractor Personnel”). With regard to the agreements for ACI
Contractor Personnel (“ACI Contractor Agreements”), such ACI Contractor
Agreements shall be terminated or, subject to obtaining Required Consents in the
manner provided in Section 6.7, assigned to Vendor. The action of termination or
assignment for particular ACI Contractor Agreements shall be in accordance with
a plan prepared by Vendor within ninety (90) days
Confidential
Master Services Agreement

 

Page 12



--------------------------------------------------------------------------------



 



Execution Copy
after the Effective Date and approved by ACI. Vendor shall be responsible for
the costs, charges and fees associated with such actions.
5.3 Qualifications, Retention and Removal of Vendor Personnel.
(a) Vendor shall assign an adequate number of Vendor Personnel to perform the
Services. Vendor Personnel shall be properly educated, trained and fully
qualified for the Services they are to perform. If any portion of the Services
of Vendor Personnel are a separately charged resource, Vendor shall not charge
ACI for the costs of training Vendor Personnel, including the time necessary for
such Vendor Personnel to become familiar with ACI’s account or business.
(b) ACI and Vendor agree that it is in their best interests to keep the turnover
rate of Vendor Personnel to a low level. Vendor shall use Commercially
Reasonable Efforts to keep the turnover rate to a low level and remains
obligated to perform the Services, regardless of turnover, without degradation
and in accordance with this Agreement.
(c) While at ACI’s premises (or the premises of others receiving the Services
under this Agreement), Vendor Personnel shall (i) comply with all reasonable
requests, and all rules and regulations, regarding personal and professional
conduct (including the wearing of an identification badge and adhering to
regulations and general safety, dress, behavior and security practices or
procedures) generally applicable to such premises to the extent that such
requests, and rules and regulations have been provided to Vendor in writing in
advance; and (ii) otherwise conduct themselves in a businesslike and
professional manner.
(d) Vendor, in performing the Services, shall comply, and cause its employees,
agents and subcontractors to comply, with:
(i) All applicable local, state and federal laws and regulations relating to the
workplace and the performance of its obligations, including OSHA and other laws
regarding workplace safety.
(ii) The ACI policies and procedures set forth in Schedule J (ACI Policies and
Standards) (to the extent that ACI is in compliance as of the Effective Date)
and as provided to the Vendor in writing from time to time;
(iii) Any of ACI’s policies and procedures as, from time to time, are
communicated in writing to Vendor.
(e) If ACI reasonably determines that the continued assignment to ACI’s account
of any of Vendor Personnel is not in the best interests of ACI, then, upon
reasonable notice from ACI, Vendor shall replace that person with another person
of equal or superior ability and qualifications. Vendor shall ensure that such
replacement has received sufficient and necessary information to accomplish a
satisfactory knowledge transfer from the Vendor Personnel being replaced and is
sufficiently trained so as to assure continuity of the Services without adverse
impact. Notwithstanding the foregoing, where ACI notifies Vendor that ACI has
determined that the concern is of such a nature that such Vendor Personnel
should be removed immediately (albeit possibly temporarily) from ACI’s account,
Vendor shall immediately remove such individual(s) from ACI’s account. In any
event, any request by ACI to remove an individual from ACI’s account shall not
be deemed to constitute a termination of such individual’s employment by Vendor
and in no event shall ACI be deemed an employer of any such person.
Notwithstanding the above or any other provision in this Agreement to the
contrary, the rights of ACI in
Confidential
Master Services Agreement

 

Page 13



--------------------------------------------------------------------------------



 



Execution Copy
this Section 5.3(e) shall be restricted to those Vendor Personnel that either
(i) are located at a ACI facility, or (ii) have direct contact with ACI or an
End User (including any ACI clients).
(f) Vendor shall be responsible for conducting at its expense a background
investigation of all Vendor’s employees, contractors, agents and subcontractors
assigned to provide Services to ACI. Vendor agrees that the review period and
information gathered will be in accordance with Vendor’s standard policies.
Vendor shall exercise reasonable care and diligence to ensure that it does not
assign employees, agents or subcontractors to ACI who, based on the results of
their background investigation, are likely to present a threat to the safety or
security of people or other assets on ACI’s premises.
(g) Vendor shall maintain documentation evidencing that the background
investigations required in Section 5.3(f) have been completed.
6. RESPONSIBILITY FOR RESOURCES
6.1 Generally.
Except to the extent specifically provided otherwise in this Agreement, Vendor
shall be responsible for providing all resources (including Equipment, Software,
facilities and personnel) necessary or desirable to provide the Services, and
shall be responsible for all costs associated with those resources, and shall
only recover such costs through the corresponding Charges specified in this
Agreement. Vendor shall permit ACI, or any third-party provider of services to
ACI, (provided Vendor receives reasonable advance notification and subject to
execution by such third party of a confidentiality agreement in the form of
Schedule M (Vendor Confidentiality Agreement)) to establish and maintain
uninterrupted remote access to the Applications Software and any software
running on Equipment and used to provide the Services, and, upon request,
on-site access to any Vendor facility at which Services are performed as may be
reasonably required by ACI.
6.2 Intentionally left blank.
6.3 Financial Responsibility for Equipment.
As identified in Exhibit C-2 (Financial Responsibility and Ownership Matrix),
Vendor shall have full financial responsibility for all such Equipment. This
includes responsibility for all upgrades, enhancements, growth and technology
refreshments to and for the Equipment not owned or leased by ACI, and all costs
and expenses related to operational support, including installation, support,
maintenance, disaster recovery, and Service Levels with respect to the
Equipment. Vendor shall refresh the Equipment in accordance with Exhibit C-2
(Financial Responsibility and Ownership Matrix).
6.4 Equipment Access and Operational and Administrative Responsibility.
(a) Access. ACI shall grant Vendor the same rights of access and use, at no cost
to Vendor, that ACI has to Equipment used by ACI immediately prior to the
Effective Date to provide services to itself (subject to the Parties’ having
obtained any Required Consents therefore and solely to the extent necessary to
provide the Services).
(b) No Warranties. All Equipment transferred or made available to Vendor and
Approved Subcontractors under this Agreement by ACI is provided or made
available on an “AS IS, WHERE IS” basis, with no warranties whatsoever.
Notwithstanding anything to the contrary contained in this Agreement, ACI and
its Affiliates shall not be responsible for any breach of any of such
manufacturers’
Confidential
Master Services Agreement

 

Page 14



--------------------------------------------------------------------------------



 



Execution Copy
warranties and indemnities, and no breach thereof shall affect the limitation on
liabilities, rights and obligations of the Parties set forth in this Agreement.
(c) Hardware and Software Purchases. If and as requested by ACI from time to
time and agreed by the Vendor, Vendor will offer to acquire hardware or software
for re-sale to ACI at Vendor’s charges plus a reasonable mark-up through
Vendor’s contracts with third-party suppliers.
(d) Disposal of Equipment Owned or Leased by ACI. Vendor shall, as a part of the
Services included in the Monthly Base Charges, dispose of Equipment owned or
leased (in accordance with Schedule A (Statement of Work)) by ACI and no longer
needed for the provision of the Services. Vendor is entitled to retain any
salvage value of such Equipment that is owned by ACI without accounting to ACI.
(e) Disposal of Equipment Not Owned by ACI. Vendor shall be responsible for any
disposal of Equipment provided or otherwise used by Vendor or its
subcontractors. Vendor shall be responsible for all costs, charges or fees
associated with the disposal of such Equipment.
(f) Refresh of Equipment. Vendor is responsible for acquiring, as a part of the
Hardware Services Charge (as defined in Schedule C (Charges)), such Equipment
for refresh and growth as indicated in Exhibit C-2 (Financial Responsibility and
Ownership Matrix). The Equipment to be acquired by Vendor pursuant to such
Equipment refresh is based on the expected volume identified in the Resource
Volume Baseline and in Exhibit C-1. The Parties acknowledge that the actual
refresh of Equipment will be based on ACI’s changing business needs and Vendor’s
requirements to perform the Services and meet the Service Levels. Within thirty
(30) days after the each anniversary of the Effective Date, ACI and Vendor will
review the then-current refresh schedule, make any required revisions to the
schedule and estimate by month for the upcoming year the timing such refresh is
required.
6.5 Financial Responsibility for Software.
(a) All licenses to Software in ACI’s name as of the Effective Date shall be
retained in the name of ACI as licensee. Subject to Section 6.5(c), financial,
administrative and operational responsibility for Software, including (i) all
costs for current and future packages, new releases, expanded license rights,
growth and technology refreshment (“Software Capital Costs”) and (ii) all costs
and expenses related to operational support, including installation, support,
software maintenance, and achieving Service Levels (“Software Operational
Support Costs”) shall be allocated between the Parties as provided in
Exhibit C-2 (Financial Responsibility and Ownership Matrix). For that Software
for which Vendor has financial responsibility, Vendor shall pay directly, or
promptly reimburse ACI if ACI (or any of its Affiliates) has paid, all such
costs that are attributable to periods from and after the assumption of such
responsibility.
(b) Licenses. Vendor shall obtain all licenses for any new Systems Software
acquired during the Term for Equipment that Vendor is financially responsible
for refreshing as specified in Exhibit C-2 (Financial Responsibility and
Ownership Matrix). Any negotiation of software licenses on behalf of ACI will be
in consultation with the ACI legal and procurement departments.
(c) ISV Software. Except as otherwise provided herein or in Exhibit C-2
(Financial Responsibility and Ownership Matrix), Vendor’s financial
responsibility for Software Capital Costs shall not extend to ISV Software.
Notwithstanding the foregoing, (i) Vendor shall be responsible for providing
Vendor Applications Software Operational Support Services with respect to all
ISV Software; and (ii) if Vendor elects to operate any Applications Software on
a shared platform, and such election results in any
Confidential
Master Services Agreement

 

Page 15



--------------------------------------------------------------------------------



 



Execution Copy
increase in the Software Capital Costs or Software Operational Support Costs in
relation to such Applications Software, Vendor shall be solely responsible for
such incremental costs.
6.6 Third Party Contracts.
Vendor has financial, administrative and operational responsibility for those
Third Party Contracts set forth in Schedule G (Third Party Contracts). Vendor
shall pay directly, or promptly reimburse ACI, if ACI (or any of its Affiliates)
has paid, all such costs that are attributable to periods from and after the
assumption of such responsibility.
6.7 Required Consents.
Vendor and its Affiliates shall be administratively responsible, with ACI’s and
its Affiliates’ reasonable cooperation and subject to the provisions of
Section 6.6, for performing all administrative activities necessary for
obtaining the Required Consents for Software, Equipment, facility
leases/subleases and Third Party Contracts as necessary to perform the Services
and other obligations under this Agreement, upon mutually acceptable terms and
conditions. ACI acknowledges that, in those instances where ACI is the
contracting party or licensee, ACI will be the party that must seek the Required
Consents and Vendor will provide assistance and the administrative activities in
seeking such Required Consents. Vendor will pay any and all fees (including
transfer or upgrade fees, additional licenses, sublicenses and maintenance fees)
required to obtain such Required Consents and will invoice ACI (as part of
Vendor’s normal monthly invoice) such fees on a Pass-Through Expenses basis. The
Parties shall cooperate with each other so as to minimize such costs and ensure
that mutual agreement exists as to acceptable terms and conditions for the
provision of any such Required Consent. As and to the extent consent is obtained
for Vendor and its Affiliates to manage and utilize the Software or a contract
but the relevant license or such contract remains in ACI’s or an Affiliate’s
name, ACI and its Affiliates shall exercise permissible termination, extension
and other rights thereunder as Vendor, after consultation with ACI, reasonably
directs. If a Required Consent is not obtained, then, unless and until such
Required Consent is obtained, the Parties shall determine and promptly adopt,
such alternative approaches as are necessary and sufficient to provide the
Services without such Required Consents (including modifications to the
Transition Plan) and, subject to consultation with and agreement by ACI, an
applicable Service Tower Commencement Date affected by such unavailable Required
Consents shall be adjusted accordingly.
6.8 Straddle Agreements.
If a Straddle Agreement is discovered by the Parties after the Effective Date,
within ninety (90) days of the date of discovery, the Parties shall undertake to
establish the most appropriate, including the most cost effective, method of
leveraging such Straddle Agreement for the benefit of both Parties and if
necessary, shall negotiate in good faith to determine an alternative to Vendor
using the Straddle Agreement to perform the Services.
7. SOFTWARE AND PROPRIETARY RIGHTS
7.1 ACI Software.
(a) ACI retains all right, title and interest in and to ACI Software, including
all modifications, enhancements and derivative works relating thereto. ACI
grants to Vendor (and its Approved Subcontractors if and to the extent required
to provide the Services) a worldwide, fully paid-up, nonexclusive license during
the Term to use ACI Software solely to the extent necessary for performing the
Services for the benefit of ACI, ACI’s Affiliates and other End Users as
directed by ACI. ACI
Confidential
Master Services Agreement

 

Page 16



--------------------------------------------------------------------------------



 



Execution Copy
Software shall be made available to Vendor in such form and on such media as
exists on the Effective Date or as is later obtained by ACI, together with
available documentation and any other related materials.
(b) Vendor shall not modify, decompile, reverse engineer, reverse assemble or
reverse compile any ACI Software or any Software licensed to ACI; distribute,
rent, lease, sublicense or transfer any ACI Software to any third party; use the
ACI Software in a service bureau or time-sharing arrangement; or otherwise allow
direct or indirect use of any ACI Software by any third party other Approved
Subcontractors to the extent necessary for Vendor to perform the Services
without the prior written consent of ACI, which may be withheld at ACI’s sole
discretion. Vendor shall not use ACI Software for the benefit of any entities
other than ACI, ACI’s Affiliates and other End Users, without the prior written
consent of ACI, which may be withheld at ACI’s sole discretion. Except as
otherwise requested or approved by ACI, Vendor shall cease all use of ACI
Software upon expiration or termination of this Agreement and deliver to ACI or
destroy any copies of such ACI Software.
7.2 Vendor Software.
(a) Subject to Section 7.4, Vendor retains all right, title and interest in and
to Vendor Software, including all modifications, enhancements and derivative
works relating thereto. In providing the Services, Vendor shall not use any
Vendor Software without ACI’s prior written approval, which approval shall not
be unreasonably withheld; provided, however that Vendor may use any Vendor
Software to be used as Shared Software without approval from ACI. Vendor shall
be responsible for installing, operating and maintaining Vendor Software at its
own expense.
(b) As and to the extent necessary for ACI to receive the Services and otherwise
obtain the benefits as specified this Agreement, Vendor grants to ACI a
worldwide, fully paid-up, nonexclusive license during the Term to use Vendor
Software as it exists from time to time during the Term to receive the Services
during the Term and otherwise obtain the benefits as specified this Agreement.
Subject to the execution of reasonable confidentiality agreements with the third
party, Vendor also grants to ACI the right to sublicense Vendor Software to a
third party for such third party to perform work as permitted under Section 21.9
of this Agreement solely for the benefit of ACI, ACI’s Affiliates and End Users.
(c) For generally commercially available Vendor Software which on the date of
expiration or termination of this Agreement Vendor, ACI and ACI Affiliates are
using:
(i) solely to provide the Services to ACI:
(A) which Vendor licenses from a third party, subject to the consent of the
third party, Vendor will assign its license, if any, to such software to ACI or
its designee upon ACI’s reimbursement to Vendor of any transfer fees imposed by
a third party for ISV Software, and any one-time license or purchase charges in
an amount equal to the remaining unamortized value, if any, for the software,
depreciated over a period beginning on the date such charges were incurred and
ending on the Termination/Expiration Date (as of the date such charges were
incurred); and
(B) which is Vendor Software, Vendor will provide ACI under Vendor’s standard
terms and conditions, a license to such Software upon ACI’s reimbursement to
Vendor of any one-time license fees in an amount equal to the lower of
(a) Vendor’s commercially available price at the time or (b) the discount
generally applicable to ACI based on the discount it generally receives at the
time the Agreement is terminated, in each case of (a) and (b) prorated over a
period starting on the date the cost was incurred and ending on the
Termination/Expiration Date; and
Confidential
Master Services Agreement

 

Page 17



--------------------------------------------------------------------------------



 



Execution Copy
(C) for all Software subject to clauses (A) and (B) of this subsection, ACI will
reimburse Vendor for any recurring periodic license, maintenance, support or
other charges applicable to periods after the date of transfer or license to
ACI, and ACI will be responsible for any additional recurring charges applicable
to periods after such date of transfer or license; and
(D) to provide Services to ACI and other customers in a shared environment,
Vendor will use Commercially Reasonable Efforts to assist ACI in obtaining
licenses for such software at ACI’s expense.
(d) For non-commercially available Vendor Software which on the date of
expiration or termination of this Agreement Vendor is using to provide the
Services, Vendor grants to ACI a worldwide, fully paid-up, nonexclusive license
during the Termination/Expiration Assistance Period to use such non-commercially
available Vendor Software solely to provide Services to ACI. Subject to the
execution of reasonable confidentiality agreements with the third party, Vendor
also grants to ACI the right to sublicense such non-commercially available
Vendor Software to a third party for such third party to perform work during the
Termination/Expiration Transition Period solely for the benefit of ACI, ACI
Affiliates and End Users.
(e) As of the Effective Date, the Parties do not intend for Vendor to use any
Vendor Application Software other than for Vendor’s own internal or
administrative use. If during the Term the Parties agree that the scope of the
Services should be expanded such that Vendor should use Vendor Application
Software, they shall enter into a separate written agreement governing such use.
Absent such agreement, ACI shall have no express or implied right to use Vendor
Application Software.
7.3 ISV Software.
(a) Grant of Rights. With respect to the ISV Software licensed by ACI, subject
to the Parties having obtained any Required Consents for such ISV Software, ACI
grants to Vendor to the extent necessary for performing the Services, the rights
of use of such Software that ACI has as of the Effective Date or later obtains
during the Term with respect to such Software. Vendor shall comply with the
duties, including use and non-disclosure restrictions imposed on ACI by the
licenses for such ISV Software, and Vendor shall not seek to modify or otherwise
revoke the terms of such licenses without ACI’s prior written consent to the
extent that such duties and/or licenses have been provided in writing to Vendor
prior to such compliance obligation. Except as otherwise requested or approved
by ACI, or with respect to operating system Software that (i) is licensed for
use on Equipment that ACI does not elect to purchase or assume the lease
pursuant to Section 21.9 and (ii) may not be transferred to ACI for use on other
Equipment, Vendor shall cease all use of such Software upon expiration or
termination of this Agreement.
(b) Third Party Applications Software. Vendor shall not use or introduce, nor
seek compensation or reimbursement for, any Third Party Applications Software in
providing the Services without ACI’s prior written approval, which will not be
unreasonably withheld.
(c) Third Party Systems Software Acquired During the Term. With respect to any
Third Party Systems Software acquisitions that are made in Vendor’s name, prior
to the introduction of such Software, Vendor shall comply with the following:
(i) Vendor shall use Commercially Reasonable Efforts to obtain for ACI, ACI
Affiliates and End Users a perpetual, non-exclusive license to Use such Software
at the expiration or termination of this Agreement and at no additional charge
to ACI; or
Confidential
Master Services Agreement

 

Page 18



--------------------------------------------------------------------------------



 



Execution Copy
(ii) If Vendor is unable to obtain such license, Vendor shall notify ACI of its
inability to obtain such a license and of the cost and viability of any other
software that can perform the requisite functions and with respect to which
Vendor has the ability to obtain such a license. Such notice shall contain the
proposed third-party vendor’s then-current terms and conditions, if any, for
licensing the software to ACI in accordance with Section 7.3(c)(i). With ACI’s
prior approval, Vendor may introduce such software in providing the Services.
Moreover, if Vendor desires to introduce Software, the rights to which have been
acquired by Vendor as part of an enterprise agreement, then Vendor shall notify
ACI of the relevant terms of such agreement and shall obtain ACI’s written
consent prior to using such Software to provide the Services.
(d) Exercise of Rights. To the extent Vendor has financial responsibility for
licenses for Third Party Systems Software, but such licenses remain in ACI’s
name, ACI shall exercise termination or extension rights thereunder, as Vendor,
after consultation with ACI, reasonably directs with respect to such Software;
provided that Vendor shall be responsible for the costs, charges and fees
associated with the exercise of such rights.
7.4 Rights in Newly Developed Software and Other Materials.
(a) Newly Developed Software.
(i) “Developed ACI Software” As between ACI and Vendor, all developed Software
that is (a) a modification, enhancement or derivative work of the ACI Software
(called “Developed ACI Software”) (b) newly developed software that Vendor
develops for ACI on a project basis; and (c) modifications to, or upgrades or
enhancements or derivative works of, ISV Software provided by ACI under this
Agreement shall be owned by ACI. ACI shall have all right, title and interest,
including worldwide ownership of trade secret, copyright, patent and other
proprietary rights in and to the Developed ACI Software and all copies made
therefrom. To the extent that any of the Developed ACI Software is not deemed a
“work made for hire” by operation of law, Vendor hereby irrevocably assigns,
transfers and conveys, and shall cause Vendor Personnel to assign, transfer and
convey, to ACI, without further consideration, all of its or their right, title
and interest in and to such Developed ACI Software, including all rights of
patent, copyright, trade secret or other proprietary rights in such Developed
ACI Software. Vendor acknowledges, and shall cause Vendor Personnel to
acknowledge, that ACI and the successors and permitted assigns of ACI shall have
the right to obtain and hold in their own names any Intellectual Property Rights
in and to the Developed ACI Software. Vendor agrees to execute, and shall cause
Vendor Personnel to execute, any documents or take any other actions as may
reasonably be necessary, or as ACI may reasonably request, at ACI’s expense, to
perfect ACI’s ownership of any such Developed ACI Software. ACI hereby grants
Vendor a fully paid-up, non-exclusive, worldwide license to use Developed ACI
Software solely to provide the Services during the Term and the
Termination/Expiration Assistance Period, which includes the right to sublicense
and otherwise permit Vendor subcontractors to do any of the foregoing. Vendor
shall not be permitted to use Developed ACI Software for the benefit of any
entities other than ACI, ACI’s Affiliates, and other End Users, without the
prior written consent of ACI, which may be withheld at ACI’s sole discretion.
Except as otherwise requested or approved by ACI, Vendor shall cease all use of
Developed ACI Software upon expiration or termination of this Agreement and
deliver to ACI or destroy any copies in its possession. No further license is
granted to Vendor with respect to Developed ACI Software. However, both Parties
are free to use any ideas, concepts, know-how, or techniques which are developed
or provided by the other or jointly by both Parties during a Project. Both
Parties are free to enter into similar agreements with others and to develop and
provide materials or Services which are similar to those provided under this
Agreement.
(ii) “Developed Vendor Software” shall mean: (a) modifications to, or upgrades
or enhancements or derivative works of, Vendor Software; (b) newly developed
software for which Vendor
Confidential
Master Services Agreement

 

Page 19



--------------------------------------------------------------------------------



 



Execution Copy
does not charge ACI on a project basis; and (c) modifications to, or
enhancements or derivative works of, ISV Software provided by Vendor under this
Agreement. Developed Vendor Software shall also include methods of providing the
Services, such as a work-flow, where such methods were developed under this
Agreement. As between the Parties, Vendor shall have all rights, title and
interest in and to Developed Vendor Software and all copies made from it. Vendor
hereby grants to ACI a perpetual, fully paid-up, non-exclusive, worldwide
license to: (i) use all Developed Vendor Software (other than with respect to
the Software which Vendor is not entitled to license to ACI under Vendor’s
license with the third party and which ACI is not entitled to use under its own
license agreements with the third party) solely to provide services similar to
the Services for itself or services for the processing of approximately the
volume of ACI’s business that existed during the Term; and (ii) permit third
parties to use all Developed Vendor Software (other than with respect to the ISV
Software that Vendor is not entitled under its license agreement with the ISV
Software vendor to license to third parties unless such third parties are
entitled to use under their own license agreements with the third party) solely
to provide services similar to the Services for ACI.
(b) Non-Software Materials. All literary works or other works of authorship
including manuals, training materials and documentation developed or created by
Vendor or any Vendor Personnel in accordance with this Agreement or Schedule A
(Statement of Work) specifically and exclusively for ACI, or at the written
request of and specifically for ACI or its Affiliates pursuant to a Project or
the Change Control Procedures under this Agreement, but excluding Developed ACI
Software, Developed Vendor Software and any Vendor Preexisting IP incorporated
into any of the foregoing (collectively herein referred to as “Work Product”)
shall be exclusively owned by ACI. ACI shall have all right, title and interest,
including worldwide ownership of copyright, in and to the Work Product and all
copies made from them. To the extent any of the Work Product is not deemed a
“work made for hire” by-operation of law, Vendor hereby irrevocably assigns,
transfers and conveys, and shall cause Vendor Personnel to assign, transfer and
convey, to ACI without further consideration all, of its or their right, title
and interest in and to such Work Product, including all rights of copyright in
such materials. Vendor acknowledges, and shall cause Vendor Personnel to
acknowledge, that ACI and the successors and permitted assigns of ACI shall have
the right to obtain and hold in their own name any copyrights in and to such
Work Product. Vendor agrees to execute, and shall cause Vendor Personnel to
execute, any documents or take any other actions as may reasonably be necessary,
or as ACI may reasonably request, at ACI’s expense, to perfect ACI’s ownership
of any such Work Product. Nothing in Section 7.4 will be interpreted or
construed to assign to ACI (and, except as licensed to the ACI under this
Agreement, Vendor reserves all right, title and interest that Vendor may have or
acquire in) any proprietary software, tools, utilities, methodologies,
processes, documentation and other items (i) that are developed by or on behalf
of Vendor in performance of the Services (including all modifications,
enhancements, and derivative works of the Vendor Software and/or tools made by
or on behalf of ACI under Section 7.4 excluding all Work Product, Developed ACI
Software and any ACI Data or other materials or information provided by ACI to
Vendor for use in connection with such development (“Vendor Developed IP”), or
(ii) that were created or acquired by Vendor prior to the Effective Date, or was
developed or acquired by Vendor outside the scope of this Agreement (and without
the use of ACI Confidential Information), and inserted or incorporated within
any Work Product or Developed Vendor Software with the prior written consent of
ACI (“Vendor Preexisting IP”). To the extent: (i) any Work Product or Developed
Vendor Software contains any Vendor Preexisting IP, or (ii) Vendor Developed IP
has been provided to ACI under this Agreement or has been used to provide
Services to ACI under this Agreement, or (iii) use of any Work Product or
Developed Vendor Software requires any Vendor Developed IP or Vendor Preexisting
IP, Vendor grants to ACI a royalty-free, worldwide, non-exclusive copyright
license to such Vendor Developed IP or Vendor Preexisting IP, during the Term
and the Termination/Expiration Assistance Period solely in connection with
internal use of the Work Product, Developed Vendor Software or Vendor Developed
IP that is actually provided to ACI under this Agreement or is actually used to
provide Services to ACI under this Agreement. ACI hereby grants Vendor an
irrevocable, fully paid-up, non-
Confidential
Master Services Agreement

 

Page 20



--------------------------------------------------------------------------------



 



Execution Copy
exclusive, worldwide license to use the Work Product solely to provide the
Services during the Term and the Termination/Expiration Assistance Period, which
includes the right to sublicense and otherwise permit third parties to do any of
the foregoing.
7.5 Export.
The Parties acknowledge that certain Software and technical data to be provided
under this Agreement and certain transactions under this Agreement may be
subject to export controls under the laws and regulations of the United States
of America and other countries. Neither Party shall export or re-export any such
items or any direct product thereof or undertake any transaction in violation of
any such laws or regulations.
8. OFFICE SPACE
8.1 ACI Obligations.
(a) Subject to Section 8.2(a), below, ACI shall provide to Vendor the office
space reasonably needed and comparable to similarly situated employees of ACI to
accommodate Vendor Personnel who are on site at the End User Locations (the “ACI
Office Space”), as the same may be changed by ACI from time to time throughout
the Term. With respect to such ACI Office Space, except as otherwise provided in
this Article 8, Vendor shall have the same privileges regarding use thereof
(such as heating, lights, air conditioning systems, use of cafeteria, etc.
(excluding parking privileges)) as do any other similarly situated employees of
ACI. Furthermore, those Vendor employees who are performing Services or any
portion of the Services from ACI Office Space, shall be free to use and consume,
at no cost to Vendor, a reasonable amount of office supplies (such as pencils,
pens, pads, copy machines and facsimile machines) that are ordinarily furnished
by ACI to its personnel, and in accordance with the same policies and procedures
regarding the use of office supplies and services as are applicable to
similarly-situated ACI employees, as such policies and procedures may be
modified from time to time to the extent such policies are provided to Vendor in
writing. Vendor shall be responsible for providing all other facilities required
to perform the Services.
(b) ACI shall retain the costs of applicable facilities leases and related
leasehold improvements with respect to the ACI Office Space to the extent
required by the applicable facilities leases and related documents.
(c) The ACI Office Space shall be made available to Vendor on an “AS IS” basis,
with no warranties whatsoever.
(d) ACI shall inform Vendor of any plans or determination to relocate the ACI
Office Space so that Vendor shall have a reasonable amount of time to prepare
for and implement such change or relocation as it impacts Vendor. ACI shall
reimburse Vendor for Vendor’s Out-of-Pocket Expenses incurred in connection with
such relocation in accordance with Section 3.10.
8.2 Vendor Obligations within ACI Office Space.
(a) Vendor shall use the ACI Office Space for the sole and exclusive purpose of
providing the Services, unless in its sole discretion ACI approves another use
in advance and in writing. Accordingly, Vendor and its agents may not provide or
market services to a third party from the ACI Office Space. The use of ACI
Office Space by Vendor shall not constitute a leasehold, a usufruct or other
property interest in favor of Vendor. Notwithstanding any provision in this
Agreement to the contrary, in no event may Vendor file a notice of lease or
comparable instrument on the applicable land.
Confidential
Master Services Agreement

 

Page 21



--------------------------------------------------------------------------------



 



Execution Copy
(b) Vendor shall use the ACI Office Space in an efficient manner and in a manner
that is coordinated, and does not interfere, with ACI’s other business
operations. To the extent that Vendor operates the space in a manner that
unnecessarily or unreasonably increases facility or other costs incurred by ACI,
ACI reserves the right to deduct such costs pursuant to Section 14.7 of this
Agreement.
(c) Vendor shall be responsible for any damage to the ACI Office Space resulting
from the abuse, misuse, neglect or negligence of Vendor or other failure to
comply with the obligations respecting the ACI Office Space.
(d) Vendor shall keep the ACI Office Space in good order, not commit or permit
waste or damage to ACI Office Space or use ACI Office Space for any unlawful
purpose or act, and shall comply with ACI’s standard policies and procedures and
with applicable leases regarding access to and use of the ACI Office Space,
including procedures for the physical security of the ACI Office Space to the
extent such policies, procedures and lease information has been provided to
Vendor in writing.
(e) Subject to compliance with Vendor’s reasonable security requirements and
reasonable advance notice (where practical given the nature of access required),
Vendor shall permit ACI and its agents and representatives to enter into those
portions of the ACI Office Space occupied by Vendor staff at any time to
(i) inspect the premises; (ii) show the premises; and (iii) perform
facilities-related services.
(f) Vendor shall not make improvements or changes involving structural,
mechanical or electrical alterations to the ACI Office Space without ACI’s prior
written approval. At ACI’s option, any improvements or fixtures to the ACI
Office Space shall become the property of ACI. If ACI does not elect to take
title thereto Vendor shall remove the same at the end of the use of the ACI
Office Space and shall repair any damage caused by the installation or removal
of such improvements or fixtures.
(g) Vendor will comply with the physical safety and security procedures that are
applicable to the ACI Office Space from time to time to the extent such
procedures are provided to Vendor in writing.
(h) When the ACI Office Space is no longer required for performance of the
Services, Vendor shall return them to ACI in substantially the same condition as
when Vendor began use of them, subject to reasonable wear and tear.
8.3 Use of Vendor Facilities by ACI.
Vendor will make available to ACI reasonable office space and office facilities
when ACI personnel are onsite at Vendor facilities, including desks, telephones
and internet connectivity.
9. SERVICE LEVELS
9.1 General.
Vendor shall perform the Services that are subject to Service Levels in a manner
that meets or exceeds the service levels set forth in Schedule B (Service
Levels) (“Service Levels”). Vendor will provide all Services without expressly
defined Service Levels with at least the same degree of accuracy, quality,
completeness, timeliness, responsiveness and efficiency as the greater of
(i) the level provided by or for ACI prior to the Effective Date, or (ii) at
levels consistent with the warranty provided in Section 16.2.

9.2   Failure to Perform.

Confidential
Master Services Agreement

 

Page 22



--------------------------------------------------------------------------------



 



Execution Copy
If Vendor fails to meet any Service Level twice consecutively or any Critical
Service Level, Vendor shall promptly (taking into consideration the severity of
the failure): (a) investigate, assemble and preserve pertinent information with
respect to, and report to ACI on the causes of, the problem causing the Service
Level failure, including performing a root cause analysis of the problem;
(b) advise ACI, as and to the extent requested by ACI, of the status of remedial
efforts being undertaken with respect to such problem; (c) minimize the impact
of and correct such problem to begin meeting the Service Level; and (d) take
appropriate preventive measures to minimize the recurrence of the problem.
Vendor shall correct any such failure, whether or not material, as soon as
possible after Vendor becomes aware of such failure; provided, however, that, in
the event the root cause analysis demonstrates that Vendor was not at fault in
failing to meet the Service Level or if such failure is due to an exception to
Service Level performance expressly set forth in Schedule B (Service Levels),
and Vendor is unable to perform remediation efforts without incurring additional
expense or adding significant additional resources, ACI may elect to either
(i) reprioritize the Services, in which event Vendor will perform the activities
reflected in (b), (c) or (d) above, or (ii) authorize Vendor to perform the
remediation as a Project.
9.3 Critical Service Levels and Service Level Credits.
Vendor recognizes that its failure to meet those Service Levels identified in
Schedule B (Service Levels) as critical Service Levels (“Critical Service
Levels”) may have a material adverse impact on the business and operations of
ACI and that the damage from Vendor’s failure to meet a Critical Service Level
is not susceptible to precise determination. Accordingly, if Vendor fails to
meet Critical Service Levels, then in addition to any other remedies available
to ACI under this Agreement, Vendor shall pay or credit to ACI the performance
credits specified in Schedule B (Service Levels) (“Service Level Credits”) in
recognition of the diminished value of the Services resulting from Vendor’s
failure to meet the agreed upon level of performance, and not as a penalty. The
methodology for calculating such Service Level Credits is set forth in
Schedule B (Service Levels). ACI may from time to time, in accordance with the
limitations set forth in Schedule B (Service Levels), change the Allocation of
Pool Percentage and/or Service Level Credit Allocation Percentage, each as
defined in and subject to the limitations set forth in Schedule B (Service
Levels). This Section 9.3 or the Service Level Credits shall not limit ACI’s
rights to terminate this Agreement for cause or pursue other damages.
9.4 Priority of Recovery Following Interruption of Services.
If a Force Majeure Event or other occurrence creates an interruption in Vendor’s
rendition of the Services, Vendor shall give the recovery of its capabilities to
perform the Services and the resumption of its actual performance of the
Services the same or greater priority it gives to recovering its capabilities to
perform services and resuming its performance of those services for any other
similarly situated customer of Vendor (and Vendor’s own operations).
9.5 User Satisfaction.
Vendor and ACI shall conduct satisfaction surveys in accordance with Schedule K
(User Satisfaction Survey Guidelines). The surveys shall be designed to
determine the level of user satisfaction and areas where user satisfaction can
be improved. Such surveys shall include representative samples of each major
category of user within ACI and may include a number of in-depth face-to-face or
telephone interviews. Vendor and ACI shall mutually agree on the form and
content of the surveys, which shall be no less thorough than Vendor’s customary
user satisfaction program as set forth in Schedule K (User Satisfaction Survey
Guidelines). The Parties shall jointly review the results of the surveys, and
Vendor shall develop and implement a plan to improve user satisfaction in areas
where user satisfaction is low. ACI’s satisfaction as indicated in the survey
results will be a factor in determining the compensation for all individuals
holding Key Vendor Positions.
Confidential
Master Services Agreement

 

Page 23



--------------------------------------------------------------------------------



 



Execution Copy
9.6 Periodic Reviews and Adjustments to Service Levels.
(a) Without limitation of Schedule B (Service Levels), every six (6) months (or
as otherwise mutually agreed by the Parties) starting twelve (12) months after
the Effective Date, ACI and Vendor shall review the Service Levels. During such
reviews, Vendor shall work with ACI to identify possible cost/Service Level
tradeoffs (but any resulting changes in the Service Levels shall be implemented
only if approved by ACI in its sole discretion). Upon such review, ACI may, in
accordance with Schedule B (Service Levels), adjust the applicable Service
Levels.
(b) In accordance with Schedule B, ACI may change (i) the Service Levels to
reflect its changing business needs, including by adding or removing a Service
Level, or (ii) one or more of the calculation metrics and other mechanisms used
to determine the Service Level (a “Changed Service Level”). Except as otherwise
specified in Schedule B (Service Levels), Changed Service Level will take effect
sixty (60) days after ACI gives Vendor a notice specifying the Changed Service
Level. Notwithstanding the foregoing, Vendor acknowledges that ACI customers may
from time to time require faster implementation of new or revised Service Levels
that pertain to the On Demand environment, and Vendor will use all Commercially
Reasonable Efforts to implement such new Service Levels or modifications as
quickly as possible. If Vendor can demonstrate to ACI’s reasonable satisfaction
that such Changed Service Level or On Demand Service Levels will materially
increase Vendor’s cost of performing the Services in accordance with the Changed
Service Level, ACI may only add that Changed Service Level or On Demand Service
Level if:
(i) Vendor agrees; or
(ii) Vendor does not agree, but: (a) ACI removes an existing Service Level at
the same time as introducing a Changed Service Level and the cost of providing
the Services in accordance with the Changed Service Level and the cost of
achieving, measuring and reporting on such Changed Service Level is not
materially higher than the cost of providing the Services under the existing
Service Level and the cost of achieving, measuring and reporting on the existing
Service Level; or (b) ACI agrees to pay Vendor for its incremental cost of
providing the Services under the Changed Service Level and the cost of
achieving, measuring and reporting on the Changed Service Level.
(c) Any disputes in respect of such incremental cost will be subject to the
dispute resolution provisions of this Agreement. If the Changed Service Level
has associated Service Level Credits, ACI will adjust the then-current aggregate
percentage allowed, subject to any limitations set forth in Schedule B (Service
Levels).
(d) The Parties expect and understand that the Service Levels shall be improved
over time. Therefore, each Service Level will be reset annually in accordance
with the terms of Schedule B (Service Levels) governing continuous improvement
of Service Levels.
(e) As new technologies and processes are introduced, subject to Section 9.6(b)
above, the Parties shall establish additional Service Levels reflecting industry
best practices for those technologies and processes. Vendor will, on a regular
basis, attempt to identify ways to improve the Service Levels. Vendor will, from
time to time, include updates with respect to such improvements in the reports
provided to ACI in connection with such Service Levels.

9.7   Measurement and Reporting.

Confidential
Master Services Agreement

 

Page 24



--------------------------------------------------------------------------------



 



Execution Copy
(a) In addition to Critical Service Levels, Schedule B (Service Levels) also
sets forth certain key measurements with associated service level expectations
(“Key Measurements”). Vendor will measure its performance of the Services
against such Key Measurements, will report such performance to ACI on a monthly
basis and will strive to improve its performance related to such Key
Measurements over the course of the Term. For each Key Measurement, Vendor will
either use ACI’s existing methodology for measuring and reporting the Key
Measurement or (if no such methodology exists) Vendor will formulate and propose
to ACI a comprehensive, accurate and sufficiently detailed, measurement scope,
calculation and reporting methodology.
(b) Vendor shall utilize the necessary measurement and monitoring tools and
procedures required to measure and report Vendor’s performance of the Services
against the applicable Service Levels. Such measurement and monitoring shall
permit reporting at a level of detail sufficient to verify compliance with the
Service Levels, and shall be subject to audit by ACI. Vendor shall provide ACI
with (i) performance and measurement data, for purposes of verification, project
and contract management; (ii) problem management data and other data regarding
the status of incidents, problems, Service Requests and Authorized User
inquiries; and (iii) access to the data used by Vendor to calculate its
performance against the Service Levels and procedures utilized by Vendor to
generate such data for purposes of audit and verification. ACI shall not be
required to pay any amount in addition to the Charges for such measurement and
monitoring tools or the resource utilization associated with their use.
(c) The raw data, the detailed supporting information, and the reports delivered
to ACI under this Agreement relating to Service Levels and performance under
this Agreement (“Performance Information”) will be ACI Data for the purposes of
this Agreement. Vendor may only use Performance Information in the course of
providing the Services and for its internal business purposes and will provide
material containing that Performance Information to ACI promptly on request.
Vendor may also use aggregated data derived from Performance Information for
external purposes provided that such aggregated data is not identifiable as
relating to ACI.
10. PROJECT AND CONTRACT MANAGEMENT
10.1 Governance Guidelines and Principles.
Governance of the Parties’ relationship pursuant to this Agreement will follow
the guidelines and principles set out in Schedule S (Governance), as such
guidelines and principles are amended or supplemented by the Parties from time
to time during the Term.
10.2 Executive Steering Committee.
The Parties shall form a steering committee to facilitate communications between
them (the “Executive Steering Committee”). The members, activities and
responsibilities of the Executive Steering Committee are set forth in Schedule S
(Governance).
10.3 Reports.
(a) Prior to an applicable Service Tower Commencement Date, the Parties shall
determine an appropriate set of periodic reports to be issued by Vendor to ACI
with respect to such Service Tower. For reports that relate to Services provided
across multiple Service Towers, such reports shall be established prior to the
first Service Tower Commencement Date for the Service Towers the report is
intended to cover. Such reports shall be issued at the frequency set forth in
Schedule R (Reports). An initial list of all such reports (including a
description of the frequency of such reports) is set forth in Schedule R
Confidential
Master Services Agreement

 

Page 25



--------------------------------------------------------------------------------



 



Execution Copy
(Reports). Vendor shall provide ACI with suggested formats for such reports for
ACI’s review and approval.
(b) Vendor’s reports shall include, at a minimum, (i) reports consistent with
ACI’s practice prior to the applicable Service Tower Commencement Date; and
(ii) a monthly performance report, which shall be delivered to ACI within ten
(10) Business Days after the end of each month, describing Vendor’s performance
of the Services in such month (the “Monthly Performance Report”).
(c) Vendor shall enable ACI to (i) access reports (both management and
operational reports) online; (ii) access supporting information for reports; and
(iii) compile such reports and supporting information in order to generate new
reports.
10.4 Meetings.
(a) The Parties shall conduct periodic meetings that shall, at a minimum,
include the following:
(i) a weekly meeting of the ACI Project Office Executive and the Vendor Delivery
Project Executive to discuss day-to-day operations and such other matters as
appropriate;
(ii) a monthly meeting among operational personnel representing ACI and Vendor
to discuss the Monthly Performance Report, daily performance, planned or
anticipated activities and changes that might adversely affect performance, and
otherwise to address, review and discuss matters specific to ACI;
(iii) a quarterly management meeting of the Steering Committee to review the
reports for the quarter (including the Monthly Performance Reports), review
Vendor’s overall performance under this Agreement, review progress on the
resolution of issues, provide a strategic outlook for ACI’s service
requirements, and discuss such other matters as appropriate;
(iv) a semi-annual senior management meeting by the Parties to review relevant
contract and performance issues; and
(v) such other meetings between ACI representatives and Vendor Personnel
reasonably requested by either Party as necessary to address performance of the
Services.
(b) Vendor shall prepare and circulate an agenda sufficiently in advance of each
such meeting to give participants an opportunity to prepare for the meeting.
Vendor shall incorporate into such agenda items that ACI desires to discuss. For
each meeting held between representatives of Vendor and ACI, Vendor shall
prepare and circulate detailed, precise, complete and accurate minutes
reporting, at a minimum all decisions reached during the meeting and for each
such decision, which Party representative raised the issue, a summary of the
major points for and in opposition of each issue and the results or actions
agreed upon, promptly after a meeting, although ACI shall not be bound thereto
and shall be under no obligation to correct or object to any errors therein.
10.5 Procedures Manuals.
(a) The “Procedures Manual” shall describe the method that Vendor will use to
perform and deliver the Services under this Agreement, the Equipment and
Software being used, and the documentation (e.g., operations manuals, user
guides, specifications) which provide further details of
Confidential
Master Services Agreement

 

Page 26



--------------------------------------------------------------------------------



 



Execution Copy
such activities. Procedures Manuals shall also describe the activities Vendor
will undertake in order to provide the Services, including those direction,
supervision, monitoring, reporting, planning and oversight activities normally
undertaken to provide services of the type Vendor is to provide under this
Agreement. Procedures Manuals also shall include descriptions of the acceptance
testing and quality assurance procedures approved by ACI, Vendor’s problem
management and escalation procedures, and the other standards and procedures of
Vendor pertinent to ACI’s interaction with Vendor in obtaining the Services.
Procedures Manuals shall be written explicitly and comprehensively enough to
describe how the Services will be performed. Vendor will make all Procedures
Manuals available for access by ACI on-line as well as in hard copy.
(b) Vendor will provide for ACI’s review and consent an outline of the
Procedures Manual applicable to that Service Tower on the dates specified in
Exhibit B-3 (Critical Deliverables). Within forty-five (45) days after such
dates, Vendor shall deliver a draft Procedures Manual with respect to such
Service Tower to ACI for ACI’s comments and review. Vendor shall incorporate
comments or suggestions of ACI and shall finalize the Procedures Manual thirty
(30) days after receiving ACI’s comments on the Procedures Manual. The final
Procedures Manual shall be subject to the approval of ACI. Vendor shall
periodically, but no less than semi-annually, update Procedures Manuals for all
Service Towers to reflect changes in the operations or procedures described
therein. Updates of the Procedures Manuals shall be provided to ACI for review,
comment and approval. Vendor shall perform the Services in accordance with the
Procedures Manuals. In the event of a conflict between the provisions of this
Agreement and the Procedures Manuals, the provisions of this Agreement shall
control. Until the Parties agree upon a Procedures Manual pursuant to this
Section 10.5, Vendor will follow the ACI procedures which were in effect on the
applicable Service Tower Commencement Date to the extent that such procedures
have been provided to Vendor in writing.
10.6 Change Control.
(a) Technical Change Control.
(i) At all times ACI shall be responsible for establishing ACI’s IT
architecture, standards and strategic direction; provided, however, that Vendor
shall actively participate in and provide subject matter expertise to ACI as it
establishes such IT architecture, standards and strategic direction. In
performing the Services, Vendor shall conform with and shall support such
architecture, standards and strategic direction in accordance with the technical
change control procedures defined in this Section 10.6 and in the Procedures
Manual.
(ii) Vendor shall be responsible for all Changes to ACI’s IT environment
pertaining to the Services, including Changes to programs, Procedures Manuals,
job control language statements, distribution parameters and schedules. Vendor
shall comply with the following Change control requirements:
(A) Prior to using any new Systems Software or new Equipment to provide the
Services, Vendor shall have verified that the item is (1) consistent with the IT
architecture, standards and strategic direction specified by ACI, (2) has been
properly installed, is operating in accordance with its specifications, (3) is
performing its intended functions in a reliable manner, and (4) has been
thoroughly tested and been proven compatible with and within ACI’s then-existing
IT infrastructure environment.
(B) Vendor may make temporary Changes required by an emergency if, after making
Commercially Reasonable Efforts, Vendor has been unable to contact an
appropriate ACI
Confidential
Master Services Agreement

 

Page 27



--------------------------------------------------------------------------------



 



Execution Copy
manager to discuss Vendor’s proposed actions. Vendor shall document and promptly
report such emergency Changes to ACI, which Changes shall then be subject to
ACI’s approval.
(C) Vendor shall not make the following Changes, including implementing a Change
in technology, without first obtaining ACI’s approval, which such approval ACI
may withhold in its discretion:
(1) a Change adversely affecting the function or performance of, or decreasing
to any significant degree the resource efficiency of, the Services;
(2) a Change increasing ACI’s Charges under this Agreement or other costs or
fees of ACI;
(3) a Change inconsistent with ACI’s physical or information security policies
or procedures to the extent such policies or procedures have been provided to
Vendor in writing and in advance;
(4) a Change impacting the safety or security of ACI personnel, resources or
information;
(5) a Change inconsistent with the IT architecture, standards or strategic
direction specified by ACI; or
(6) a Change impacting the way in which ACI conducts its business or operations
which impact ACI considers to be adverse.
(D) Vendor shall move programs from development and test environments to
production environments in a controlled, documented and auditable manner, so
that no Changes are introduced into the programs during such activity, and with
the full capability of restoring to the prior state until the programs have been
established as fully operational.
(iii) Within ninety (90) days after the Effective Date, Vendor shall propose a
detailed technical change control procedure, to be set forth in the Procedures
Manual, detailing how Vendor will comply with the requirements set forth in this
Section 10.6 and otherwise control Changes to ACI’s IT environment pertaining to
the Services throughout the Term. Vendor shall incorporate comments or
suggestions of ACI and shall finalize the technical change control procedure
thirty (30) days after receiving ACI’s comments. The technical change control
procedure may be used to identify the need for the Parties to amend this
Agreement. ACI shall have the right to approve in advance any action or decision
of Vendor materially affecting the provision of Services, including Equipment,
Software and systems configuration. ACI shall have the right to set priorities
in scheduling work. If, in accordance with the Procedures Manual, ACI requests a
change in priorities, Vendor shall strive to accommodate the change without
negatively impacting the Service Levels; if the Service Levels shall be
impacted, Vendor shall notify ACI of the anticipated impact and the Parties
shall agree on the approach to be taken.
(b) Contractual Change Control. In addition to the technical change control
procedure, the Parties shall also implement a process for documenting and
mutually agreeing to Changes to this Agreement that are intended to be minor,
non-material modifications to this Agreement. To institute and implement such a
process (the “Contractual Change Control Procedure”), the Parties shall use that
procedure reflected in Schedule U (Change Control Procedure). Any modifications
to this Agreement made pursuant to the Contractual Change Control Procedure
shall (i) be by mutual agreement of the Parties, (ii) require appropriate
executions by the Parties to evidence such agreement, and (iii) be deemed
amendments to this Agreement.
Confidential
Master Services Agreement

 

Page 28



--------------------------------------------------------------------------------



 



Execution Copy
(c) In determining whether the Charges should be adjusted as a result of a
Change implemented pursuant to this Section 10.6, the Parties shall be guided by
the following principles:
(i) To the extent and for so long as such a Change can be performed in
accordance with the Service Levels without a material increase in the resources
then being utilized by Vendor therefore and is not a New Service, there will be
no adjustment to the Charges.
(ii) In the event such increase cannot reasonably be accommodated without a
change in priorities or a material increase in the resources then being utilized
by Vendor for the performance of the Services (and ACI so requests), Vendor and
ACI will work together to adjust the Service Levels and priorities with respect
to other Services being performed by Vendor so as to permit such Change to be
implemented without an increase in Vendor’s Charges.
(iii) A Change that is required to cure a defective Deliverable or other Service
default resulting from Vendors action or inaction will be provided at no
additional Charge.
(iv) If such a Change cannot be implemented without an increase in the Charges,
and ACI agrees to implement the Change, then, if such Change can be reasonably
performed on a time and material basis, the increase in Charges shall be
calculated using the applicable time and materials rates set forth in
Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination Charges). If
such work cannot be reasonably performed on a time and material basis, then the
Change shall be implemented at a price to be mutually agreed to by the Parties
in writing.
(v) To the extent that such a Change causes a reduction in the scope of the
Services or priority of the Services that does not also cause a reduction in the
Vendor resources then being utilized therefore, there will be no adjustment to
the Charges.
(vi) If such a Change results in a reduction of the resources required by Vendor
to perform the Services and that reduction is not reflected in the Charges
through the Charges mechanism set forth in Schedule C (Charges), the Charges
will be equitably adjusted by mutual written agreement of the Parties.
(d) Notwithstanding anything to the contrary contained herein, including this
Section 10.6, no Change that would result in an increase to ACI’s Charges under
this Agreement or to other costs or fees of ACI shall be implemented unless it
has been approved, in advance and in writing, in accordance with Schedule U
(Change Control Procedure).
10.7 Subcontracting.
(a) Except as and to the extent ACI may agree otherwise in writing, Vendor may
subcontract its obligations under this Agreement only in accordance with the
following:
(i) Except as set forth below, Vendor may not delegate or subcontract any of its
responsibilities under this Agreement (including to Affiliates) without prior
written approval of ACI, which ACI may withhold in its sole discretion. Prior to
entering into a subcontract with a third party, Vendor shall give ACI not less
than ten (10) Business Days’ prior written notice specifying the components of
the Services affected, the scope of the proposed subcontract, and the identity
and qualifications of the proposed subcontractor. Notwithstanding the foregoing
or any other provision in this Agreement to the contrary, Vendor may, in the
ordinary course of business and without notice to ACI, subcontract for any
third-party service and/or product that (1) is not material to any function
constituting a
Confidential
Master Services Agreement

 

Page 29



--------------------------------------------------------------------------------



 



Execution Copy
part of the Services, and (2) does not result in a material change in the way
Vendor conducts its business, provided such subcontract does not adversely
affect ACI, whether in performance of or Charges for the Services or otherwise.
Without limitation of the provisions set forth in Section 5.3, if ACI expresses
concerns to Vendor about a subcontract covered by this Section 10.7(a)(i),
Vendor shall discuss such concerns with ACI and work in good faith to resolve
ACI’s concerns on a mutually acceptable basis.
(ii) ACI may request that Vendor use a particular subcontractor in certain
limited circumstances in which case Vendor will attempt to use such proposed
subcontractor unless Vendor persuades ACI that the use of such subcontractor
would impair Vendor’s ability to satisfy the Service Levels or such use would
cause a Vendor to breach an agreement. For purposes of clarity, Vendor Charges
shall be equitably adjusted should the use of such ACI requested subcontractor
cause Vendors costs to increase.
(iii) ACI shall have the right to revoke its prior approval of a subcontractor
and direct Vendor to replace such subcontractor if the subcontractor’s
performance is materially deficient, or there have been material
misrepresentations by or concerning the subcontractor, or a subcontractor which
at the time approved is a majority owned Affiliate of Vendor ceases to be such
an Affiliate.
(b) Vendor shall remain responsible for obligations, services and functions
performed by subcontractors to the same extent as if such obligations, services
and functions were performed by Vendor employees (including requiring
subcontractors to adhere to the standards applicable to Vendor and the policies
and procedures then in effect, whether promulgated by ACI or Vendor) and for
purposes of this Agreement such work shall be deemed Services performed by
Vendor. Vendor shall be ACI’s sole point of contact regarding the Services
performed by Vendor’s subcontractors, including with respect to payment. It is
understood and agreed that, as between the Parties, Vendor shall be solely
liable for all costs and payment obligations owed by Vendor to its
subcontractors and third parties in connection with the Services.
(c) In addition to any other restrictions in this Agreement regarding
confidentiality, Vendor shall not disclose ACI Confidential Information to a
subcontractor unless and until such subcontractor has agreed in writing to
protect the confidentiality of such Confidential Information in a manner
substantially equivalent to that required of Vendor under this Agreement, and
then only on a need-to-know basis.
(d) To the extent subcontractors, agents, representatives or other entities
perform the Services, Vendor shall cause such entities to comply with the
obligations and restrictions associated with the services, functions and
responsibilities performed by such subcontractors, agents, representatives and
other entities that are applicable to Vendor under this Agreement In addition,
Vendor shall include in its subcontracts, as “flow-down” provisions, provisions
substantially similar to the provisions of this Agreement relating to compliance
with Applicable Laws; audit; confidentiality, security and Intellectual Property
Rights of ACI; and each other provision which is necessary to assure that Vendor
will fulfill its obligations under this Agreement. In addition, all documents
(e.g., contracts) between Vendor and its subcontractors or other third parties
relating to creative services shall contain a provision whereby the
subcontractor transfers intellectual property rights to customer-developed
materials to Vendor or Vendor’s customers.
(e) Vendor will, at ACI’s request, enforce the subcontracts as necessary to
cause the subcontracted obligations to be fulfilled on Vendor’s behalf in
accordance with this Agreement.
(f) Vendor shall exercise prudence and good business judgment in the selection
and monitoring of performance of subcontractors. In the event of loss resulting
from such failure of
Confidential
Master Services Agreement

 

Page 30



--------------------------------------------------------------------------------



 



Execution Copy
performance by any subcontractor, the burden shall be on Vendor to show that it
complied with the aforesaid standard of selection and monitoring of the
subcontractor.
(g) ACI may request at any time, and Vendor shall provide within thirty
(30) calendar days of such request, a listing of all Vendor employees, agents
and subcontractors who are then performing Services under this Agreement, such
listing to include basic information about each person including name, job title
and basic job function with respect to the Services.
(h) Subcontractors as to which ACI has, as of the Effective Date, given the
approvals required by this Section 10.7 are identified in Schedule N (Approved
Subcontractors).
10.8 Technology Planning and Budgeting.
(a) Technology Plan. The Parties shall annually jointly prepare a technology
plan in accordance with the provisions of this Section 10.8 (“Technology Plan”).
The Technology Plan shall address the IT requirements of ACI’s activities and
future opportunities to enhance delivery of Services and to reduce the costs of
the Services through introduction of tools, procedures and other improvements
into ACI’s IT environment (“Enhancement Activities”). Each Technology Plan after
the first shall review and assess the immediately preceding Technology Plan. The
Technology Plan shall consist of a three-year plan and an annual implementation
plan as described below.
(b) Targeted Cost Savings. In addition to cost savings opportunities that apply
generally to the Services to be discussed as a part of annual knowledge sharing
and technology planning processes, the Parties intend to more closely examine on
an annual basis specific aspects of the Services for cost savings opportunities.
The Parties will identify cost saving opportunities for a selected Service Tower
each year of the Term. The resulting plan shall outline the activities to
undertake in order for ACI to realize the anticipated cost savings if ACI
chooses to pursue such opportunity and any gainsharing by the Parties related to
such anticipated cost savings. In each subsequent Contract Year, the Parties
will undertake a similar process for another Service Tower (one Service Tower
per Contract Year).
(c) Three-Year Plan. The Technology Plan shall include a comprehensive
assessment and strategic analysis of ACI’s then-current IT systems related to
the Services including the ACI IT Standards and an assessment of the appropriate
direction for such systems and services for the next three (3) years in light of
ACI’s business priorities and strategies and competitive market forces (to the
extent such business information is provided by ACI to Vendor). The Technology
Plan shall include:
(i) a specific identification of proposed software and hardware strategies and
direction;
(ii) a cost/benefit analysis of any proposed Changes;
(iii) a general plan and a projected time schedule for developing and achieving
the recommended elements;
(iv) the resulting impact on ACI information technology costs;
(v) a description of the types of personnel skills and abilities needed to
respond to any recommended Changes or upgrades in technology;
Confidential
Master Services Agreement

 

Page 31



--------------------------------------------------------------------------------



 



Execution Copy
(vi) the changes, if any, in the personnel and other resources required to
operate and support the changed environment;
(vii) the expected performance, quality, responsiveness, efficiency,
reliability, security risks and other service levels to be achieved based on the
recommended strategies and directions; and
(viii) Any Enhancement Activities generally known within the information
technology industry at the time of the particular Technology Plan which could be
implemented into the Services on a long-term basis (i.e., during the term of the
three-year Technology Plan) and an initial high-level benefits analysis with
regard to such Enhancement Activities and the implementation of same.
(d) Annual Implementation Plan. As necessary to support the overall objectives
and directions of the three-year plan, the annual implementation plan shall
include information services requirements, plans, projects (which may include
Projects) for the upcoming year, including details on operations, maintenance
backlog and development activities. The annual implementation plan shall include
a summary review of Vendor’s performance of the Services in the year then
concluding, and shall provide updates and revisions of the three-year plan as
appropriate. The annual implementation plan will also include any Enhancement
Activities generally known within the information technology industry at the
time of the particular annual technology plan which could be implemented into
the Services on a short-term basis (i.e., during the term of the annual
technology plan) and an initial benefits analysis with regard to such
Enhancement Activities and the implementation of same. An annual implementation
plan shall be prepared for each year of the Term. As part of the process for
preparing the annual implementation plan, the Parties shall review the overall
operation of this Agreement with regard to a determination of whether the
Services are meeting ACI’s strategic IT requirements.
(e) Drafting Responsibility. Vendor shall submit to ACI a draft of the
Technology Plan for ACI’s review and comment, which draft shall have been
developed with input from key business users of ACI. Vendor shall submit the
final Technology Plan to ACI for its approval within thirty (30) days of
receiving ACI’s comments. The draft of the first Technology Plan shall be
provided within six (6) months of the completion of Transition.
(f) Technology Plan Timing and Update. The schedule for developing and
delivering each Technology Plan shall be coordinated to support ACI’s annual
business planning cycle and the semi-annual senior management meeting described
in Section 10.4(a)(iv). Vendor shall recommend modifications to the Technology
Plan as it deems appropriate, and shall revise the Technology Plan as requested
or approved by ACI. During Transition, an outline and the contents of the
Technology Plan will be jointly developed by the Parties.
10.9 Quality Assurance and Improvement Programs.
As part of its total quality management process, Vendor shall provide continuous
quality assurance and quality improvement through: (a) the identification and
application of proven techniques and tools from other installations within its
operations (i.e., “best practices”) that would benefit ACI either operationally
or financially or ensure continued compliance with Applicable Vendor Laws; and
(b) the implementation of concrete programs, practices and measures designed to
improve Service Levels. Such procedures shall include checkpoint reviews,
testing, acceptance and other procedures for ACI to confirm the quality of
Vendor’s performance, and shall be included in the Procedures Manuals. Vendor
shall utilize project management tools, including productivity aids and project
management systems, as appropriate in performing the Services.

10.10   Management of Issues.

Confidential
Master Services Agreement

 

Page 32



--------------------------------------------------------------------------------



 



Execution Copy
(a) Notwithstanding anything to the contrary contained in this Section 10.10,
Vendor will proactively manage issues in a manner such that tasks required to be
performed under this Agreement are performed in a timely manner. Each member of
the Vendor Personnel is expected to promptly escalate an issue if the
performance of any such Vendor Personnel member’s obligation is directly
impacted by the failure of ACI or an ACI agent to perform a prerequisite task.
Vendor will not have met its obligation with respect to the hindered task unless
and until the ACI Contract Executive has been notified of such failure to
perform, but only to the extent ACI’s ability to cure its failure is prejudiced
by Vendor’s delay or failure in escalating the applicable issue.
(b) If ACI, a ACI Affiliate or a ACI agent fails to perform any of its
responsibilities set forth in Schedule L (Transition and Transformation),
Schedule A (Statement of Work) or operational responsibility set forth in
connection with a Project, Vendor will be excused from the performance of
Vendor’s obligation that is adversely affected by such failure to the extent and
only for so long as ACI’s failure is the direct cause of Vendor’s
non-performance, but only (i) if Vendor promptly notifies the ACI Contract
Executive of such failure, (ii) if, after notifying the ACI Contract Executive,
ACI fails to promptly rectify such failure; and (iii) with respect to such
specific obligations for which no reasonable workaround exists.
11. AUDITS, RECORD RETENTION
11.1 Intentionally left blank.
11.2 Audit Rights.
(a) Vendor shall maintain a complete record of all financial transactions and
customary records of non-financial transactions resulting from this Agreement.
Vendor shall provide to ACI and ACI’s Affiliates and its and their auditors
(including the internal audit staff of ACI and ACI’s external auditors),
inspectors, regulators and other representatives who are not Vendor Competitors
as ACI may from time to time designate in writing and who agree in writing to
substantially the terms and conditions set forth in Schedule M (Vendor
Confidentiality Agreement), access at all reasonable times (and in the case of
regulators at any time required by such regulators), and upon at least five
(5) Business Days notice (or a shorter period of time as may be required by
Applicable Law or entities that regulate ACI), to any facility or part of a
facility at which either Vendor or any of its subcontractors is providing any
portion of the Services (subject to Vendor’s and its subcontractors standard
security rules for such facility), to Vendor Personnel, and to data and records
relating to the Services excluding: (x) attorney-client privileged information;
(y) Vendor internal audit reports of Vendor’s activities (provided that Vendor
shall provide summaries of such audits that are prepared by the person that
produced the original audit report); and (z) cost data (other than where the
Agreements specifies that cost or cost plus is the basis for determining the
Charges), for the purpose of performing audits and inspections of either Vendor
or any of its subcontractors during the Term and for the period Vendor is
required to maintain records hereunder. The purpose of such audits will be to:
(i) verify the accuracy of Charges and invoices, and the inventory of ACI
supplies and other ACI assets, if any;
(ii) verify the confidentiality, integrity and accessibility of ACI Data and
examine the systems that process, store, support and transmit that data;
(iii) verify that Vendor and ACI are in compliance with their respective
obligations under Article 22; and
Confidential
Master Services Agreement

 

Page 33



--------------------------------------------------------------------------------



 



Execution Copy
(iv) examine Vendor’s performance of the Services and conformance to the terms
of this Agreement including, to the extent applicable to the Services and to the
Charges therefore, performing audits:
(A) of practices and procedures;
(B) of systems, Equipment and Software;
(C) of supporting information and calculations regarding compliance with Service
Levels;
(D) of general controls and security practices and procedures;
(E) of disaster recovery and back-up procedures;
(F) of the efficiency of Vendor in performing the Services; and
(G) as necessary to enable ACI to meet, or to confirm that Vendor is meeting,
applicable regulatory and other legal requirements.
ACI shall not use auditors engaged on a contingency fee basis to perform audits
under this Section 11.2. If an audit by or on behalf of ACI hereunder shows any
matter that may adversely affect ACI, ACI shall notify Vendor of such matter and
Vendor shall provide ACI with a detailed plan to remedy such matter within ten
(10) Business Days after Vendor’s receipt from ACI of the final audit report.
Vendor will then immediately proceed to implement the remediation plan and
correct such matters.
(b) If, as required by Section 10.7(d), Vendor is unable to include
substantially similar audit-related provisions in a subcontract, or audit
provisions that are at least as protective of ACI, Vendor shall disclose such
inability in connection with requesting ACI’s consent to use such subcontractor.
Without limiting the generality of the foregoing, the audit rights with respect
to contracts assigned by ACI to Vendor shall be as set forth in such contracts.
(c) In addition but subject to the procedures described in (a) above, Vendor
shall provide information sufficient to allow ACI or a designated third party
who is not a Vendor Competitor to ensure that current server packs, patches and
firmware are in place for Equipment Vendor has refresh responsibility. Vendor
will also permit ACI or its Affiliates (or its and their auditors who are not
Vendor Competitors) to audit compliance with laws and regulations and any IT
general controls, including the Change Control Procedure, Network security,
logical security, computer operations, backup and recovery and disaster
recovery.
(d) Vendor and ACI shall meet and review each audit report promptly after its
issuance, and, as part of such meeting, Vendor shall provide responses to ACI on
the issues in such audit report. Vendor shall provide to ACI’s auditors,
inspectors, regulators and representatives the reasonable assistance they
require, including installing and operating audit software to the extent such
assistance is during Business Hours and does not materially interfere with
Vendors ability to perform its obligations under the Agreement. Vendor shall
notify ACI if the assistance required, including installation of any audit
software would materially and adversely affect Vendor’s ability to meet the
Service Levels. After receiving such notice, ACI shall either alter its request
or temporarily waive the Service Levels that would be adversely affected. Vendor
shall cooperate fully with ACI and its designees in connection with audit
functions and with regard to examinations by regulatory authorities.
Confidential
Master Services Agreement

 

Page 34



--------------------------------------------------------------------------------



 



Execution Copy
(e) Vendor agrees to promptly provide ACI and its auditors with all reasonable
cooperation and information that may be required in connection with any audits
conducted by ACI’s or its Affiliates’ customers that pertain to the Services.
(f) With respect to any change management or benchmarking adjustment proposed by
Vendor, or any proposed adjustment offered by Vendor in connection with an
Extraordinary Event, New Service or ACI’s withdrawal of Services under
Section 3.6(b) (each, an “Adjustment”), if ACI disputes such Adjustment, in
addition to any other rights that ACI has under this Agreement, ACI may retain
an independent third party (which may include ACI’s internal auditors or outside
auditors) to audit Vendor’s or any of its subcontractor’s charges and costs
(where the Agreement specifies that cost or cost plus is the basis for
determining the charges) associated with such Adjustment; provided (i) such
independent third party shall execute a nondisclosure agreement with both
Parties containing confidentiality and nondisclosure terms substantially similar
to those set forth in this Agreement, and (ii) such independent third party may
not disclose Vendor’s or any of its subcontractor’s charges and costs (where the
Agreement specifies that cost or cost plus is the basis for determining the
charges) associated with such Adjustment to ACI, but may provide sufficient
information to ACI to enable ACI to assess the validity of such Adjustment.
Vendor shall maintain, and shall cause its subcontractors to maintain,
sufficient records to permit such independent third party to conduct such
audits, and shall provide such independent third party with reasonable access to
its and each of its subcontractor’s records for the purpose of performing such
audits. Vendor shall provide its full cooperation and assistance as is
reasonably requested by such independent third party.
11.3 Vendor Internal Controls.
(a) Vendor agrees that, beginning no sooner than eight (8) months following
completion of Transition, each calendar year during the Term, it will have one
of the “big four” accounting firms (“Auditors”) conduct, at Vendor’s expense, at
least one SAS 70 Type II Audit in Vendor’s shared delivery center in North
America at or from which the Services are provided. Vendor shall provide ACI
with one copy of each applicable audit report resulting from such SAS 70 Type II
Audit (“SAS 70 Type II Report”) at no charge. To the extent ACI provides
reasonable notice and requests that, in addition to the SAS 70 Type II Audit
described in the preceding sentence, Vendor conducts a ACI-specific SAS 70 Type
II Audit, Vendor shall do so at ACI’s expense (provided, Vendor notifies ACI of
such expense, obtains ACI’s approval and uses Commercially Reasonable Efforts to
minimize such expense).
(b) Vendor or an independent third party shall perform a security and controls
audit at least annually. This audit shall test the compliance to the agreed-upon
security standards, procedures as reflected in Schedule A (Statement of Work)
and the other requirements in this Agreement. If the audit shows any material
matter that may adversely affect ACI, Vendor shall disclose such matter to ACI
and prepare a detailed plan to remedy such matter within thirty (30) Business
Days of completion of the audit. If the audit does not show any matter that may
adversely affect ACI, Vendor shall provide the audit or a reasonable summary
thereof within ten (10) Business Days of audit completion to ACI. Any such
summary may be limited to the extent necessary to avoid a breach of Vendor’s
security by virtue of providing such summary. ACI may use a third party or its
internal staff for an independent audit. If ACI chooses to conduct its own
security audit, such audit shall be at ACI’s expense.
11.4 Audit Follow-up.
(a) Following an audit or examination, ACI may conduct (in the case of an
internal audit), or request its external auditors or examiners to conduct, an
exit conference with Vendor to obtain factual concurrence with issues identified
in the review.
Confidential
Master Services Agreement

 

Page 35



--------------------------------------------------------------------------------



 



Execution Copy
(b) Vendor shall promptly make available to ACI SAS 70 Type II Reports to the
extent such reports are performed or available as reflected in Section 11.3(a).
(c) Vendor will promptly remediate any audit issues arising in SAS 70 Type II
Reports that impact or are reasonably likely to impact ACI or the Services in
accordance with the remediation process described in Section 11.2(a).
11.5 Records Retention.
Until the latest of (a) seven (7) years after expiration or termination of this
Agreement; (b) all pending matters relating to this Agreement (e.g., disputes)
are closed; or (c) the information is no longer required to meet ACI’s records
retention policy as such policy may be adjusted from time to time and
communicated in writing to Vendor, Vendor shall maintain and provide access upon
reasonable request to the records, documents, and other information required to
meet ACI’s audit rights under this Agreement. Before destroying or otherwise
disposing of such information, Vendor shall provide ACI with not less than sixty
(60) days prior written notice and offer ACI the opportunity to recover such
information or to request Vendor to deliver such information to ACI.
11.6 Discovery of Overcharge of ACI.
If an audit shows that Vendor has overcharged ACI in the current contract year
and/or previous calendar year, at ACI’s option, Vendor shall either credit to
ACI’s account or pay to ACI directly an amount equal to the amount of the
overcharge plus interest at the prime rate calculated from the date the
overcharge was paid by ACI to Vendor. For the purposes of this Section 11.6, the
prime rate shall be the rate set forth in the Wall Street Journal, New York
edition, “Money Rates” section (or any successor thereto) at the time of such
audit. If an audit shows that Vendor overcharged ACI by more than five
(5) percent of the Charges, net of any undercharges identified in the audit,
then Vendor shall also pay ACI an amount equal to the cost of the portion of the
audit related to such overcharges discovery. If any such audit reveals an
undercharge by Vendor in the Charges for a particular Charges category, ACI
shall promptly pay to Vendor the amount of such undercharge plus interest at the
prime rate calculated from the date the undercharge should have been paid to
Vendor.
12. ACI RESPONSIBILITIES
ACI shall have no other responsibilities than those expressly set forth in this
Agreement (including any reflected in any Schedules, Exhibits or Attachments to
this Agreement). Those responsibilities include the following:
(a) ACI shall designate one (1) individual to whom Vendor may address all Vendor
communications concerning this Agreement and all activities pursuant to it (the
“ACI Contract Executive”).
(b) ACI shall cooperate with Vendor, including by making available management
decisions, information, approvals and acceptances, as reasonably requested by
Vendor so that Vendor may accomplish its obligations and responsibilities under
this Agreement. The ACI Contract Executive or its designee shall be the
principal point of contact for obtaining such decisions, information, approvals
and acceptances. Only personnel as expressly so designated by the ACI Contract
Executive shall be authorized to make commitments on the part of ACI that amend
this Agreement or commit resources that are subject to a Resource Volume
Baseline. To the extent Vendor relies on the apparent authority of other
personnel, it does so at its own risk and without obligation on ACI’s part.
Confidential
Master Services Agreement

 

Page 36



--------------------------------------------------------------------------------



 



Execution Copy
13. CHARGES
13.1 General.
The charges for the Services (“Charges”) are set forth in this Agreement. ACI
shall not be required to pay Vendor any amounts for the Services in addition to
those set forth in this Agreement.
13.2 Pass-Through Expenses.
(a) “Pass-Through Expenses” shall mean third-party charges paid by Vendor and
reimbursed (without markup or administrative charge of any kind) by ACI.
Pass-Through Expenses agreed by the Parties as of the Effective Date are set
forth in Schedule C (Charges). Additional Pass-Through Expenses may be agreed by
the Parties through the Change Control Procedure.
(b) Vendor shall use Commercially Reasonable Efforts to minimize the amount of
any particular Pass-Through Expense. With respect to services or materials paid
for on a Pass-Through Expenses basis, ACI reserves the right to:
(i) obtain such services or materials directly from one or more third parties;
(ii) subject to Section 10.6, designate the third-party source for such services
or materials;
(iii) designate the particular services or materials (e.g., equipment make and
model) Vendor shall obtain (although if Vendor demonstrates to ACI that such
designation shall have an adverse impact on Vendor’s ability to meet the Service
Levels, such designation shall be subject to Vendor’s reasonable approval);
(iv) designate the terms for obtaining such services or materials (e.g.,
purchase or lease and lump sum payment or payment over time);
(v) require Vendor to identify and consider multiple sources for such services
or materials or to conduct a competitive procurement; and
(vi) review and approve the applicable Pass-Through Expenses before entering
into a new contract for particular services or materials.
13.3 Incidental Expenses.
Except as may be otherwise provided in this Agreement, expenses that Vendor
expects to incur in performing the Services (including travel and lodging,
document reproduction and shipping, and long-distance telephone) are included in
Vendor’s Charges and rates set forth in this Agreement. Accordingly, such Vendor
expenses are not separately reimbursable by ACI unless, on a case-by-case basis
for unusual expenses, ACI has agreed in advance and in writing to reimburse
Vendor for the expense. Notwithstanding the above or any other provision in this
Agreement to the contrary, Vendor shall use Commercially Reasonable Efforts to
minimize any expenses that ACI is required or elects to pay under this
Agreement. Vendor agrees that any such expenses will be invoiced to ACI without
markup.
13.4 Taxes.
Confidential
Master Services Agreement

 

Page 37



--------------------------------------------------------------------------------



 



Execution Copy
(a) Each Party shall be responsible for any personal property taxes on property
it owns or leases, for franchise and privilege taxes on its business, and for
taxes based on its net income or corporate level gross receipts.
(b) Vendor shall be responsible for any sales, use, excise, value-added,
services, consumption or other taxes and duties payable by Vendor on the goods
or services used or consumed by Vendor in providing the Services where the tax
is imposed on Vendor’s acquisition or use of such goods or services and the
amount of tax is measured by Vendor’s costs in acquiring such goods or services.
ACI shall be responsible to pay to Vendor, or reimburse Vendor for the payment
of, and Vendor shall be responsible for the collection and remittance of, any
and all sales, use, excise, value-added, services, consumption and other taxes
imposed or assessed on the Charges or the provision of the Services provided by
the Vendor after the Effective Date. Vendor and ACI shall agree on the
appropriate method for invoicing the Services to be certain to capture only
those Services subject to tax and the appropriate tax rate. If and to the extent
any such tax is increased, reduced or eliminated during the Term, Vendor shall
adjust the amounts invoiced to ACI to fully reflect the increase, reduction or
elimination of such tax. If new or higher taxes thereafter become applicable to
the Services as a result of Vendor moving all or part of its operations to a
different Service Location (for example, Vendor relocating performance of
Services to a shared service center or subcontracting any portion of the
Services), Vendor shall (i) specify the tax rate that applies to the new Service
Location on all subsequent invoices, and (ii) reimburse ACI for any incremental
taxes that arise from the move to the new Service Location.
(c) If any sales, use, excise, value added, services, consumption or other tax
is assessed on the provision of any of the Services, the Parties shall work
together to segregate the payments of such taxes under this Agreement into three
(3) payment streams:
(i) those for taxable Services;
(ii) those for which Vendor functions merely as a payment agent for ACI in
receiving goods, supplies or services (including leasing and licensing
arrangements); and
(iii) those for other nontaxable Services, including those Services and related
Equipment sales that qualify under the exemption of outsourcing.
(d) Each Party shall provide and make available to the other any direct pay or
resale certificates, information regarding out-of-state or out-of-country sales
or use of Equipment, materials or services, and other exemption certificates or
information reasonably requested by the other Party.
(e) The Parties agree to cooperate with each other to enable each to more
accurately determine its own tax liability and to minimize such liability to the
maximum extent legally permissible. Unless ACI has provided Vendor with
tax-exemption, direct pay or resale certificates, Vendor’s invoices shall
separately state the amounts of any taxes Vendor is collecting from ACI, and
Vendor shall remit such taxes to the appropriate authorities.
(f) Each Party shall promptly notify the other Party of, and cooperate with,
such other Party regarding the response to and settlement of, any claim for
taxes asserted by applicable taxing authorities for which it is responsible
hereunder.
(g) If ACI reasonably requests Vendor, timely and in writing, and with
appropriate legal authority, to challenge the imposition of any tax, Vendor
shall do so in a timely manner and ACI shall reimburse Vendor for the reasonable
legal fees and expenses it incurs.
Confidential
Master Services Agreement

 

Page 38



--------------------------------------------------------------------------------



 



Execution Copy
(h) Each Party shall be entitled to any tax refunds or rebates (and related
interest) granted to the extent such refunds or rebates are of taxes that were
paid by such Party.
13.5 Extraordinary Events.
(a) An “Extraordinary Event” means a circumstance in which ACI experiences a
significant change in the scope or nature of its business (e.g. changes to the
locations where the ACI operates, changes in the ACI’s products or markets,
mergers, acquisitions or divestitures involving ACI, changes in the ACI’s method
of service delivery, changes in the ACI’s market priorities) that is expected by
ACI to vary from the applicable Charges at applicable Resource Volumes Baselines
for at least three (3) consecutive months by more than plus or minus thirty-five
percent (+/-35%) provided that any such decrease is not due to ACI resuming
provision of the Services itself or transferring provision of the Services to
another service provider.
(b) Upon the occurrence of an Extraordinary Event, and at ACI’s request, the
Parties shall negotiate in good faith with regard to the adjustment of Vendor’s
Charges and resources (including Baselines, Monthly Base Charges, ARCs, RRCs and
other rates as appropriate) as well as any other impacted terms and conditions
of this Agreement. For the avoidance of doubt, either Party may notify the other
that an Extraordinary Event has occurred.
(c) If within thirty (30) days following a Party’s notice of the occurrence of
an Extraordinary Event, the Parties have not agreed upon the foregoing, then
either Party may submit the issue to dispute resolution under Article 20. Unless
and until the Parties have agreed on the adjustment contemplated in paragraph
(b) above, Vendor will continue to perform, and ACI will continue to pay, in
accordance with the terms and conditions of this Agreement as applicable before
the Extraordinary Event.
13.6 New Services.
Services that are materially different from, or in addition to, the Services,
but for which there is no charging methodology, or which the existing charging
methodology was not intended to cover (e.g., start-up expenses) shall be
considered “New Services.” The Parties’ obligations with respect to New Services
shall be as follows:
(a) If the performance of the New Services can be reflected in a change in the
volume of chargeable resource usage, and the net change in the resources and
expenses required to perform the New Services would not be disproportionately
different from the corresponding change in the volume or composition of such
chargeable resource usage from performing such New Services, then the charge, if
any, for such New Services shall be determined pursuant to Schedule C (Charges),
this Section 13.6 and the other Sections of this Agreement relating to New
Services. The New Services shall then be considered Services and shall be
subject to the provisions of this Agreement. In addition, the Parties may work
together to re-prioritize certain then existing Services and/or Service Levels
in order to determine if, by such re-prioritization of existing work or Service
Levels, Vendor could accommodate the ACI requested New Services with the then
current account staff, Equipment, Software and other related items. If Vendor
determines, in its reasonable discretion, that it could accommodate such New
Services, such New Services shall become Services without the necessity of an
added charge so long as such accommodation does not jeopardize the performance
by Vendor of any other of the Services at the Service Levels.
(b) If the performance of the New Services cannot be reflected in a change in
the volume of chargeable resource usage, or if the net change in the resources
and expenses required to perform the New
Confidential
Master Services Agreement

 

Page 39



--------------------------------------------------------------------------------



 



Execution Copy
Services would be disproportionately different from the corresponding change in
the volume or composition of chargeable resource usage from performing such New
Services, then:
(i) Vendor shall quote to ACI a charge (which may be variable) for such New
Services that is competitive with the charge Vendor provides for similar
services to its other customers. Such charges shall take into account, as
applicable, resources and expenses of Vendor for then-existing portions of the
Services that would no longer be required if the New Services would be performed
by Vendor; and
(ii) upon receipt of such quote, ACI may then elect to have Vendor perform the
New Services, and the Charges under this Agreement shall be adjusted, if
appropriate, to reflect such New Services. If ACI so elects, such New Services
shall be subject to the provisions of this Agreement.
(c) If the Parties cannot agree upon the pricing applicable to a New Service
that, although materially different from the Services, is still closely related
to the Services then being provided by Vendor, ACI nonetheless desires Vendor to
perform such New Service, then upon ACI’s written instruction to proceed, Vendor
shall begin performance of such New Service and, until that time when ACI and
Vendor can agree on the applicable charge for the New Service, Vendor will
provide such New Service at the applicable time and materials rates reflected in
Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination Charges). If
within sixty (60) days following ACI’s written instruction to proceed, the
Parties have not agreed on the applicable charges for the New Service, then the
Charges will be determined as provided under Section 20.1(a).
(d) ACI may in its discretion elect to solicit and receive bids from, or
otherwise enter into agreements with, third parties to perform or to perform
itself any New Services. If ACI so elects, Vendor shall cooperate at no charge
with ACI and the third parties with respect to the provision of such New
Services.
(e) Evolution, supplements, modifications, enhancements and replacements of the
Services required by Section 3.3 above shall not be deemed to be New Services.
(f) With regard to Production Mainframe and Hosting Services which may be
required by ACI in the future to provide market competitive service offerings to
their external clients, the Parties agree that Vendor will provide market
competitive pricing.
13.7 Benchmarks for Cost of Services.
(a) Beginning in the second Contract Year and up to once in each Contract Year
thereafter, ACI may benchmark the Services within a Services Tower. If ACI
notifies Vendor in writing that it elects not to exercise its right to perform a
benchmarking within the twelve (12) month period following such notice, ACI will
receive a credit of $200,000.00 on the next invoice following the notice. Once
such a credit has been paid, a benchmark may not be initiated during the
applicable twelve (12) month period.
(b) A benchmarking under this Section 13.7 shall be conducted by an independent
industry-recognized benchmarking service provider designated by ACI from the
list of approved benchmarkers attached hereto as Schedule O (Approved
Benchmarkers) (the “Benchmarker”), which list the Parties will update under the
Contract Change Control Procedure from time to time as necessary to reflect
changes in the industry. The Parties shall be jointly responsible for the fees
of the Benchmarker. The Benchmarker shall execute a confidentiality agreement in
substantially the form set forth in Schedule M (Vendor Confidentiality
Agreement). The Benchmarker’s compensation shall not be contingency fee based.
The Parties shall cooperate with the Benchmarker, including, as appropriate,
making available knowledgeable
Confidential
Master Services Agreement

 

Page 40



--------------------------------------------------------------------------------



 



Execution Copy
personnel and pertinent documents and records. Notwithstanding the preceding
sentence, the Benchmarker shall not have access to any proprietary data other
than pricing information, or data related to another Vendor customer. The
Benchmarker may not use any information provided by either Vendor or ACI for any
purpose other than conducting the benchmark study hereunder, unless such use is
expressly agreed to in writing by Vendor and ACI.
(c) The Benchmarker shall perform the benchmarking in accordance with
Benchmarker’s documented procedures, which shall be provided to the Parties
prior to the start of the benchmarking process. The Benchmarker shall,
separately as to each Service Tower benchmarked, compare the aggregate Charges
under this Agreement for the Services being benchmarked to the aggregate charges
(for services similar to those in that Service Tower) being incurred in a
representative sample of outsourced IT operations by or for other entities. The
Benchmarker shall select the representative sample from entities (i) identified
by the Benchmarker and approved by the Parties, or (ii) identified by a Party
and approved by the Benchmarker. The following conditions apply to the
representative sample: (A) it shall include no more than eight (8) entities and
no less than four (4) entities and (B) it may include entities that are
outsourcing customers of Vendor.
(d) The Benchmarker is to conduct a benchmarking as promptly as is prudent in
the circumstances. In conducting the benchmarking, the Benchmarker shall
normalize the data used to perform the benchmarking to accommodate, as
appropriate, differences in volume of services, scope of services, service
levels, financing or payment streams, service window coverage, geographic scope,
Vendor’s upfront costs, the overall financial structure of the agreement,
sophistication of the underlying technology, contract terms and conditions (to
the extent available), other factors unique to ACI’s and the comparison
contract’s requirements, and other factors the Benchmarker views to be
pertinent. Each Party shall be provided a reasonable opportunity to review,
comment on and request changes in the Benchmarker’s preliminary findings.
Following such review and comment, the Benchmarker shall issue a final report of
its findings and conclusions.
(e) If in the final report of the Benchmarker, the Charges to ACI under this
Agreement for the benchmarked Services are in the aggregate within five
(5) percent of the average of the representative sample then no adjustment shall
be made to Vendor’s Charges. If in the final report of the Benchmarker, the
Charges to ACI under this Agreement for the benchmarked Services are in the
aggregate between five (5) percent and (10) percent higher than the average of
the representative sample, then the relevant Charges for the Services shall be
reduced to the average of the representative sample for each percent above five
(5) percent, effective thirty (30) days after the initial date of delivery of
the benchmark results provided however, the Vendor’s Charges shall not be
reduced by more than five (5) percent of the Charges payable for the particular
Service Tower benchmarked. For example, if in the final report of the
Benchmarker, the Charges to ACI under this Agreement for the benchmarked
Services are in the aggregate seven (7) percent higher than the average of the
representative sample, then the Vendor Charges payable for the particular
Service Tower would be reduced by two (2) percent. If in the final report of the
Benchmarker, the Charges to ACI under this Agreement for the benchmarked
Services are in the aggregate more than ten percent (10%) greater than the
average of the representative sample then (A) the relevant Vendor Charges
payable for the particular Service Tower would be reduced by five (5) percent
effective thirty (30) days after the initial date of delivery of the benchmark
results and (B) the Vendor shall promptly offer an alternative proposal for the
ACI’s consideration for further adjustments to either the scope of the Services,
Service Levels or Charges.
(f) Without limiting the generality of the foregoing, the foregoing proposal may
include Changes to the method, manner or quality of the Services to the extent
Vendor can demonstrate the Changes were not already reflected in the benchmark.
Vendor then shall implement the agreed plan for the benchmarked Services in the
designated period of time.
Confidential
Master Services Agreement

 

Page 41



--------------------------------------------------------------------------------



 



Execution Copy
(g) If Vendor (A) fails to develop promptly and implement a plan to adjust its
Charges in accordance with paragraph (i) above, or (B) fails to adjust its
Charges in accordance with the plan in the required time period, then ACI may
terminate the benchmarked Services or any portion thereof without the payment of
any Termination Charges, other than payment of the Wind Down Expenses for the
affected Services, by giving Vendor at least sixty (60) days’ prior notice. In
the case of termination by ACI of Services in accordance with this Section 13.7,
the Charges payable under this Agreement for continuing Services shall be
equitably adjusted to reflect the removal of the Services that are terminated.
(h) In no event shall Charges be increased based on the results of a
benchmarking process.
14. INVOICING AND PAYMENT
14.1 Invoicing.
(a) Vendor shall invoice ACI for all Charges due under this Agreement in the
manner reflected in this Section 14.1. Monthly Base Charges, as defined in
Schedule C (Charges), shall be invoiced on or before the tenth (10th) day of
each month in which the Services which are the subject of the Monthly Base
Charges are performed with payment due to Vendor on or before the last day of
the month; provided however, if such invoice is received after the tenth (10th)
day of the month, payment for such invoice shall be due to Vendor within thirty
(30) days of the invoice receipt date. ARCs, RRCs and any other variable Charges
that are in addition to the Monthly Base Charges for a month will be invoiced on
a monthly basis but will be invoiced on the following month’s invoice.
(b) To the extent a credit is due ACI pursuant to this Agreement, Vendor shall
provide ACI with an appropriate credit against Charges then due and owing in the
next monthly invoice; if no further payments are due to Vendor, Vendor shall pay
such amounts to ACI within thirty (30) days.
(c) Vendor shall render a single, consolidated, monthly invoice for each month’s
Charges, showing the details specified in Exhibit C-3 (Form of Invoice)
including details necessary to satisfy ACI’s accounting and chargeback
requirements in accordance with Section 3.2(b). Such invoice shall separately
identify Pass-Through Expenses for the month (if any), Charges prepaid by ACI,
the number of hours allocated to Projects, broken out by Project and indicating,
as applicable, (i) where Project pool resources are drawn down (as described in
Schedule C (Charges)) and (ii) where additional Charges (other than the Monthly
Base Charges) have been incurred, and the amounts of any taxes Vendor is
collecting from ACI. Vendor shall include with the invoice the calculations
utilized to establish the charges in sufficient detail to enable ACI to confirm
the accuracy of the Charges included in the invoice. The form of invoice is
included as Exhibit C-3 (Form of Invoice). If Vendor fails to provide an invoice
to ACI for any amount within one calendar year after the date on which the
Services in question are rendered or the expense incurred, Vendor shall waive
any right it may otherwise have to invoice for and collect such amount.
14.2 Payment Due.
Subject to the other Sections of this Agreement, undisputed Charges on invoices
submitted to ACI shall be due and payable by ACI as specified in 14.1(a). Such
payments will be made by ACI by electronic funds transfer. If a due date does
not fall on a Business Day, payments must be received by Vendor on or before one
(1) Business Day after such date. Subject to Section 14.8, any undisputed
Charges not paid within five (5) days of when they are due will bear interest
until paid at a rate of interest equal to the lesser of: (i) one percent per
month of such outstanding amount per every thirty days or portion thereof or;
(2) the maximum rate of interest allowed by Applicable Law calculated from the
date payment was due.
Confidential
Master Services Agreement

 

Page 42



--------------------------------------------------------------------------------



 



Execution Copy
14.3 Accountability.
Vendor shall maintain complete and accurate records of and supporting
documentation for the Charges billable to and payments made by ACI under this
Agreement in accordance with generally accepted accounting principles applied on
a consistent basis. Vendor shall provide ACI with documentation and other
information with respect to each invoice as may be reasonably requested by ACI
to verify accuracy and compliance with the provisions of this Agreement.
14.4 Pro-ration.
Charges occurring on a periodic basis under this Agreement are to be computed on
a calendar month basis, and shall be prorated for any partial month.
14.5 Prepaid Amounts.
Where ACI has prepaid for a service or function for which Vendor is assuming
financial responsibility under this Agreement, upon either Party identifying the
prepayment, Vendor shall refund to ACI that portion of such prepaid expense that
is attributable to periods on and after the applicable Service Tower
Commencement Date on the next monthly invoice. Upon Vendor’s request and as a
condition to Vendor’s obligation, ACI shall provide substantiation and
documentation of any prepaid expense for which it believes it is entitled to
credit hereunder.
14.6 Refunds and Credits.
If Vendor receives a refund, credit or other rebate for goods or services
previously paid for by ACI, Vendor shall promptly notify ACI of such refund,
credit or rebate and shall promptly credit the full amount of such refund,
credit or rebate, as the case may be, to ACI on the next monthly invoice;
provided that Vendor will make payment in lieu of such a credit if requested by
ACI.
14.7 Deduction.
ACI shall have the right to deduct from Charges owed by ACI to Vendor under this
Agreement any amount (i) not in dispute between the Parties, (ii) that ACI has
notified Vendor in writing of, on or before the payment due date, and (iii) that
Vendor is obligated to pay to or credit to ACI.
14.8 Disputed Charges.
Subject to ACI’s right of deduction under Section 14.7, ACI shall pay undisputed
Charges when those payments are due. ACI may withhold invoiced amounts that ACI
disputes in good faith subject to the limits specified herein and pursuant to
the following procedures:
(i) After receipt of an invoice from Vendor, but prior to the date on which
payment for such invoice is due, ACI shall give written notice to Vendor of its
intent to dispute and reasons for disputing such invoice.
(ii) Unless Vendor gives ACI written notice of Vendor’s agreement as to ACI’s
position by the payment date for such invoice, ACI shall pay the disputed
invoice upon the due date.
(iii) Vendor shall have thirty (30) days from the date of ACI’s notice to cure
any breach or otherwise resolve the issue related to the dispute. If Vendor is
unable to cure the breach or otherwise
Confidential
Master Services Agreement

 

Page 43



--------------------------------------------------------------------------------



 



Execution Copy
resolve the issue within thirty days, ACI may withhold the disputed amount from
the next month’s payment
If any portion of an invoice is subject to a bona fide dispute between the
Parties, ACI may withhold the amount ACI disputes in good faith, directly
attributable to such dispute, up to twenty (20) percent of the Monthly Base
Charge each month, not to exceed, in the aggregate, the Monthly Base Charge for
one months. ACI’s payment of invoiced amounts shall not constitute a waiver by
ACI of any right or remedy available to it at law or equity or this Agreement,
including any right ACI may have to dispute (or recover) such amounts. Any
dispute regarding payment shall be resolved in accordance with the Dispute
Resolution Process in Section 20 below. In the event the dispute is resolved in
Vendor’s favor, interest (at the rate reflected in Section 14.2) will be due and
owing accruing back to the date that is five (5) days after the date such amount
would have been due as an undisputed amount.
15. SAFEGUARDING OF DATA; CONFIDENTIALITY
15.1 General.
(a) ACI Confidential Information shall be and remain, as between the Parties,
the property of ACI. Vendor shall not possess or assert any lien or other right
against or to ACI Confidential Information. ACI Confidential Information shall
not be:
(i) used by Vendor other than in connection with providing the Services;
(ii) disclosed, sold, assigned, leased or otherwise provided to third parties by
Vendor, other than as permitted in this Agreement; or
(iii) commercially exploited by or on behalf of Vendor.
(b) ACI Confidential Information shall not be utilized by Vendor for any purpose
other than that of rendering the Services under this Agreement.
15.2 Safeguarding ACI Data.
Vendor shall establish and maintain safeguards against the destruction, loss or
alteration of ACI Data in the possession of Vendor which are no less rigorous
than those implemented and in use by ACI as of the Effective Date, to the extent
such safeguards are made known to Vendor, either through documented security
policies provided by ACI (“ACI Information Security Requirements”) and in no
event less rigorous than the safeguards employed by Vendor to protect its own
confidential information. Vendor will comply with Changes in the ACI Information
Security Requirements as soon as reasonably practicable after such Changes have
been provided to Vendor, subject to ACI’s payment of additional Charges, if any,
determined to be payable with respect to such Change under the Change Control
Procedure. Vendor shall make no Changes to ACI’s safeguards unless agreed by
ACI. Vendor shall maintain such safeguards until the Security Plan (as defined
below) becomes effective.
(a) Within three (3) months of the completion of Transition, and annually
thereafter as part of the technology planning process described in Section 10.8,
Vendor shall provide ACI with a security plan (the “Security Plan”) describing
upgrades to ACI’s data security procedures and the related infrastructure for
ACI Data in the possession of Vendor necessary to bring such procedures and
infrastructure into compliance with the standards the Parties agree are
appropriate for ACI, which at a minimum will include any then-current ACI
Information Security Requirements. Vendor shall implement the initial Security
Plan and each annual plan thereafter. Any Changes to the Services as a result of
Confidential
Master Services Agreement

 

Page 44



--------------------------------------------------------------------------------



 



Execution Copy
upgrades to the Security Plan shall be implemented by Vendor, subject to ACI’s
payment of any Charges therefore agreed by the Parties in accordance with the
Change Control Procedure.
(b) If ACI requests enhancements that are not necessary to satisfy either the
safeguards maintained by ACI as of the Effective Date, or the requirements of
any Security Plan agreed upon by the Parties, Vendor shall implement such
improvements as a New Service, except that any additional disaster recovery
measures or safeguards reasonably deemed by ACI to be necessary to protect any
Personally Identifiable Information shall be subject to the Change Control
Procedure. ACI shall have the right to establish backup security for data and to
keep backup data and data files in its possession if it chooses.
(c) Vendor Personnel shall not attempt to access, or allow access to, any ACI
Data which they are not permitted to access under this Agreement. If such access
is attained (or is reasonably suspected), Vendor shall promptly report such
incident to ACI, describe in detail the accessed ACI Data, and if applicable
return to ACI any copied or removed ACI Data.
(d) The systems security measures required under Sections 15.2(a) and 15.2(b)
shall include, any System Software which:
(i) requires all users to enter a user identification and password prior to
gaining access to the information systems;
(ii) controls and tracks the addition and deletion of users; and
(iii) controls and tracks user access to areas and features of the information
systems.
(e) ACI Data (i) shall not be used by Vendor other than pursuant to this
Agreement; (ii) shall not be disclosed, sold, assigned, leased or otherwise
provided to third parties by Vendor, except as required by any court or
administrative agency under Applicable Law; (iii) shall not be commercially
exploited by or on behalf of Vendor, its employees or agents; and (iv) shall not
be stored or co-mingled with Vendor’s data or any data from any other Vendor
client except as permitted by ACI’s Risk Control Requirements.
15.3 Confidential Information.
(a) Vendor and ACI each acknowledge that they may be furnished with, receive or
otherwise have access to information of or concerning the other Party that such
Party considers to be confidential, a trade secret or otherwise restricted.
“Confidential Information” shall mean all information, in any form, furnished or
made available directly or indirectly by one Party to the other that is marked
confidential, restricted or with a similar designation. The terms and conditions
of this Agreement shall be deemed Confidential Information of each Party. In the
case of ACI, Confidential Information also shall include, whether or not marked
confidential, restricted or with a similar designation: (i) ACI Data; (ii) the
specifications, designs, documents, software, documentation, data and other
materials and work products owned by ACI pursuant to this Agreement; (iii) all
information concerning the operations, employees, assets, customers, affairs or
businesses of ACI, the financial affairs of ACI or the relations of ACI with its
customers, employees and service providers (including customer lists, customer
information, account information, analyses, compilations, forecasts, studies and
consumer market information); (iv) ACI Software or ISV Software licensed in the
name of ACI or a ACI Affiliate, provided to Vendor by or through ACI; and
(v) information that a reasonable person would deem confidential under the
context of disclosure or due to the nature of the information (collectively, the
“ACI Confidential Information”). In the case of Vendor, Confidential Information
also shall include, whether or not marked confidential, restricted or with a
similar designation, Vendor’s financial information, personnel records,
information
Confidential
Master Services Agreement

 

Page 45



--------------------------------------------------------------------------------



 



Execution Copy
regarding Vendor’s, its Affiliates’ or its subcontractors’ business plans and
operations, and software, tools and methodologies owned or used by Vendor, its
Affiliates or its subcontractors, and information that a reasonable person would
deem confidential under the context of disclosure or due to the nature of the
information.
(b) Obligations in Connection with Confidential Information.
(i) Each Party shall use at least the same degree of care as it employs to avoid
unauthorized disclosure of its own information, but in any event no less than
Commercially Reasonable Efforts (except that the case of ACI Data, the degree of
care required of Vendor shall be that degree of care specified under
Section 15.2), to prevent disclosing to unauthorized parties the Confidential
Information of the other Party, provided that Vendor may disclose such
information to properly authorized entities as and to the extent necessary for
performance of the Services, and ACI may disclose such information to third
parties as and to the extent necessary for the conduct of its business, where in
each such case:
(A) the receiving entity first agrees in writing to terms and conditions
substantially the same as the confidentiality provisions set forth in this
Agreement;
(B) use of such entity is authorized under this Agreement;
(C) such disclosure is necessary or otherwise naturally occurs in that entity’s
scope of responsibility; and
(D) the receiving Party assumes full responsibility for the acts and omissions
of such third party.
(ii) As requested by ACI during the Term, or upon expiration or any termination
of this Agreement, or completion of Vendor’s obligations under this Agreement,
Vendor shall return or destroy, as ACI may direct, all material in any medium
that contains, refers to or relates to ACI Confidential Information, in the form
reasonably requested by ACI, and retain no copies.
(iii) Each Party shall ensure that its personnel comply with these
confidentiality provisions.
(iv) In the event of any actual or suspected misuse, unauthorized disclosure or
loss of, or inability to account for, any Confidential Information of the
furnishing Party, the receiving Party promptly shall:
(A) notify the furnishing Party upon becoming aware thereof;
(B) promptly furnish to the other Party full details of the unauthorized
possession, use or knowledge or attempt thereof, and use reasonable efforts to
assist the other Party in investigating or preventing the reoccurrence of any
unauthorized possession, use or knowledge or attempt thereof, of Confidential
Information;
(C) take such actions as may be necessary or reasonably requested by the
furnishing Party to minimize the violation; and
Confidential
Master Services Agreement

 

Page 46



--------------------------------------------------------------------------------



 



Execution Copy
(D) cooperate in all reasonable respects with the furnishing Party to minimize
the violation and any damage resulting therefrom.
(c) The Parties’ obligations with respect to Confidential Information (other
than Personally Identifiable Information) shall not apply to any particular
information which Vendor or ACI can demonstrate:
(i) was, at the time of disclosure to it, public knowledge;
(ii) after disclosure to it, is published or otherwise becomes part of the
public knowledge through no breach of this Agreement or any other
confidentiality agreement;
(iii) was in the possession of the receiving Party at the time of disclosure to
it without obligation of confidentiality herein;
(iv) was received after disclosure to it from a third party who had a lawful
right to disclose such information to it without any obligation to restrict its
further use or disclosure; or
(v) was independently developed by the receiving Party without reference to
Confidential Information of the furnishing Party.
(d) In addition, a Party shall not be considered to have breached its
obligations by:
(i) disclosing Confidential Information of the other Party (including Personally
Identifiable Information) as required to satisfy any legal requirement of a
competent government body provided that, immediately upon receiving any such
request and to the extent that it may legally do so, such Party advises the
other Party of the request prior to making such disclosure in order that the
other Party may interpose an objection to such disclosure, take action to assure
confidential handling of the Confidential Information, or take such other action
as it deems appropriate to protect the Confidential Information; or
(ii) disclosing Confidential Information of the other Party (other than
Personally Identifiable Information) to its attorneys, auditors and other
professional advisors in connection with services rendered by such advisors,
provided that such Party has confidentiality agreements with such professional
advisors and/or such advisors owe professional confidentiality obligations to
the Party.
(e) Except in emergency situations, prior to a Party commencing any legal action
or proceeding in respect of any unauthorized possession, use or knowledge or
attempt thereof, of Confidential Information by any person or entity which
action or proceeding identifies the other Party or its Confidential Information,
such Party shall seek such other Party’s consent. If a Party withholds its
consent, the other Party’s performance shall be excused to the extent such lack
of consent prohibits the performance of its obligations under this Agreement.
(f) Each Party’s Confidential Information shall remain the property of that
Party. Nothing contained in the Parties’ obligations with respect to
Confidential Information shall be construed as obligating a Party to disclose
its Confidential Information to the other Party, or as granting to or conferring
on a Party, expressly or impliedly, any rights or license to the Confidential
Information of the other Party, and any such obligation or grant shall only be
as provided by other provisions of this Agreement.
Confidential
Master Services Agreement

 

Page 47



--------------------------------------------------------------------------------



 



Execution Copy
15.4 Corporate Information Risk Controls.
(a) Vendor shall support and adhere to ACI’s corporate information, rules,
policies, standards, procedures and applicable regulatory requirements as
provided to Vendor in writing by ACI (collectively, “ACI Risk Control
Requirements”). Vendor will comply with any modifications to the ACI Risk
Control Requirements, subject to clause (ii) of this Section 15.4(a). Vendor
shall implement and administer effective solutions as necessary to implement the
ACI Risk Control Requirements, or as otherwise directed by ACI (subject to
clause (ii) of this Section 15.4(a)), and shall cause the systems used to
provide the Services to comply with such requirements. ACI confirms that ACI is
solely responsible for interpreting the applicable regulatory requirements
(including the Federal Financial Institutions Examination Council regulations
and the Payment Card Industry Data Security Standard) and ensuring that the ACI
Risk Control Requirements and other instructions provided to Vendor comply with
both the ACI Risk Control Requirements and ACI Laws. Immediately prior to the
Effective Date, Vendor received from ACI copies of the FFIEC and PCI regulations
and standards with which Vendor will comply, subject to the following:
(i) At no additional charge (A) beginning on the first Service Tower
Commencement Date, Vendor shall maintain compliance with the ACI Risk Control
Requirements (to the extent that ACI was in compliance with such requirements as
of the Effective Date), and (B) within six (6) months of the last Service Tower
Commencement Date, Vendor shall upgrade its facilities and otherwise begin
performing the Services in a manner necessary to comply with Vendor’s own
requirements of a similar nature. Notwithstanding the foregoing, if at any time
Vendor provides the Services from a shared data center at which Vendor provides
services to more than one Vendor customer, Vendor shall at all times also comply
with Vendor’s own risk rules, policies, procedures, standards and guidelines.
(ii) If ACI changes any ACI Risk Control Requirements after the first Service
Tower Commencement Date, or requests that Vendor comply with any such
requirements with which ACI was not in compliance as of the first Service Tower
Commencement Date, and such requirements exceed Vendor’s own requirements of a
similar nature, and Vendor is unable to perform the new requirements without
adding substantial additional resources, Vendor will so notify ACI. ACI may
elect to either (A) reprioritize the Services in a manner which allows Vendor to
expend the effort necessary to bring the in scope infrastructure into compliance
with such requirements at no additional charge; or (B) authorize Vendor to
expend the effort necessary to bring the in scope infrastructure into compliance
with such requirements as a New Service, a Project or otherwise pursuant to the
Change Control Procedure. If at any time ACI requests additional security,
Vendor may make such security available, but shall first notify ACI of the
incremental charges (if any) for such security and such Changes shall be subject
to the Change Control Procedure. Each Party shall designate an individual who
shall serve as the primary contact for security-related issues.
(b) If control deficiencies are identified in systems or procedures used to
provide the Services, Vendor shall take immediate and concerted action to
correct the deficiency, and shall conduct a post-incident assessment and
institute measures to prevent reoccurrence. On an event-occurrence basis, Vendor
shall inform ACI of any significant known issues surrounding the control
environment caused by system or procedural changes or errors and track the
status of such issues as they are resolved. Controls in modified or reengineered
systems shall be tested against those of the previous system versions to ensure
desired levels of control are in place. Vendor shall update ACI on the status of
those system or procedural control improvements identified during audits and
agreed to by ACI.
(c) Suspected or actual incidents of non-compliance with ACI rules, policies and
procedures shall be managed to resolution by Vendor’s compliance team, in
cooperation and consultation with ACI,
Confidential
Master Services Agreement

 

Page 48



--------------------------------------------------------------------------------



 



Execution Copy
and reports shall be provided to ACI on an event-occurrence basis. If Vendor
Personnel are responsible for such incidents, appropriate disciplinary action
shall be taken in accordance with the appropriate Vendor personnel policies.
Additionally, ACI shall have the right to direct Vendor to remove any Vendor
Personnel from performing Services pursuant to this Agreement connected with
such incidents.
(d) Vendor shall conduct benchmarks or provide assessments by third parties, at
ACI’s request and expense, of Vendor’s compliance with the ACI corporate
information risk control requirements set forth in this Agreement. Vendor shall
perform self-assessments of such compliance and make results of such
engagement-related self-assessments available to ACI for review. In developing
new systems, Vendor shall interface with ACI so that ACI may understand the
associated controls required. This shall include informing ACI of Vendor’s
methodology for developing control specifications and providing ACI with the
ability to request changes to controls early in the systems development process.
15.5 Step-In Rights.
(a) The Parties acknowledge that, upon the occurrence of any Step-In Event, and
at ACI’s option, ACI will have a reasonable opportunity to identify, and assist
Vendor in remedying, the causes underlying the Step-In Event so that Vendor may
perform its obligations in respect of the affected Services in accordance with
this Agreement.
(b) Accordingly, upon the occurrence of a Step-In Event and upon ACI’s request,
Vendor will meet with ACI as promptly as possible in order to discuss the
actions that ACI may take in order for ACI to have such a reasonable
opportunity. Such actions may include providing a ACI management team to work
closely with Vendor’s management team at the affected Service Locations or
hiring (at ACI’s expense) a third-party expert to do so, or both. ACI and Vendor
will expedite such discussions to agree upon such actions as quickly as
possible, but in no event later than ten (10) days after ACI’s request.
(c) Vendor will cooperate with ACI, the ACI management team and any third-party
expert as reasonably necessary for ACI to have such a reasonable opportunity and
to take such agreed actions at the affected locations from which the Services
are provided, including:
(i) giving the ACI management team or such third-party expert, or both,
reasonable access to relevant Vendor management personnel at the affected
Service Locations subject to Vendor’s security policies that otherwise apply
pursuant to the other provisions of this Agreement;
(ii) working with ACI to identify the causes underlying the Step-In Event and to
develop a plan for Vendor to remedy the Step-In Event, which, if appropriate,
will include a root cause analysis. The plan will describe the objective
criteria upon the satisfaction of which ACI will consider such Step-In Event
remedied; and
(iii) subject to Section 10.5 (solely for purposes of documenting the plan and
specifying the timeframe), promptly implementing the plan approved by ACI.
The Parties agree that the period during which ACI will have such a reasonable
opportunity and take such actions will not exceed ninety (90) days after the
Parties agree upon such actions. Nothing in this Section 15.5 limits ACI’s
rights with respect to any default or non-performance by Vendor under this
Agreement.
16. WARRANTY

16.1   General.

Confidential
Master Services Agreement

 

Page 49



--------------------------------------------------------------------------------



 



Execution Copy
Vendor represents, warrants and covenants that: (a) it has successfully provided
and performed services that are substantially equivalent to the Services for
other major customers of Vendor; (b) it has performed all necessary due
diligence on ACI’s environment (including systems, Software and personnel) to
provide the Services in accordance with this Agreement; and (c) its financial
condition is, and during the Term shall remain, sufficient to enable Vendor to
provide the Services in accordance with this Agreement.
16.2 Work Standards.
Vendor warrants that the Services shall be rendered with promptness and
diligence and shall be executed in a workmanlike manner, in accordance with
Section 9.1. Vendor warrants that it shall use adequate numbers of qualified
individuals with suitable training, education, qualifications, rights,
resources, experience and skill to perform the Services.
16.3 Maintenance.
Vendor warrants that it shall maintain the Equipment and Software for which
Vendor has maintenance responsibility as identified in Exhibit C-2 (Financial
Responsibility and Ownership Matrix) so that they operate in accordance with
their specifications, including:
(a) maintaining Equipment in good operating condition, subject to normal wear
and tear;
(b) undertaking repairs and preventive maintenance on Equipment in accordance
with the applicable Equipment manufacturer’s recommendations; and
(c) performing Software maintenance in accordance with the applicable Software
vendor’s documentation and recommendations; and
(d) using Software in accordance with any and all applicable licensing
agreements and associated user manuals.
16.4 Efficiency and Cost Effectiveness.
Vendor warrants that with respect to chargeable resources it shall perform the
Services in a cost-effective manner consistent with the required level of
quality and performance.
16.5 Technology.
Vendor warrants that it shall provide the Services using, consistent with the
Procedures Manual and refresh obligations referenced in this Agreement, proven,
then-current technology that will enable ACI to take advantage of technological
advancements in its industry and support ACI’s efforts to maintain
competitiveness in the markets in which it competes throughout the Term.
16.6 Non-Infringement; Licenses.
(a) Vendor warrants that (i) Vendor will perform the Services and its other
responsibilities under this Agreement in a manner that does not infringe or
misappropriate any Intellectual Property Rights of any third party; (ii) the
Vendor Provided Technology will not infringe upon or misappropriate the
Intellectual Property Rights of any third party; and (iii) there is no claim or
proceeding pending or, to Vendor’s knowledge, threatened alleging that the
Services or any of the Vendor Provided Technology infringes or misappropriates
the Intellectual Property Rights of any third party.
Confidential
Master Services Agreement

 

Page 50



--------------------------------------------------------------------------------



 



Execution Copy
(b) Vendor warrants that it has obtained all requisite licenses and permits
necessary to perform the Services and grant the licenses to be granted by Vendor
under this Agreement.
(c) To the extent capable, Vendor will pass through any warranties and
indemnities for any Vendor provided ISV Software, Equipment or other products
purchased or licensed from third parties and provided to ACI or used by Vendor
or its Affiliates in connection with the Services.
16.7 Authorization and Other Consents.
Each Party represents, warrants and covenants to the other that:
(a) It has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;
(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such Party and shall
not constitute a violation of any judgment, order or decree;
(c) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement shall not
constitute a material default under any material contract by which it or any of
its material assets are bound, or an event that would, with notice or lapse of
time or both, constitute such a default;
(d) As to Vendor, Vendor is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for the ownership or leasing of its
assets or the transaction of business of the character transacted by it, except
where the failure to be so licensed, authorized or qualified would not have a
material adverse effect on Vendor’s ability to fulfill its obligations under
this Agreement; and
(e) As to Vendor, there is no outstanding proceeding pending nor, to the
knowledge of Vendor, threatened, to which Vendor is a party that Vendor, without
predicting the outcome of such matter, reasonably expects to have a material
adverse affect on the ability of Vendor to fulfill its obligations under this
Agreement or the transactions contemplated by this Agreement. As to ACI, there
is no outstanding proceeding pending nor, to the knowledge of ACI, threatened,
to which ACI is a party that ACI, without predicting the outcome of such matter,
reasonably expects to have a material adverse affect on the ability of ACI to
fulfill its obligations under this Agreement or the transactions contemplated by
this Agreement.
16.8 Inducements.
Vendor represents, warrants and covenants to ACI that it has not violated, and
will not violate, any the U.S. Foreign Corrupt Practices Act or any other
Applicable Laws regarding the offering of unlawful inducements in connection
with this Agreement or the Services. If at any time during the Term, the
foregoing warranty is inaccurate, then, in addition to any other rights ACI may
have at law or in equity, ACI shall have the right to terminate this Agreement
immediately for cause without paying any Termination Charge and without
affording Vendor an opportunity to cure.
16.9 Viruses.
Vendor shall use Commercially Reasonable Efforts to reduce the likelihood that
Viruses are coded or introduced into the Software, Equipment or any expressly
specified deliverable delivered under
Confidential
Master Services Agreement

 

Page 51



--------------------------------------------------------------------------------



 



Execution Copy
this Agreement. If a Virus is found in the Software, Equipment or deliverable,
Vendor shall use Commercially Reasonable Efforts to assist ACI in reducing the
effects of the Virus and, if the Virus causes a loss of operational efficiency
or loss of data, to assist ACI to the same extent to mitigate and restore such
losses; provided that, if it is ultimately determined such Virus was introduced
by ACI, an ACI subcontractor or vendor or an ACI Affiliate or other third party,
such assistance will be at Charges determined under the Change Control
Procedure. Vendor shall immediately notify ACI of any existing or anticipated
Virus.
16.10 Disabling Code.
Each Party covenants that, without the prior written consent of the other Party,
it shall not insert into the Software any code designed to disable or otherwise
shut down all or any portion of the Services. Notwithstanding the foregoing,
both Parties acknowledge that certain third-party and or Vendor, commercial
off-the-shelf Software may include passwords, software keys, trial-period
software and similar programming code that are distributed as part of hardware
or Software to automatically ensure that the purchaser or licensee uses the
product in accordance with the acquisition or license agreement. Each Party
shall inform the other Party of all such disabling code in the Software of which
such Party has knowledge. Vendor further covenants that, with respect to any
disabling code that may be part of the Software, Vendor shall not knowingly
invoke such disabling code at any time, including upon expiration or termination
of this Agreement for any reason, without ACI’s prior written consent.
16.11 Deliverables.
Unless otherwise agreed in writing by the Parties, Vendor warrants that during
the Term each expressly specified deliverable provided to ACI under this
Agreement will conform in all material respects to the stated requirements and
specifications set forth in the relevant documents with respect to such
deliverable.
16.12 Software Ownership or Use.
Vendor represents and warrants that it will be, at the applicable time and after
obtaining the applicable Required Consents, either the owner of, or authorized
to distribute, provide and use the Software provided by, licensed or developed
by Vendor under this Agreement or in connection with the provision of Services
hereunder.
16.13 Other.
Vendor represents, warrants and covenants, as applicable, that:
(a) Neither Vendor nor any of its employees, agents or subcontractors (including
any Approved Subcontractors and Vendor Personnel) that will perform Services or
provide other services to the ACI account (i) have ever been convicted of a
felony or, within a seven (7) year period (three (3) years for Vendor agents and
subcontractors) preceding that employee’s, agent’s or subcontractor’s date of
hire or use by Vendor, been convicted of a criminal offense in connection with
obtaining, attempting to obtain or performing a public (federal, state or local)
transaction or contract under a public transaction, or for violation of federal
or state antitrust statutes or commission of embezzlement, theft, forgery,
bribery, falsification or destruction of records, making false statements or
receiving stolen property; or (ii) are presently indicted for, or other
criminally charged by a governmental entity (U.S. or non-U.S. federal, state or
local) with commission of any of the offenses enumerated in clause (i) of this
paragraph. Nothing in this Agreement shall be interpreted as requiring Vendor to
conduct background checks in jurisdictions where it is legally prohibited from
conducting such checks.
Confidential
Master Services Agreement

 

Page 52



--------------------------------------------------------------------------------



 



Execution Copy
(b) Vendor will maintain at Vendor’s expense all of the necessary certification
and documentation such as I-9’s (or the locally equivalent work permits or other
documents) as well as all necessary insurance for its employees, including
workers’ compensation and unemployment insurance, and that, with respect to
contractors, Vendor has a written agreement with each and every contractor which
specifically provides that the contractor shall not be entitled to any benefits
or payments from any company such as ACI for which Vendor will provide services,
and that each and every contractor shall maintain current employment eligibility
verification (DOJ, INS, I-9 (“I-9”)) and other necessary certification and
documentation or insurance for all its employees provided under this Agreement.
Vendor will be solely responsible for the withholding and payment, if any, of
employment taxes, all benefits and workers’ compensation insurance.
(c) In the event that a Vendor contractor is in the United States on work
authorization documents, such contractor has an F-1, TN, or H-1B or an L-1 visa,
provided, however, in the case of an H-1B or L-1 visa, contractor has a presence
or office in the United States. Vendor covenants that all work authorization
documents issued to contractors shall be valid at the time of issuance and shall
remain valid and in full force and effect during the entire period of the
contractors’ assignment(s) under any SOW. ACI shall have the right to perform a
background check on such contractor. The acceptable forms of identification are
as set forth on the current I-9.
16.14 Application.
For the avoidance of doubt, each of the covenants set forth in this Article 16
shall remain in effect continually throughout the Term of this Agreement and
those referenced in Section 23.11 shall remain in effect after the expiration or
termination of this Agreement.
16.15 Disclaimer.
THE WARRANTIES SET FORTH IN THIS AGREEMENT, INCLUDING THOSE SPECIFIED AS
APPLYING, IF ANY, TO ANY LICENSES GRANTED OR TO BE GRANTED UNDER THIS AGREEMENT,
ARE EXCLUSIVE. THERE ARE NO IMPLIED WARRANTIES, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. SOFTWARE MADE AVAILABLE
BY ACI TO VENDOR IS MADE AVAILABLE ON AN “AS IS” BASIS.
17. INSURANCE
17.1 Insurance.
Vendor covenants that as of the Effective Date it shall have, and agrees that
during the Term it shall maintain in force, at least the following insurance
coverages:
(a) Employer’s Liability Insurance (Coverage B) and Worker’s Compensation
Insurance (Coverage A), including coverage for occupational injury, illness and
disease, and other similar social insurance in accordance with the laws of the
country, state or territory exercising jurisdiction over the employee with
Statutory Limits (Coverage A) and minimum limits (Coverage B) per employee and
per event of $2,000,000 or the minimum limit required by law, whichever limit is
greater.
(b) Comprehensive General Liability Insurance, including Products, Completed
Operations, Premises Operations, Bodily Injury, Personal and Advertising Injury,
on an occurrence basis, with a minimum combined single limit per occurrence of
$3,000,000 and a minimum combined single aggregate limit of $5,000,000. This
coverage shall include ACI and its Affiliates as Additional Insureds.
Confidential
Master Services Agreement

 

Page 53



--------------------------------------------------------------------------------



 



Execution Copy
(c) Property Insurance and Business Income coverage, for all risks of physical
loss of or damage to buildings, tangible business personal property or other
tangible property that is owned or leased and supplied by Vendor pursuant to
this Agreement or otherwise. Such insurance shall have a minimum limit adequate
to cover risks on a replacement costs basis.
(d) Automotive Liability Insurance covering use of all owned, non-owned and
hired automobiles for bodily injury, property damage liability with a minimum
combined single limit per accident of $3,000,000 or the minimum limit required
by law, whichever limit is greater. This coverage shall include ACI and its
Affiliates as Additional Insureds.
(e) Commercial Crime Insurance, including blanket coverage for Employee
Dishonesty for loss or damage to tangible property arising out of or in
connection with any fraudulent or dishonest acts committed by the employees of
Vendor, acting alone or in collusion with others, including the property and
funds of others in Vendor’s or its employees’ possession, care, custody or
control, with a minimum limit per event of $1,000,000.00. ACI shall be
designated as a “loss payee” as its interest may appear under this policy.
However, loss payments hereunder shall not include any loss to the extent such
loss results from the dishonest acts of the employees of ACI.
Errors and Omissions Liability Insurance covering liability for loss or damage
due to an act, error, omission or negligence, with a minimum limit per event of
$5,000,000.
17.2 Insurance Provisions.
(a) The insurance coverages described above that include ACI as an additional
insured (i.e. the Commercial General Liability and Automobile Liability
policies) shall be primary, and all coverage shall be non-contributing with
respect to any other insurance or self insurance which may be maintained by ACI
and is primary and non-contributory with respect to liability arising out of
Vendor’s negligence and as respects this Agreement only. All coverages described
above shall contain the standard separation of insureds provisions regarding
ACI. To the extent any coverage is written on a claims-made basis, it shall have
a retroactive date no later than the Effective Date and shall be maintained for
a period of two (2) years after the expiration or premature termination of this
Agreement.
(b) Vendor shall provide certificates of insurance evidencing that the coverages
and policy endorsements required under this Agreement are in force and should
any of the policies described herein be cancelled before the expiration date
thereof, the insurer affording coverage will endeavor to mail 30 days written
notice to the certificate holder named herein, but failure to mail such notice
shall impose no obligation of liability of any kind upon the insurer affording
coverage, its agents or representatives. The insurers selected by Vendor shall
have an A.M. Best rating of A-, Size VII or better, or, if such ratings are no
longer available, with a comparable rating from a recognized insurance rating
agency. Vendor shall assure that all Approved Subcontractors, if any, maintain
insurance coverages described above naming Vendor as an additional insured where
relevant.
(c) In the case of loss or damage or other event that requires notice or other
action under the terms of any insurance coverage described above, Vendor shall
be solely responsible to take such action. Vendor shall provide ACI with
contemporaneous notice and with such other information as ACI may request
regarding the event.
(d) Vendor’s obligation to maintain insurance coverage in specified amounts
shall not act as a limitation or expansion on any other liability or obligation
which Vendor would otherwise have under this Agreement.
Confidential
Master Services Agreement

 

Page 54



--------------------------------------------------------------------------------



 



Execution Copy
18. INDEMNITIES
18.1 Vendor Indemnities.
Vendor shall defend, indemnify and hold harmless ACI and ACI’s Affiliates and
their respective officers, directors, employees, agents, successors and assigns
(collectively, “ACI Indemnitees”) against any and all Losses and threatened
Losses payable to third parties, to the extent arising from, in connection with,
or based on allegations whenever made of, any of the following:
(a) Claims arising out of Vendor’s failure to observe or perform any duties or
obligations to be observed or performed by Vendor under any of the contracts,
including Software licenses, Equipment leases and Third Party Services Contracts
(including the terms of any Required Consents with respect to any of the
foregoing): (i) assigned to Vendor, if any; or (ii) for which Vendor has assumed
financial, administrative or operational responsibility, all to the extent such
duties or obligations were required by this Agreement to be observed or
performed by Vendor on or after the date of such assignment or assumption;
(b) Any claims of infringement that would amount to a breach by Vendor of the
warranties set forth in Section 16.6; provided that (i) the claim is not caused
by improper acts or omissions of ACI (such as use of more copies of an item than
that for which a license was to have been obtained); (ii) the claim does not
result from ACI’s failure to fulfill its obligation to provide reasonable
cooperation under Section 6.7 in connection with Vendor’s efforts to obtain
Required Consents; and (iii) Vendor’s obligations under this Section 18.1(b)
shall not apply to the extent that (A) the claim of infringement is based upon
ACI’s use of Vendor Provided Technology (1) in combination with equipment,
devices or software not specified or approved in writing by Vendor, contemplated
by this Agreement, or otherwise used by Vendor to provide the Services or (2) in
a manner that violates any license grant or other term or condition of this
Agreement; (B) a ACI Indemnitee modifies the software provided by Vendor
hereunder without Vendor’s written approval and such infringement would not have
occurred but for such modification; or (C) the claim of infringement arises out
of designs or specifications provided by a ACI Indemnitee that necessarily
caused such infringement claim and that describe detailed, non-discretionary
methods of processes for meeting a business requirement of achieving a required
outcome (as opposed to just describing business requirements of expected
outcomes);
(c) Any claim or action by, on behalf of, or related to, any employee of Vendor
or its Affiliates, or any of their subcontractors (which, if made by a Rebadged
Employee arises out of acts, incidents or omissions occurring on or after, or
out of events occurring on or after, the date such employee is transferred to
Vendor or acts or omissions specifically requested by Vendor or its Affiliates
or their subcontractors at any time), including claims asserting liens or other
encumbrances on assets of ACI or ACI Affiliates and claims arising under
occupational health and safety, ERISA, worker’s compensation or other Applicable
Laws;
(d) Any claim or action asserted against an ACI Indemnitee but resulting from an
act or omission of Vendor or its Affiliates or its or their respective officers,
directors, employees, subcontractors or agents;
(e) The material inaccuracy or untruthfulness of the representations or
warranties made by Vendor in Sections 16.7 and 16.12;
(f) Any claim or action by Vendor’s subcontractors arising out of Vendor’s
breach or violation of Vendor’s subcontracting arrangements;
Confidential
Master Services Agreement

 

Page 55



--------------------------------------------------------------------------------



 



Execution Copy
(g) Any claim or action arising out of acts or omissions of Vendor which result
in, arise from or relate to:
(i) a violation of Applicable Laws for the protection of persons or members of a
protected class or category of persons by Vendor or its employees,
subcontractors or agents;
(ii) discrimination or harassment by Vendor, its employees, subcontractors or
agents;
(iii) vested employee benefits of any kind expressly assumed by Vendor;
(iv) representations (oral or written) to ACI personnel by Vendor, Vendor
Affiliates (or their respective officers, directors, employees, representatives,
subcontractors or agents), or other acts or omissions with respect to ACI
personnel by such persons or entities, including any act, omission or
representation made in connection with the interview, selection, hiring and/or
transition process (other than any representations to the Affected Employees
based on information or direction provided by ACI), any offers of employment
made to such employees, the failure to make offers to any such employees
required hereunder or the terms and conditions of such offers (including
compensation and employee benefits).
(h) Any breach of Vendor’s obligations under Article 15 (Safeguarding of Data;
Confidentiality) as a result of Vendor’s or Vendor’s subcontractors’
misappropriation;
(i) Any claim or action by any employee or contractor of Vendor or its
subcontractors that ACI is liable to such person as the employer or joint
employer of such person, including and any claim for employee benefits as a
result thereof, other than claims by Rebadged Employees arising out of events,
acts, incidents or omissions occurring prior to the date such Rebadged Employees
are transferred to Vendor;
(j) Any claim or action arising out of or relating to Vendor’s failure to comply
with the obligations provided in Section 13.4, provided that Vendor shall not be
responsible for interest or penalties occasioned by ACI’s failure to timely
remit taxes to Vendor which ACI is responsible to pay except to the extent that
such failure is due to Vendor’s failure to timely notify or charge ACI for taxes
which Vendor is responsible to collect and remit (i) for which Vendor had failed
to timely request all necessary tax information from ACI or (ii) for which ACI
had previously provided all required necessary tax related information
previously requested by Vendor on a timely basis;
(k) Any failure to obtain or maintain the Required Consents as contemplated
under Section 6.7;
(l) Any failure to comply with any Vendor Laws resulting in claims by government
regulators or agencies for fines, penalties, sanctions, underpayments or other
remedies to the extent such fines, penalties, sanctions, underpayments or other
remedies are caused by Vendor’s failure to comply with any Vendor Laws; or
(m) Any physical injury, death or real or tangible property loss caused by
Vendor or Vendor Personnel as a result of the provision of the Services.

18.2   ACI Indemnities.

Confidential
Master Services Agreement

 

Page 56



--------------------------------------------------------------------------------



 



Execution Copy
ACI shall defend, indemnify and hold harmless Vendor and Vendor’s Affiliates and
their respective officers, directors, employees, agents, successors and assigns
(collectively, “Vendor Indemnitees”) against any and all Losses and threatened
Losses payable to third parties, to the extent arising from, in connection with,
or based on allegations whenever made, of the following:
(a) Claims arising out of ACI’s failure to observe or perform any duties or
obligations to be observed or performed by ACI under any of the contracts,
including Software licenses, Equipment leases, if any, and Third Party Services
Contracts: (i) assigned to Vendor, if any; or (ii) for which (and to the extent)
ACI has retained financial, administrative or operational responsibility, all to
the extent such duties or obligations were required to be observed or performed
by ACI before the date of such assignment or assumption;
(b) Any claim by a third party of infringement of such third party’s
Intellectual Property Rights directly arising from (i) designs or specifications
provided by ACI to Vendor under this Agreement that necessarily caused such
infringement claim and that describe detailed, non-discretionary methods of
processes for meeting a business requirement of achieving a required outcome (as
opposed to just describing business requirements of expected outcomes), or
(ii) data, documents, code or other technology or materials that have been
provided by ACI to Vendor for Vendor to provide Services to ACI under this
Agreement (collectively, the “ACI Provided Technology”); provided that (A) the
infringement claim is not caused by improper acts or omissions of Vendor;
(B) the claim does not result from Vendor’s failure to fulfill its obligation to
provide reasonable cooperation under Section 6.7 in connection with efforts to
obtain Required Consents; and (C) ACI’s obligations under this Section 18.2(b)
shall not apply to the extent that: (1) the claim of infringement is based upon
Vendor’s use of ACI Provided Technology: (x) in combination with equipment,
devices or software not approved, specified or reasonably anticipated by ACI,
contemplated by this Agreement or otherwise used by ACI prior to the Effective
Date, or (y) in a manner that violates any license grant or other term or
condition of this Agreement, (2) Vendor modifies the ACI Provided Technology and
such infringement would not have occurred but for such modification, or (3) the
claim of infringement arises out of designs or specifications provided by a
Vendor Indemnitee that necessarily caused such infringement claim and that
describe detailed, non-discretionary methods of processes for providing the
Service. The indemnities in this Section 18.2(b) are Vendor’s sole and exclusive
remedies for infringement claims related to any Software or other technology
provided by ACI;
(c) Any claim or action by, on behalf of, or related to, any employee of ACI or
any of its subcontractors (which, if made by a Rebadged Employee arises out of
acts, incidents, events or omissions occurring before the date such employee is
transferred to Vendor), or acts or omissions specifically requested by ACI or
its Affiliates at any time, including claims arising under occupational health
and safety, ERISA, worker’s compensation or other applicable federal, state or
local laws or regulations, except where such claim arises out of acts or
omissions specifically requested by Vendor or its Affiliates;
(d) Any claim or action arising out of or relating to ACI’s failure to comply
with the obligations provided in Section 13.4, provided that ACI shall not be
responsible for interest or penalties occasioned by Vendor’s failure to notify
or charge ACI for taxes which Vendor is responsible to collect except to extent
that such failure is due to ACI’s failure to provide necessary tax related
information previously requested by Vendor on a timely basis;
(e) Any claim or action by subcontractors arising out of ACI’s breach or
violation of ACI’s subcontracting arrangements;
(f) Any breach of ACI’s obligations under Article 15 (Safeguarding of Data;
Confidentiality) as a result of misappropriation by ACI;
Confidential
Master Services Agreement

 

Page 57



--------------------------------------------------------------------------------



 



Execution Copy
(g) Any failure to obtain or maintain the Required Consents as contemplated
under Section 6.7;
(h) Vendor and ACI agree that in the United Kingdom, the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (the “Regulations”) do
not apply to service transfers and that other than the one employee specified
below (the “ACI Employee”), no employee of ACI or any of its subcontractors will
transfer employment from ACI to Vendor as a result of the service transfer. In
the event that the contract of employment of any other ACI employee or the
employee of any ACI subcontractor or any collective agreement shall have effect
or is alleged to have effect as if originally made between Vendor and such
person or trade union pursuant to the Regulations, unless Vendor should make a
decision to take any such person into employment or such person is the ACI
Employee, Vendor may, within one month of becoming aware of the application or
alleged application of the Regulations to any such contract or collective
agreement (having promptly communicated such awareness to Vendor) terminate (or
purport to terminate) such contract of employment or collective agreement. ACI
shall indemnify, keep indemnified and hold harmless Vendor against any claims,
losses, proceedings, costs, demands, liabilities and expenses (including without
limitation all legal expenses and other professional fees together with any
valued added tax thereon) suffered or incurred by Vendor arising out of or in
connection with:
(i) any termination of any contract of employment or collective agreement in
accordance as set forth above;
(ii) in the event the Regulations are found to apply, any failure by ACI to
comply with its obligations pursuant to the Regulations, including any failure
by ACI to provide the information which it is obliged to provide to employee
representatives in accordance with the Regulations; or
(iii) anything done or omitted to be done by ACI or its subcontractors in
respect of the ACI Employee before the service transfer, including without
limitation, any claim by the ACI Employee that ACI or its subcontractors
violated any Applicable Law in connection with the employment of the ACI
Employee.
Vendor agrees that on or before May 15, 2008, it shall make or shall procure
that its subcontractor shall make an offer to employ Steve Newbury (being the
ACI Employee) at its or its subcontractor’s location at Watford in the United
Kingdom on substantially equivalent or better terms than such employee enjoys
with ACI, without reference to occupational retirement plans and that upon such
acceptance, Vendor or its subcontractors shall employ the ACI Employee in
accordance with such offer. ACI shall render all reasonable assistance to Vendor
or its subcontractor so that the ACI Employee accepts such employment and shall
waive any notice of termination of employment that such employee is required to
give ACI.
(i) Except to the extent covered by another provision of this Article 18, claims
by any individual or entity, other than ACI, that uses or receives the benefits
of the Services by or through ACI or by virtue of this Agreement (as the Parties
intend that only ACI shall be permitted to enforce rights against Vendor under
this Agreement or related to the Services); or
(j) Any physical injury, death or real or tangible property loss caused by ACI.
18.3 Infringement.
If any item provided by either Party that is used in the provision of the
Services becomes, or in the providing Party’s reasonable opinion is likely to
become, the subject of an infringement or misappropriation claim, in addition to
indemnifying the other Party to the extent required in Section
Confidential
Master Services Agreement

 

Page 58



--------------------------------------------------------------------------------



 



Execution Copy
18.1(b) and 18.2(b), and in addition to such Party’s other rights, the providing
Party shall promptly take the following actions, at no charge to the other
Party, in the listed order of priority:
(a) promptly secure the right to continue using the item;
(b) replace or modify the item to make it non-infringing or without
misappropriation, provided that any such replacement or modification must not
degrade the performance or quality of the affected component of the Services, as
reasonably determined by the Parties; or
(c) remove the item from the Services, in which case Vendor’s Charges shall be
equitably adjusted to reflect such removal; provided that (i) such removal and
adjustment does not limit Vendor’s liability for any failure of the remaining
Services to fully comply with the requirements of this Agreement, whether such
failure is due to the absence of the removed item or the removal’s impact on the
remaining Services and (ii) any resulting failure of the Services to comply with
this Agreement may constitute a material breach entitling ACI to terminate this
Agreement under Section 21.1, in which case ACI will not be required to observe
the otherwise applicable cure period.
18.4 Indemnification Procedures.
With respect to third-party claims the following procedures shall apply:
(a) Notice. Promptly after receipt by a ACI Indemnitee or Vendor Indemnitee, as
applicable, of notice of the assertion or the commencement of any action,
proceeding or other claim by a third party in respect of which the indemnitee
will seek indemnification pursuant to this Article 18, the indemnitee shall
promptly notify the indemnitor of such claim in writing. No failure to so notify
an indemnitor shall relieve it of its obligations under this Agreement except to
the extent that it can demonstrate that such failure has increased the
indemnifying Party’s costs or liability. Within fifteen (15) days following
receipt of written notice from the indemnitee relating to any claim, but no
later than ten (10) days before the date on which any response to a complaint,
claim, action or summons is due, the indemnitor shall notify the indemnitee in
writing if the indemnitor acknowledges its indemnification obligation and elects
to assume control of the defense and settlement of that claim (a “Notice of
Election”); provided, however, that such acknowledgement and election shall not
be, or deemed to be, a waiver of any defense that the indemnitor may have with
respect to the underlying action, proceeding or claim.
(b) Procedure Following Notice of Election. If the indemnitor delivers a Notice
of Election relating to any claim within the required notice period, the
indemnitor shall be entitled to have sole control over the defense and
settlement of such claim; provided that the indemnitee shall be entitled, at its
own expense, to participate in the defense of such claim and to employ counsel
to assist in the handling of such claim. If the indemnitor has delivered a
Notice of Election relating to any claim in accordance with the preceding
subsection, the indemnitor shall not be liable to the indemnitee for any legal
expenses incurred by the indemnitee in connection with the defense of that
claim. In addition, the indemnitor shall not be required to indemnify the
indemnitee for any amount paid or payable by the indemnitee in the settlement of
any claim for which the indemnitor has delivered a timely Notice of Election if
such amount was agreed to without the written consent of the indemnitor.
(c) Procedure Where No Notice of Election Is Delivered. If the indemnitor does
not deliver a Notice of Election relating to a claim, or otherwise fails to
acknowledge its indemnification obligation or to assume the defense of a claim,
within the required notice period or fails to diligently defend the claim, the
indemnitee shall have the right to defend the claim in such manner as it may
deem appropriate, at the cost, expense and risk of the indemnitor, including
payment of any judgment or award, indemnitee’s attorneys’ fees and expenses and
the costs of settlement or compromise of the claim. The
Confidential
Master Services Agreement

 

Page 59



--------------------------------------------------------------------------------



 



Execution Copy
indemnitor shall promptly reimburse the indemnitee for all such costs and
expenses, including payment of any judgment or award and the costs of settlement
or compromise of the claim. If it is determined that the indemnitor failed to
defend a claim for which it was liable, the indemnitor shall not be entitled to
challenge the amount of any settlement or compromise paid by the indemnitee.
19. LIABILITY
19.1 General Intent.
Subject to the liability restrictions below, it is the intent of the Parties
that each Party shall be liable to the other Party for any actual damages
incurred by the non-breaching Party as a result of the breaching Party’s failure
to perform its obligations in the manner required by this Agreement.
19.2 Liability Restrictions.
(a) SUBJECT TO SECTION 19.2(c) BELOW, IN NO EVENT, WHETHER IN CONTRACT OR IN
TORT (INCLUDING NEGLIGENCE), BREACH OF WARRANTY, STRICT LIABILITY, OR OTHERWISE,
SHALL A PARTY BE LIABLE FOR INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE,
INCIDENTAL, OR SPECIAL DAMAGES, OR LOST PROFITS, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.
(b) Subject to Section 19.2(c) and Section 19.2(d) below, each of the Parties
will be liable to the other for any direct damages arising out of or relating to
its performance or failure to perform under this Agreement; provided, however,
that the liability of a Party to the other Party, whether based on an action or
claim in contract, equity, negligence, tort or otherwise, will not in the
aggregate exceed an amount equal to the greater of: (i) $5,000,000 or (ii) the
amount of Charges paid or payable by ACI under this Agreement during the twelve
(12) months immediately preceding the occurrence of the first event, act or
omission on which such liability is based; provided, however, that however, that
(1) if twelve (12) months has not elapsed since the Effective Date, the amount
for this subsection (ii) will be equal to twelve (12) times the average monthly
Charges for the elapsed period of the Term or (2) if the event, act or omission
occurred after the expiration or termination of this Agreement, the amount for
this subsection (ii) will be equal to the aggregate amount of Charges paid or
payable by ACI during the last twelve (12)-month-period of time during the Term.
(c) The limitations set forth in Section 19.2(a) and Section 19.2(b) above shall
not apply with respect to:
(i) claims that are the subject of indemnification pursuant to Sections 18.1 and
18.2; provided, however that damages payable for indemnification claims set
forth in Section 18.1(l) (relating to violations of Vendor Laws) shall (i) be
included in the damages cap set forth in Section 19.2(b) and (ii) not exceed
$1,000,000; and
(ii) damages occasioned by infringement of a Party’s Intellectual Property
Rights or misappropriation of its Confidential Information.
(d) The limitations set forth in Section 19.2(b) above shall not apply with
respect to:
(i) damages occasioned by the willful misconduct or gross negligence of a Party;
in which case each of the Parties will be liable to the other for any direct
damages arising out of or relating to its performance or failure to perform
under this Agreement; provided, however, that the liability of a
Confidential
Master Services Agreement

 

Page 60



--------------------------------------------------------------------------------



 



Execution Copy
Party to the other Party, whether based on an action or claim in contract,
equity, negligence, tort or otherwise, will not in the aggregate exceed an
amount equal to the greater of: (i) $7,000,000 or (ii) the amount of Charges
paid or payable by ACI under this Agreement during the fifteen (15) months
immediately preceding the occurrence of the first event, act or omission on
which such liability is based; provided, however, that however, that (1) if
fifteen (15) months has not elapsed since the Effective Date, the amount for
this subsection (ii) will be equal to fifteen (15) times the average monthly
Charges for the elapsed period of the Term or (2) if the event, act or omission
occurred after the expiration or termination of this Agreement, the amount for
this subsection (ii) will be equal to the aggregate amount of Charges paid or
payable by ACI during the last fifteen (15)-month-period of time during the
Term.
(ii) damages occasioned by abandonment of all or substantially all of the work
required to perform the Services in which case the limitations will be the same
as those set forth in Section 19.2(d)(i) above.
In addition, for Vendor’s breaches of its obligations under Section 15.3
(Confidential Information) resulting in a release of Personally Identifiable
Information, in addition to the direct damages limited by Section 19.2(b) above
and ACI’s other rights under the Agreement, Vendor shall pay for (i) legally
required notifications to ACI’s customers and (ii) credit monitoring services
for ACI’s customers up to an amount not to exceed $1,000,000.
19.3 Direct Damages.
For purposes of this Agreement, direct damages shall include, but not be limited
to, the following, which shall not be considered consequential damages to the
extent they result from a Party’s failure to fulfill its obligations in
accordance with this Agreement:
(a) Reasonable costs of recreating or reloading any of ACI’s information that is
lost or damaged to the last available back-up; provided, however, that if Vendor
has the responsibility under this Agreement to back up ACI’s data, and fails to
fulfill its obligation to do so with respect to the lost or damaged data, Vendor
shall pay for the costs of recreating or reloading such data up to the limit of
liability in Section 19(b);
(b) Reasonable costs of implementing a workaround or fix in respect of a failure
to provide the Services;
(c) Reasonable costs of replacing lost or damaged equipment and software and
materials;
(d) Reasonable costs and expenses incurred to correct errors in software
maintenance and enhancements provided as part of the Services;
(e) Reasonable costs and expenses incurred to procure the Services from an
alternate source; or
(f) Reasonable straight time, overtime or related expenses incurred by ACI or
its Affiliates, including overhead allocations for employees, wages and salaries
of additional personnel, travel expenses, telecommunication and similar charges
incurred due to the direct failure of Vendor to provide the Services or incurred
in connection with (a) through (e) above in strict accordance with the standards
of performance specified in this Agreement.
Notwithstanding the foregoing, to the extent damages payable by ACI under this
Article 19 consist of compensation to Vendor for work performed by Vendor
Personnel, such compensation shall be calculated
Confidential
Master Services Agreement

 

Page 61



--------------------------------------------------------------------------------



 



Execution Copy
using the time and material rates provided in Exhibit C-1 (Base Charges,
Baselines, ARC/RRC Rates and Termination Charges).
19.4 Duty to Mitigate.
Each Party shall have a duty to mitigate damages for which the other Party is
responsible.
19.5 Disaster Recovery Plan.
(a) Vendor will implement and maintain disaster recovery plans and business
continuity plans for Service Locations and Vendor’s business (collectively,
“DR/BC Plans”) as set forth in Exhibit A-9 (Disaster Recovery / Business
Continuity Plans) and provide reasonable cooperation and support with the
then-current resources being applied by Vendor to ACI’s account for ACI’s
implementation of its internal disaster recovery and business continuity plans.
Vendor will (1) update and test the operability of the DR/BC Plans annually,
(2) verify for ACI upon each such test that the DR/BC Plans are fully
operational and provide ACI with a summary of any report regarding the results
of such test and (3) implement the DR/BC Plans upon the occurrence of a
disaster. Subject to the Change Control Procedure, ACI may request and Vendor
will perform additional testing and support for such testing as may be requested
by ACI customers.
(b) Upon the occurrence of a disaster, Vendor will reinstate the Services within
the time periods set forth in Exhibit A-9 (Disaster Recovery / Business
Continuity Plans) or, if not set forth in Exhibit A-9 (Disaster Recovery /
Business Continuity Plans), the recovery time periods set forth in the DR/BC
Plans.
19.6 Force Majeure.
(a) Provided that Vendor has fully complied with its obligations to provide
disaster recovery-related Services hereunder, to the extent that the Vendor
facilities intended to be used for such disaster recover Services are not
impacted by the event, neither Party shall be liable for any default or delay in
the performance of its obligations under this Agreement:
(i) if and to the extent such default or delay is caused, directly or
indirectly, by fire, flood, earthquake, elements of nature or acts of God, acts
of terrorism, riots, labor disputes (other than labor disputes of a Party or its
subcontractors, and its employees), civil disorders or any other similar cause
beyond the reasonable control of such Party;
(ii) provided the non-performing Party is without fault in causing such default
or delay, and such default or delay could not have been prevented by reasonable
precautions and could not reasonably be circumvented by the non-performing Party
through the use of alternate sources, workaround plans or other means
(including, with respect to Vendor, by Vendor meeting its obligations for
performing disaster recovery services as provided in this Agreement) (each such
event, a “Force Majeure Event”).
(b) The non-performing Party shall be excused from further performance or
observance of the obligations affected by a Force Majeure Event for as long as
such circumstances prevail and such Party continues to use Commercially
Reasonable Efforts to recommence performance or observance without delay. Any
Party so delayed in its performance shall immediately notify the Party to whom
performance is due by telephone (to be confirmed in writing within twenty-four
(24) hours of the inception of such delay) and describe at a reasonable level of
detail (1) the circumstances causing such delay and (2) the steps the
non-performing Party intends to take to mitigate the effect of the Force
Confidential
Master Services Agreement

 

Page 62



--------------------------------------------------------------------------------



 



Execution Copy
Majeure Event, including the use of resources available to such non-performing
Party through its DR Plan. Except as set forth in Section 19.6(c) below, to the
extent a Force Majeure Event relieves Vendor of its obligations to perform the
Services impacted by such event and Vendor does not perform due to such Force
Majeure Event, ACI’s obligation to pay for such Services shall also be relieved.
(c) If any Force Majeure Event affecting facilities, personnel or other
resources under the control of Vendor or any of its Affiliates or subcontractors
substantially prevents, hinders or delays performance of the Services necessary
for the performance of functions identified by ACI as critical for more than
three (3) consecutive days or any material portion of the Services for more than
five (5) Business Days, then, at ACI’s option, ACI may procure such Services
from an alternate source, and Vendor shall be liable for payment for such
Services from the alternate source for up to ninety (90) days of such alternate
services based upon the number of days that ACI receives such alternate
services. ACI will continue to pay Vendor undisputed Charges for the impacted
Services during such ninety (90) day period for so long as ACI continues to
receive the alternate Services. Vendor’s reimbursement obligation pursuant to
this Section 19.6 is limited to reimbursement for the alternate services that
are substantially similar to the Services impacted by the Force Majeure Event,
and does not extend to any additional services that ACI may elect to procure
from the alternate source. If ACI returns to Vendor facilities after use of the
alternate source, Vendor will reimburse ACI for all reasonable out of pocket
costs of returning to the Vendor facility. If the alternate source provides
services for longer than fifteen (15) days, then ACI may, within five (5) days
after the end of such fifteen (15) day period and upon payment to Vendor for:
(i) any unrecovered startup expenses, (ii) unamortized assets, and (iii) other
reasonable out-of-pocket expenses associated with ramp-down, terminate the
affected portion of the Services upon notice to Vendor, such termination to be
effective at any time within ninety (90) days after such five (5) day period.
However, if the impacted Services are within the scope of Exhibit A-9 and Vendor
does not provide Services pursuant to the DR / BC Plan, ACI may terminate
without payment of the expenses described in the foregoing sentence. ACI agrees
to use Commercially Reasonable Efforts to mitigate damages arising pursuant to
this Section 19.6.
(d) Vendor shall not have the right to any additional payments from ACI for
costs or expenses incurred by Vendor as a result of any Force Majeure Event.
20. DISPUTE RESOLUTION
Any dispute between the Parties arising out of or relating to this Agreement,
including with respect to the interpretation of any provision of this Agreement
and with respect to the performance by Vendor or ACI, shall be resolved as
provided in this Article 20.
20.1 Informal Dispute Resolution Process.
(a) Subject to Sections 20.1(b) and 20.1(c), the Parties initially shall attempt
to resolve their dispute informally, in accordance with the following:
(i) Upon the written notice by a Party to the other Party of a dispute (“Dispute
Date”), each Party shall appoint a designated representative whose task it will
be to meet for the purpose of endeavoring to resolve such dispute. The
designated representatives of a Party shall have the authority to resolve the
dispute on behalf of such Party.
(ii) The designated representatives shall meet as often as the Parties
reasonably deem necessary in order to gather and furnish to the other all
information with respect to the matter in issue which the Parties believe to be
appropriate and germane in connection with its resolution. The
Confidential
Master Services Agreement

 

Page 63



--------------------------------------------------------------------------------



 



Execution Copy
representatives shall discuss the problem and attempt to resolve the dispute
without the necessity of any formal proceeding.
(iii) During the course of discussion, all reasonable requests made by a Party
to the other for non-privileged information, reasonably related to this
Agreement, shall be honored in order that a Party may be fully advised of the
other’s position.
(iv) The specific format for the discussions shall be left to the discretion of
the designated representatives.
(b) After ten (10) Business Days or such other period as the Parties may agree,
following the Dispute Date and prior to commencement of any litigation as
permitted under Section 20.1(c), both Parties may agree to initiate non-binding
mediation of the dispute by submitting to the American Arbitration Association
(the dispute mediation entity, “DM”) a written request for mediation under the
Commercial Mediation rules of such organization, setting forth the subject of
the dispute and the relief requested. The Parties shall cooperate with DM and
each other in the mediation process, and any such mediation shall be held in New
York, New York. The mediation shall be conducted in accordance with the
applicable practices and procedures of DM. Either Party, upon notice to DM and
to the other Party, may terminate the mediation process. Each Party shall bear
its own expenses in the mediation process and shall share equally the charges of
DM.
(c) Litigation of a dispute may be commenced by either Party upon the earlier to
occur of any of the following:
(i) the designated representatives mutually conclude that amicable resolution
through continued negotiation of the matter does not appear likely; or
(ii) forty-five (45) days have elapsed from the Dispute Date.
(d) Notwithstanding the above, either Party may commence litigation if it is
deemed appropriate by a Party to avoid the expiration of an applicable
limitations period or to preserve a superior position with respect to other
creditors, or a Party makes a good faith determination, including as provided in
Section 21.10 respecting ACI, that a breach of this Agreement by the other Party
is such that a temporary restraining order or other injunctive relief is
necessary.
(e) No resolution or attempted resolution of any dispute or disagreement
pursuant to this Section 20.1 shall be deemed to be a waiver of any term or
provision of this Agreement or consent to any breach unless such waiver or
consent shall be in writing and signed by the Party claimed to have waived or
consented.
20.2 Litigation.
For all litigation which may arise with respect to this Agreement, the Parties
irrevocably and unconditionally submit to the jurisdiction and venue (and waive
any claim of forum nonconveniens and any objections as to laying of venue) of
the New York state and federal courts located in New York, New York in
connection with any action, suit or proceeding arising out of or relating to
this Agreement. Each Party further waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to such Party at such Party’s address
provided in Section 23.3 for purposes of notices under this Agreement, provided
that service occurs upon actual receipt of the notice and that no other
applicable state or federal rule of civil procedure regarding jurisdiction or
service of process is waived or otherwise altered.
Confidential
Master Services Agreement

 

Page 64



--------------------------------------------------------------------------------



 



Execution Copy
20.3 Continued Performance.
Each Party agrees to continue performing its obligations (subject to ACI’s
rights to withhold disputed Charges under Section 14.8) under this Agreement
while any dispute is being resolved, regardless of the nature and extent of the
dispute, unless and until such obligations are terminated by the termination or
expiration of this Agreement or by and in accordance with the final
determination of the dispute resolution procedures.
20.4 Governing Law.
This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the State of New York without regard to any portion
of its choice of law principles that might provide for application of a
different jurisdiction’s law. The United Nations Convention on the International
Sale of Goods shall not apply to this Agreement.
21. TERMINATION
21.1 Termination For Cause By ACI.
(a) ACI may terminate this Agreement, either in whole or by affected Service
Tower, if Vendor:
(i) commits a material breach of this Agreement and fails to cure such breach
within thirty (30) days after notice of breach from ACI to Vendor;
(ii) commits a material breach of this Agreement which Vendor demonstrates,
during the thirty (30) day cure period, is not capable of being cured within
such period and fails to (A) proceed promptly and diligently to correct the
breach; (B) within thirty (30) days following such notice provide ACI with a
written plan for curing the breach; and (C) cure the breach within thirty (30)
days after such notice;
(iii) commits numerous breaches of the same duty or obligation which
collectively constitute a material breach of this Agreement which is not cured
within thirty (30) days after notice of breach from ACI; or
(iv) fails to meet the Minimum Service Level value for the same Critical Service
Level for three (3) consecutive months or six (6) months during any rolling
twelve (12) month period; provided that for purposes of this subsection
(iv) only ACI agrees to pay Vendor for: (x) any unrecovered startup expenses,
(y) unamortized assets, and (z) other reasonable out-of-pocket expenses
associated with ramp-down.
(b) ACI may terminate a Service (and any other Service that is integrally
related to such terminated Service) if Vendor (i) commits a material breach of
this Agreement with respect to such Service and fails to cure such breach within
thirty (30) days after notice of breach from ACI to Vendor, or (ii) commits a
material breach of this Agreement with respect to such Service which Vendor
demonstrates, during the thirty (30) day cure period, is not capable of being
cured within such period and fails to (A) proceed promptly and diligently to
correct the breach; (B) within thirty (30) days following such notice provide
ACI with a written plan for curing the breach; and (C) cure the breach within
thirty (30) days after such notice. The reductions of Services resulting from
any such termination will not give rise to payment of any Termination Charges.
Confidential
Master Services Agreement

 

Page 65



--------------------------------------------------------------------------------



 



Execution Copy
(c) For the purposes of this Section 21.1 payment of monetary damages by Vendor
shall not be deemed to cure a material breach by Vendor of its obligations under
this Agreement.
21.2 Termination by Vendor.
(a) Due to the impact any termination of this Agreement would have on ACI’s
business, ACI’s failure to perform its responsibilities set forth in this
Agreement (other than as provided in this Section 21.2) shall not be grounds for
termination by Vendor, notwithstanding any provision in this Agreement to the
contrary. Vendor acknowledges that ACI would not be willing to enter into this
Agreement without assurance that it may not be terminated by Vendor and that
Vendor may not suspend performance except, and only to the extent, provided
under this Agreement.
(b) If and only if ACI fails to pay Vendor as set forth in Section 14.2 and
Section 14.8 undisputed Charges under the Agreement totaling at least $50,000.00
within fourteen (14) days after the due date for such Charges, Vendor may by
giving written notice to ACI terminate this Agreement as of a date specified in
the notice of termination which is at least ten (10) days after the date on
which such notice is received by ACI, unless ACI has cured within such
timeframe.
21.3 Termination for Convenience by ACI.
At any time during the Term, ACI may terminate this entire Agreement or any one
or more of the Service Towers for convenience and without cause by giving Vendor
at least six (6) months’ prior written notice designating the effective
termination date. In that event, on the effective date of the termination, ACI
will pay to Vendor an amount calculated in accordance with Exhibit C-1 (Base
Charges, Baselines, ARC/RRC Rates and Termination Charges) consisting of the sum
of (A) the applicable Termination for Convenience Fee and (B) Wind Down
Expenses.
21.4 Termination by ACI for Change of Control.
(a) If (i) another entity not currently an Affiliate of ACI, directly or
indirectly, in a single transaction or series of related transactions, acquires
either Control of ACI or all or substantially all of the assets of ACI; or
(ii) ACI is merged with or into another entity, then, at any time within nine
(9) months after the last to occur of such events, ACI may terminate this
Agreement by (A) giving Vendor at least six (6) month’s prior written notice and
designating a date upon which such termination shall be effective, and (B) by
the payment of 90% of the then-applicable Termination Charge specified in
Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination Charges),
and Wind Down Expenses.
(b) If (i) another entity not currently an Affiliate of Vendor, directly or
indirectly, in a single transaction or series of related transactions, acquires
either Control of Vendor or all or substantially all of the assets of Vendor; or
(ii) Vendor is merged with or into another entity that results in a change of
Control of Vendor, then, at any time within nine (9) months after the last to
occur of such events, ACI may terminate this Agreement by (A) giving Vendor at
least six (6) months’ prior written notice and designating a date upon which
such termination shall be effective, and (B) by the payment of 50% of the
then-applicable Termination Charge specified in Exhibit C-1 (Base Charges,
Baselines, ARC/RRC Rates and Termination Charges), and Wind Down Expenses.
21.5 Failure to Transition and Other Termination Rights.
(a) This Agreement may be terminated by ACI in whole or in part as provided in
Section 13.7(e)(ii), Section 16.8, Section 18.3(c) or Section 19.6(c).
Confidential
Master Services Agreement

 

Page 66



--------------------------------------------------------------------------------



 



Execution Copy
(b) ACI may terminate this Agreement without liability, except for payment for
Services already performed, by paying 50% of the then-applicable Termination
Charge specified in Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and
Termination Charges), and by paying Wind Down Expenses, if there is a change in
Applicable Law that makes receiving the Services illegal. ACI may terminate this
Agreement, by paying 75% of the then-applicable Termination Charge specified in
Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination Charges),
and by paying Wind Down Expenses, if there is a change in Applicable Law that
makes receiving the Service impractical or would significantly increase the
Charges for the Services.
21.6 Termination Due To A Party’s Insolvency and Related Events.
Either Party may terminate this Agreement without liability to the other Party,
if the other Party (a) files any petition in bankruptcy; (b) has an involuntary
petition in bankruptcy filed against it which is not challenged in forty
(40) days and not dismissed within one hundred twenty (120) days of the filing
of such involuntary petition; (c) makes a general assignment for the benefit of
creditors; (d) admits in writing its inability to pay its debts as they mature;
or (e) has a receiver appointed for a substantial portion its assets and the
receivership is not released within sixty (60) days.
21.7 Intentionally left blank.
21.8 Cumulative Termination Rights.
Rights of termination under this Article 21 are cumulative. Circumstances that
are relevant to one Section of this Article 21, but do not entitle the Party to
terminate this Agreement under that Section, may nonetheless entitle the Party
to terminate under another Section of this Article 21.
21.9 Termination/Expiration Assistance.
(a) During the Termination/Expiration Assistance Period, Vendor shall provide to
ACI or, at ACI’s request, to ACI’s designee the reasonable
termination/expiration assistance requested by ACI to allow the Services to
continue without interruption or adverse effect and to facilitate the orderly
transfer of the Services to ACI or its designee (including a competitor of
Vendor) (“Termination/Expiration Assistance”).
(b) Charges for Termination/Expiration Assistance constituting continuance of
the Services covered by the Monthly Base Charges will be invoiced and paid in
the same manner as prior to the Termination/Expiration Assistance Period.
Termination/Expiration Assistance Services outside the scope of the Monthly Base
Charges that require resources beyond those account resources required to
perform such in-scope Services, will be compensated on a time and materials
basis at the rates set forth in Schedule C (Charges). In the event of a
termination by Vendor pursuant to Section 21.2, ACI shall pay monthly in advance
for such Termination/Expiration Assistance and any other Services that ACI
requests Vendor to provide. Notwithstanding the foregoing, Vendor agrees that it
will provide, at no additional cost to ACI, data extracts, electronic copies of
all documentation pertaining to the Services (to the extent available prior to
notice of termination), incident histories pertaining to the Services and copies
of knowledge databases specific to ACI that are prepared by Vendor in connection
with the Services.
(c) Termination/Expiration Assistance shall include the following, provided,
Termination/Expiration Assistance can be performed without unreasonably
interfering with the Vendor’s ability to perform the Services (unless the ACI
provides Vendor in advance with the appropriate written relief from any Service
or Service Level commitments or reprioritizes the Services):
Confidential
Master Services Agreement

 

Page 67



--------------------------------------------------------------------------------



 



Execution Copy
(i) Vendor shall provide all reasonable information and assistance necessary to
permit the smooth transition of Services and functions being performed by Vendor
or its subcontractors to ACI or to ACI’s designee; provided, however, that if
any of such information is to be disclosed to ACI’s designee, such designee must
first execute Schedule M (Vendor Confidentiality Agreement) prior to receiving
such information;
(ii) ACI or its designee shall be permitted to undertake, without interference
from Vendor or Vendor subcontractors, to hire any Vendor Personnel primarily
performing the Services as of the date of notice of termination, or, in the case
of expiration, within the six (6) month period prior to expiration. Vendor shall
waive, and shall cause its subcontractors to waive, their rights, if any, under
contracts with such personnel restricting the ability of such personnel to be
recruited or hired by ACI or ACI’s designee. ACI or its designee shall have
reasonable access to such personnel for interviews and recruitment and Vendor
and its subcontractors shall not interfere with any such hiring efforts;
(iii) except where the Parties have agreed otherwise in writing with respect to
a specific circumstance:
(A) Vendor shall provide ACI will all licenses, sublicenses, and other rights to
use any Software to which ACI is entitled pursuant to this Agreement;
(B) Vendor shall (1) obtain any Required Consents pursuant to Section 6.7 from
third parties and thereafter assign to ACI or its designee leases for the
Equipment that was necessary as of the date of termination or expiration of this
Agreement primarily for providing the Services to the extent permitted by such
leases, and ACI shall assume the obligations under such leases that relate to
periods after such date or buy out the remainder of such lease; and (2) sell to
ACI or its designee, at fair market value, all of the Equipment owned by Vendor
that, as of the date of termination/expiration of this Agreement, was primarily
used for providing the Services; and (3) to the extent assignable, assign to
ACI, and ACI shall have and be entitled to, the benefits of any manufacturers’
warranties and indemnities issued with any Equipment sold (or leases to
Equipment assigned) to ACI under this subsection 21.9(c)(iii)(B). Vendor shall
also provide all user and other documentation relevant to such Equipment which
is in Vendor’s possession. ACI shall assume responsibility under any maintenance
agreements for such Equipment to the extent such responsibilities relate to
periods after the date of termination or expiration of this Agreement; and
(C) Vendor shall obtain any necessary rights and thereafter make available to
ACI or its designee, pursuant to reasonable terms and conditions, any
third-party services then being utilized by Vendor in the performance of the
Services including services being provided through third-party service or
maintenance contracts on Equipment and Software. To the extent Vendor has
prepaid for third party services, the benefit of which shall be received by ACI
after the effective date of termination or expiration of this Agreement, ACI
shall reimburse Vendor for the portion of prepayment amount attributable to ACI
after such date. Vendor shall be entitled to retain the right to utilize any
such third-party services in connection with the performance of services for any
other Vendor customer; and
(iv) Vendor shall, within the first thirty (30) days of the
Termination/Expiration Assistance Period, begin to provide and thereafter
promptly provide capacity planning, consulting services, facilities planning,
telecommunications planning, Software configuration, reviewing all System
Software with a new service provider, generating machine readable/listings of
source code to which ACI is otherwise entitled pursuant to this Agreement,
uploading production databases, providing parallel processing, providing
application software maintenance and support, providing testing services, and
providing Equipment where practical; provided that such services are provided by
the then assigned Vendor Personnel.
Confidential
Master Services Agreement

 

Page 68



--------------------------------------------------------------------------------



 



Execution Copy
(d) “Termination/Expiration Assistance Period” means the period beginning (i) as
applicable, upon ACI’s notice of termination, ACI’s notice of non-renewal, or
six (6) months before the expiration of, this Agreement, or upon notice of
termination of the applicable Service Tower, and ending (ii) at a time
designated by ACI, which may not be later than eighteen (18) months after the
expiration of the Agreement.
(e) As reasonably requested by ACI, Vendor shall provide Termination/Expiration
Assistance for any Services that ACI reduces or terminates, or otherwise
withdrawals from Vendor’s scope, under this Agreement.
(f) If Vendor has incorporated ACI’s Network into a Vendor proprietary
telecommunications Network, or has incorporated proprietary Software, Equipment
or other materials into ACI’s Network, then, at ACI’s request, Vendor will
provide up to two (2) years’ continued Network services at the then current
contract rates for such service.
21.10 Bid Assistance.
In the process of evaluating whether to undertake or allow
termination/expiration or renewal of this Agreement, ACI may consider obtaining,
or determine to obtain, offers for performance of services similar to the
Services following termination or expiration of this Agreement. As and when
reasonably requested by ACI for use in such a process, Vendor shall provide to
ACI such information and other cooperation regarding performance of the Services
as would be reasonably necessary for a third party to prepare an informed,
non-qualified offer for such services, and for a third party not to be
disadvantaged compared to Vendor if Vendor were to be invited by ACI to submit a
proposal. The types of information and level of cooperation to be provided by
Vendor shall be no less than those initially provided by ACI to Vendor prior to
commencement of this Agreement. Vendor’s support in this respect shall include
providing information regarding Equipment, Software, staffing and other matters
that Vendor would otherwise provide as part of Termination/Expiration
Assistance. Subject to Section 3.5, Vendor shall provide such support at no
additional charge.
21.11 Equitable Remedies.
The Parties acknowledge that, if either Party breaches (or attempts or threatens
to breach) an obligation related to confidentiality, Intellectual Property
Rights, data security or to provide Termination/Expiration Assistance, the other
Party may be irreparably harmed. In such a circumstance, the non-breaching Party
may proceed directly to court. Nothing contained in this Section 21.11 shall be
deemed to prevent a court from imposing substantive provisions or requirements,
such as requiring payment for services rendered.
21.12 Charge Adjustment.
Unless otherwise expressly set forth herein, if ACI chooses to terminate this
Agreement in part, the Charges payable under this Agreement shall be equitably
reduced to reflect those Services which are terminated.
22. COMPLIANCE WITH LAWS
22.1 Compliance with Laws and Regulations Generally.
(a) Each Party shall perform its obligations in a manner that complies with all
Applicable Laws that apply to the Parties’ businesses or, in Vendor’s case,
those which also directly impact the
Confidential
Master Services Agreement

 

Page 69



--------------------------------------------------------------------------------



 



Execution Copy
performance and use by ACI of the Services (including identifying and procuring
required certificates, approvals and inspections). If a claim of non-compliance
is made against a Party related to any Applicable Laws, the Party against which
the claim is made shall promptly notify the other Party of such charges in
writing.
(b) Without limitation to the above, Vendor warrants that it shall comply with
those laws that are applicable to Vendor or Vendor’s performance of the Services
as a provider of information technology services, including IT Laws, Privacy
Laws, U.S. Foreign Corrupt Practices Act, data protection laws, rules and
regulations, in connection with the Services and otherwise under this Agreement,
including Schedule A (Statement of Work) (together Applicable Laws for which
Vendor is responsible under Section 22.1(a), “Vendor Laws”).
(c) Vendor and ACI will work together to identify the effect of changes in
Applicable Laws on the provision and receipt of the Services and will promptly
discuss the Changes to the Services, if any, required to comply with all
Applicable Laws. Vendor will provide all support reasonably required by ACI to
comply with Applicable Law, and ACI’s internal audit requirements, which may be
more stringent than those imposed by Applicable Law. “ACI Laws” means all laws
(i) applicable to ACI’s operation of its business activities or (ii) applicable
to corporations generally (i.e., environmental laws) as they may relate to ACI.
If there is a change to Vendor Laws or ACI Laws or other Applicable Laws during
the Term, and such change impacts the provision of, or ACI’s receipt of the
Services, Vendor will work with ACI to determine the appropriate Change in the
Services. Any such Change (i) in Vendor Laws increasing the cost of Vendor’s
performance of its obligations will be implemented at Vendor’s sole expense and
will not impact the Charges paid by ACI under this Agreement and (ii) in other
Applicable Laws increasing the cost of Vendor’s performance of its obligations
will be implemented at ACI’s request subject to ACI’s payment of such additional
Charges as determined to be payable under the Change Control Procedure. Vendor
will be responsible for any fines and/or penalties incurred by ACI arising from
Vendor’s noncompliance with Vendor Laws, and ACI will be responsible for any
fines and/or penalties incurred by Vendor arising from ACI’s noncompliance with
ACI Laws.
22.2 Liens.
(a) Vendor hereby waives and forever releases ACI and its Affiliates and their
real and personal property (whether owned or leased) from any past, present or
future lien notices, lien claims, liens, encumbrances, security interests or
other lien rights of any kind based, in whole or in part, on any Services
provided of under this Agreement except for any judgment liens obtained by
Vendor against ACI in a court of competent jurisdiction. Vendor shall obtain and
provide to ACI similar waivers from all of Vendor’s subcontractors and
suppliers. Nothing in this Section 22.2 shall apply to, or in any way be deemed
to encumber, any of the rights Vendor and its subcontractors have in their own
tangible personal and intellectual property, nor act as a release of the
underlying debt, if any.
(b) Except for any judgment liens obtained by Vendor against ACI in a court of
competent jurisdiction, if any lien claims or liens are filed against ACI or its
Affiliates or its or their real or personal property (whether owned or leased)
by any of Vendor’s subcontractors or suppliers at any tier, which are based on
any work, Services, materials or Equipment provided or to be provided hereunder,
then at no cost or expense to ACI, Vendor shall take actions which may be
necessary to resolve and discharge as of record any lien claims or liens,
including paying the claimant if necessary. If Vendor fails to take such actions
in a timely manner, without waiving the breach ACI may do so without notice to
Vendor and Vendor shall be responsible for all costs (including attorney’s fees)
incurred by ACI in connection therewith.

22.3   Sarbanes-Oxley.

Confidential
Master Services Agreement

 

Page 70



--------------------------------------------------------------------------------



 



Execution Copy
Notwithstanding anything to the contrary set forth in this Agreement, at all
times during the Term and continuing thereafter until the completion of the
audit of ACI’s financial statements for the fiscal year during which this
Agreement expires or is terminated, as directed by ACI, Vendor shall, and shall
cause each of its Affiliates to:
(a) maintain in effect and comply with the controls, operations and systems
reflected in Schedule A (Statement of Work). Any Changes in the Services from
the Effective Date which ACI would require (as ACI may determine) to comply with
SOX and Section 404 thereunder shall be subject to the Change Control Procedure;
(b) Comply with the audit and reporting obligations set forth in Article 11;
(c) Promptly cooperate with ACI and its auditors in any other way that ACI
and/or its auditors may reasonably request in order to: (i) enable ACI to comply
with, and ACI and its auditors to evaluate whether ACI complies with the SOX as
it relates to the Services; and (ii) ACI’s auditors to provide the Auditor
Attestation; and
(d) generally cooperate with ACI and its auditors in any other way that ACI
and/or its auditors may reasonably request in order to enable: (i) ACI to comply
with, and ACI and its auditors to evaluate whether ACI complies with the SOX as
it relates to the Services; and (ii) ACI’s auditors to provide the Auditor
Attestation.
22.4 International Considerations.
If Vendor provides Services from outside of the United States, without limiting
any of Vendor’s other obligations set forth in this Agreement and
notwithstanding anything to the contrary contained in this Agreement:
(a) Vendor shall be responsible for compliance with all Applicable Laws
governing the Services in the location from which the Services will be provided
and shall be responsible for compliance with United States export laws and
import laws of the location from which Services will be performed;
(b) to the extent that the responsibilities of ACI pertaining to the Services
provided hereunder are modified by new or modified ACI Laws (and not to
Applicable Laws that apply to Vendor as service provider) Vendor shall modify
its performance of the Services, to the extent directed by ACI, as necessary for
ACI to comply with such ACI Laws, as so modified or added; and
(c) implementation of the foregoing Services (described in Sections 22.4(a) and
22.4(b)) shall be subject to the Change Control Procedure and may give rise to a
Project, as appropriate, and may (in the case new or modified laws arising under
Section 22.4(b)) result in additional Charges to ACI and may (in the case new or
modified laws arising under Section 22.4(b)) draw on any “pool” of hours or
other allocation of Services included in the Charges.
22.5 Privacy Laws.
Without limitation to the provisions of Article 15 and subject to Section 22.4:
(a) Vendor shall comply, as to its performance of the Services, with all
Applicable Laws that apply to Vendor as a provider of Services under this
Agreement, and as otherwise provided in this Agreement. Subject to the
foregoing, with respect to Applicable Laws relating to the confidential
information and privacy rights and obligations of ACI to its Affiliates, and/or
their customers and
Confidential
Master Services Agreement

 

Page 71



--------------------------------------------------------------------------------



 



Execution Copy
consumers, including Title V of the Gramm-Leach-Bliley Act, 15 USC §6801 et.
seq. and the Economic Espionage Act, 18 USC §1831 et. seq., it shall be the
obligation of ACI to assure compliance to the extent that any action of ACI that
is required for compliance is not included as an express part of the Services
described in Schedule A (Statement of Work). Vendor may receive any Personally
Identifiable Information. Subject to the foregoing, but notwithstanding any
provisions in this Agreement to the contrary, the Parties agree that, if ACI has
certain requirements as to its business as a result of such regulated status and
Applicable Laws, including Privacy Laws or Privacy Rules, compliance shall be
and remain the responsibility of ACI, and the responsibility of Vendor shall be
to perform any acts or actions in support of such compliance by ACI as are
expressly specified in Schedule A (Statement of Work).
(b) Vendor shall comply with any other Applicable Laws relating to privacy not
referred to directly or indirectly in Section 22.5(a) to the extent such laws
are applicable to Vendor as a provider of information technology services.
(c) For purposes of this Agreement the term “Data Owner” shall mean the Party
having ownership of the data and, as a result, the authority to direct the
purposes for which any item of data is processed or used, and the term “Service
Provider” shall mean the Party providing services to the Data Owner, including
the processing of the data on behalf and upon instruction of the Data Owner. ACI
will be and remain the Data Owner of the ACI Data for purposes of this Agreement
and all Applicable Laws relating to data privacy, personal data, transborder
data flow and data protection, with rights under such laws and under this
Agreement to determine the purposes for which the ACI Data is processed. As Data
Owner, ACI is directing Vendor to process the ACI Data in accordance with the
terms of this Agreement and is consenting to Vendor’s access to the ACI Data
solely for such purpose. Vendor agrees to process the ACI Data in accordance
with the terms of this Agreement and, in doing so Vendor will be and remain the
Service Provider under this Agreement, in addition to complying with its
contractual obligations hereunder, and will comply with all responsibilities of
a Service Provider under Applicable Law as of the Effective Date. To the extent
that such responsibilities of a Service Provider are subsequently modified by
new or modified Applicable Laws applying to Vendor in its capacity as a provider
of service, such new or modified responsibilities will be considered to be a
part of the Services to be provided by Vendor under this Agreement. To the
extent that such responsibilities of a Service Provider are subsequently
modified by new or modified Applicable Laws applying to the Data Owner and not
to the Service Provider in its capacity as a provider of services, Vendor shall
perform Services, to the extent directed by Data Owner, as necessary for Data
Owner to comply with such Applicable Laws, as so modified or added, but such
activities will be subject to the Change Control Procedure.
23. GENERAL
23.1 Binding Nature and Assignment.
This Agreement shall be binding on the Parties and their respective permitted
successors and assigns. Neither Party may, or shall have the power to, assign
this Agreement without the prior written consent of the other Party, except that
ACI may assign its rights and obligations under this Agreement without the
approval of Vendor to (a) an entity that acquires all or substantially all of
the assets of ACI’s line of business to which the Services relate; (b) any ACI
Affiliate; or (c) the successor in a merger or acquisition of ACI; provided
that, (i) the assignee assumes and agrees in writing to be bound by the
obligations set forth in this Agreement, (ii) is not a Vendor Competitor and
(iii) has a credit rating equal to or higher than ACI. Vendor may without
approval from ACI elect to assign to a third party the right to receive payment
for the performance of the Services. Any Party assigning its rights or
obligations to an Affiliate in accordance with this Agreement shall, within ten
(10) Business Days after such assignment, provide notice thereof to the other
Party together with a copy any relevant provisions of the assignment document.
Subject to the foregoing, any assignment by operation of law, order of any
court, or pursuant
Confidential
Master Services Agreement

 

Page 72



--------------------------------------------------------------------------------



 



Execution Copy
to any plan of merger, consolidation or liquidation, shall be deemed an
assignment for which prior consent is required and any assignment made without
such consent shall be void and of no effect as between the Parties.
23.2 Mutually Negotiated.
Each Party acknowledges that the limitations and exclusions contained in this
Agreement have been the subject of active and complete negotiation between the
Parties and represent the Parties’ agreement based upon the level of risk to ACI
and Vendor associated with their respective obligations under this Agreement and
the payments to be made to Vendor and credits to be issued to ACI pursuant to
this Agreement. The Parties agree that the terms and conditions of this
Agreement (including any perceived ambiguity in this Agreement) shall not be
construed in favor for or against any Party by reason of the extent to which any
Party or its professional advisors participated in the preparation of the
original or any further drafts of this Agreement as each Party has been
represented by counsel in its negotiation of this Agreement and it represents
their mutual efforts.
23.3 Joint Verification
During the ninety (90) day period after the final Service Tower Commencement
Date (the “Joint Verification Period”), ACI and Vendor may inventory and
validate any information that is reflected in or omitted from the Agreement
which is based on the information provided by ACI, such as the Third Party
Contracts (including leases, and licenses). If, during such Joint Verification
Period, ACI or Vendor discovers inaccuracies in such information contained in
the Agreement or inaccuracies because of an omission from the Agreement
pertaining to such information, Vendor and ACI will amend the Agreement to
provide for an equitable adjustment to the Charges, Baselines, Service Levels
and other terms of the Agreement affected by such inaccuracies. If ACI or Vendor
disputes the inaccuracy or the equitable adjustment, ACI and Vendor will submit
the matter to in accordance with Section 20.1.
23.4 Notices.
All notices, requests, demands and determinations under this Agreement (other
than routine operational communications), shall be in writing and shall be
deemed duly given: (a) when delivered by hand, (b) on the designated day of
delivery after being timely given to an express overnight courier with a
reliable system for tracking delivery, (c) when sent by confirmed facsimile or
electronic mail with a copy sent by another means specified in this
Section 23.3, or (d) six (6) days after the day of mailing, when mailed by
United States mail, registered or certified mail, return receipt requested and
postage prepaid, and addressed as follows:

     
In the case of ACI:
  with copies to:
 
   
ACI Worldwide, Inc.
  ACI Worldwide, Inc.
Attention: Chief Administrative Officer
  Attention: General Counsel
120 Broadway, Suite 3350
  6060 Coventry Drive
New York, NY 10271
  Omaha, NE 68022
 
   
In the case of Vendor to:
  with copies to:
 
   
International Business Machines Corporation
  International Business Machines Corporation
Attention: Vendor Project Executive
  Office of Associate General Counsel
3613 Ruth Street
  MD4202, Route 100
Indian Trail, NC 28079
  Somers, NY 10589

Confidential
Master Services Agreement

 

Page 73



--------------------------------------------------------------------------------



 



Execution Copy
A Party may from time to time change its address or designee for notification
purposes by giving the other prior written notice of the new address or designee
and the date upon which it will become effective. Because facsimile numbers and
email addresses may change over time and facsimile transmissions and emails may
not be treated with the same degree of seriousness as more formal
communications, notices given by facsimile or email shall only be deemed
effective if responded to by the intended recipient (or his or her successor).
23.5 Counterparts.
This Agreement may be executed in several counterparts, all of which taken
together shall constitute but one single agreement between the Parties.
23.6 Headings.
The section headings and the table of contents used in this Agreement are for
reference and convenience only and shall not enter into the interpretation of
this Agreement.
23.7 Relationship of Parties.
The Parties are acting as independent contractors. Each Party has the sole right
and obligation to supervise, manage, contract, direct, procure, perform or cause
to be performed, all work to be performed by it under this Agreement. No
contract of agency and no joint venture is intended to be created hereby.
Neither Party is an agent of the other and has no authority to represent the
other Party as to any matters, except as expressly authorized in this Agreement.
None of either Party’s employees shall be deemed employees of the other and ACI
and Vendor shall be responsible for reporting and payment of all wages,
unemployment, social security and other payroll taxes, including contributions
from them when required by law for their respective employees. Neither Party
shall have actual, potential or any other control over the other Party or its
employees.
23.8 Severability.
If any provision of this Agreement conflicts with the law under which this
Agreement is to be construed or if any such provision is held invalid by a
competent authority, such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the Parties in accordance with
Applicable Law. The remainder of this Agreement shall remain in full force and
effect.
23.9 Consents and Approvals.
Where approval, acceptance, consent or similar action by either Party is
required under this Agreement, all such consents and approvals will be in
writing and shall not be unreasonably delayed or, except where expressly
provided as being in the discretion of a Party, withheld. Each Party shall, at
the request of the other Party, perform those actions, including executing
additional documents and instruments, reasonably necessary to give full effect
to the terms of this Agreement.
23.10 Waiver of Default.
A delay or omission by either Party in any one or more instances to exercise any
right or power under this Agreement shall not be construed to be a waiver
thereof. A waiver by either of the Parties of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
Confidential
Master Services Agreement

 

Page 74



--------------------------------------------------------------------------------



 



Execution Copy
waiver of any succeeding breach thereof or of any other representation, warranty
or covenant contained herein.
23.11 Cumulative Remedies.
Except as otherwise expressly provided in this Agreement, no remedy provided for
in this Agreement shall be exclusive of any other remedy and all remedies shall
be cumulative and in addition to and not in lieu of any other remedies available
to either Party at law or in equity.
23.12 Survival.
Sections 1.2, 2, 3.12, 5.3(g), 7, 11.2, 11.5, 11.6, 13.4, 14.2, 14.3, 14.5,
14.6, 14.7, 14.8, 15.1 through 15.4, 16.6, 16.8, 16.12, 16.14, 16.15, 18, 19.1
through 19.4, 20, 21.8, 21.9, 21.10, 21.11 and this Section 23 (except
Section 23.3) and any other provision that by its terms is intended to survive
termination or expiration of this Agreement, shall survive any expiration or
termination of this Agreement.
23.13 Public Disclosures.
All media releases, public announcements and public disclosures by either Party
relating to this Agreement or the subject matter of this Agreement, including
promotional or marketing material, but not including announcements intended
solely for internal distribution or disclosures to the extent required to meet
legal or regulatory requirements beyond the reasonable control of the disclosing
Party, shall be coordinated with and approved by the other Party in writing
prior to release, and be subject to Section 23.13 below.
23.14 Use of Name.
Each Party agrees that it will not directly or indirectly, without the prior
written consent of the other’s corporate communications department, use for the
purposes of advertising, promotion or publicity or otherwise, the name of the
other Party or any of its divisions, subsidiaries or Affiliates, or any
trademarks, trade names, service marks, symbols or any abbreviation or
permutation thereof, of or associated with the other Party or of any of its
divisions, subsidiaries or Affiliates.
23.15 365(n).
All licenses granted under or pursuant to this Agreement by Vendor to ACI and
ACI Affiliates are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code (the “Code”), licenses to rights to
“intellectual property” as defined in the Code. ACI and ACI Affiliates, as
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code. In the event of the
commencement of bankruptcy proceedings by or against Vendor under the Code, ACI
and ACI Affiliates shall be entitled to retain all of its rights under the
licenses granted hereunder.
23.16 Third Party Beneficiaries.
This Agreement is entered into solely between, and may be enforced only by, ACI
and Vendor, and this Agreement shall not be deemed to create any rights in third
parties, including suppliers and customers of a Party, or to create any
obligations of a Party to any such third parties.

23.17   Covenant of Good Faith.

Confidential
Master Services Agreement

 

Page 75



--------------------------------------------------------------------------------



 



Execution Copy
Each Party in its respective dealings with the other Party under or in
connection with this Agreement, shall act reasonably and in good faith.
23.18 Non-Solicitation.
Except as contemplated under Section 5.2 and Section 21.9(c)(ii), during the
Term and for a period of one (1) year thereafter, neither Party will solicit or
hire any individual while that individual is an employee or dedicated consultant
of the other Party and involved in the provision or management or receipt of the
Services. This Section 23.17 will not restrict the right of either Party to
solicit or recruit generally in the media or prohibit either Party from hiring
an employee of the other who answers any advertisement or who otherwise
voluntarily applies for hire by the hiring Party, provided that the hiring Party
has not taken any action to intentionally solicit or recruit such employee of
the other prior to such employee answering such advertisement or voluntarily
applying.
23.19 Order of Precedent.
If there is a conflict among the terms in the various documents within this
Agreement to the extent the conflicting provisions can reasonably be interpreted
so that such provisions are consistent with each other, such consistent
interpretation will prevail. To the extent that consistent interpretations
cannot reasonably be derived, then (a) this Agreement (exclusive of its
Schedules) will prevail over a conflicting term in its Schedules, (b) a Schedule
(exclusive of its Exhibits) will prevail over a conflicting term in the Exhibits
to such Schedule and an Exhibit (exclusive of its Attachments) will prevail over
a conflicting term in the Attachments to such Exhibit.
23.20 Entire Agreement; Amendment.
This Agreement, including any Schedules and Exhibits referred to in this
Agreement and attached to this Agreement, each of which is incorporated in this
Agreement for all purposes, constitutes the entire agreement between the Parties
with respect to the subject matter contained in this Agreement and supersedes
all prior agreements, whether written or oral, with respect to such subject
matter. Neither the course of dealings between the Parties nor trade practices
shall act to modify, vary, supplement, explain or amend this Agreement. If
either Party issues any purchase order, terms or conditions, or other form, it
shall be deemed solely for the administrative convenience of that Party and not
binding on the other Party, even if acknowledged or acted upon. No change,
waiver or discharge hereof shall be valid unless in writing and signed by an
authorized representative of the Party against which such change, waiver or
discharge is sought to be enforced. There are no promises, representations,
warrantees or other commitments relied upon by either Party which are not
expressly set forth in this Agreement.
[Signature Page to Follow]
Confidential
Master Services Agreement

 

Page 76



--------------------------------------------------------------------------------



 



Execution Copy
IN WITNESS WHEREOF, the Parties have each caused this Master Services Agreement
to be signed and delivered by its duly authorized officer as of the Effective
Date.

              INTERNATIONAL BUSINESS MACHINES CORPORATION   ACI WORLDWIDE, INC.
 
           
By:
  /s/ Arthur G. Gopfert   By:   /s/ David N. Morem
 
           
 
           
Name:
  Arthur G. Gopfert   Name:   David N. Morem
 
           
 
           
Title:
  Director of Services- GTS   Title:   SVP, Global Business Operations
 
           
 
           
Date:
  March 17, 2008   Date:   March 17, 2008
 
           

Confidential
Master Services Agreement

 

Page 77



--------------------------------------------------------------------------------



 



SCHEDULE A
STATEMENT OF WORK

1.0   INTRODUCTION       The following documents comprise the entire Statement
of Work (SOW) in the Agreement;

  1.   Exhibit A-1 — Delivery Management Services (Cross Functional)

  1.1.   Attachment A-1 — Services Definitions

  2.   Exhibit A-2 — Asset Services     3.   Exhibit A-3 — Service Desk Services
    4.   Exhibit A-4 — End User Services     5.   Exhibit A-5 — Server Systems
Management Services (including Mainframe)     6.   Exhibit A-6 — Storage
Management Services     7.   Exhibit A-7 — Data Network Services     8.  
Exhibit A-8 — Enterprise Security Management Services     9.   Exhibit A-9 —
Disaster Recovery and Business Continuity Services

Confidential
Schedule A — Statement of Work

 

Page 1 of 1



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT A-1
DELIVERY MANAGEMENT SERVICES (CROSS FUNCTIONAL)

1.   INTRODUCTION

This Exhibit describes the duties and responsibilities of Vendor and ACI related
to Vendor’s provision of the Services.
Requirements for New Services will be handled through the Contractual Change
Control Procedure and Vendor will work with ACI to assess the impact of these
requirements on ACI’s operating environment.
This Exhibit sets forth the Delivery Management Services that the Vendor will
provide, as of the Service Tower Commencement Date unless otherwise specified,
for all Services that affect multiple Service Towers described in this Exhibit.

2.   SERVICES MANAGEMENT

ACI is working towards basing its Service Management practices on the
Information Technology Infrastructure Library (ITIL V3.0), a world’s
best-practice framework for the delivery of IT services. Accordingly, ACI
requires that Vendor Service Management practices, which are used to support the
Services, also be based on the ITIL V3.0 framework.
Vendor responsibilities include the following:

  a.   Deploy a set of service support processes (ITIL V3.0-based) to enable
consistent management of process-driven IT services seamlessly across a variable
number of vendors.

  (1)   Design processes to enable the effective monitoring and reporting of the
IT services in a multi-vendor environment through the appropriate deployment of
the relevant tools and procedures globally.

  (a)   The deployment of tools across Vendor and third-party vendor(s) will go
through the change management process.

  b.   Coordinate the execution of all the processes across Vendor and all
third-party vendor(s) in order that all the individual components that make up
the IT services are managed in an end-to-end manner.

  c.   Integrate any systems supporting these processes to provide a seamless
view of Service delivery to ACI.

2.1   Process Interface Manual

  a.   The Process Interface Manual will:

  (1)   Document detailed processes requiring interface between the Vendor and
ACI (for example, change management process, Problem Management/Incident
Management, Asset Management).

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 1 of 41



--------------------------------------------------------------------------------



 



  (2)   Be used by Vendor to provide the Services.     (3)   Identify the
process interfaces.     (4)   Describe how ACI and Vendor will interact during
the Term.

  (5)   Document all operations procedures, Services, Equipment, and Software
for which Vendor is responsible.

  (6)   Document, using ACI-provided information Application requirements that
affect Operations, along with procedural information and contact information for
each Application.

  (7)   Document procedures to be utilized by End Users for the correct use of
the Services, Equipment, Software, connectivity, security, and Service Desk.

Until such time as ACI and Vendor complete and ACI approve the Vendor Process
Interface Manual, Vendor will use ACI’s current processes and procedures
existing as of, and delivered to Vendor prior to, the Effective Date to the
extent that such processes and procedures are applicable to the new operating
environment. In the event that ACI does not have existing processes and
procedures as of the Effective Date or such processes and procedures do not
apply to the new operating environment, Vendor will document the processes and
procedures for ACI’s environment existing prior to the Effective Date as
required by Vendor to perform the Services. The final Vendor Process Interface
Manual will supersede all prior processes and procedures unless otherwise
specified.

  b.   Vendor Responsibilities

Vendor will:

  (1)   Assign an individual to be the single point of contact to ACI for the
Process Interface Manual development and maintenance.

  (2)   Provide ACI the proposed table of contents and format for the Process
Interface Manual for ACI’s review and approval.

  (3)   Develop and provide ACI the draft Process Interface Manual, which will
be customized by Vendor to reflect the process interfaces between ACI and
Vendor.

  (4)   Review ACI feedback and revise the draft Process Interface Manual to
incorporate mutually agreed changes.

  (5)   Provide the final version of the Process Interface Manual to ACI.

  (6)   Conduct joint annual process maturity assessments, identify process
inhibitors, and propose process improvements to ACI.

  (7)   Jointly review the Process Interface Manual on an annual basis or more
frequently, as required, and update and maintain the Process Interface Manual
accordingly.

  (8)   Provide appropriate Vendor employees with access to the Process
Interface Manual, as required, with electronic copies provided to ACI.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 2 of 41



--------------------------------------------------------------------------------



 



  c.   ACI Responsibilities

ACI will:

  (1)   Assign an individual to be the single point of contact to Vendor for the
Process Interface Manual development and maintenance.

  (2)   Review and approve the proposed table of contents and format for the
Process Interface Manual.

  (3)   Review and provide to Vendor, in writing, ACI’s comments, questions and
proposed changes to the draft Process Interface Manual.

  (4)   Acknowledge ACI’s receipt of the final version of the Process Interface
Manual.

  (5)   Identify process inhibitors and propose process improvements to Vendor,
as appropriate.

  (6)   Jointly review the Process Interface Manual on an annual basis or more
frequently, as required.

  (7)   Provide appropriate ACI employees with access to the Process Interface
Manual, as required.

2.2   Processes

Vendor will provide to ACI, and the Parties will mutually agree on and use, the
following processes for managing the Services. The Service Management Processes
and Service Delivery Processes, set forth below and further defined in the
Process Interface Manual, will apply, in some combination, to all the Services
and will be implemented, as described in this Exhibit.
The following Service Management Processes will be used by ACI and Vendor for
managing the Vendor Services:

2.2.1   CHANGE MANAGEMENT

Change management process is the process for planning, testing, coordinating,
implementing and monitoring changes affecting service delivery and the operating
environments without adversely impacting service delivery.
Change management will protect the production environment and its services.

  a.   The Vendor responsibilities include the following:

  (1)   Provide development, implementation, and ongoing management of the
necessary ACI approved processes, procedures, and management discipline
necessary to fulfill the Agreement’s change management process requirements.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 3 of 41



--------------------------------------------------------------------------------



 



  (2)   Communicate the change management process within Vendor’s own
organization and to each third-party vendor(s).

  (3)   Verify that the effective execution of the change management process, as
well as an appropriate review of planned changes, takes place with due
consideration of the business and technology risk of planned changes, taking
into consideration all defined criteria (such as complexity of change, the skill
level of the individual(s) executing the change, the planned change execution
timeframe, the change slot timeframe, the back-out timeframe, and the relevant
business processing criticality).

  (4)   With proper authorization, stop any planned changes that, in the
professional view of the person(s) performing the Services, would compromise the
continuation of Services to ACI, and act as the gatekeeper to production, unless
expressly overridden by the ACI’s Operations Manager in accordance with the
approved Change Advisory Board escalation process.

  (a)   Assume responsibility for escalating any issues arising from the
decision to stop a planned change.

  (5)   Manage and conduct the review of any change failures, and provide a
strong interlock between change and Incident Management and Problem Management
processes so that post-change issues can be linked to the change activity where
relevant.

  (6)   Manage to resolution any deviation from effective change management
process, ensuring the purposeful review and closure of failed changes.

  (7)   Facilitate and lead information exchange between and among Vendor and
the third-party vendors in order to drive an effective end-to-end change
management process.

  (8)   Do not make changes that (i) may adversely affect the function or
performance of, or decrease the resource efficiency of the Services,
(ii) increase ACI’s costs or fees, (iii) impact its customers or (iv) impact the
way in which ACI conducts its business or operations, without obtaining prior
ACI approval following ACI procedures.

  b.   ACI will provide Vendor with contact information related to change
management process procedures.

Change Management General

  a.   The Vendor responsibilities include the following:

  (1)   Receive and record changes.     (2)   Assess the impact and risk of the
proposed changes.

  (3)   Provide and maintain compliance with ACI policies.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 4 of 41



--------------------------------------------------------------------------------



 



  (4)   Perform all changes in ACI’s IT environment pertaining to the Services,
including changes to individual components and coordination of changes across
all components.

  (5)   Make all changes in accordance with change management process procedures
approved by ACI.     (6)   Monitor and report on the change implementation.    
(7)   Review and close all changes.

  (8)   Integrate the Vendor change management process with ACI’s change
management process and systems, as well as with the third-party vendor(s)’
change management process processes, and with where the processes interact.
Cooperate with the Service Desk and third-party vendor(s) for changes across all
applications, system components, and parties.

  (9)   Integrate the change management process with other Service Management
processes, especially Incident Management, Problem Management, Configuration
Management, and IT Service Continuity Management.

  (10)   Deploy workflow-based tools to automate the process of scheduling,
describing, authorizing, tracking, and reporting on changes.     (11)   Collect
data on every change attempted, including:

  (a)   The reason for change.     (b)   Detailed description of change.

  (c)   Whether the change was successful from the perspective of the authorized
users of the system.

  (12)   Summarize the changes made each week, and report the information to ACI
on a weekly basis.

  (13)   Capture all ACI change data centrally, and make it available to ACI.

  (14)   Provide an audit trail of any and all changes to the production
environment in order to determine the change made and the authorization to make
the change.

  (15)   Conduct post implementation reviews (PIR) on failed changes as
requested by ACI.

  (16)   Confirm that all changes are performed to ACI’s specifications provided
to Vendor as ACI determines necessary to conform to regulations (i.e.,
Sarbanes/Oxley Act) or requirements.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 5 of 41



--------------------------------------------------------------------------------



 



  (17)   Work diligently to ensure that the change management process achieves:

  (a)   Efficient implementation of changes.     (b)   Clear accountability.    
(c)   Minimization of risk.     (d)   Minimization of business disruption.    
(e)   Effective coordination and communication.

  b.   ACI will:

  (1)   Record changes in the change management process tool for Applications
changes.

  (2)   Provide to Vendor the ACI specifications for conformance to regulations
as set forth in the Sarbanes/Oxley Act.

  (3)   Conduct Post Implementation Reviews (PIR) on failed changes as requested
by ACI for Applications changes.

  (4)   Provide lead personnel to lead, drive and respond to Application
Incidents and Problems.

Management

  a.   The Vendor responsibilities include the following:

  (1)   Develop and implement a standardized method and procedure for the
efficient and effective handling of all changes (an overall change management
process process), including the Change Advisory Boards (CAB) to manage changes
to the Services, subject to approval from ACI, in a way that minimizes risk
exposure and maximizes availability of the Services.

  (2)   Coordinate change management process activities across all functions,
ACI Locations, regions, and third-party vendor(s) that provide services to ACI.

  (3)   Perform the function of promoting code to production (sometimes called,
“move to production”), as requested.

  (4)   Deploy tools to automate the process of scheduling, describing,
tracking, and reporting on changes to the environment.

  (5)   Integrate change management process processes with Tivoli Configuration
Manager.

  (6)   Make any changes necessary to provide the Services and to meet all
required Service Levels, based on ACI-approved change management process
procedures.

  (7)   In an emergency, gain approvals from ACI according to change management
process procedures.

  (8)   Designate and maintain clear ownership for individual changes throughout
the process.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 6 of 41



--------------------------------------------------------------------------------



 



  b.   ACI will manage the control of the Application production libraries.

Process and Procedures

  a.   The Vendor responsibilities include the following:

  (1)   Document the change management process and procedures in accordance with
the requirements in the Process Interface Manual and as stated in the Exhibit.

  (2)   On a weekly basis, participate in change management process meetings
with ACI’s change manager or designee.

  (3)   Submit proposed changes, based on the impact and risk associated with a
change, with non-emergency changes submitted, on average 2 weeks in advance to
ACI. At a minimum, each submitted proposed change will include:

  (a)   A description of the change.

  (b)   The purpose and justification for the change, including any
corresponding service request, or Incident, or Problem identifiers.

  (c)   A list of Service(s), internal or external customer(s), and third-party
vendor(s) potentially affected by the change.

  (d)   The proposed schedule, including implementation date(s) and approximate
time(s) for determination of any existing conflict with business events.     (e)
  The proposed implementation procedures.     (f)   A rating of the potential
risk, business impact, and/or complexity of the change.

  (g)   Where a proposed change represents a potentially high risk or high
impact to ACI’s operations or business, or at the request of ACI, Vendor will
also:

  (i)   Include a comprehensive end-to-end test plan (including clear change
acceptance criteria), notification and escalation lists, and work-around plans.

  (ii)   Include a comprehensive contingency plan, including a back-out plan and
procedures (with specific criteria to initiate the execution of the back-out
plan).

  (4)   Verify, with ACI’s change manager, compliance with ACI policies.

  (5)   Review proposed changes and schedules with ACI, and obtain all necessary
approvals for proposed changes.

  (6)   Coordinate with ACI all affected third parties and designated
representatives at Locations potentially affected by a change in order to
minimize disruption of normal business processes.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 7 of 41



--------------------------------------------------------------------------------



 



  (7)   Manage system changes and activities required by moves, upgrades,
replacements, and migrations for those changes originating from a responsibility
of Vendor.

  (8)   Include rollout, testing, and roll-back plans for every request for
change.

  (9)   Provide information to ACI in accordance with ACI’s change management
process on the outcome of any Request for change and the updated status after
each change is implemented.

  (10)   Update all operational and other documentation affected by the change.

  (11)   Report the status of scheduled changes, including maintaining a
comprehensive list of projects and dates.

  (12)   Collect data on every change attempted, which includes the following:

  (a)   Include the cause of any Incidents, measures taken to prevent
recurrence, and whether the change was successful from the perspective of the
End User or Third Party affected by the change.

  (b)   Summarize and report this data to ACI on a weekly basis.

  (13)   Provide an audit trail of any and all changes to all environments,
which should include a record of the change made and the authorization to make
the change.

  (14)   Conduct Post Implementation Reviews (PIR) on failed changes, if
requested by ACI.

  (15)   Provide ACI with the ability to pre-approve certain types of routine
operational changes (Standard Changes). Such approvals shall be documented in
the Process Interface Manual.

  (16)   Assist ACI in developing test plans and contingency plans for
Application changes.

  b.   For Application changes, ACI will:

  (1)   Include a comprehensive end-to-end test plan (including clear change
acceptance criteria), notification and escalation lists, and work-around plans.

  (2)   Include a comprehensive contingency plan, including a back-out plan and
procedures (with specific criteria to initiate the execution of the back-out
plan).

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 8 of 41



--------------------------------------------------------------------------------



 



Maintenance Periods

  a.   The Vendor responsibilities include the following:

  (1)   Perform routine maintenance during regular periods scheduled in advance
and approved by ACI.

  (2)   Validate that systems will be unavailable during maintenance windows
only to the extent necessary for systems maintenance purposes.

  (3)   Provide at least thirty (30) days prior notice to ACI of the maintenance
to be performed during scheduled maintenance windows.

  (a)   Change scheduled maintenance windows at ACI’s request and upon
reasonable notice.

  (4)   Schedule Outages for maintenance, expansions, and modifications during
hours that meet ACI’s business needs and external contractual obligations.

  (a)   Allow ACI, at any time at its discretion, to specify “freeze” periods
during which Vendor will not make any changes.

  (5)   If there is a need for emergency systems maintenance, provide ACI with
as much notice as reasonably practicable (ACI has the final change
authorization), and perform such maintenance so as to minimize interference with
the business and operational needs of ACI.

  (6)   Fully test changes to the IT environment and resolve faults, if
possible, prior to production startup, including inter-operability testing.

Change Management Reporting

  b.   The Vendor responsibilities include the following:

  (1)   Create and maintain a Forward Schedule of change (FSC) of upcoming
releases and changes as part of ACI’s change management process process.     (2)
  Provide monthly reports in a format agreed with ACI.

  (3)   Provide a weekly report in a format agreed with ACI that, at a minimum,
includes:

  (a)   The status of all changes active at the beginning of the week and all
changes raised during the week.     (b)   The changes to be implemented the
following week.     (c)   The changes submitted for approval.

  (4)   Participate in or lead regularly scheduled change meetings with ACI and
third-party vendor(s).

  (5)   Review proposed changes and schedules through a formal walk-through
process with ACI and third-party vendor(s), and obtain all necessary approvals
for proposed changes.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 9 of 41



--------------------------------------------------------------------------------



 



2.2.2   Escalation Management

Escalation Management is the process for escalating and resolving issues
associated with requests (for example, change requests, incident resolution
requests, problem resolutions).

  a.   Vendor responsibilities include:

  (1)   Escalate unresolved Incidents, problems and requests according to
procedures approved by ACI, and automatically prioritize high-impact
Applications, Software and Equipment so that, when outages occur, they are
treated with the highest priority.

  (2)   Define, with ACI, and obtain ACI approval on Escalation procedures that
reflect and describe:

  (a)   The Severity Level of the Incident.

  (b)   The Location of the Incident and the name and/or number of affected End
User.

  (c)   The elapsed time before a Incident is escalated to the next higher
Severity Level.

  (d)   The levels of involvement (and notification) of Vendor management and
ACI management at each Severity Level.

  b.   ACI will provide Vendor with definition of high-impact Applications,
Software and Equipment.

  c.   Vendor will provide a process for escalating to ACI, or the Vendor
management, Incidents not resolved in the time frames appropriate to the
severity of the Incident and the priority of the user.

The Vendor responsibilities include the following:

  (1)   Escalate unresolved Incidents according to procedures approved by ACI,
and automatically prioritize high-impact Applications, Software, and Equipment,
such that they are treated with the highest priority.

  (2)   Implement escalation procedures that reflect and describe the following
items:

  (a)   Severity Level of the Incident.

  (b)   Location of the Incident and the name and/or number of affected internal
or external customers.

  (c)   Elapsed time before an Incident is escalated to the next higher Severity
Level.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 10 of 41



--------------------------------------------------------------------------------



 



  (d)   The levels of involvement (and notification) of Vendor management and
ACI management at each Severity Level.

  (e)   Investigative and diagnostic activities to identify workarounds for each
Incident.

  (f)   Incident resolution activities to restore normal service in compliance
with the Service Levels.

  (g)   Ability to resolve Incidents by matching Incidents to known errors that
are stored in a known error database.

  (h)   Ability to resolve Incidents by implementing workarounds that are stored
in a knowledge base.

  (i)   Escalation process used to escalate Incidents to appropriate support
teams when necessary.

  (j)   Escalation process used to escalate Incidents to Vendor and/or ACI’s
management team.

  (k)   Ability to generate change requests where necessary for the
implementation of workarounds.

  (l)   Ability to record all information on the details of the Incident and the
corrective action for later statistical analysis.

  (3)   Create an audit trail of all activity that creates, changes, or deletes
data and user access to systems that contain ACI data.

2.2.3   Incident Management       Incident Management is the process for
minimizing the impact of Incidents affecting the availability of the Services
and the timely recovery of service delivery, which is accomplished through
analysis, tracking, and prevention of Incidents.       General

   a.   The Vendor responsibilities include the following:

  (1)   Provide an Incident Management process that will restore service
operation as quickly as possible with minimum disruption to the business, thus
enabling the best achievable levels of availability and service quality to be
maintained to promote internal or external customer satisfaction.

  (2)   Manage the effective execution of Incident Management to achieve its
primary purpose to restore service as quickly as possible with minimal business
impact.

  (3)   Implement an Incident Management process that is flexible and
facilitates effective communication and coordination across functions, ACI
Locations, regions and third-party vendor(s).

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 11 of 41



--------------------------------------------------------------------------------



 



  (4)   Integrate the Vendor Incident Management process with the other Service
Management processes, especially Problem Management, Configuration Management,
and change management process.

  (5)   Validate that the Incident Management process provides an audit trail.

  (a)   It is essential that detailed audit information be recorded of all
activity that creates, changes, or deletes data and user access to systems that
contain ACI data.

  (b)   Audit information should be comprehensive spanning multiple
applications, systems components, or parties, if applicable.

  (6)   Vendor will communicate the Incident Management process to the Vendor
organization, ACI, and each third-party vendor(s) involved in the delivery of IT
services.

  (7)   Facilitate and lead information exchange between and among Vendor, ACI,
and/or third-party vendor(s) to improve end-to-end Incident Management.

  (8)   Develop and document processes regarding interfaces, interaction, and
responsibilities between Level 1 support personnel, Level 2 support personnel,
and any other internal or external persons or entities that may either raise an
Incident, or receive an Incident.

  (9)   Wherever possible, designate end-to-end responsibility and ownership for
each Incident to a single Vendor Service Desk staff member, thus minimizing
redundant contacts with End Users.

  (10)   Provide a mechanism for expedited handling of Incidents that are of
high business priority to ACI and third-party vendor(s), based on the assigned
Severity Level, as per escalation processes described in the Incident and
Problem Management Procedures.

  (11)   Develop and maintain a process to promote Incidents into the Incident
Management process based on the Severity Level of the Incident.

  b.   ACI will validate that the Incident Management process provides an audit
trail that meets the mandatory legislative and policy requirements to which ACI
must comply.

All Incidents
a. The Vendor responsibilities include the following:

  (1)   Receive and log all Incidents (including submissions received by
telephone or electronically) and open an Incident Record.

  (2)   Provide Incident detection, reporting, recording, and initial support.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 12 of 41



--------------------------------------------------------------------------------



 



  (3)   For Incidents other then Application Incidents, provide Incident
investigation, diagnosis, impact analysis, and reclassification, (as agreed to
by ACI) as reasonably required. For Application Incidents, provide tracking,
logging, reporting, Escalation Management, analysis and determination to
escalate to ACI, and overall tracking until the Incident is closed.

  (4)   Utilize and update the Incident Management System with all relevant
information relating to an Incident.     (5)   Make an initial determination of
the potential resolution.

  (6)   Link multiple contacts pertaining to the same Incident to the associated
Incident Record.

  (7)   Resolve as many Incidents as possible during the End User’s contact with
the Service Desk, without transferring the call or using any escalation.

  (8)   Resolve Incidents requiring Level 1 support and close the Incident after
receiving confirmation from the affected End User that the Incident has been
resolved.

  (9)   Resolve Incidents arising from or related to the Services, including
break/fix Equipment and Software support.

  (10)   Act proactively, and coordinate with all other internal and external
third parties to resolve Incidents.

  (11)   Transfer Incidents within specified time limits to the appropriate
party without compromising Service Levels or security requirements.     (12)  
Provide or coordinate the final resolution.

  (13)   Escalate issues to the appropriate levels for resolution in accordance
with escalation procedures approved by ACI.

  (14)   Escalate an Incident where the Incident cannot be resolved within the
relevant Service Levels or agreed timeframe.

  (15)   Close an Incident either, after receiving confirmation from the
affected End User that the Incident has been resolved, or after 3 unsuccessful
attempts to contact the End User.

  (16)   Restore normal service operations as quickly as possible following an
Incident, with minimum disruption to ACI’s business operations, and in
compliance with Service Levels.

  (17)   Retain overall responsibility and ownership of all Incidents (including
monitoring and escalation) until the Incident is closed subject to ACI approval.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 13 of 41



--------------------------------------------------------------------------------



 



  (18)   Track and report the progress of resolution efforts and the status of
all Incidents, including:

  (a)   Review the proposed resolution time for each Incident with the
appropriate party and update the status accordingly.

  (b)   Coordinate Incident tracking efforts, and provide and maintain regular
communications between all parties and internal or external customers until
Incident resolution.

  (c)   Keep ACI informed of changes in Incident status throughout the Incident
life cycle in accordance with agreed Service Levels.

  (d)   Keep ACI informed of anticipated resolution times for active Incidents.

  (19)   Leverage a knowledge base to assist with the resolution of Incidents,
including:

  (a)   Make the knowledge base available online to End Users for user self
help.

  (b)   Track the use of the knowledge base and report usage statistics to ACI
on a monthly basis, or as requested by ACI (i.e., the number of Incidents
resolved using the knowledge base).

Incident Management Reporting

  b.   The Vendor responsibilities include the following:

  (1)   Provide regular progress notifications to ACI on current Severity Level
1 Incidents. The frequency of such notification is determined by the severity of
the Incident as defined in the Process Interface Manual (every hour for Severity
Level 1).

  (2)   Provide prompt notification via methods to be agreed upon by the Parties
of system outages on critical systems; and otherwise provide affected internal
or external customers with regular and timely progress updates that clearly
indicate the following:

  (a)   Nature of the Incident.     (b)   Estimated time to completion.     (c)
  Potential short-term alternatives.

  (3)   Maintain communications and provide reports to ACI, Service Desk and, as
necessary, third-party vendor(s) from the time an Incident is identified through
resolution, and, as necessary, through any follow-up communication and work
required post-resolution.

  (4)   Provide the monthly report in electronic copy in a format agreed to with
ACI, which at a minimum includes:

  (a)   Key issues relating to Incident Management.

  (b)   Number of Incidents during the month, grouped by severity, service,
region, and classification.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 14 of 41



--------------------------------------------------------------------------------



 



  (c)   List of Incidents, short description, reference number, and a shortcut
to detailed description.     (d)   Detailed description, including timing of
activities.

  (e)   Trend analysis of the Incidents reported for the past 13 months in
accordance with Schedule R (Reports), for reporting as needed.

  (f)   Calculate statistics and provide monthly and annual reports and
electronic data to ACI, which include:

  (i)   The number of Incidents.     (ii)   Sources of the Incidents.

  (iii)   Frequency regarding the types or categories of Incidents.

  (iv)   The duration of open Incident (average and quantities by age).

  (v)   Number of Incidents resolved upon first contact.     (vi)   The Service
Desk call-abandoned rate.

  (vii)   Other pertinent information regarding Incident resolution, including
Service Level measurement reporting.

  (5)   Track and report any backlog of unresolved Incidents on at least a daily
basis, or more frequently as requested by ACI.

  (6)   If Vendor believes an Incident cannot be resolved, communicate the
nature of the Incident to the appropriate level within ACI as directed by ACI,
which includes:

  (a)   Communicate the reasons why Vendor believes the Incident cannot be
resolved, and supply ACI with suggested alternatives.     (b)   Obtain ACI
approval before closing the Incident.

  (7)   In the event there is a recurrent Incident, at ACI’s request, conduct
meetings to address the Vendor Incident Management activities.

  c.   The Measurements and Reporting process provides measurements to
management and other service delivery processes to satisfy measurement
requirements and comply with strategies, business needs, and key directions (in
terms of quality, cost, performance, and resource control). This process is used
to deliver contractually required service delivery, contractually required
reports and support measurements associated with the Service Levels and includes
management and control of the computation, storage, and delivery of formatted
data, indicators and reports to the users of such measurements.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 15 of 41



--------------------------------------------------------------------------------



 



2.2.4   Service Requests

The Vendor responsibilities include the following:

  (1)   Perform the same functions and assume the same responsibilities for
Service Requests as required for Incident Management, including:

  (a)   Enter all Service Requests.     (b)   Track and manage all Service
Requests from End Users.

  (c)   Resolve Service Requests by working with service management teams,
business owners, and third-party vendor(s).

  (d)   Provide liaison with change management process to confirm that Service
Requests follow the change management process as appropriate.

2.2.5   Recovery Management

  a.   Recovery Management is the process for planning, establishing and testing
the recovery procedures required to re-establish the functionality of systems
included in the Services in the event of a system failure. This process also
addresses the monitoring, assessing, and reporting of the test results to
management. The intent of this process is to anticipate and minimize the impact
of systems resource failure through the development of predefined, documented
procedures and software/Equipment recovery capabilities. ACI and Vendor will
agree on the procedures for recovery. Disaster Recovery Management is described
more fully in Disaster Recovery SOW.

2.2.6   Availability Management

  a.   Availability Management is the process for coordinating the appropriate
skills, information, tools and procedures required to manage the Services
including, the availability of interactive networks and their supporting
Equipment and software components.         Availability Management will optimize
the capability of ACI’s IT infrastructure and the supporting organization to
deliver a cost-effective and sustained level of Service.

General

  b.   The Vendor responsibilities include the following:

  (1)   Optimize availability by collecting, monitoring, analyzing, and
reporting on all key elements of availability.

  (2)   Predict and design for expected levels of availability based on ACI’
requirements.     (3)   Continuously review and improve availability.

  (4)   Operate and maintain an Availability Management process to plan,
implement, measure, and manage the availability and reliability of the Services
to confirm that the levels of availability and reliability consistently meet the
Service Levels.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 16 of 41



--------------------------------------------------------------------------------



 



  (5)   Integrate the Vendor Availability Management process with ACI’s and
Third Party vendor(s)’ Availability Management processes, where the processes
interact.

  (6)   Integrate the Availability Management process with other Service
Management processes, especially Incident Management, change management process,
Capacity Management, and Disaster Recovery.

Requirements

  c.   The Vendor responsibilities include the following:

  (1)   Provide the levels of availability and reliability of the Services in
compliance with the Service Levels.

  (2)   Produce availability plans using requirements, as specified by ACI, that
address ACI’s business forecasts for availability and reliability, and
capitalize on any technology changes that may cost-effectively improve levels of
availability and reliability.     (3)   Implement the availability plans after
their approval by ACI.

  (4)   Produce availability and reliability impact assessments with respect to
Requests for change and Service Requests in accordance with Service Levels.    
(5)   Produce Availability and reliability trend analyses.

  (6)   Manage the monthly number of availability-related Incidents in
accordance with the Service Levels.

  (7)   Cooperate with ACI and its third-party vendor(s) to provide end-to-end
availability and reliability of the Services.

  (8)   Retain the availability and reliability source data to enable trend
analysis and to make such data available to ACI.

  (9)   Provide early warning or advice to ACI of potential or actual
availability and reliability issues. Vendor will provide additional advice as
the potential increases and as the threat becomes more imminent.

Reporting

  d.   Reports are defined in Schedule R (Reports). The Vendor responsibilities
include the following:

  (1)   Provide regular reporting of service Outages related to the Services
that affect End Users irrespective of where the Outage occurred.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 17 of 41



--------------------------------------------------------------------------------



 



  (2)   Provide a monthly report in a format agreed upon with ACI that, at a
minimum, includes the following:

  (a)   Compare performance and Availability statistics for each Application
with planned performance and Availability.

  (b)   Provide a list of all outages, linked to an Incident, including the date
and time the outage commenced, its duration, and the affected infrastructure and
Applications.

  (c)   Provide trend analysis of the performance for each Application and
Environment for the past 13 months in accordance with Schedule R (Reports), in
order to provide data reporting as needed.

  (d)   Report on proposed preventative maintenance activities.

  (3)   Adhoc reports as occasionally requested by ACI and provide ACI with
recommendations of preventative maintenance options.

  (4)   Provide a written report containing the findings and recommendations of
each outage analysis.

2.2.7   Backup and Recovery Management

  a.   Backup and Recovery Management is the process for backing up data files
and recovering such data to its original location in the event of data loss and
includes planning, testing, and implementing procedures and standards required
to provide the Services in the event of a failure.

2.2.8   Batch Management

  a.   Batch Management is the process for controlling production batch
applications, including the scheduling of resources and the processing set up
for data and transactions.

2.2.9   Capacity Management

  a.   Capacity Planning is the process for planning for adequate IT resources
required to fulfill current and future resource requirements and includes
planning for the efficient use of existing IT resources and identifying any
change in the type and quantity of IT resources necessary to perform the
Services.

Capacity Management will assess the future business requirements (the required
service delivery), the organization’s operation (the current service delivery),
the IT infrastructure (the means of service delivery), and will confirm that all
current and future capacity and performance aspects of the business requirements
are provided cost-effectively.
General

  b.   Capacity Management, as described in this Exhibit, is the primary
responsibility of Vendor.

Vendor will apply Capacity Management to all aspects of the Services.
Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 18 of 41



--------------------------------------------------------------------------------



 



Requirements

  c.   Vendor responsibilities include the following:

  (1)   Formally review capacity requirements as part of ACI’s normal business
planning cycle.

  (2)   Verify that there is adequate IT capacity to meet the required levels of
service.     (3)   Manage IT capacity to demand for the Services.

  (4)   Work with ACI governance to achieve optimal utilization of IT capacity.

  (5)   Provide additional capacity or advise ACI regarding the need for
additional capacity, as appropriate.

  (6)   Monitor resources and system performance, system utilization, capacity
limits, and expected capacity needs, and record appropriately to meet ACI’s
reporting requirements in accordance with Schedule R (Reports).

  (7)   Produce regular management reports, including current usage of
resources, trends and forecasts, and exceptions.

  (8)   Determine capacity requirements of all new systems to determine the
necessary computer and network resources required, and then size such new
systems taking into account Equipment utilization, performance Service Levels,
and cost (minimizing cost to ACI).

  (9)   Utilize new Equipment and software products in Capacity Management in
order to improve the efficiency and effectiveness of the process, as part of the
continuous improvement and evolution of the Services.

  (10)   Carry out performance testing of new systems to confirm that such
systems meet planned performance and utilization expectations and requirements.

  (11)   As requested by ACI, or as needed to deliver the Services, propose
Service Levels that are maintainable and cost-justified.

  (12)   Tune systems to achieve optimum use of all Equipment and system
software resources.

  (13)   Resolve non-Application performance-related Incidents and Problems.

  (14)   Perform capacity studies as reasonably requested by ACI or as needed to
deliver the Services.

  (15)   In support of Application Development and Maintenance (ADM) activities,
estimate applicable resource requirements, including impact on the capacity of
the server environment, network environment, end-user computing environment,
etc., as reasonably requested by ACI.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 19 of 41



--------------------------------------------------------------------------------



 



  (16)   Deploy proactive Capacity Management processes wherever practicable to
do the following:

  (a)   Minimize Incidents and Problems related to resource utilization.     (b)
  Trend current system and resource utilization.

  (c)   Validate and verify that planned changes affect only the expected
resource impact.

  (17)   Utilize reactive Capacity Management whenever necessary to facilitate
successful performance of the Services.

  (18)   Investigate new technology applicable to the Services and with ACI
approval, incorporate technological development, advances, and evolution into
the Services.

  (19)   Align Capacity Management and the Vendor IT business plan with ACI’s
Long-Range IT Plan.

  (20)   Apply Capacity Management’s tools, data, reports, and disciplines to
Incident and Problem relating to poor performance as an active member of teams
working to resolve such Incidents and Problems.

  (21)   Align Capacity Management outputs with the Service Levels and other
performance requirements documented in the Agreement.

  (22)   Actively include Capacity Management in the change management process
to assess all changes for their impact on the capacity of the systems and
provide appropriate feedback to those submitting changes.

  (23)   Incorporate work schedules and dependencies between elements of the
Services into Capacity Management planning.

  (24)   Perform short-term demand management as required to maintain delivery
of the Services during failures, spikes in demand, or other spontaneous events.

  d.   ACI will, in support of Application Development and Maintenance
(ADM) activities, estimate applicable resource requirements, including impact on
the capacity of the server environment, network environment, end-user computing
environment, etc., as required.

Capacity Planning

  a.   Vendor responsibilities include the following:

  (1)   Assist ACI in forecasting ACI’s capacity requirements and in monitoring
and validating the capacity forecast against ACI’s actual utilization.

  (2)   Proactively develop and deliver to ACI forecasts of growth and other
changes in response to the projected ACI business and operational needs
disclosed by ACI to Vendor on an annual basis, or more frequently as ACI may
reasonably require.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 20 of 41



--------------------------------------------------------------------------------



 



  (3)   Work with ACI to maintain knowledge base of future demand for the
Services, and predict the effects of demand on Service Levels.

  (4)   Review ACI’s requirements, based upon ACI’s review of their business
strategies, business plans, and financial plans and validate that Capacity
Management requirements align with those plans.

  (5)   On an agreed schedule, or as requested by ACI, revise the capacity
planning model based on actual performance.

  (6)   Using Commercially Reasonable Efforts, work with ACI to use Vendor’s
modeling capabilities to assist ACI in long range planning.

The Capacity Plan

  b.   The Capacity Plan will document the current levels of resource
utilization and Service performance, and forecast future requirements accounting
for ACI business strategies and plans. The plan must clearly document
assumptions and include recommendations quantified in terms of resources
required, costs, benefits, impact, etc.

The Vendor responsibilities include the following:

  (1)   Produce or update the Capacity Plan in conjunction with ACI’s business
planning cycle.

  (2)   Include the Capacity Plan in the Vendor annual publication of the IT
business plan.

  (3)   Incorporate ACI’s capacity planning recommendations into the Capacity
Plan.

  (4)   Be forward-looking by eighteen (18) months unless otherwise specified by
ACI.

Business Capacity Management

  c.   ACI employs business Capacity Management to facilitate alignment between
its future IT requirements and future business requirements.

Vendor will participate as needed in ACI’s business Capacity Management planning
processes.
Vendor participation in business Capacity Management will be sufficiently
responsive so as not to impede ACI’s normal business planning cycles.
As part of ACI’s service level management, as requested by ACI, Vendor shall
provide ACI with service level targets that have the ability to be monitored and
upon which the design of the Services has been based.
Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 21 of 41



--------------------------------------------------------------------------------



 



Service Capacity Management

  d.   Vendor is responsible for service Capacity Management (the management of
the capacity of the Services. Vendor responsibilities include the following:

  (1)   Investigate and research threshold breaches and near misses to determine
what remedial action should be taken; then plan and perform such remedial
actions through the change management process.

  (2)   Employ regular monitoring, identification of exceptions, and manual
review of reports and trends.

Resource Capacity Management

  e.   Vendor is responsible for resource Capacity Management (the management of
the capacity of the components comprising the Services). The Vendor
responsibilities include the following:

  (1)   Maintain an understanding of the capacity and utilization of each of the
IT components that Vendor manages, including Equipment, Software, and data
circuits.

  (2)   As necessary to provide optimum resource usage (Equipment, circuits,
etc.) in the delivery of the Services, install Equipment monitors, properly
configure those monitors, and collect the resultant data.

  (3)   Upon request, estimate the resource and utilization effects of planned
changes.

  (4)   Reactively respond to Incidents that are caused by a lack of resource or
an inefficient use of a resource.

  (5)   Proactively identify components that are susceptible to failure, and
recommend cost-effective solutions for ACI’s consideration and possible
approval.

  (6)   Publish regular Capacity Management reports to ACI. Such reports will
include current/recent utilization (and trends) compared to normal utilization,
Service Levels, and previously identified baselines.

2.2.10   Configuration Management

  a.   Configuration Management is the process for designing, planning, and
maintaining the physical and logical configuration of mainframe, midrange,
server and desktop Equipment and software as well as network components and the
way these resources are interrelated in ACI’s environment.

Configuration Management will provide a logical model of the IT infrastructure
by identifying, controlling, maintaining, and verifying the versions of all
configuration items (CI) in existence.
Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 22 of 41



--------------------------------------------------------------------------------



 



General

  a.   The Vendor responsibilities include the following:

  (1)   Use a Configuration Management process to:

  (a)   Maintain accurate configuration data for the configuration items
including operations documents, Equipment, Software and applications used to
provide the Services.

  (b)   Verify that only authorized and identifiable configuration items
including operations documents, Equipment, Software and applications are
accepted and recorded from receipt to disposal.

  (c)   Reproduce the configuration status of the configuration items —
including operations documents, Equipment, Software and applications at any
point in time throughout its life cycle.

  (d)   Conduct reviews and audit to verify the physical existence of
Configuration Items including operations documents, Equipment, Software, and
applications and to check that they are correctly recorded in the configuration
management Tool.

  (e)   Produce and maintain current Equipment and Software, configuration
documentation for issue to ACI upon request.

  (2)   Integrate the Vendor Configuration Management process with ACI’s and
third-party vendor(s)’ Configuration Management processes, where the processes
interact.

  (3)   Integrate the Configuration Management process with its other Service
Management processes, especially Incident Management, Problem Management, change
management process, and Asset Management.

  (4)   Use the Configuration management process to identify, control, maintain,
and verify the configuration items approved by ACI as comprising the Equipment
and Software to provide the Services.

  (5)   Verify that all CIs approved by ACI for the Equipment, Software, are
incorporated into the configuration management tool. Vendor must complete this
incorporation on a continuous basis.

  (6)   For each ACI-approved CI, use at least the attributes specified by ACI.

  (7)   Validate that any change to any CI record in the configuration
management tool is the result of an approved Request for change.

  (a)   Validate the integrity and currency of the configuration management tool
by continually validating the content of the configuration management tool
against the CIs that provide the Services.

  (b)   If a discrepancy is found, take corrective action.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 23 of 41



--------------------------------------------------------------------------------



 



  (8)   Maintain the configuration management tool to meet performance
standards, to maximize efficiency, and to minimize outages, as necessary.

  (9)   Maintain, update, and implement the configuration management tool
archive processes and procedures needed to recover from an outage or corruption
in a timely manner in order to meet the Service Levels.

  (10)   Provide configuration management tool physical database management
support, including providing backups and restores of data in a timely manner.

  (11)   Install, maintain, and support configuration management tool -related
database Software products.

  (12)   Test and implement configuration management tool database environment
changes, as approved by ACI.

  (13)   Proactively provide capacity planning for the configuration management
tool to prevent situations caused by lack of capacity (i.e., dataset or table
space capacity events, full log files, etc.).

  (14)   In the event of unusual activity, correct situations caused by lack of
configuration management tool capacity in a timely manner (i.e., dataset or
table space capacity events, full log files, etc.).

  (15)   Perform physical audits of all Equipment and Software configurations
used to provide the Services in order to:

  (a)   Verify the existence of CIs recorded in the configuration management
tool.

  (b)   Check the accuracy and completeness of the records in the configuration
management tool.

  (c)   Identify any CIs not recorded in the configuration management tool.

  (16)   Take corrective action if a physical audit identifies any deficiency in
the accuracy or completeness of the records in the configuration management
tool.

  (17)   Control master copies of digital CIs in secure electronic libraries.

  (18)   Establish a baseline of CIs before a release into a development, test,
or production environment.

  (19)   Verify release and configuration documentation before changes are made
to the live environment.

  (20)   Maintain a secure audit trail of all configuration management tool
transactions.

  (21)   With assistance from ACI, manage the process that gathers and compiles
CIs and their attributes during the transition process.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 24 of 41



--------------------------------------------------------------------------------



 



  b.   ACI will

  (1)   Provide, with assistance from Vendor, configuration items.

  (2)   Provide with assistance from Vendor, configuration attributes.

Reporting

  c.   The Vendor responsibilities include the following:

  (1)   Provide a monthly report on configuration changes made to the
infrastructure, Equipment, and Software.

  (2)   Provide the following monthly report in a format agreed by ACI as
described in Schedule R (Reports). This report includes:

  (a)   Number and classification of configuration changes made.

  (b)   Trend analysis of the configuration changes made for the past 13 months,
for reporting in accordance with Schedule R (Reports).

  (3)   Provide a report containing the results of the biannual audit of the
configuration management tool to ACI within ten (10) Business Days of each audit
covering, at a minimum:

  (a)   Number of differences between the records and audit findings.

  (b)   Number of occasions on which a configuration was found to be
unauthorized.

  (c)   Recommended corrective actions to resolve any process deficiencies or
failures identified.

  (d)   Number of occasions on which a recorded CI could not be located.

  (e)   Statistical information about the structure and composition of the
Equipment and Software.

2.2.11   Database Management

  a.   Physical Database Management is the process for the design, development,
deployment, maintenance, and administration of ACI production databases used to
support Vendor’s delivery of the Services.

2.2.12   Data Center Infrastructure Facilities Planning

  a.   Data Center Infrastructure Facilities planning is the process that
defines the activities associated with the planning for and administration of
dedicated Equipment facilities, including raised floor rooms, server rooms, labs
and network closets.

Facilities management will provide proper maintenance and safe operation of IT
infrastructure facilities.
Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 25 of 41



--------------------------------------------------------------------------------



 



The Vendor responsibilities include the following:

  (1)   Establish and maintain proper and adequate facilities commensurate with
a Tier 3 data center; Equipment (including Equipment supplied by ACI); and
supplies at Vendor-owned locations, as well as a properly trained and
appropriately sized management and support staff.

  (2)   Properly manage, coordinate, and oversee (and inform ACI of the results
of) all maintenance, testing, and monitoring of facilities systems, air handlers
and uninterruptible power supply systems at Vendor-owned facilities and ACI
facilities operated by Vendor.

  (3)   Provide guidance, coordination and required installations for all
activities during Equipment installations, routine maintenance, Incident and
crisis management including interfacing with facilities and technology groups,
third-party vendor(s) and other relevant groups.

  (4)   Provide physical security for the Vendor-owned facilities as described
in the physical security requirements of the Security SOW.     (5)   Comply with
ACI security policies.

  (6)   Provide any and all data communication connectivity and capability that
is required at Vendor-owned facilities (or between Vendor-owned Locations and
ACI Locations) in order to provide the Services.

  (7)   Create, update, and maintain complete documentation of the Equipment
that is located in Vendor-operated Data Center(s) (for example inventories,
cabling, and installed Equipment diagrams) using computer-aided drafting
(CAD) Software tools for changes to existing documentation and newly created
documentation.

  (8)   Provide physical access procedures and standards for the Data Centers.

  (9)   At Vendor-operated Data Centers, initiate and track requests for space,
power, and other Data Center modifications in support of Equipment
installations.

  (10)   Provide requests to ACI sixty (60) days in advance for space and power
modifications in support of Equipment at an ACI Data Center(s), computer room(s)
and LAN closet(s) operated by Vendor.

  (11)   Allow physical access and facilitate inspections by government
authorities with statutory authority for auditing the conduct of government
business.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 26 of 41



--------------------------------------------------------------------------------



 



  (12)   Integrate its Facilities Management process with ACI’s and other
vendor’s Facilities Management processes, where the processes interact.

  (13)   Integrate its Facilities Management process with Service Management
processes, especially IT Service Continuity Management and Availability
Management.

2.2.13   Deskside Support

  a.   Deskside Support is the process for providing technical assistance for
End User requests that require a Vendor technician to provide on-site services
at the End User’s Location.

2.2.14   Email and Collaboration Services

  a.   E-mail and Collaboration Services is the process that supports both
actual product support, for Lotus Notes e-mail, Domino Web Access and Active
Directory, and servers for Lotus Notes e-mail, Active Directory, BlackBerry,
Sametime, FAX and SMTP (“E-mail and Collaboration Services”).

The Vendor responsibilities include the following:

  (1)   Administer and maintain e-mail and Collaborative Applications services
and systems.

  (2)   Deploy and support the e-mail and Collaborative Applications environment
within ACI, including the underlying infrastructure and Equipment necessary for
use of the Collaborative Applications.

  (3)   Proactively seek opportunities to deploy collaborative technology in
ACI, including developing proposals for ACI businesses and functions.

  (4)   Provide consulting on the effective use of collaborative technologies.

  (5)   Monitor and manage logical security and access-related to e-mail and
Collaborative Applications.

  (6)   Immediately report potential security issues related to e-mail and
Collaborative Applications to ACI and take necessary steps to eliminate security
breaches.

  (7)   Administer and maintain user IDs and passwords to enable the use of
e-mail and Collaborative Applications.

  (8)   Assist End Users with problems, questions, or requests related to e-mail
and Collaborative Services.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 27 of 41



--------------------------------------------------------------------------------



 



Messaging, Strategy, Architecture and Design
Throughout this section, Vendor may, depending on scope, perform in a primary or
secondary role in the design or development of strategies, architecture,
policies, and/or standards for Messaging Services.
In either role, it is ACI’s expectation that Vendor will obtain ACI’s approval
before proceeding with the design, development, or implementation of Messaging
strategies, architecture, policies, or standards.

  b.   The Vendor responsibilities include the following:

  (1)   Assist ACI in architecting, designing and implement Active Directory,
Lotus Notes e-mail, Domino Web Access and related Software.

  (2)   Implement policies and standards, developed by ACI, for the following
Messaging Services; Active Directory, Lotus Notes e-mail, Domino Web Access,
Sametime and Fax, via Internet and Intranet (collectively “Messaging Services”).

  (3)   Assist ACI on an as-requested basis in designing architecture for
integrating business applications with Messaging Services and assist ACI in
developing and implementing internal ACI e-mail usage policies.

  (4)   Document and coordinate ACI’s approval for any exceptions to messaging
standards.

  (5)   Develop or assist in developing directory access methodology for
multiple platforms (e.g., MS Windows, MacOS, Unix, etc.).

  (6)   Develop or assist in developing and implement a directory integration
strategy.

Messaging — Procedures

  c.   The Vendor responsibilities include the following:

  (1)   Implement procedures, developed by Vendor in response to ACI
requirements, for managing Messaging Services and e-mail usage.

  (2)   Provide End User training documentation to ACI for training or updating
End Users on functionality changes related to Messaging Services.

  (3)   Implement messaging account administration process and systems, designed
by ACI.

  (4)   Obtain ACI approval for any new or updated procedures that impact End
Users.

Messaging — Technical Support

  d.   The Vendor responsibilities include the following:

  (1)   Provide evaluation and testing support, including:

  (a)   Procure and maintain a test environment for messaging testing,
rebuilding, as required.

  (b)   Recommend and deploy messaging service Software.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 28 of 41



--------------------------------------------------------------------------------



 



  (c)   Evaluate and test compatibility and integration of new products or
standards, architecture, and design with existing infrastructure and
applications.

  (d)   Test, certify, and coordinate installation, of service packs, hot fixes,
Anti-Virus Software, and definition upgrades for all systems supporting all
Messaging Services.

  (2)   Provide technical administration support, including:

  (a)   Create regional administrative and service messaging accounts and assign
roles to these accounts.

  (b)   Create and manage the top-level Public Folder and assign rights as
requested by ACI.

  (c)   Create, maintain and assign rights to the distribution lists and global
distribution list management.

  (d)   Provide support and implementation of certificates on Messaging Services
systems, based on the ACI requirement, provided to Vendor.

  (e)   Initiate and audit DNS records by working with the ACI telecom and
architecture teams.

  (3)   Provide Messaging Server support, including:

  (a)   Support and maintain all server replication functionality.

  (b)   Administer and manage all database agents running on Lotus Notes e-mail
server, Domino Web Access server, Sametime server and Blackberry server.

  (c)   Maintain virus protection Software on messaging servers.

  (d)   Provide support of servers used for web-based email services from the
Internet.

  (4)   Provide Active Directory (“AD”) Services, which include the following:

  (a)   Provide LDAP directory resources (Lightweight Directory Access
Protocol).     (b)   Connect to enterprise directory.

  (c)   Authenticate service requests using enterprise directory structure.

  (d)   Provide authentication for all AD-provided services (file and print,
mail, desktop, etc.).

  (e)   Provide and manage trust relationships to existing business-unit
domains.

  (f)   Provide direction for group policy creation and management.     (g)  
Remove objects from AD as requested by ACI.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 29 of 41



--------------------------------------------------------------------------------



 



  (5)   Optimize disaster recovery procedures for Messaging Services and
recommend enhancements if appropriate.     (6)   Provide support to Messaging
Operations, including:

  (a)   Develop, implement, and maintain Messaging Services monitoring and
alerting strategy.

  (b)   Perform Lotus Notes E-mail server mailbox load balancing.     (c)  
Maintain and troubleshoot internal mail routing.

  (d)   Assist End-User Computing support group(s) with installation,
configuration, and troubleshooting of Lotus Notes e-mail, Sametime, Domino Web
Access, Blackberry (as it relates to server support only), and Active Directory.

  (e)   Work with third-party and other companies on Lotus Notes e-mail delivery
issues.

  (f)   Escalate messaging issues to third-party service providers as required.
    (g)   Perform virus and hoax assessments.

Messaging — Operations

  e.   The Vendor responsibilities include the following:

  (1)   Manage Active Directory, Lotus Notes e-mail, Domino Web Access and
Sametime.

  (2)   Monitor gateways and connectors and troubleshoot both Intranet and
Internet Lotus Notes e-mail, delivery issues.

End User Support

  f.   The Vendor responsibilities include the following:

  (1)   Perform mailbox, mail item restores as requested by ACI.     (2)  
Support workflow applications using Active Directory.

  (3)   Move mailboxes between regions, sectors, divisions, and groups.

  (4)   Provide technical support for Lotus Notes e-mail, Domino Web Access and
Sametime.     (5)   Assist with creation of Lotus Notes E-mail forms.     (6)  
Correct errors found in the global address book.

  (7)   Assist with creation/maintenance of, and troubleshoot/resolve issues
with conference rooms, public folders, calendars, mail lists, mailboxes, and
other accounts required to support the business requirements.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 30 of 41



--------------------------------------------------------------------------------



 



  (8)   Provide search and data restore as requested by ACI departments such as
Legal, Security, Audit, HR, and intellectual property discovery requests.

  (9)   Assist in coordination, building, formatting, sending, and processing of
corporate-wide messages.

2.2.15   File and Directory Services (Active Directory)

  a.   File and Directory Services is the process used to support requirements
for Microsoft Active Directory (AD), profiles and shares.

2.2.16   IMAC Coordination

  a.   IMAC Coordination is the process used for installation, move, add,
change, and removal of End User Equipment and Software, including the
coordination of various activities required to facilitate an upgrade or
relocation.

2.2.17   IT Security Management

  a.   IT Security Management is the process for providing security protection
for logical and physical inventory and assets that are associated with delivery
of the Services.

2.2.18   Network Management

  a.   Network Management is the process used for the installation,
administration, maintenance, monitoring, troubleshooting, restoration, and
documentation of in-scope network devices within the Vendor-managed network.

2.2.19   Performance Management

Performance Management is the process for monitoring, measuring, analyzing,
tuning and reporting systems performance to meet agreed upon Service Levels.

  a.   Vendor will:

  (1)   Monitor, measure, analyze and tune system performance to meet agreed
upon Service Levels.

  (2)   Recommend changes (i.e., Equipment and/or Software upgrades,
configuration changes) to ACI to meet or exceed ACI’s expected performance
levels and/or provide a reduction in costs.

  (3)   Provide recommendations for consolidations or other conversions to
improve the efficiency/effectiveness of the environment.

  (4)   Define performance indicators and monitor systems performance against
such indicators, providing trend analysis of the data for the past 13 months in
accordance with Schedule R (Reports), for reporting as needed.

  (5)   Install management agents approved by ACI.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 31 of 41



--------------------------------------------------------------------------------



 



  (6)   Review configuration data and usage patterns monthly, or at ACI’s
request.

  (7)   Establish performance thresholds and exception reporting procedures,
reviewing with ACI quarterly with recommendations for resolution.

  (8)   With ACI’s assistance, establish a schedule for performing system
maintenance (for example, virus detection, backup, and disk space cleanup) and
modifications and enhancements so as maintain agreed upon Service Levels.

  (9)   Perform required system configurations and modifications necessary to
enable Vendor to meet the Service Levels.

  (10)   Advise ACI of any recommended system configurations and modifications
necessary to enable Vendor to meet the Service Levels.

  (11)   Provide system and subsystem performance reports, detailing key
performance parameters and metrics, highlighting measurements that exceed
thresholds, and trend analysis of the data for the past 13 months in accordance
with Schedule R (Reports), for reporting as needed.

  b.   ACI will:

  (1)   Evaluate, approve recommendations (i.e., hardware and/or software
upgrades), as appropriate, to enable system performance improvement.     (2)  
Provide requirements and approval for performance thresholds.

2.2.20   Print Management

  a.   Print Management is the process of maintaining the midrange server print
queues for local printers.

2.2.21   Project Management

  a.   Project Management is the process used to initiate, execute and complete
a project in accordance with the defined project scope, budget, timeline and
completion criteria.

2.2.22   Technology Strategy and Refresh Management

  a.   Technology Strategy and Refresh Management is the process used to provide
research, planning, and administrative support for periodically refreshing ACI’s
IT environment with minimal disruption to ACI’s business objectives and business
cycles.         Refresh is described in Schedule H (Existing Equipment).        
Regardless of Equipment ownership, all Equipment, including storage and network
devices, shall be covered by a maintenance agreement that is recognized by the
manufacturer as a legitimate maintenance. 

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 32 of 41



--------------------------------------------------------------------------------



 



Refresh and Technical Currency
General

  b.   The Vendor responsibilities include the following:

  (1)   Upgrade and replace Equipment and Software (“Refresh”) as required
throughout the Term, in accordance with the refresh table in Schedule H
(Existing Equipment).

  (2)   Deploy Equipment and Software associated with any Refresh in accordance
with the standards of ACI’s technical architecture and Long-Range IT Plan.

  (3)   Provide Refresh within the timeframes and other requirements associated
with Refresh, as well as the financial responsibility for the underlying assets,
as described in Exhibit C-2 (Financial Responsibility and Ownership Matrix) to
Schedule C (Charges), including:

  (a)   Perform Refresh throughout the Term in accordance with the timeframes
and other requirements.

  (b)   ACI reserves the right to modify the Refresh timeframes and requirements
during the Term based on its business requirements, subject to the Contractual
Change Control Procedures.

Refresh Responsibility

  c.   Vendor responsibilities include the following:

  (1)   Where Vendor is financially responsible for Equipment and Software used
in conjunction with the Services, as listed in Exhibit C-2 (Financial
Responsibility and Ownership Matrix) to Schedule C (Charges), the Vendor
responsibilities include the following:

  (a)   Refresh the assets during the Term, including responsibility for the
assets, the implementation, and ongoing support.

  (2)   Where ACI is financially responsible for Equipment and Software used in
conjunction with the Services, Vendor will implement and support the new assets
provided by ACI.

  (3)   Regardless of the ownership of underlying assets, the Vendor
responsibilities include the following:

  (a)   Provide personnel who are adequately trained in the use of the Equipment
or Software to be deployed as part of the Refresh, and provide such training
prior to the Refresh.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 33 of 41



--------------------------------------------------------------------------------



 



  (b)   Provide minimal disruption to ACI’s business operations associated with
technology Refresh.

  (c)   Use best practices and effective automation tools during Refresh
deployment.

  (d)   Perform all changes to Equipment and Software in accordance with change
management process procedures.

  (e)   Dispose of assets no longer required in accordance with the regional
regulations and provide certification that disks have been cleansed prior to
disposal.

Software Currency and Release Levels

  d.   The Vendor responsibilities include the following:

  (1)   Unless otherwise directed by ACI, provide and support Software under the
Vendor operational responsibility at the N Release Level.

  (2)   As directed by ACI, also support release N-1 Release Level, the N-2
Release Level, and earlier versions of the Software for the longer of the
following:

  (a)   The thirty-six (36) month period following version N Release Level’s
general public availability.

  (b)   The time the third-party vendor ceases to support such version.

  (3)   Use Commercially Reasonable Efforts to support Software that is no
longer supported by the third-party vendor.

  (4)   Provide support for all Software versions and release levels that exist
as of the Effective Date until otherwise directed by ACI.

  (5)   Version upgrades for Systems Software (i.e., XP to Vista) may be done as
a Project as agreed by the Parties. Maintain a standard current level of
Software on ACI computing platforms, including:

  (a)   Following each new N Release Level issued by a vendor:         Within an
agreed upon period after the release of a new N Release Level by a Third-Party
vendor, test and evaluate the new release in preparation for upgrading the
global End User environment to the new standard level.         Engage with ACI
Application teams to understand the End User workload required to migrate the
production environments to the new Software revision.         Within an agreed
upon period build a deployment strategy and plan, obtain ACI approval of that
strategy and plan, and begin deployment in compliance with the ACI-approved
deployment strategy and plan.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 34 of 41



--------------------------------------------------------------------------------



 



  (b)   In partnership with the Software manufacturer(s), build and maintain a
schedule of anticipated releases of major and minor releases of Systems
Software; and communicate these schedules to the ACI Application Teams to build
awareness and preparedness to perform the necessary testing and porting of
Applications into the new standard environments.

Refresh Planning

  e.   The Vendor responsibilities include the following:

  (1)   Develop an annual plan for Refresh, including:

  (a)   Within ninety (90) days after the Effective Date and then within sixty
(60) days prior to ACI’s annual planning process meetings, review the asset
inventory and produce a report that lists the assets that are due to be
refreshed in the upcoming plan year, and provide such report to ACI’s annual
planning process.

  (b)   Vendor and ACI will consider the usability of the assets and review
alternatives to replace, re-lease, consolidate, or retain the assets. Based on
the results of this review, Vendor will deliver the initial recommendations
regarding such assets to ACI within thirty (30) days after the review.

  (c)   For Vendor-owned assets, Vendor and ACI will mutually determine whether
Vendor will replace an asset and the appropriate replacement date.

  (d)   If Software changes are required due to replacement of assets, Vendor,
in consultation with the ACI, will review alternatives for making changes to
such Software.

  (e)   In accordance with Exhibit C-2 (Financial Responsibility and Ownership
Matrix) and Schedule B (Service Levels), such replacement of the assets and
Software will be at Vendor expense if the replacement is required to facilitate
achievement of the agreed upon Service Levels or because the asset is obsolete
(i.e., replacement parts cannot be acquired or the asset has become
unserviceable).

  (f)   For ACI-owned and leased assets, based on the planning process outcome
and direction established by ACI, Vendor will provide a proposal for refresh of
those assets (replacement at ACI’s expense) to ACI.

  (2)   Adhere to ACI’s approved plan, and execute that plan utilizing
established procurement processes, to initiate refresh and retirement
activities.

  (a)   Provide monthly reports 180 days prior to lease expiration date showing
assets to be refreshed with latest data.

  (b)   Notify ACI monthly of all open agreements related to assets that are
retired or will retire within 180 days of the report date.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 35 of 41



--------------------------------------------------------------------------------



 



  (3)   Track and report on the completion progress of asset Refresh by
lease-end date.     (4)   Update and archive asset records after retirement.

  f.   For ACI owned or leased assets ACI will provide Vendor with Equipment
purchase dates and/or Equipment lease expiration information for inclusion in
the Refresh Plan.

2.2.23   Long-Range Planning

  a.   The Vendor responsibilities include the following:

  (1)   Assist in developing and updating the long-range, comprehensive plan for
ACI’s information technology (IT) systems, processes, technical architecture and
standards (“Long-Range IT Plan”). While ACI will be primarily responsible for
this plan, Vendor will serve as a key collaborator. The Long-Range IT Plan will
be developed on an annual basis, and will include a rolling three (3) year
projection of anticipated changes (subject to ACI business and planning
requirements).

  (2)   With ACI’s input regarding future business requirements Vendor will
assist in developing IT requirements.

  (3)   Assist in projecting future volume, technology, and geographic changes
that could impact ACI’s systems and technical architecture.

  (4)   Identify candidates and requirements for the deployment of new
technology or the automation of tasks associated with the Services and/or ACI’s
business processes.

  (5)   Proactively submit proposals regarding new technology, tools and
automation to ACI for its review and approval.

  (6)   Proactively seek to automate manual tasks associated with the Services
and advise ACI of such opportunities.

  (7)   Support ACI in the discussion and presentation of potential new
technology product and service offerings.

  (8)   Facilitate and encourage active cross-functional, cross-group, and
cross-location coordination and communication related to new technology and
automation.

  (9)   Proactively identify strategies and approaches for future IT service
delivery that Vendor believes will provide ACI with competitive advantages and
that may result in increased efficiency, performance, or cost savings.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 36 of 41



--------------------------------------------------------------------------------



 



  (10)   As part of each annual planning cycle, provide specific, short-term
steps and schedules for projects or changes expected to occur within the first
twelve (12) months of each plan.

  (11)   Help to identify the projects to be performed, define associated
high-level schedules, and perform cost benefit analyses.

  (12)   Help to specify the Equipment and Software architecture and standards,
and participate in continuously keeping ACI’s technical architecture current.

  (13)   Provide access to specialists within the Vendor organization, as
needed, to assist ACI in developing and updating the Long-Range IT Plan.

  (14)   Identify industry and technological trends that may impact ACI’s plan.

  (15)   Gather and incorporate the data and lessons learned from the operating
environment that may impact ACI’s plan.

  (16)   Perform trend analysis from the resource consumption data to project
future demand that may impact ACI’s plan.

  (17)   Cooperate with ACI in researching and implementing automated tools to
improve Service Levels and/or performance of the distributed computing
environment (including end-to-end performance associated with the server,
networks, and End-User Computing (EUC) environments). Tool selection will be in
accordance with ACI standards and technical architecture.

2.2.24   Evaluation and Testing

  a.   The Vendor responsibilities include the following:

  (1)   With direction and final approval from ACI, assume primary
responsibility for evaluating and testing Equipment, Software, and related
products or Services prior to their use or deployment in ACI’s environment.

  (2)   Participate in evaluations involving new third-party products and
services.

  (3)   Upon request, provide corporate reports, summaries, or results of its
evaluation and testing of Third-Party products and services.

  (4)   Benchmark new types of Equipment and Software (including testing of
various configurations and combinations of Equipment and Software) that may be
considered for deployment within ACI.

  (5)   Determine interoperability and performance measures for specific
configurations of Equipment and/or Software, including unit testing, systems
integration testing, connectivity testing, load testing.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 37 of 41



--------------------------------------------------------------------------------



 



  (6)   Identify, support, and coordinate as necessary with other ACI IT
functions and third-party vendors, any specific Equipment, Software, and/or
telecommunications required for interoperability and performance testing.

  (7)   Provide a complete test plan, for Vendor proposed changes, for ACI’s
approval prior to testing.     (8)   Report test findings and recommendations to
ACI.

  (9)   Establish criteria that will be used to support the evaluation,
technology selection, and testing for ACI’s review and approval.

  b.   ACI will:

  (1)   Assist Vendor in evaluating and testing Equipment, Software, and related
products or services prior to their use or deployment in ACI’s environment.

  (2)   Determine interoperability and performance measures for specific
configurations of Equipment and/or Software, including, applications integration
testing.

2.2.25   User ID Administration

  a.   User ID Administration is the process for administering and handling ACI
and Vendor User ID requests, including granting, changing, or deleting a user’s
access rights, password resets or user group creation, deletion, or
modification.

3.   SERVICE HOURS

Vendor will provide each of the Services during the Service Hours specified in
the following table to be refined during Transition and incorporated into the
Process Interface Manual. All times are local times as indicated below. Local
time is defined as the time at the location receiving the Services, unless
otherwise noted. For example, desktop support will be provided in New York
between the hours of 8:00 AM and 5:00 PM New York time.

          Services   Service Hours   Notes
ASSET SERVICES
       
• Initial Asset Inventory
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays   Location Based
• Asset Tracking
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday excluding Holidays   Local time zone in Argentina
• Asset Inventory Capture
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays   Location Based
SERVICE DESK SERVICES
       
• Service Desk
  7 / 24    
• Self Help
  7 / 24    
END USER SERVICES
       

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 38 of 41



--------------------------------------------------------------------------------



 



          Services   Service Hours   Notes
• Deskside Support
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays   Location Based
• IMAC
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays   Location Based, at dedicated support
sites only
• Refresh
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays   Location Based, at dedicated support
sites only
• Electronic Software Distribution
  7 / 24    
SERVER SYSTEMS MANAGEMENT SERVICES
       
• Mainframe Services –Monitoring (Vendor System z)
  7 / 24    
 
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays    
• Linux (Intel
  7/ 24    
• Intel and UNIX Server Services (includes HP Non-stop) – Monitoring
  7/24, except as otherwise stated in the Exhibit C-1 (Base Charges, Baselines,
ARC/RRC Rates and Termination Charges)    
• Stratus
       
STORAGE MANAGEMENT SERVICES
       
• Managed Storage
  7/24    
• Media Management
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays    
DATA NETWORK SERVICES
       
• LAN management
  7 / 24    
• WAN management
  7 / 24    
• Firewall management
  7 / 24    
ENTERPRISE SECURITY MANAGEMENT SERVICES
       
• Security Compliance and Regulatory
  8:00 a.m. to 5:00 p.m., Local Time Zone,
Monday through Friday, excluding Holidays   Local Time Zone is Boulder
• Infrastructure Protection
  7 / 24    
• Authorized and Access
  7 / 24   Via Service Desk

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 39 of 41



--------------------------------------------------------------------------------



 



          Services   Service Hours   Notes
DISASTER RECOVERY SERVICES — Declaration
  7 / 24    
DISASTER RECOVERY SERVICES — Testing
  Yearly   As scheduled
Business Continuity Testing
  Yearly    

4.   TOOLS

  a.   Vendor will provide, install, configure, test, if applicable, and
maintain the Tools listed in Schedule I (Vendor Supported Software) to enable
Vendor to provide the Services.     b.   ACI will:

  (1)   Allow Vendor to install the Tools that may be required by Vendor to
provide the Services.

  (2)   Provide the system and network capacity and connectivity required to
support the Tools.

  (3)   Sign the appropriate vendor license agreement (including Vendor’s), if
required, for Vendor to install Tools on ACI ‘s equipment and/or premises.

  (4)   On expiration or termination of the Agreement, unless otherwise mutually
agreed and stated in the Agreement, return all Tools in working order to Vendor.

5.   OPERATIONS DOCUMENTATION

All documentation maintained by Vendor will be subject to approval by ACI and
will conform to the documentation standards and format agreed upon between ACI
and Vendor. Vendor will develop documentation in accordance with the
requirements in the Process Interface Manual to Schedule S (Governance).

  a.   The Vendor responsibilities include the following:

  (1)   Develop and maintain documentation on all operations procedures,
Services, Equipment, and Software for which Vendor is responsible.

  (2)   Incorporate Application requirements that affect Operations, along with
procedural information and contact information for each Application into Process
Interface Manual.

  (3)   Document procedures to be utilized by internal IT for the correct use of
the Services, Equipment, Software, connectivity, security, and Service Desk.

Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 40 of 41



--------------------------------------------------------------------------------



 



  (4)   Make all documentation available in paper copies and electronically,
and, wherever possible, using documentation that is Web-enabled for access by
ACI.

  (5)   Audit documentation regularly for completeness and accuracy, and verify
that all documentation is present, organized, readable, and updated.

  (6)   Report the resultant audit findings to ACI on a regular basis, and where
it is determined that documentation is inaccurate (for example, erroneous or out
of date), correct and replace such documentation.

  b.   ACI will document and provide to Vendor, Application requirements that
affect operations, along with procedural information and contact information for
each Application.

6.   BUSINESS DIVESTURES, ACQUISITIONS, CONSOLIDATIONS, AND RELOCATIONS

From time to time, ACI has, and intends to, acquire or divest businesses (or
parts of businesses) and relocate or consolidate businesses (or parts of
business); such activities referred to in this section as “business structure
event(s)”. Vendor will perform certain functions at the request of ACI.
Vendor will conform to the requirements and provide the Services associated with
divestitures and acquisitions as described in the MSA.
Confidential
Exhibit A-1 — Delivery Management Services (Cross Functional)

 

Page 41 of 41



--------------------------------------------------------------------------------



 



EXHIBIT A-2
ASSET SERVICES

1.   INTRODUCTION

Vendor will provide the following Asset Services to ACI during Service Hours,
unless otherwise mutually agreed by ACI and Vendor. Vendor will implement the
process for the acquisition of assets and for tracking the status, Location and
ownership of such assets. Vendor will conduct an initial, complete wall to wall
inventory of all Equipment, at ACI Locations and will conduct additional
electronic Equipment inventories on an annual basis. The initial Software
inventory will be conducted electronically, as will all annual subsequent
Software inventories.
Vendor will provide and ACI will approve the initial inventory before final
implementation as well as the automated Asset Inventory and Management System.
ACI will have view capabilities to the Asset Inventory and Management System
monthly reports via IMPACT. Vendor will also define and support the processes
required for the capture of any changes and will incorporate such changes into
the asset database.

2.   INITIAL ASSET INVENTORY

  a.   During the Transition Period, Vendor will:

  (1)   conduct a planning session with ACI (or location-specific planning
sessions for Locations with a sizable inventory) to review the plan for
performing the inventory (the “Inventory Plan”). ACI will approve and sign-off
on the plan. The Inventory Plan will document the following:

  (a)   the assets Vendor will inventory, types of data Vendor will collect, and
the level asset are to be tracked, including all IT assets, whether such assets
are owned or leased by ACI or the Vendor     (b)   any Location-specific
requirements and hours of access;

  (c)   required Location data (for example, floor plans, storage areas,
equipment and software access requirements, safety and security requirements);

  (d)   Locations and End Users that Vendor will inventory using, for example,
mail-in data collection kits as well as the respective return deadline date for
each Location (to be returned before completion of the inventory at the
applicable Location) (see table attached which will specify those Locations for
which Vendor will perform a physical wall-to-wall inventory; all other ACI
Locations will receive mail-in kits);

Confidential
Exhibit A-2 — Asset Services

 

Page 1 of 7



--------------------------------------------------------------------------------



 



  (e)   any inventory prerequisites as well as any procedures that Vendor and
ACI will follow during the inventory and that ACI needs to communicate or that
ACI’s business units and End Users need to perform;     (f)   a tentative
inventory schedule (by Location);

  (g)   a virus escalation process, including the name and telephone and pager
numbers of the ACI Focal Point for use by Vendor in the event Vendor
incidentally discovers viruses during an electronic inventory process;

  (h)   the user demographic information Vendor will collect (subject to the
capabilities of the inventory tools, if applicable); and

  (i)   the electronic inventory tools and the asset (hardware and software)
recognition capabilities of the electronic inventory tools as well as the
alternative inventory techniques Vendor will use, if any, in the event Vendor
cannot electronically inventory the assets;

  (2)   notify the ACI Focal Point per the virus escalation process if Vendor
incidentally discovers viruses during the inventory process;

  (3)   coordinate and perform the asset inventory (using a combination of
electronic and physical inventory techniques as determined by Vendor and agreed
to by ACI to verify or establish the asset database;

  (4)   conduct a physical inventory of stand-alone machines (collected
information should consist of a numeric or alphanumeric asset type, and may also
include: manufacturer (for example, Vendor, HP, Apple); product description (for
example, desktop, server); serial number or asset tag number, as applicable;
asset location (for example, building address, room number, city and state); and
demographic information);

  (5)   notify the ACI Focal Point of any obstacle that prevents Vendor from
performing an initial electronic inventory of an asset, including:

  (a)   unavailability of, or failure to disable, a power-on or screen saver
password;

  (b)   refusal by an End User to permit Vendor to perform the electronic asset
inventory;     (c)   untimely admittance to Locations or other areas;     (d)  
an operating failure of the desktop; or

  (e)   desktop executing software at the time of the scheduled inventory and
the End User is unavailable to save open data;

Confidential
Exhibit A-2 — Asset Services

 

Page 2 of 7



--------------------------------------------------------------------------------



 



  (6)   if the initial electronic inventory attempt is unsuccessful due to an
obstacle, perform a second attempt while in the same area to electronically
audit the asset. If the second attempt is also unsuccessful due to an obstacle,
perform a physical inventory of the asset;     (7)   Collect serial numbers of
inventoried equipment, as required,;

  (8)   prepare mail-in data collection kits and forward the kits to the ACI
Focal Point for distribution to the Locations and End Users identified in the
Inventory Plan;

  (9)   if applicable, provide and install the required software agent(s) to
enable electronic scanning of assets to capture future asset database
information;

  (10)   on completion of the inventory, reconcile the collected asset data
including identifying and correcting (to the extent within Vendor’s control) the
following, as applicable:

  (a)   missing and duplicate serial numbers;

  (b)   missing, duplicate and incorrect length of asset tag numbers;     (c)  
missing demographic information; and

  (d)   discrepancies resulting from IMAC activity performed during the
inventory process,

  (11)   utilize ACI’s process to track and capture any IMACs performed during
an asset inventory;     (12)   obtain ACI’s approval for the asset inventory
results; and

  (13)   establish the asset database within IMPACT to which ACI will have
browser and adhoc reporting privileges (i.e., load the asset information
obtained during the initial asset inventory) or validate the asset information
provided by ACI using the information obtained during the asset inventory.

  b.   During the Transition Period, ACI will:

  (1)   Review with Vendor the Inventory Plan and provide final approval (or
rejection) of such plan no later than ten days before the first Location
inventory;     (2)   at least ten days before each scheduled Location inventory:

  (a)   provide a listing of the contacts who will perform administrative
responsibilities, including the ACI Focal Point, and ensure their availability,
as required, for status meetings during the inventory;

  (b)   provide an estimate of the number of assets to be inventoried at each
Location;

  (c)   provide current floor plans for each floor of each Location to be
inventoried;

Confidential
Exhibit A-2 — Asset Services

 

Page 3 of 7



--------------------------------------------------------------------------------



 



  (d)   provide a soft copy listing (i.e., mail merge capable file) including
the names of and mailing addresses for those End Users at each Location using
mail-in collection kits;

  (e)   distribute mail-in data collection kits to the Locations and End Users
identified in the Inventory Plan; and

  (f)   distribute the Vendor-supplied inventory worksheets to End Users with
instructions to complete the demographic information sections of the worksheet
before the scheduled date of the inventory.

  (3)   during the initial asset inventory:

  (a)   ensure the ACI Focal Point is available:

  (i)   to accompany Vendor on a walk-through of the Location;     (ii)   in the
event Vendor incidentally discovers viruses during the electronic inventory
process;     (iii)   to review and accept collected data on a daily basis; and  
  (iv)   upon inventory completion at each Location, provide sign-off that the
inventory process has been completed;

  (b)   provide a temporary work room that is large enough to accommodate the
inventory team and provides access to a collection server, a printer on which to
generate reports, a telephone with outside capability, and an analog phone line
for modem dial out;

  (c)   provide reasonable and timely access to equipment to be inventoried;    
(d)   prohibit (or restrict) IMAC activity; and

  (e)   track and collect all mail-in data collection kits and forward all
completed kits to Vendor before the completion of the inventory at the
applicable Location; and

  (4)   provide the initial End User related data (i.e., name, phone number,
location address, department number, network connection) in an electronic format
required to establish End User records; and

  (5)   approve the asset inventory results for loading to the assets database.

3.   ASSET TRACKING

Vendor will define and implement the process for tracking assets throughout
their life cycle from acquisition to disposal, including any changes performed
for such assets. ACI will review, provide feedback and provide final approval
for the process.
Confidential
Exhibit A-2 — Asset Services

 

Page 4 of 7



--------------------------------------------------------------------------------



 



  a.   Vendor will:

  (1)   define and implement the asset tracking process

  (2)   maintain the asset database capturing changes Vendor or ACI made as a
result of:

  (a)   receipt of new assets;

  (b)   data scrubbing and validation (i.e., checking for nomenclature and data
entry discrepancies such as validating that the asset type is numeric or
alphanumeric);

  (c)   IMAC, hardware maintenance, and deskside support Services activity;    
(d)   asset storage, retirement, and disposal; and

  (e)   changes to End User-related data (for example, name, phone number,
location address, department number, network connection).

  (3)   perform electronic inventory and/or bar code scans on hardware in
conjunction with performing on-site Services (for example, deskside support,
IMAC, hardware maintenance) and update the asset database;

  (4)   add assets for which no record is found to the asset database as such
assets are located during an inventory or are otherwise discovered, for example,
during a Service Desk support call, and notify the ACI Focal Point of such
additions;

  (5)   coordinate and perform periodic physical or electronic asset validations
and report the results to ACI;

  (6)   forward information on all asset discrepancies and/or issues to the ACI
Focal Point for resolution;

  (7)   provide reasonable assistance to ACI in resolving asset database
discrepancies or issues;

  (8)   provide a monthly standard report and annual rollup report to ACI, as
well as provide “as needed” reports in a mutually agreed upon timeframe; and

  (9)   Electronically link asset management tools, processes, and the Asset
Inventory and Management System to the Incident Management System, Change
Management procedures, and other Service Desk tools and processes in order to
effectively leverage the information contained therein.

  b.   ACI will:

  (1)   assist Vendor in the definition of the asset tracking process;

  (2)   provide Vendor changes ACI made to the assets as a result of:

Confidential
Exhibit A-2 — Asset Services

 

Page 5 of 7



--------------------------------------------------------------------------------



 



  (a)   Asset disposal in sites where there is no on-site Vendor support;

  (b)   changes to End User-related data (for example, name, phone number,
Location address, department number, network connection);

  (3)   ensure End Users perform their responsibilities in accordance with the
established process during an asset validation or inventory;

  (4)   maintain responsibility for software license management (for example,
auditing for compliance to vendor terms and conditions) for all software owned
by or licensed to ACI;

  (5)   resolve all ACI asset policy discrepancies and issues and notify Vendor
of the resolution; and

  (6)   Provide Vendor with information regarding what to maintain with respect
to the asset records ACI deems necessary to meet ACI’s audit requirements and
financial obligations.

4.   LEASE TRACKING

  a.   The Vendor’s responsibilities include the following:

  (1)   Include within the asset tracking processes the capture of ACI-provided
lease data as it relates to assets tracked

  (2)   Prepare and provide lease management reporting as required by ACI.

5.   REDEPLOYMENT AND DISPOSAL OF EQUIPMENT

  a.   Vendor’s responsibilities include the following for ACI Locations where
there is on-site Vendor support:

  (1)   Perform de-installation and/or re-deployment of Equipment in accordance
with change management procedures, including:

  (a)   Comply with backup requirements.

  (b)   Provide permanent removal of any ACI Software or data that may exist on
storage media (fixed, removable, or shared).

  (2)   Upon redeployment or disposal of Equipment, make the necessary changes
in the asset inventory and management system.

  (3)   Work with ACI to establish an financial approval process to remove PCs;
    (4)   Package the equipment for shipment and coordinate pick-up;

Confidential
Exhibit A-2 — Asset Services

 

Page 6 of 7



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (5)   To the extent the Equipment is owned or leased by ACI, the Vendor’s
responsibilities include the following:

  (a)   Return the Equipment to a central location at the ACI Location or
immediately re-deploy Equipment as requested by ACI.

  (b)   If the Equipment is to be disposed of and is in usable condition,
dispose of the Equipment as directed by ACI

  (c)   Dispose of unusable Equipment in an appropriate, environmentally
responsible manner. Erase, overwrite or destroy all data and configuration
information resident in the computer system, storage components, and/or devices
in such a manner that makes the data irretrievable prior to disposing of
equipment. If the Equipment is sold for salvage, provide any salvage value to
ACI.

  b.   ACI’s responsibilities include the following:         For ACI Locations
where there is on-site Vendor support:

  (1)   Pay for the transportation and disposal costs via locally approved
disposal or salvage process;

  (a)   In countries where Asset Services are supported, Vendor will offer
transportation and disposal Services either as separate Pass-Through Expenses or
via direct ACI contracts with third parties.

  c.   For ACI Locations where there is no on-site Vendor support, Vendor will,
at ACI’s request, dispatch support for asset disposal assistance. Travel for
such assistance will be a Pass-Through Expense.         [ * ]

    *  Represents two pages of redacted text

Confidential
Exhibit A-2 — Asset Services

 

Page 7 of 7



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT A-3
SERVICE DESK SERVICES

1.   INTRODUCTION

  a.   As of the Service Tower Commencement Date, Vendor will provide Service
Desk Services in accordance with this Exhibit.

  b.   Vendor shall be the single point of contact for End Users regarding
Incidents and requests, which include events that cause or may cause an
interruption or reduction of service for internal or external users of ACI’s IT
Services along with any requests for service originating from End Users.

  c.   Vendor will staff an organization to act as a single point of contact for
End Users who require assistance in the resolution of IT-related problems,
concerns, and questions and to request Services (the “Service Desk”).

  d.   Vendor will provide Service Desk support in English only.

2.   SERVICE DESK SERVICES

2.1   General

  a.   Vendor will:

  (1)   provide the Service Desk service on a 24 x 7 x 365 basis;

  (2)   provide the capability for End Users to submit Incidents via telephone,
electronic mail and secure web site;

  (3)   provide a Service Desk with processes for Service Delivery and Service
Management that are [ * ];

  (4)   deliver Service Desk services that meet ACI’s established business
continuity and disaster recovery requirements;

  (5)   provide Service Desk personnel who have the appropriate competencies to
provide Service Desk services and have been provided with an orientation to
ACI’s business to understand ACI processes and standard infrastructure and are
appropriately trained to provide one call support of problem resolution, where
feasible;

  (6)   provide Service Desk support using terms that are clearly understood by
the End Users and consistent with those used by ACI;

Confidential
Exhibit A-3 — Service Desk Services

 

Page 1 of 5



--------------------------------------------------------------------------------



 



  (7)   provide a Service Desk that is in a location off-site from and approved
by ACI;

  (8)   where more than one site is proposed by Vendor for the delivery of
Service Desk services, including for the support of ACI’s business continuity
and disaster recovery requirements, execute any switching between the sites in a
manner transparent to customers of the Service Desk service;

  (9)   provide a toll free telephone number for calls to the Service Desk
originating in the United States and Canada. For calls originating outside the
US and Canada, the ACI voice network will be used to connect to the US toll free
telephone number, for End Users calling from outside the US or Canada who
require Service Desk assistance;

  (10)   handle via the escalation management process agreed upon by Vendor and
ACI any problem that can not be resolved by telephone, and on a specified basis
provide reports to ACI on these escalated problems;

  (11)   provide, program and maintain the automatic call distribution equipment
Vendor requires to provide the Services;

  (12)   receive, log and dispatch or transfer calls, as appropriate;

  (13)   open an Incident record to document all Incidents. This record will
include End User information, Incident record number, date and time opened,
service requested, problem description or symptoms, assignment (for example,
level 2, level 3), status, and Incident resolution and closure information;

  (14)   prioritize calls in accordance with the Severity Levels established by
ACI and Vendor under this Agreement;

  (15)   perform problem analysis, including identification of the source of the
problem;

  (16)   provide call status as the End User requests;

  (17)   perform password resets, except for password resets on Application IDs
which ACI has retained, on a basis approved by ACI when requested by End Users;

  (18)   dispatch or arrange for on-site support or depot service, if required,
for problem determination and/or resolution;

  (19)   notify the ACI Focal Point of systems or equipment failures, or of an
emergency, according to the Process Interface Manual;

  (20)   provide a systems status recording and provide system status broadcast
messages on the web portal and via e-mail for in-scope systems with status
information such as known major Incidents and estimated recovery times;

Confidential
Exhibit A-3 — Service Desk Services

 

Page 2 of 5



--------------------------------------------------------------------------------



 



  (21)   interface with and coordinate problem determination and resolution with
the ACI Focal Point and/or Third Party service providers, as appropriate;

  (22)   monitor problem status to facilitate problem closure within defined
Service Level criteria and/or escalate in accordance with the escalation
management process;

  (23)   provide input to ACI on End User training requirements based on problem
Call tracking and analysis;

  (24)   with ACI’s assistance, establish and maintain Call prioritization
guidelines and escalation procedures;

  (25)   develop Service Desk operational processes and procedures and provide
to ACI for distribution;

  (26)   maintain a contact list of Vendor Focal Points, including names and
telephone, pager and fax numbers, and provide to ACI for distribution;

  (27)   communicate to the ACI Focal Point on available Services and the
procedures for accessing such Services;

  (28)   provide Level 1, and manage Level 2 and Level 3 support for the
Equipment and Software;

  (29)   provide a standard monthly report to ACI summarizing the Incidents (by
status code) received and handled by the Service Desk for the prior month;

  (30)   provide monthly reports to ACI, as further described in Schedule R
(Reports);

  (31)   Conduct random surveys of End Users in accordance with Schedule K (User
Satisfaction Survey Guidelines); and

  (32)   Provide information to ACI on Call trends and make recommendations (for
example, additional End User training requirements), where appropriate.

  b.   ACI will:

  (1)   be responsible for all End User training in use of ACI hardware and
software;

  (2)   for ACI-retained systems, provide systems status information to the
Service Desk and updates as they occur. Vendor will maintain such information
for up to five Business Days or until ACI is notified by Vendor within the five
Business Days, after which time Vendor will delete it unless ACI requests
otherwise;

  (3)   maintain and distribute a ACI contact list, including names and
telephone, pager and fax numbers, for use by Service Desk staff to contact
appropriate ACI personnel for problem determination assistance and escalation
and ensure such personnel are available as required;

Confidential
Exhibit A-3 — Service Desk Services

 

Page 3 of 5



--------------------------------------------------------------------------------



 



  (4)   assist Vendor in establishing Call prioritization guidelines and
escalation procedures;

  (5)   ensure End Users have a basic level of understanding of the Service
Delivery Processes and adhere to such processes for accessing the Services;

  (6)   communicate support responsibilities and procedures to the ACI Focal
Point and Third Party service providers (for example, providing Call status and
resolution to the Service Desk) and ensure adherence to such procedures;

  (7)   assist Vendor, as requested and in a time frame commensurate with the
assigned problem Severity Levels and associated Service Level commitment, in the
resolution of recurring problems which are the result of End User error;

  (8)   resolve any ACI Third Party services provider performance problems
affecting Vendor’s provision of the Services for any service provider
arrangements that have not been assigned to Vendor;

  (9)   be responsible for all ACI Third Party support costs (for example, help
lines);

  (10)   be responsible for the resolution or closure of all Incidents related
to products and services that are not within the Services;

  (11)   authorize all system access;

  (12)   reset passwords and perform logon ID administration for application
IDs; and

  (13)   allow Vendor to utilize remote access capability to remotely diagnose
End User problems.

2.2   Performance Standards and Reporting for Service Desk

Vendor shall meet performance standards for the Service Desk services as defined
in Schedule B (Service Levels). Reporting requirements for all Services are
defined in Schedule R (Reports).
Confidential
Exhibit A-3 — Service Desk Services

 

Page 4 of 5



--------------------------------------------------------------------------------



 



2.3   Self Help

  a.   Vendor will provide tools and a web services portal to enable the End
Users to:

  (1)   perform self help knowledge searches;

  (2)   submit problem and service request tickets;

  (3)   view online problem and service request ticket status; and

  (4)   view current system outages.

  b.   ACI will:

  (1)   provide and maintain an authentication methodology as part of ACI’s
security guidelines;

  (2)   provide ACI’s existing processes and content to assist Vendor in
providing self help Services; and

  (3)   promote and ensure the use of the self help Tools and processes to End
Users.

Confidential
Exhibit A-3 – Service Desk Services

 

Page 5 of 5



--------------------------------------------------------------------------------



 



EXHIBIT A-4
END USER SERVICES

1.   INTRODUCTION

Upon the Service Tower Commencement Date, Vendor will provide the following End
User Services to ACI during the Service Hours, unless otherwise mutually agreed
by ACI and Vendor.

2.   DESKTOP SUPPORT SERVICES

Vendor will provide problem determination and problem resolution at the End
User’s work location within a facility using on-site services which are a
combination of deskside support and hardware related support such as break/fix
(i.e., hardware maintenance). Vendor will not provide such on-site services to
End Users in Locations in Malaysia until Contract Year 3.
For equipment that is eligible for hardware maintenance Services and that is
assigned to Mobile End Users and/or Remote End Users, Vendor will provide such
Services as depot services only, that is, performed at an Vendor-designated
repair location. Vendor will identify the designated depot services location and
provide ACI the processes Mobile End Users and Remote End Users will follow in
obtaining such Services. Where no Vendor repair centre is available Vendor will
either replace equipment or provide a loan machine and make good repairs on the
defective system. In those instances when physical presence is required to
perform desktop services and no on-site resource is available, Vendor will
engage and dispatch personnel to address the request and/or resolve the issue.
If services are performed by a third party, ACI would be billed directly by the
third party. If Services are performed by Vendor, Vendor will invoice ACI for
travel and living expenses as Pass-Through Expenses and labor performed by
non-ACI dedicated personnel would be billed via the rate card in Schedule C
(Charges).

2.1   Deskside Support Services

  a.   Vendor will:

  (1)   provide problem source identification, problem impact validation, and
problem determination;

  (2)   with ACI’s approval, implement the deskside support Services operational
procedures including the criteria for deployment of deskside support Services
personnel;

  (3)   be responsible for all End User data migration, backup and restore,
conversion, and erasure, as required, before and following the provision of
deskside support Services;

Confidential
Exhibit A-4 — End User Services

 

Page 1 of 12 



--------------------------------------------------------------------------------



 



  (4)   provide deskside support Services for Supported Desktop Standard
Products at the End User’s work location within a End User Location in
accordance with the established procedures;

  (5)   provide support Services for Supported Desktop Products at remote End
User’s work location via network assist;

  (6)   manage the problem to resolution or closure, as appropriate, including:

  (a)   applying emergency software fixes in support of problem resolution; or

  (b)   performing virus eradication on the desktop device; or

  (c)   completely rebuild the system back to its original standard.

  (7)   update the status of the deskside support Services call to the Service
Desk through to completion;

  (8)   When a new employee is hired, Vendor will receive from ACI an IMAC
request with the End User requirements for a new Employee.

  (9)   on completion of the deskside support Services:

  (a)   close the ticket; and

  (b)   update the asset database;

  (10)   at ACI’s request, provide deskside support Services for Nonstandard
Products on a Commercially Reasonable Efforts basis and based upon available
resources. (See definition of “Nonstandard Product” in Attachment A-1 (Services
Definitions)); and

  (11)   provide a monthly standard report using available problem management
data to ACI summarizing the deskside support Services Vendor provided during the
prior month.

  b.   ACI will:

  (1)   assist Vendor in implementing the deskside support Services operational
procedures including the criteria for deployment of deskside support Services
personnel;

  (2)   provide adequate and secure space for depot assets; and

  (3)   provide authorization and be responsible for all charges for deskside
support Services Vendor provides at ACI’s request for Nonstandard Products and
out-of-scope services (for example, ad hoc End User training, how to
assistance).

2.2   Hardware Maintenance Services

  a.   Vendor will:

  (1)   coordinate hardware support for Maintained Equipment including the
repair or exchange of such Maintained Equipment, as appropriate;

Confidential
Exhibit A-4 — End User Services

 

Page 2 of 12



--------------------------------------------------------------------------------



 



  (2)   at ACI’s request, coordinate hardware support for, Equipment not on
warranty and without a maintenance agreement, including the repair or exchange
of such Equipment as appropriate, on a Commercially Reasonable Efforts basis and
based upon available resources;

  (3)   with ACI’s approval, implement the hardware maintenance Services
operational procedures including the criteria for deployment of hardware
maintenance Services personnel;

  (4)   coordinate and schedule maintenance activities with the ACI Focal Point
or the requesting End User;

  (5)   dispatch hardware maintenance service personnel in accordance with the
established procedures;

  (6)   document and provide recovery procedures to maintenance personnel
necessary to recover the Equipment to its original state including foreign
operating systems and individual country dictionaries;

  (7)   using ACI-provided warranty documentation, maintain the records
necessary to support warranty service of Equipment on warranty installed as of
the Effective Date (for example, serial number, program number, install date,
location) within the asset database;

  (8)   coordinate warranty repair service with the appropriate equipment
manufacturer;

  (9)   track and report observed failure trends for Critical Functions;

  (10)   on notice from ACI, perform service or provide instructions pertaining
to OEM recall programs for ACI-owned Maintained Equipment consistent with the
terms and conditions and instructions the manufacturer specifies;

  (11)   provide the procedures Mobile End Users and Remote End Users are to
follow to obtain depot hardware maintenance Services for Supported Desktops to
the ACI Focal Point for distribution to such End Users;

  (12)   update the status of the hardware maintenance Services calls to the
Service Desk through to completion;

  (13)   on completion of hardware maintenance Services:

  (a)   close the ticket; and

  (b)   update the asset database;

  (14)   perform any required pre- and post maintenance activities before
permitting and following hardware maintenance Services on equipment (for
example, backup, remove, protect, and restore programs, data and removable
storage media, remove and reload funds);

  (15)   on Vendor’s discovery of hardware Standard Products not included in the
asset database, notify the ACI Focal Point of the same, so that ACI can place
such hardware on maintenance, and update the asset database;

Confidential
Exhibit A-4 — End User Services

 

Page 3 of 12



--------------------------------------------------------------------------------



 



  (16)   at ACI’s request, provide hardware maintenance Services for Nonstandard
Products on a Commercially Reasonable Efforts basis and based upon available
resources;

  (17)   at ACI’s request, provide hardware maintenance Services on an hourly
basis to repair or restore Maintained Equipment damaged as a result of:

  (a)   ACI’s misuse, accident, ACI’s modification, unsuitable physical
environment in a End User Location, or a Force Majeure Event, or

  (b)   the provision of hardware maintenance services by other vendor, or

  (c)   the inappropriate use of, inadequate use of, or failure to use,
appropriate supplies by ACI, or

  (d)   other actions by ACI not covered under a maintenance agreement or
warranty services; and

  (18)   provide a monthly standard report to ACI, using available problem
management data that summarizes the hardware maintenance Services Vendor
provided during the prior month;

  (19)   notify ACI of any warranty issues;

  (20)   implement the hardware maintenance Services operational procedures
including the criteria for deployment of hardware maintenance Services
personnel.

  b.   ACI will:

  (1)   Provide warranty or maintenance agreements on all Supported Desktops and
Nonstandard Products;

  (2)   Be financially responsible, for equipment not covered under warranty

  (3)   approve the hardware maintenance Services operational procedures
including the criteria for deployment of hardware maintenance Services
personnel;

  (4)   provide a suitable environment for the equipment to be maintained, as
the equipment’s manufacturer specifies;

  (5)   provide Service Desk representatives with the information required for
hardware maintenance Services (for example, machine type, serial number), and
such other information, as requested, including location address, building and
office number and contact name and phone number;

  (6)   coordinate and schedule maintenance activities with ACI’s internal
support functions, as required;

Confidential
Exhibit A-4 — End User Services

 

Page 4 of 12



--------------------------------------------------------------------------------



 



  (7)   provide Vendor with manufacturers’ warranty documentation (for example,
warranty certificate, type of warranty, duration, applicable terms and
conditions) for Maintained Equipment installed as of the Effective Date and for
equipment Vendor will maintain that ACI procures directly after such date;

  (8)   ensure all hardware that is procured by or for ACI after the Effective
Date has the maximum warranty available or on schedule with the refresh cycle on
all parts and labor (i.e., three-year on-site service, parts and labor warranty
or equivalent) and warranty services are consistent with the Service Hours and
applicable Service Levels;

  (9)   provide all hardware upgrades, maintenance parts, or replacement
equipment not provided under a warranty or maintenance agreement;

  (10)   provide and maintain the inventory of all End User consumable supplies,
such as paper, toner, printer cartridges, diskettes, compact disks, tapes,
batteries, and other such items that comply with original equipment
manufacturer’s specifications, and distribute or install such supplies as End
Users require;

  (11)   provide the guidelines relative to and the spare parts inventory for
Critical Functions, and the appropriate and secured storage area for such
inventory;

  (12)   provide authorization and be responsible for all charges for hardware
maintenance Services Vendor provides at ACI’s request to repair or restore
Maintained Equipment damaged as a result of ACI action under Section 2.2(a)(17)
of this Exhibit A-4;

  (13)   provide authorization and be responsible for all charges for hardware
maintenance Services Vendor provides at ACI’s request for Nonstandard Products.

3.   INSTALL, MOVE, ADD, CHANGE SERVICES

  a.   Vendor will:

  (1)   coordinate and perform IMACs for the Standard Products;

  (2)   with ACI’s approval, implement the IMAC Services operational procedures
including the development of an IMAC checklist that defines the completion
criteria for each IMAC Service;

  (3)   receive requests for IMAC Services via the established procedures and
create the required documentation (for example, work order, call record update);

  (4)   schedule the IMAC perform date with the ACI Focal Point and the
requesting End User;

Confidential
Exhibit A-4 — End User Services

 

Page 5 of 12



--------------------------------------------------------------------------------



 



  (5)   before the scheduled IMAC date, communicate to the ACI Focal Point any
IMAC prerequisites and any procedures that need to be followed after the IMAC is
completed;

  (6)   notify the ACI Focal Point of the required IMAC components that need to
be available and site preparations (facilities and telecommunications
modifications) that need to be completed before the scheduled IMAC date;

  (7)   perform the required pre delivery preparation for any new systems to be
installed, including:

  (a)   build and configure the system in accordance with ACI-provided
configuration specifications;     (b)   run diagnostics on all configuration
components;

  (c)   load and configure specified software Standard Products and replicate
loading for site-licensed software Standard Products using the ACI-provided
master diskette or compact disk;

  (d)   perform configuration testing, including operating system testing
functions;

  (e)   perform hardware burn-in for the designated period of time for such
hardware; and

  (f)   repackage the fully assembled and tested system, including configuration
documentation and any vendor-provided operations manuals or other applicable
documentation, in one container or as a banded unit, apply shipping labels,
generate appropriate shipping documentation, and ship to the designated End User
Location;

  (8)   before the scheduled IMAC date, verify with the End User, that he or she
has complied with all IMAC prerequisites, all site modifications are complete,
and that the necessary IMAC components have been received and will be available
at the End User’s work location on the scheduled IMAC date . The ACI Focal Point
will be contacted in the event that there is an issue related to the IMAC;

  (9)   perform the IMAC Services for desktop Standard Products according to the
criteria specified in the IMAC checklist;

  (10)   obtain concurrence from the End User or the ACI Focal Point that the
IMAC was completed in accordance with the IMAC checklist;

  (11)   assist ACI in resolving on a timely basis any issues impacting IMAC
activity;

  (12)   prepare displaced hardware (i.e., wrap cords) and software and, if
applicable, move to a designated staging area within the End User Location for
removal by ACI;

Confidential
Exhibit A-4 — End User Services

 

Page 6 of 12



--------------------------------------------------------------------------------



 



  (13)   update the status of the IMAC Services call to the Service Desk through
to completion;

  (14)   on completion of an IMAC:

  (a)   close the call; and

  (b)   collect the appropriate configuration data and update the asset
database;

  (15)   implement a mutually agreed process for consolidating IMACs, when
possible, into Projects;

  (16)   be responsible for all End User data migration, backup and restore,
conversion, or erasure, as required, before and after the IMAC Service;

  (17)   provide a monthly standard report to ACI summarizing the IMAC Services
Vendor performed during the prior month, including the current status of any
IMAC Services requests that are in progress or pending;

  (18)   implement the IMAC Services operational procedures including the
development of an IMAC checklist that defines the completion criteria for each
IMAC Service;

  (19)   after the completion of the IMAC, return all services to operational
status; and

  (20)   ensure all required IMAC components are at the designated staging area
within the facility or at the End User’s work location, as applicable, on the
scheduled IMAC date; escalate to ACI Focal Point if required

  b.   ACI will:

  (1)   Approve the IMAC Services operational procedures including the IMAC
checklist that defines the completion criteria for each IMAC Service;

  (2)   provide to Vendor, via the established procedures, an authorized IMAC
Services request that clearly defines all IMAC requirements and includes all
information Vendor requests;

  (3)   provide all Equipment and Software components (for example, hardware,
software and any associated components) necessary to perform an IMAC;

  (4)   through the ACI Focal Point:

  (a)   coordinate the activities related to and the completion of all required
facilities and data telecommunications modifications before the scheduled IMAC
date;

Confidential
Exhibit A-4 — End User Services

 

Page 7 of 12



--------------------------------------------------------------------------------



 



  (b)   at Vendor’s request, provide the status on ACI-retained activities (for
example, anticipated completion date of site modifications) related to or
impacting an IMAC;

  (c)   ensure End User compliance with all IMAC Services prerequisites, as set
forth in the IMAC checklist or as Vendor or ACI otherwise communicates, before
the scheduled IMAC date;

  (d)   at Vendor’s request, verify the completion of all End User IMAC
prerequisites, site readiness, and the availability of all IMAC components; and

  (5)   define and provide Vendor the escalation procedures for situations where
End Users have not completed the communicated IMAC prerequisites or where site
preparations have not been completed within the defined time frames or in
accordance with specifications;

  (6)   for IMAC activity not directly requested by the End User, notify the
affected End User(s) of such planned IMAC activity;

  (7)   track End User software licenses and be responsible for End User
compliance with all software vendor license terms and conditions;

  (8)   for new systems for which Vendor is providing pre-delivery preparation
Services:

  (a)   define the configuration specifications;

  (b)   provide copies (via diskettes, compact disks, tapes or other approved
media) of any site licensed software Standard Products, including the master to
be loaded as part of a Standard Configuration;

  (c)   communicate to Vendor any applicable software vendor license terms and
conditions;

  (d)   adhere to all software vendor license terms and conditions for any site
licensed software Standard Products; and

  (e)   provide the ship-to location address for each system unit and the name
and phone number of a designated contact person at such location;

  (9)   provide necessary End User orientation and education;

  (10)   provide all transportation of IMAC components to, between, and within
Facilities and all transportation associated with the disposal or relocation of
displaced hardware and software;

  (11)   be responsible for all costs and compliance with regulatory
requirements for the disposal or relocation of packing materials and displaced
or discontinued hardware and software and related materials (for example,
batteries, manuals, supplies, cathode ray tubes);

Confidential
Exhibit A-4 — End User Services

 

Page 8 of 12



--------------------------------------------------------------------------------



 



  (12)   provide the packing materials and prepare all displaced hardware and
software for shipping;

  (13)   provide a secure staging or storage area within the End User Location
to store IMAC components to be used for a scheduled IMAC and the hardware and
software (and associated documentation) displaced by an IMAC;

  (14)   assist Vendor to resolve on a timely basis any issues impacting an
IMAC; and

  (15)   provide authorization and be responsible for all charges for IMAC
Services Vendor provides at ACI’s request for Nonstandard Products.

4.   REFRESH SERVICES

Vendor will provide Refresh Services to ACI at depot locations as an IMAC and as
set forth below and in Schedule V (In-Flight Projects). A planned Refresh IMAC
request that includes more than ten (10) concurrent IMAC events (i.e., IMACs to
be performed during the same time period, within the same business unit or
location) will be considered a Project, if ACI agrees on a case-by-case basis.
ACI will have the option to request multi-desktop refreshes to be implemented on
a staggered basis using staff already assigned to the ACI account with no
increase in charges.

  a.   Vendor will:

  (1)   schedule the Refresh perform date with the ACI Focal Point and the
requesting End User, and communicate any End User prerequisites prior to the
scheduled Refresh date (according to the agreed Refresh plan);

  (2)   de-install and remove the End User’s existing Supported Desktop and
configure, install and test the new system at the mutually agreed location (for
example, desk or office);

  (3)   perform data backup from the End User’s existing Supported Desktop;

  (4)   perform electronic data migration up to two gigabyte from End User’s
existing Supported Desktop to the new system; and

  (5)   update the image(s), as required.

  b.   ACI will:

  (1)   ensure the End User is available to Vendor during the Refresh process to
provide any necessary information (for example, passwords); and

  (2)   define the content of the updated image(s) to deploy to all systems
taking into consideration the needs of the various combinations of operating
systems, hardware, and business unit applications.

Confidential
Exhibit A-4 — End User Services

 

Page 9 of 12



--------------------------------------------------------------------------------



 



5.   ELECTRONIC SOFTWARE DISTRIBUTION (ESD)

  a.   Vendor will:

  (1)   with ACI’s assistance, define the ESD processes and procedures;

  (2)   provide the ESD processes and procedures including any ACI support
requirements to the ACI Focal Point for distribution to ACI-designated personnel
(for example, operators, systems engineers, problem support personnel);

  (3)   with ACI’s assistance, establish a distribution plan before each ESD
including:

  (a)   the mutually agreed software Standard Products (consistent with the
Supported Desktop Software standards) to be distributed;

  (b)   the schedule for distribution;

  (c)   any ESD prerequisites and post install procedures that need to be
completed by End Users and ACI’s business units; and

  (d)   any End User training requirements related to the changes that will
result from an ESD;

  (4)   communicate to the ACI Focal Point any ESD prerequisites and post
install procedures that need to be completed by End Users and ACI’s business
units;

  (5)   schedule and coordinate ESD activities with the ACI Focal Point;

  (6)   develop the how-to procedures End Users will follow to download the
distributed software Standard Products from a Supported Server to the Supported
Desktop and provide an electronic change notice to all End Users regarding
upcoming distributions prior to the distribution itself;

  (7)   before an ESD, configure and test the software standard image included
in the ESD to verify compatibility with existing Supported Server and Supported
Desktop hardware and software configurations and directory structures and
compliance with ACI policy;

  (8)   manage and administer the ESD, including:

  (a)   monitoring the ESD to verify the successful completion of the process;
and

  (b)   taking corrective action, as appropriate, for problems resulting from
the ESD to correct error conditions and facilitate application stability;

  (9)   communicate to the ACI Focal Point any problems that occurred during the
distribution and a list of unsuccessful distributions;

  (10)   resolve unsuccessful distributions to the Supported Servers
attributable to Vendor’s error;

Confidential
Exhibit A-4 — End User Services

 

Page 10 of 12



--------------------------------------------------------------------------------



 



  (11)   provide verification of each completed ESD to the ACI Focal Point;

  (12)   on completion of the ESD, update the asset database, as appropriate;
and

  (13)   ensure Supported Servers are equipped with the required hardware and
software and that sufficient network capacity and connectivity (i.e., end-to-end
connectivity and telecommunications link with minimum capacity of 256 kb) exist
to allow for centralized electronic software distribution;

  (14)   before an ESD, resolve configuration conflicts between software
products existing on the Supported Servers and Supported Desktops and the
software Standard Products included in the scheduled ESD;

  (15)   install software Standard Products that cannot be electronically
distributed on a Project basis; and.

  (16)   Apply patches on periodic basis according to the ACI policies and
procedures

  b.   ACI will:

  (1)   provide all software Standard Products (new and upgrades) included in an
ESD or distributed on a Project basis;

  (2)   document and provide to Vendor ACI’s standard configuration and policy
requirements;

  (3)   assist Vendor in establishing a distribution plan before each ESD;

  (4)   assist Vendor in testing the ESD process;

  (5)   ensure required End User training occurs before the scheduled ESD date;

  (6)   perform file conversion for application files, ACI proprietary
application files, and End User data files;

  (7)   provide the necessary system support (for example, scheduling system
downtime, if required) during an ESD;

  (8)   ensure compliance by End Users and ACI’s business units with the
communicated ESD prerequisites and post install procedures;

  (9)   resolve unsuccessful distributions to the Supported Servers or Supported
Desktops not attributable to Vendor’s error;

  (10)   provide to Vendor any software vendor license terms and conditions and
maintenance requirements for newly distributed software Standard Products that
could affect the ESD Services;

  (11)   notify Vendor of any distribution time frames specified by any
regulatory agency that need to be met to accomplish compliance with ACI
Regulatory Requirements;

Confidential
Exhibit A-4 — End User Services

 

Page 11 of 12



--------------------------------------------------------------------------------



 



  (12)   notify Vendor of any software to be deinstalled by Vendor (through the
IMAC process or on a Project basis) in conjunction with an ESD; and

  (13)   dispose of all deinstalled software and discontinue the license and
maintenance, if applicable, for such software.

Confidential
Exhibit A-4 — End User Services

 

Page 12 of 12



--------------------------------------------------------------------------------



 



EXHIBIT A-5
SERVER SYSTEMS MANAGEMENT SERVICES (INCLUDING MAINFRAME)

1.   GENERAL SERVICES

Upon the Service Tower Commencement Date, Vendor will provide ACI the following
Server Systems Management Services during the Service Hours. However, in no case
will Vendor’s availability be limited to the Service Hours when a Severity 1
incident is reported.

1.1   Introduction

Vendor will establish and maintain a properly trained and adequately staffed
Data Center population (i.e., management and support staff) to provide the
Supported Server Services to ACI. Unless otherwise agreed by ACI and Vendor,
such Services will be provided during the Service Hours, excluding the regularly
scheduled maintenance periods.

1.2   Platform Support

  a.   Vendor will:

  (1)   provide server operation Services including the management of the
Supported Server environment using the appropriate processes set forth in the
Process Interface Manual;

  (2)   engineer, order, provision and deliver server services eliminating
single points of failure and including redundant data paths, hot-swappable
components, mirrored disk, and/or high availability services to provide a level
of service that meets or exceeds the Service Levels;

  (3)   create, maintain and delete volumes and directory structures;

  (4)   define, implement and execute required backup and recovery procedures,
specific to the individual server or as part of a logical group of servers
utilizing common storage;

  (5)   test and validate data restoration and backout procedures, at least
annually, or as required by customer contracts;

  (6)   ensure server services required for system monitoring are configured and
available throughout the systems runtime;

  (7)   provide connectivity as defined by ACI to enable ACI to access their
customer sites for problem resolution;

  (8)   modify file system sizes and permissions;

  (9)   verify mount point availability;

  (10)   repair defective file systems;

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 1 of 13 



--------------------------------------------------------------------------------



 



  (11)   assign account, work group and print managers;

  (12)   administer directory distribution and replication; and

  (13)   define and manage resources and domains.

  b.   ACI will:

  (1)   provide the information, as requested by Vendor, required for Vendor’s
initial evaluation of ACI’s operating system environment, such as an updated
inventory of devices and their configuration; and

  (2)   support trusted Third Party security servers (for example,
authentication).

1.3   Software

Software license management, for ACI owned or licensed Software, is retained by
ACI.

1.3.1   Installation, Upgrades and Changes

  a.   Vendor responsibilities include the following:

  (1)   Install, upgrade, and change all Software as required and in accordance
with ACI technical architecture standards, and with ACI’s approval;

  (2)   Interface with retained ACI staff and other Third Parties to promote the
compatibility of Software products;

  (3)   Unless otherwise directed by ACI, install, upgrade, and change Software
to prescribed release levels;

  (4)   Provide installation of department or internal IT-specific Software as
requested by ACI;

  (5)   Install vendor-supplied corrections for vendor Software problems, which
include installation of vendor-supplied Software patches as required, and with
ACI’s approval;

  (6)   Prior to the start of each calendar quarter, give written notice to ACI
of all upgrades and Software changes that are proposed to occur in the following
quarter. The Parties will mutually agree in writing on the timing for the
implementation of upgrades;

  (7)   Coordinate testing, installation, customization, and support of Software
with Application Development and Maintenance (ADM) personnel, and other Third
Parties as required;

  (8)   Observe Change Management procedures while implementing changes,
upgrades, or enhancements;

  (9)   For any changes, upgrades, or enhancements, advise ACI of any additional
Equipment, network, environmental, or other requirements needed during
integration testing and/or otherwise known to be necessary for the
implementation;

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 2 of 13



--------------------------------------------------------------------------------



 



  (10)   Proactively provide ADM staff, ACI, and other Third Parties with
support for Equipment and System Software used to support ADM activities;

  (11)   Prior to implementation or changes to Application Software, proactively
provide ADM staff, ACI staff, and other Third Parties with information and
constraints related to Equipment, System Software, and network requirements; and

  (12)   Assist ACI with production testing and implementation activities for
Application Software with the ADM staff, ACI staff, and other Third Parties as
required in order to successfully promote Application Software into the
production environment.

  b.   ACI will:

  (1)   Provide Vendor with the ACI technical architecture standards; and

  (2)   Perform production testing and implementation activities for Application
Software with the ADM staff, ACI staff, and other Third Parties as required in
order to successfully promote Application Software into the production
environment (except in certain cases where Vendor may be responsible for
production moves).

1.3.2   Software Support

  a.   Vendor responsibilities include the following:

  (1)   Support all Software, excluding Applications supported by ACI’s retained
staff or other Third Parties, as required and in accordance with ACI’s technical
architecture standards, and with ACI’s approval;

  (2)   Support Software at prescribed release levels or as directed by ACI;

  (3)   Apply patches to Software as required, with ACI’s approval;

  (4)   For Systems Software, provide Level 1, Level 2, and Level 3 Support;

  (5)   Provide ACI internal with Software support, advice, and assistance;

  (6)   Maintain a library of Vendor-supplied and Vendor-developed documentation
that identifies the Software supported by Vendor and the operational support
procedures associated with the Software; and

  (7)   Maintain master copies of the ACI standard Software in a secure, central
location.

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 3 of 13



--------------------------------------------------------------------------------



 



1.3.3   Virus Protection

  a.   Vendor responsibilities include the following:

  (1)   Install, update, operate, and maintain virus protection Software
including but not limited to malware, Trojans, and spyware on all Equipment used
to deliver or support the Services;

  (2)   Maintain subscription to the anti-virus Software support in order to
proactively receive virus engine and pattern updates;

  (3)   Install thoroughly tested and change-controlled updates to
virus-protection Software as needed or as directed by ACI, according to the
Service Levels required by ACI, as defined in Schedule B (Service Levels) and
its Exhibits, no later than twenty-four (24) hours after such updates are made
available to Vendor (or qualified Third Parties selected by Vendor) and have
been approved by ACI;

  (4)   Perform virus scans on all e-mails;

  (5)   Upon detection of a virus, take immediate steps to notify the Service
Desk, including:

  (a)   Assess the scope of damage;

  (b)   Arrest the spread and progressive damage from the virus;

  (c)   Eradicate the virus; and

  (d)   Restore all data and Software to its original state (to the greatest
extent possible);

  (6)   Develop any plans necessary to provide virus protection;

  (7)   Provide consulting services for virus protection;

  (8)   Respond to virus Incidents;

  (9)   Provide proactive alerts to End Users relative to current virus threats
either specific to ACI’s environment, encountered in the Vendor environment, or
based on industry information;

  (10)   Provide additional temporary resources in the event of a major computer
virus outbreak so ACI’s performance does not degrade because of an
unavailability of Vendor resources; and

  (11)   Provide daily and monthly reports that contain a summary of the number
of viruses detected and cleaned, as well as a list of viruses caught.

1.4   Server Operations

  a.   System Operations

  (1)   Vendor will:

  (a)   manage server (including mainframe servers) resource availability for
server and peripheral hardware and software;

  (b)   execute recovery procedures, as required, for server resources;

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 4 of 13



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (c)   provide support for servers supporting both production operations and
application development in routine and emergency situations, including, but not
limited to, problem diagnosis assistance, level 2 server and mainframe support
data access, program testing, and promotion of data/programs from test into
production; and

  (d)   provide server operating status, as requested. This includes but is not
limited to version(s), patch level(s), logs, uptime statistics, performance
data, utilization statistics, and historical data.

  (2)   ACI will:

  (a)   provide requirements and approval for incident escalation and change
processes, expected incident response times, resolution times, and ACI contacts
where appropriate; and

  (b)   notify Vendor of any planned or emergency changes to ACI’s environment
affecting Vendor’s provision of the Services.

1.5   Operations Support

  a.   Vendor will perform the following console activities, utilizing
automation where appropriate, during the Service Hours:

  (1)   console monitoring and message filtration;

  (2)   system and application restart and recovery; and

  (3)   automated problem reporting and paging.

  b.   ACI will:

  (1)   be consulted when any restore procedure needs to be performed;

  (2)   in those Locations where there is no Vendor staff on-site, assist
Vendor, using ACI personnel, with server restarts, as reasonably requested
(e.g., [ * ]). At no time will Vendor restart an application, service or device
without a procedure defined or assistance or approval from ACI to perform such
restart; and

  (3)   provide requirements and approval for application restart and recovery
procedures.

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 5 of 13



--------------------------------------------------------------------------------



 



1.6   Server Planning Support

  a.   Vendor will:

  (1)   collect and analyze planned server requirements and workloads for
development and production (includes, but is not limited to, server hardware,
system software, server configuration, storage requirements and configuration,
network requirements and middleware requirements);

  (2)   identify potential single points of failure and either a) provide a plan
that remediates all SPOF’s or b) document acceptance of the SPOF and the
specific exposures and predicted frequency of failure;

  (3)   schedule, order, install, configure, and deliver hardware and software
based on ACI’s requirements; and

  (4)   use Commercially Reasonable Efforts in responding to requests for
accelerated provisioning of server resources, based on customer support
requirements, unplanned demand, or unanticipated workloads.

  b.   ACI will approve planned requirements for server resources based on
planned development and production activities.

1.6.1   Hardware and Facilities Planning

  a.   Vendor will:

  (1)   coordinate with site facilities management to provide specified power to
equipment, raised floor space, rack placement, and other physical environmental
requirements for the Vendor Data Centers;

  (2)   coordinate hardware availability for scheduled maintenance (i.e.,
microcode updates, engineering changes); and

  (3)   maintain physical configuration plan.

  b.   ACI will assist Vendor in conducting system space planning and in
assessing hardware and facility requirements for equipment located in ACI
Locations.

1.6.2   Installation and Maintenance Services

In those instances when physical presence is required to perform installation
and/or maintenance services and no on-site resource is available, Vendor will
engage and dispatch Services personnel to address the request and/or resolve the
issue. If services are performed by a Third Party, ACI would be billed directly
by the Third Party. If Services are performed by Vendor, Vendor will invoice ACI
for travel and living expenses as Pass-Through Expenses, and labor performed by
non-ACI dedicated personnel would be billed via the rate card in Schedule C
(Charges).

  a.   Vendor will:

  (1)   install, configure, and perform cumulative maintenance to Supported
Server Standard Products, including the base operating system, operating system
utilities, functions, features, program products, and other supported products,
BIOS, firmware (storage, and peripheral devices), and hardware with ACI’s final
approval of the implementation;

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 6 of 13



--------------------------------------------------------------------------------



 



  (2)   establish a test and implementation plan, including backout
contingencies, before each system upgrade Project;

  (3)   schedule and coordinate system testing and implementation with the ACI
Focal Point; and

  (4)   communicate to the ACI Focal Point, via the change management process
set forth in the Process Interface Manual, any installation prerequisites and
any post install procedures that need to be followed after the installation is
completed.

b.   ACI will:

  (1)   provide Vendor with system requirements for each supported platform with
specific customization, maintenance levels, and/or additional products required;

  (2)   assist Vendor in establishing a test and implementation plan before each
system version upgrade; the final approval of any hardware/software upgrade
rests on ACI;

  (3)   ensure compliance by End Users and ACI’s business units, via the change
management process set forth in the Process Interface Manual, with any
communicated change prerequisites and post change procedures; and

  (4)   before the system maintenance or upgrade scheduled date, or upon
Vendor’s request, verify to Vendor via the ACI Focal Point that all communicated
prerequisites have been completed.

1.7   Database Subsystem Support

1.7.1   Database Software Support and Operations

  a.   Vendor will:

  (1)   install, upgrade and maintain the Database Systems Software and
associated utilities on all managed servers per ACI’s requirements;

  (2)   manage database subsystem resource availability;

  (3)   execute backup and recovery procedures, as required, for database
subsystem resources;

  (4)   provide database subsystem status, as requested; and

  (5)   provide reports on database availability, utilization and performance,
including trending, on a monthly basis, with trend analysis of the data for the
past 13 months in accordance with Schedule R (Reports), to support ACI reporting
as needed.

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 7 of 13



--------------------------------------------------------------------------------



 



  b.   ACI will:

  (1)   provide requirements and approval for handling all planned and unplanned
outages affecting the database environment including review, approval,
communication and proper documentation; and

  (2)   notify Vendor of any planned or emergency changes to ACI’s environment
affecting Vendor’s provision of the Services.

1.7.2   Physical Database Administration

  a.   Vendor will:

  (1)   provide physical support of Oracle, SQL Server, C-tree, Informix and DB2
application databases which includes:

  (a)   creation of physical database objects (i.e., DDL, DBD, ACB, files);

  (b)   management and performance of physical database maintenance,
modifications and enhancements in accordance with the mutually agreed schedule;

  (c)   maintaining mutually agreed database backup procedures, provided by ACI,
to recover from database destruction or corruption or outage in accordance with
the mutually agreed schedule;

  (d)   maintaining and implementing mutually agreed database archive processes
and procedures;

  (e)   testing data recovery/backout procedures at least annually;

  (f)   monitoring and reporting of database performance and space utilization,
with database reorganization and/or expansion as required, and trend analysis of
the data for the past 13 months in accordance with Schedule R (Reports), to
support ACI reporting as needed;

  (g)   recommending modifications for improved performance and implementing as
approved by ACI; and

  (h)   interacting and interfacing with logical DBA’s providing support for
their design and implementation(s).

  (2)   setup and retain exclusive use of DBMS system administration IDs and
privileges;

  (3)   provide physical database maintenance for development and test
environments;

  (4)   assist ACI in planning for database modifications as a result of changes
in ACI’s business environment (i.e., growth, application development projects)
and review ACI’s plans on a regular basis;

  (5)   promote ACI-approved database changes into the production environment;

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 8 of 13



--------------------------------------------------------------------------------



 



  (6)   develop, implement and maintain appropriate backout processes for
changes where required; and

  (7)   perform access grants to database objects as requested by ACI.

  b.   ACI will:

  (1)   provide requirements and approval for performing production database
maintenance, modifications, enhancements and backups;

  (2)   develop plan(s) for database modifications as a result of changes in
ACI’s business environment (i.e., growth, application development projects) and
review such plans with Vendor on a regular basis;

  (3)   provide Vendor the approved database changes;

  (4)   define database backup and recovery requirements;

  (5)   perform logical database design and data modeling and cooperate with
Vendor during physical database design and review; and

  (6)   provide ACI’s access requirements (for example, name and authorization
level) for database objects.

1.8   Data Communication Software Support and Operations

  a.   Vendor will:

  (1)   install, upgrade and maintain the Systems Software;

  (2)   manage the data communication subsystem resource availability;

  (3)   execute recovery procedures, as required, for data communication
subsystem resources;

  (4)   install, test and implement software/microcode/hardware maintenance per
vendor-specified schedules and approved by ACI; and

  (5)   provide data communication subsystem status, utilization, and
availability data as requested.

  b.   ACI will:

  (1)   assist Vendor in developing procedures for handling all planned and
unplanned outages affecting the data communication environment including review,
approval, communication and proper documentation by providing requirements and
approval; and

  (2)   notify Vendor of any planned or emergency changes to ACI’s environment
affecting Vendor’s provision of the Services.

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 9 of 13



--------------------------------------------------------------------------------



 



1.9   Middleware Software Support and Operations

  a.   Vendor will:

  (1)   install, upgrade and maintain the Systems Software;

  (2)   manage the middleware subsystem resource availability;

  (3)   execute recovery procedures, as required, for middleware subsystem
resources;

  (4)   provide middleware subsystem status, utilization, and availability data
as requested;

  (5)   administer security resource definitions (for example, specific User IDs
and group IDs); and

  (6)   monitor and manage messages remaining in the system dead letter queue
after deadline scheduling queue (i.e., DLQ Handler) processing.

  b.   ACI will:

  (1)   assist Vendor in developing procedures for handling all planned and
unplanned outages affecting the middleware environment including review,
approval, communication and proper documentation by providing requirements and
approval; and

  (2)   notify Vendor of any planned or emergency changes to ACI’s environment
affecting Vendor’s provision of the Services.

1.10   Production Batch Operations

1.10.1   Production Batch Job Scheduling

  a.   Vendor will:

  (1)   perform production batch job set-up and scheduling tasks, such as:

  (a)   identification of critical paths based on statistics of execution;

  (b)   identification of jobs eligible for parallel processing (on same CPU or
multiple CPUs) and reorganization of normal batch schedules;

  (c)   support of special batch schedules (e.g., for known peak periods); and

  (d)   recommend scheduling improvements and implement, as approved by ACI;

  (2)   resolve batch scheduling conflicts;

  (3)   based on ACI’s requirements and with ACI’s approval, develop and
maintain standards for job acceptance and implementation;

  (4)   schedule batch jobs, as requested by ACI, which require expedited
execution, subject to applicable Service Levels attainment relief; and

  (5)   develop and maintain any operational scripts required for the delivery
of operational services by Vendor (e.g., backup/restore scripts).

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 10 of 13



--------------------------------------------------------------------------------



 



  b.   ACI will:

  (1)   provide ACI’s production batch scheduling requirements and procedures
and any updates as they occur;

  (2)   assist Vendor in developing standards for job acceptance and
implementation;

  (3)   provide required information (for example, requested time frames and
priority sequence) for expedited batch job requests; and

  (4)   evaluate and approve scheduling improvement recommendations.

1.10.2   Production Batch Monitoring and Restart

  a.   Vendor will:

  (1)   monitor scheduled production batch jobs;

  (2)   resolve batch scheduling conflicts;

  (3)   monitor scheduler related incidents and develop and recommend changes to
the scheduler database;

  (4)   schedule batch jobs, as requested by ACI, that require expedited
execution; and

  (5)   perform job restarts, as necessary, in accordance with resolution and
restart procedures.

  b.   ACI will:

  (1)   provide ACI’s resolution and restart procedures; and

  (2)   provide required information for expedited batch job requests.

1.10.3   Application Library Management

  a.   Vendor will:

  (1)   assist ACI in defining and documenting application code (i.e., JCL and
application program elements) promotion standards and acceptance criteria for
moving application code from test libraries into production libraries; and

  (2)   promote application code from development and/or test environments to
production, including QA and UAT where required.

  b.   ACI will:

  (1)   promote application code from development and/or test environments to
production, including QA and UAT where required;

  (2)   assist Vendor in defining application code (i.e., JCL and application
program elements) promotion standards and acceptance criteria for moving
application code from test libraries into production libraries; and

  (3)   provide ACI’s application code promotion requirements and procedures.

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 11 of 13



--------------------------------------------------------------------------------



 



2.   MAINFRAME SERVICES

2.1   Introduction

Vendor will establish and maintain a properly trained and adequately staffed
Data Center population (i.e., management and support staff) to provide the
Mainframe Services to ACI. Unless otherwise agreed by ACI and Vendor, such
Services will be provided during the Service Hours, excluding the regularly
scheduled maintenance periods.

2.2   Platform Support

  a.   Vendor will:

  (1)   provide technical support and advice for ACI’s application development
and database administration personnel according to the following standards:

  (a)   Vendor will provide and support Systems Software products as listed in
Schedule I (Vendor Supported Software), to support the development of
Applications Software. Vendor will not discontinue use of such software products
without ACI’s approval; provided, that ACI will assume support expenses for
Systems Software products that ACI requires Vendor to retain after the
manufacturer withdraws its support;

  (b)   in the event that Vendor desires to discontinue use of such products,
Vendor may offer to migrate ACI onto another product having similar functions at
Vendor’s expense, and ACI will not unreasonably withhold its approval of such
migration; and

  (c)   if ACI requests additional application development support products,
such request may be considered a New Service, unless it is replacing an existing
service;

  (2)   provision, order, install, configure, upgrade and maintain the Systems
Software with ACI’s direction and approval;

  (3)   perform preventive maintenance (patching) within specifications from the
vendor and with agreement with ACI as to frequency and scheduling;

  (4)   install corrective maintenance as required to resolve defects, and/or to
address issues discovered in the development or customer environments; and

  (5)   operate the Applications Software ACI selects, provided such
Applications Software conforms to the operating environment standards specified
in Schedule J (ACI Policies and Standards).

Confidential
Exhibit A-5 — Server Systems Management Services

 

Page 12 of 13



--------------------------------------------------------------------------------



 



  b.   ACI will:

  (1)   for Applications Software:

  (a)   select or define the requirements for all Applications Software;

  (b)   provide user exits existing as of the Country Effective Date. If ACI
requests additional user exits, such requests may be considered a New Service;

  (c)   retain responsibility for maintenance, support and all license and
related charges for Applications Software;

  (d)   retain responsibility for all license and related charges, including
maintenance fees, and for prioritizing the AD/M workload necessary to maintain
and support Applications Software; and

  (e)   have the right to audit, control and approve new Applications Software
before its promotion into production; and

  (2)   for Application verification:

  (a)   with Vendor’s assistance, verify the results of Applications Software
on-line and batch system support processing;

  (b)   provide Applications Software program problem determination and
resolution, including providing support for application Abends and job recovery;

  (c)   attempt to minimize outages caused by application program failures;

  (d)   verify and evaluate any operating Systems Software and hardware changes
recommended by Vendor;

  (e)   follow the existing change management process for all application
changes, before submission or installation into the system;

  (f)   follow the problem management process, according to published problem
resolution criteria set forth in the Process Interface Manual, and document
problem resolution and closure;

  (g)   certify, in cooperation with Vendor, that existing applications function
correctly when Vendor installs new Systems Software or upgrades to or new
releases of current Systems Software;

  (h)   enhance applications as indicated by performance evaluations by ACI at
the request of Vendor; and

  (i)   review, in conjunction with Vendor, that new applications or functions
adhere to the standards specified in Schedule J (ACI Policies and Standards).

Confidential
Exhibit A-5 – Server Systems Management Services

 

Page 13 of 13



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT A-6
STORAGE MANAGEMENT SERVICES

1.   GENERAL SERVICES

Upon the Services Tower Commencement Date, Vendor will provide ACI the following
Storage Management Services during the Service Hours. However, in no case will
Vendor’s availability be limited to the Service Hours when a Severity Level 1
Incident is reported.

1.1   Operations Support

  a.   Vendor will perform the following activities:

  (1)   monitoring;

  (2)   storage recovery; and

  (3)   problem reporting and paging.

1.2   Storage Planning Support

1.2.1   Hardware and Facilities Planning

  a.   Vendor will:

  (1)   collect and analyze planned storage requirements and workloads for
development and production;

  (2)   [ * ]; and

  (3)   schedule, order, install, configure, and deliver Equipment and Software
based on the defined requirements.

  b.   ACI will:

  (1)   provide planned requirements for storage resources based on planned
development and production activities.

1.2.2   Installation and Maintenance Services

  a.   Vendor will:

  (1)   install, configure, maintain and perform cumulative hardware, software
and microcode maintenance to supported storage environments, in accordance with
the Change Control Procedure;

  (2)   schedule and coordinate storage testing and implementation with the ACI
Focal Point; and

Confidential
Exhibit A-6 — Storage Management Services

 

Page 1 of 7 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (3)   communicate to the ACI Focal Point, via the change management process
set forth in the Process Interface Manual, any installation prerequisites and
any post install procedures that need to be followed after the installation is
completed.

  b.   ACI will:

  (1)   provide Vendor with storage installation and customization requirements;

  (2)   assist Vendor in establishing a test and implementation plan before each
storage upgrade; the final approval of any hardware/software upgrade rests on
ACI;

  (3)   ensure compliance by End Users and ACI’s business units, via the change
management process set forth in the Process Interface Manual, with any
communicated change prerequisites and post change procedures; and

  (4)   before the storage maintenance or upgrade scheduled date, or upon
Vendor’s request, verify to Vendor via the ACI Focal Point that all communicated
prerequisites have been completed.

1.3   Data Replication Software Support and Operations for the [ * ]

  a.   Vendor will:

  (1)   install, upgrade and maintain the data replication Software;

  (2)   manage the data replication subsystem resource availability;

  (3)   provide replication services as specified by ACI;

  (4)   execute recovery procedures, as required, for data replication subsystem
resources;

  (5)   install, test and implement software/microcode/hardware maintenance per
vendor-specified schedules and approved by ACI; and

  (6)   provide data replication subsystem status, utilization, and availability
data as requested.

  b.   ACI will:

  (1)   define replication specifications;

Confidential
Exhibit A-6 — Storage Management Services

 

Page 2 of 7



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (2)   assist Vendor in developing procedures for handling all planned and
unplanned outages affecting the data replication environment including review,
approval, communication and proper documentation; and

  (3)   notify Vendor of any planned or emergency changes to ACI’s environment
affecting Vendor’s provision of the Services.

2.   MANAGED STORAGE

2.1   Vendor will:

  a.   manage storage on all of ACI’s server platforms including, but not
limited, to [ * ] and

  b.   manage storage in the ACI Locations listed in Schedule P (Locations).

2.2   File Management

  a.   Vendor will:

  (1)   manage files on the Equipment, including:

  (a)   managing non-root application file systems;

  (b)   modifying file system sizes;

  (c)   verifying mount point availability;

  (d)   repairing defective file systems; and

  (e)   modifying file system permissions;

  (2)   keep files under Vendor’s control, current and available during
scheduled access times;

  (3)   initiate and complete required data processing activities concerning
data integrity (for example, handling line transmission errors) of all processed
files;

  (4)   verify the receipt of incoming files and the processing and transmission
of outgoing files;

  (5)   conduct routine monitoring and corrective action according to procedures
Vendor prepares and ACI approves for intermediate files used for on-line and
batch processing;

  (6)   verify availability of adequate file space for processing; and

  (7)   report to ACI on ACI’s disk space utilization and requirements for ACI’s
capacity planning purposes.

  b.   ACI will define requirements for job recovery management.

Confidential
Exhibit A-6 — Storage Management Services

 

Page 3 of 7



--------------------------------------------------------------------------------



 



2.3   Raw Storage Management

  a.   Vendor will:

  (1)   manage raw storage on the Equipment, including verifying raw storage
availability;

  (2)   keep raw storage under Vendor’s control, current and available during
scheduled access times;

  (3)   initiate and complete required data processing activities concerning
data integrity (for example, handling line transmission errors) of all processed
raw storage;

  (4)   verify availability of adequate raw storage space for processing; and

  (5)   report to ACI on ACI’s disk space utilization and requirements for ACI’s
capacity planning purposes.

2.4   Storage Environment Management

  a.   Vendor will:

  (1)   perform storage device preparation and initialization;

  (2)   manage storage space through the implementation and customization of
storage management software;

  (3)   manage space and utilization rate of storage hardware;

  (4)   verify availability and sufficient capacity of Vendor controlled file
systems and raw devices during scheduled service times; and

  (5)   provide ACI reports of space utilization at a logical disk or DASD level
on a monthly basis and as reasonably requested by ACI.

  b.   ACI will provide requirements for the storage environments (e.g.,
application or database file size or file layout).

2.5   Backup and Restore

  a.   Vendor will:

  (1)   based on ACI’s requirements and ACI’s approval, define the frequency,
security, and types of required data backup as well as the retention periods for
the data;

  (2)   document, maintain and, as appropriate, update and execute mutually
approved backup and recovery procedures;

  (3)   provide the required on-site secure tape storage facilities at IBM
Locations and off-site secure tape storage facilities for all Locations;

  (4)   perform data backup and recovery for all managed devices, including
interfacing with on-site or off-site tape storage facilities, if any;

Confidential
Exhibit A-6 — Storage Management Services

 

Page 4 of 7



--------------------------------------------------------------------------------



 



  (5)   provide secure transport for any media transported outside the secure
data center environments;

  (6)   perform daily review of backup logs, resolving all backup failures the
day of occurrence;

  (7)   track the success or failure of backup and recovery processes;

  (8)   provide standard backup reports to ACI monthly including, but not
limited to, a list of backup jobs with the details of data sets and schedules,
success and failure rates of backup processes, failures and their resolutions;

  (9)   provide a recovery procedure for restoring the data image to a previous
level within a mutually agreed time frame;

  (10)   conduct regularly scheduled backup and recovery processes as specified
in the Process Interface Manual and as prioritized by ACI (for example, data set
restore), so as to avoid impacting scheduled operations;

  (11)   perform test restores of selected data sets as required to demonstrate
data integrity with input from ACI and review of the output by ACI; test results
to be provided by Vendor to ACI;

  (12)   provide to ACI a full inventory report of backup tapes, their contents
and locations, on a monthly basis and as reasonably requested;

  (13)   provide media destruction services for media that becomes defective or
is retired from service and provide monthly reporting and certification of such
media destruction; and

  (14)   provide recommendations to ACI regarding backup and recovery
considerations such as improved levels of protection, efficiencies and cost
reductions.

  b.   ACI will:

  (1)   with Vendor’s assistance, define the frequency, security, encryption
level, and types of required data backup as well as the retention periods for
the data;

  (2)   provide the required on-site secure tape storage facilities for ACI
Locations; and

  (3)   specify which data sets to test restore and review the results.

Confidential
Exhibit A-6 — Storage Management Services

 

Page 5 of 7



--------------------------------------------------------------------------------



 



3.   MEDIA MANAGEMENT

3.1 Tape Media Management and Operations

  a.   Vendor will:

  (1)   retain tapes for a mutually agreed retention period for auditing
purposes;

  (2)   provide to ACI a full inventory report of backup tapes, their contents
and locations on a monthly basis and as reasonably requested by ACI;

  (3)   provide media destruction services for media that becomes defective or
is retired from service;

  (4)   rotate tapes, as required, for off-site storage;

  (5)   log and track physical tapes that are checked in and out of the Data
Center by ACI or a Third Party;

  (6)   notify the Vendor or Third Party tape storage provider when it is time
to scratch or return a tape;

  (7)   complete tape mounts in sufficient time to meet production processing
requirements in accordance with the Service Levels;

  (8)   provide tape specifications to ACI;

  (9)   maintain adequate supplies for the tape environment and provide a
sufficient scratch tape pool to service required processing needs, and notify
ACI when additional tapes and other supplies are required;

  (10)   retrieve archived tapes and restore required files and data sets within
mutually agreed time frames; and

  (11)   report tape utilization to ACI.

  b.   ACI will provide tapes as Vendor requests that meet the Vendor-provided
tape specifications.

3.2   Portable Media Handling

  a.   Vendor will:

  (1)   develop and implement processes and procedures to control and manage ACI
portable media inventory, secure handling and movement of such media, and
destroy residual information;

  (2)   perform an initial inventory of ACI portable media and annually
reconcile, as appropriate; and

  (3)   provide environmental protection for ACI portable media in accordance
with the established procedures.

  b.   ACI will approve initial inventory of ACI portable media and provide any
updates as they occur.

Confidential
Exhibit A-6 — Storage Management Services

 

Page 6 of 7



--------------------------------------------------------------------------------



 



3.3   Offsite Storage

  a.   Vendor will:

  (1)   provide the required on-site tape storage facilities for Vendor
Locations and provide off-site secure tape storage facilities for Vendor
Locations and ACI Locations;

  (2)   interface with on-site or off-site tape storage facilities, if any;

  (3)   store tapes and paper documentation, as appropriate, at the off-site
storage facility;

  (4)   manage off-site storage of tape media for vital records, back-up and
recovery;

  (5)   pack, label, scan and track all tape output and distribute to the
mutually agreed drop point; and

  (6)   securely transport tapes from a non-Disaster Recovery off-site storage
location to a designated facility.

  b.   ACI will:

  (1)   define requirements for off-site tape storage and archiving; and

  (2)   provide the required on-site tape storage facilities for ACI Locations.

Confidential
Exhibit A-6 — Storage Management Services

 

Page 7 of 7



--------------------------------------------------------------------------------



 



EXHIBIT A-7
DATA NETWORK SERVICES

1.0   INTRODUCTION

As of the Service Tower Commencement Date, the Vendor will assume full
operational and management responsibility for the “ACI Data Network”, as defined
by the Data Network Diagrams in this Exhibit and as referenced in tab II.B
Monthly Resource Baselines of Exhibit C-1 (Base Charges, Baselines, ARC/RRC
Rates and Termination Charges) of Schedule C (Charges). Vendor will provide the
Data Network Services during the Service Hours and in accordance with the
Service Levels.
During Transition, the Parties will identify the ACI client circuits that Vendor
will support, and Schedule C (Charges) will be updated accordingly to include
those client circuits. Vendor support for the ACI client circuits will begin
upon completion of the move from the NCR/Savvis Locations.

2.0   COMMON DATA NETWORK SERVICES

2.1   Physical Scope

2.1.1   Locations

The Vendor will perform the Services at Locations as defined in this Exhibit and
as required to meet ACI Service Levels. The Locations are listed in Schedule P
(Locations), as amended from time to time.

2.1.2   Demarcation Boundaries of the Services

The Vendor will perform the Services within the physical boundaries of the WAN
and LAN (including Supported Servers and transport, as listed in the Circuit
Listing in Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination
Charges), associated with video conferencing) as depicted in the Data Network
Diagrams in this Exhibit, which describe components and boundaries of these Data
Network Services.

2.2   General Services

2.2.1   General Management Services

The Vendor’s responsibilities include the following:

  a.   Vendor will:

  1.   Act as a single point of contact for the management of the Data Network;

  2.   Develop and implement approved Data Network strategies in accordance with
Change Management procedures;

Confidential
Exhibit A-7—Data Network Services

 

Page 1 of 22 



--------------------------------------------------------------------------------



 



  3.   Provide End Users with technical support and advice regarding the proper
use and functionality of Data Network Services;

  4.   Analyze and propose cost-effective Data Network Service alternatives; and

  5.   Support all telecommunication protocols that are approved for use by ACI.

  b.   ACI will provide requirements and approve Data Network strategies.

2.2.2   General Administration Services

  a.   The Vendor’s responsibilities include the following:

  1.   Administer all Data Network requirements and activities, including
processing change requests and resolving Incident tickets;

  2.   Document all aspects of the Data Network Services for ACI, including:

  2.1.   Escalation procedures for all Data Network-related teams (including but
not limited to data center vendor support teams, VAR/reseller team, network
equipment vendor, and ACI teams that support services that interact with the
network);

  2.2.   Service acceptance procedures;

  2.3.   Topology documentation;

  2.4.   Contact information for all Data Network-related teams (including but
not limited to data center vendor support teams, VAR/reseller team, network
equipment vendor, and ACI teams that support services that interact with the
network); and

  2.5.   Inventory of network devices;

  3.   Document operations procedures and services; and

  4.   Update site logs.

  b.   ACI will:

  1.   provide Vendor with design criteria and standards for Data Network
Services; and

  2.   assist Vendor in developing escalation procedures for all Data
Network-related teams.

2.2.3   Third-Party Vendor Management and Coordination

  a.   The Vendor’s responsibilities include the following:

  1.   Manage and coordinate the activities of all third-party vendors where:

  1.1.   The third-party vendor provides services to ACI in direct support of
the in-scope Data Network components; and

  1.2.   The activities of the third-party vendor directly impact the
performance or availability of the Data Network;

Confidential
Exhibit A-7—Data Network Services

 

Page 2 of 22



--------------------------------------------------------------------------------



 



  2.   Maintain technical support relationships with third-party vendors to
resolve Incidents and problems with the Data Network and to provide answers to
technical questions and requirements related to the use of its products or
services; and

  3.   Monitor third-party vendor service delivery and performance in regard to
the Data Network, including:

  3.1.   Monitor the third-party vendor’s compliance with any service levels
contained in any agreement between ACI and the third-party vendor;

  3.2.   Provide integrated compliance reporting for the monitoring and
management of service levels contained in any agreement between ACI and the
third-party vendor when the third-party vendor is contractually required to
provide compliance reporting data in a mechanized format;

  3.3.   Integrate reporting from any and all subcontractors supporting network
Equipment so that ACI receives consistent and comprehensive reports identified
in Schedule R (Reports);

  3.4.   Notify ACI and the third-party vendor of each third-party vendor
failure to perform in accordance with the provisions of its agreement; and

  3.5.   Evaluate and recommend retention, modification, or termination of a
third-party vendor based on the performance or cost benefits to ACI as tracked
by the Vendor.

  b.   ACI will:

  1.   Provide Vendor with all Data Network third-party vendor contracts; and

  2.   Provide Vendor with contact information for all Data Network third-party
vendors.

  2.3   Planning and Design Services

  a.   The Vendor’s responsibilities include the following:

  1.   Develop and propose new or enhanced Data Network plans and designs in
conjunction with the ACI communicated strategic plans. This process would be
initiated by ACI, will have requirements specified by ACI, and will be reviewed
and approved by ACI. Vendor will be responsible for the design aspects of any
such effort.

  2.   Conduct regular capacity planning reviews, identifying both the current
state of the Data Network and long-term projected needs;

  3.   Provide plans and design for the following components:

  3.1.   Overall Data Network Topology, including the physical and logical
layout of the Data Network (included in this Exhibit);

  3.2.   Addressing schemes;

Confidential
Exhibit A-7—Data Network Services

 

Page 3 of 22



--------------------------------------------------------------------------------



 



  3.3.   Optimal telecommunications protocols within the Data Network as
necessary to satisfy ACI’s Service Levels, in accordance with this Exhibit and
as follows:

  3.3.1.   Develop documented recommendations and plans for optimized network
performance & measurements environment;

  3.3.2.   Assess and analyze ACI’s current network architecture and strategy to
enable the design of business requirements into a network solution;

  3.3.3.   Define, document and acquire the, hardware and software for dedicated
and/or shared network performance and measurements environment;

  3.3.4.   Provide network utilization and performance exception reports to ACI
on a monthly basis (standard reports provided);

  3.3.5.   Define and document performance indicators;

  3.3.6.   Implement and maintain network performance measurement procedures;
and

  3.3.7.   Where feasible and as approved by ACI, standardized
(nonproprietary) protocols should be used;

  3.4.   Data Network Equipment;     3.5.   Data Network Software;     3.6.  
Data transport systems; and

  3.7.   Cabling and wiring, which will be jointly coordinated between Vendor
and ACI — in general the work will be contracted to a Third Party on an
as-needed basis and, if coordinated by Vendor, Third Party Expenses would appear
as a pass through;

  4.   Document the criteria and assumptions used to develop plans and designs,
including:

  4.1.   Interoperability considerations and assumptions for all Equipment and
Software potentially affected by the Data Network plans and design, including
Equipment and Software in other Towers;

  4.2.   Data Network bandwidth and/or volume assumptions and projections;

  4.3.   Expected Data Network performance and quality of service based on
designs and plans, and minimum performance and quality of service expectations;
and

  4.4.   Expected Data Network availability, based on designs and plans for
redundancy, and minimum availability expectations;

  5.   Utilize Data Network design techniques to appropriately prevent broadcast
congestion and outages, including:

  5.1.   Design segmentation of Equipment, Data Network traffic, and design
features to sufficiently control and contain Data Network traffic levels; and

  5.2.   Design sufficient redundancy and alternative routing to meet the
Service Levels and ACI’s security and IT service continuity management
requirements;

Confidential
Exhibit A-7—Data Network Services

 

Page 4 of 22



--------------------------------------------------------------------------------



 



  6.   Work cooperatively with third-party vendors, and ACI staff to facilitate
effective planning and design of the Data Network Services; and

  7.   Provide reasonably requested analysis related to the potential
operational and financial impact of ACI business plans on network capacity and
performance.

  b.   The agreed upon network architecture is delineated in the attached Data
Network Diagram. ACI will:

  1.   Provide Vendor with future business requirements for the purpose of Data
Network plans and designs; and

  2.   Provide Vendor with Data Network strategy and architecture.

2.4   Performance Monitoring and Management Services

2.4.1   General Monitoring and Management

  a.   The Vendor’s responsibilities include the following:

  1.   Monitor and manage continuous end-to-end (router-to-router) performance
of the Data Network, including:

  1.1.   Monitor the Data Network through to the End User Computing Equipment or
other non-Data Network Equipment (e.g., mainframe or server Equipment) to
measure and monitor end-to-end performance of the Data Network. From the data
center perspective, specifically for bank/FI (Financial Institution) private
network lines, monitor from the ACI network to the bank/FI side router and/or
bank/FI side server(s). The service would be based upon the total number of end
points on the network;

  1.2.   Monitor the level and quality of service of the Data Network, including
monitoring compliance with Service Levels;

  1.3.   Monitor and manage the Data Network for service degradation, including
detection, isolation, diagnosis, and correction of Incidents during the Service
Hours;

  1.4.   Monitor physical and logical connections to the Data Network;

  1.5.   Provide all necessary monitoring, diagnostic, and maintenance systems
and Software to meet Data Network monitoring and management requirements;

  1.6.   Support Data Network remote operations and monitoring, including remote
diagnostics; remote administration; and remote Incident resolution and, if
necessary, travel to remote sites;

  1.7.   Identify actual and potential Data Network bottlenecks;

  1.8.   Provide troubleshooting support for Data Network issues (including
general issues where the Data Network issues need to be eliminated as a
contributing factor);

Confidential
Exhibit A-7—Data Network Services

 

Page 5 of 22



--------------------------------------------------------------------------------



 



  1.9.   Employ element management system tools to monitor events that exceed
Data Network design thresholds, as well as:

  1.9.1.   Use the tools to provide automated alarms and indication of Data
Network Incidents when thresholds are exceeded; and

  1.9.2.   Integrate the tools to automatically generate an Incident within the
Incident management system;

  1.10.   Detect other Data Network-exceeded thresholds or component faults;

  1.11.   Define reporting and corrective action procedures approved by ACI in
the event design thresholds are exceeded;

  1.12.   On at least a monthly basis, proactively report to ACI on Data Network
performance, resource shortages, utilization statistics, and trends; and

  1.13.   Provide a Web-based service, through the Service Desk Web portal or
email or voice, if appropriate, and notices of current system outages to include
the Data Network.

2.4.2   Capacity and Configuration Management

  a.   The Vendor’s responsibilities include the following:

  1.   Manage Data Network capacity based on current usage and forecasted
demand, including:

  1.1.   Monitor Data Network capacity utilization as it relates to established
capacity thresholds;

  1.2.   Identify future loads that could impact performance on the Data Network
as requested by ACI with a minimum forward view of six (6) months, based on
forecasts driven by the work authorization system, demand surveys, and
analytical forecasting;

  1.3.   Propose to ACI for its approval, changes to improve performance in
anticipation of such future loads, including performance improvement
expectations;

  1.4.   Appropriately size inter-location and intra-location Data Network
Equipment, Software, and data transport systems; and

  1.5.   Upgrade, remove, or add capacity as otherwise necessary to meet ACI’s
requirements, or proactively recommend capacity changes where Vendor is not
financially responsible for a specific Data Network component;

  2.   Develop, maintain, and adhere to configuration standards as approved by
ACI; and

  3.   Participate in joint quarterly capacity planning reviews with ACI and any
third-party vendor designated by ACI.

  b.   ACI will:

  1.   Provide Vendor with requirements for new demands of Data Network
resources; and

  2.   Notify Vendor of any future project or change requests that may have a
Data Network impact.

Confidential
Exhibit A-7—Data Network Services

 

Page 6 of 22



--------------------------------------------------------------------------------



 



2.4.3   Performance Optimization

  a.   The Vendor’s responsibilities include the following:

  1.   Optimize and improve the performance and design of the Data Network using
data gathered from performance monitoring and forecasting activities;

  2.   Perform regular optimization analyses on at least a quarterly basis, and
prior to and following any major transitions or changes;

  3.   Optimize cost-effectiveness and cost-efficiency, without sacrificing
performance or the ability to meet the Service Levels;

  4.   Use modeling and other analysis tools where applicable to determine
methods of improving the performance;

  5.   Assess and implement alternate methods and procedures to reduce Data
Network errors and Data Network downtime; and

  6.   Review optimization activities and plans with ACI on at least a quarterly
basis.

2.5   Data Transport Support Services

2.5.1   Data Transport Services

  a.   The Vendor’s responsibilities include the following:

  1.   Where the Vendor is financially responsible for data transport Services,
as indicated in Exhibit C-2 (Financial Responsibility and Ownership Matrix) to
Schedule C (Charges):

  1.1.   The Vendor is entirely responsible for the procurement and delivery of
data transport Services to ACI; and.

  1.2.   The Vendor is entirely responsible for managing the existing data
transport Services that are in place for office and data center networks,
including managing the relationship and managing any direct or pass-through
costs for any data transport Services owned/managed by external vendors.

2.5.2   Data Transport Systems

  a.   The Vendor’s responsibilities include the following:

  1.   Schedule, coordinate, and perform support activities for data transport
systems in accordance with schedules approved by ACI, including:

  1.1.   Coordinate and manage the installation, testing, and support activities
of transport vendors and vendors who contract with data transport vendors;

  1.2.   Perform additions and upgrades to data transport systems;     1.3.  
Perform changes to data transport systems; and

Confidential
Exhibit A-7—Data Network Services

 

Page 7 of 22



--------------------------------------------------------------------------------



 



  1.4.   Perform deletions to data transport systems;

  2.   Check that data transport vendors acknowledge orders on a timely basis;

  3.   Provide Level 1 and 2 technical support for the data transport systems;

  4.   Review and report monthly on the load and latency of data transport
systems;

  5.   Provide a monthly acceptance report, including quality assurance
information, prior to accepting billing for newly installed data transport
Services;

  6.   Track and update relevant data transport system information in the Data
Network management systems and asset inventory and management system;

  7.   Promptly disconnect the data transport systems upon the termination or
reduction of data transport Services at a Location;

  8.   Ensure billing has promptly ceased upon the termination or reduction of
data transport Services at a Location;

  9.   Remove all applicable Equipment upon the termination or reduction of data
transport Services at a Location, or arrange for return of any ACI (bank/FI)
owned Equipment; and

  10.   Verify that ACI will not be responsible for data transport Services
payments associated after applicable data transport Services have been
terminated or reduced.

2.6   Data Network Connectivity and Operations Services

2.6.1   Data Network Control and Connectivity Services

  a.   The Vendor’s responsibilities include the following:

  1.   Obtain approval from ACI prior to establishing Connectivity from the ACI
Data Network to Vendor facilities or external networks;

  2.   Manage and control Connectivity to and between all Locations and external
networks, including dedicated and all remote access connectivity; and

  3.   Manage and operate all Data Network Equipment and Software necessary to
enable Connectivity, (or manage vendor actions for any vendor-managed Data
Network Equipment and Software), including:

  3.1.   Configure Data Network Equipment, Software, data transport systems, and
cabling;

  3.2.   Install Data Network Equipment, Software, data transport systems, and
cabling;

  3.3.   Test Data Network Equipment, Software, data transport systems, and
cabling;

  3.4.   Implement Data Network Equipment, Software, data transport systems, and
cabling;

  3.5.   Support and monitor Data Network Equipment, Software, data transport
systems, and cabling;

Confidential
Exhibit A-7—Data Network Services

 

Page 8 of 22



--------------------------------------------------------------------------------



 



  3.6.   De-install and remove Data Network Equipment, Software, data transport
systems, and cabling as required;

  3.7.   Verify Connectivity of the Infrastructure and all other directly
connected devices; and

  3.8.   For production data centers, ensure that all Data Network Equipment and
Software is supported under a vendor maintenance agreement and replacement parts
are available on-site in time for Vendor to meet the Service Levels.

2.6.2   Other Data Network Operations Services

  a.   The Vendor’s responsibilities include the following:

  1.   Develop acceptance test procedures for installation and changes to the
Data Network, and for verifying restoration of availability following problems
with the Data Network;

  2.   Manage media, including off-site storage;

  3.   Manage the naming and addressing of all Data Network devices based on
schemes approved by ACI, including:

  3.1.   Document the current addressing scheme; and

  3.2.   Implement, coordinate, and update new addressing schemes, including
developing associated migration plans;

  4.   Compose, edit, and download configuration files to Equipment using
administration platforms designed to provide a single point of control,
dissemination, and rollback capability; and

  5.   When installing or conducting changes to Data Network Equipment and
Software at Locations, implement protection against lightning strikes (in
accordance with industry practices), electric noise, power surges, and
unauthorized access in accordance with the Change Management procedures and
ACI’s security requirements.

  b.   ACI will provide requirements and approval to Vendor for naming and
addressing schemes.

2.7   Installs, Moves, Adds and Changes (IMACs) Services

  a.   The Vendor’s responsibilities include the following:

  1.   Plan, schedule, manage, and/or perform IMACs as requested and approved by
ACI at the Locations and Vendor-managed Locations on all hardware and software
supported by the Vendor, including:

  1.1.   “Hard IMACs” (Hard IMACs are for Equipment); and

  1.2.   “Soft IMACs” (Soft IMACs are for Software, firmware or microcode and
are done remotely);

  2.   Receive, validate, and track all IMAC orders from End Users;

Confidential
Exhibit A-7—Data Network Services

 

Page 9 of 22



--------------------------------------------------------------------------------



 



  3.   Install, maintain, and upgrade connections;

  4.   Use an automated system accessible to End Users by means of an online
browser to track IMAC activity and produce reports on these activities on a
monthly basis;

  5.   Monitor client satisfaction and closely monitor Service Levels throughout
the IMAC activity;

  6.   With respect to authorized IMAC requests, execute the IMAC including:

  6.1.   Coordinate Vendor, ACI, and any third-party vendors to achieve
high-quality execution of all IMACs;

  6.2.   Obtain or procure all required components and services necessary to
perform IMAC Services;

  6.3.   Coordinate space requirements and logistics;

  6.4.   Coordinate, with the ACI Focal Point, pre-installation Location surveys
to confirm that the Locations are properly surveyed and prepared to prevent
delays in IMAC activities;

  6.5.   Coordinate and install changes to the cabling and other Infrastructure
or Equipment for which the Vendor is responsible;

  6.6.   Schedule and dispatch technicians;     6.7.   Perform related Software
installs and upgrades;     6.8.   Perform backups and reloads of data and
Software;     6.9.   Perform configuration functions;

  6.10.   For Hard IMACs, perform on-site operational testing, and provide
appropriate back-out procedures as required;

  6.11.   Coordinate with the ACI Focal Point, for the End Users to test and
verify the operation of all applications that utilize or depend on the Data
Network resources being modified;

  6.12.   Provide on-site support as required to resolve Incidents associated
with large-scale installations or moves (whether BAU or Project to be determined
by the project scope and/or by mutual agreement based on the nature of the
Incident);

  6.13.   Update the asset inventory and management system in a timely manner
when any Data Network Equipment or Software changes are made by the Vendor or
reported by ACI, along with all other related documentation (network topology
maps in particular); and

  6.14.   Set up security, file access, and other administrative procedures
associated with IMACs.

  b.   ACI will provide an ACI Focal Point for pre-installation Location surveys
for IMAC activity.

Confidential
Exhibit A-7—Data Network Services

 

Page 10 of 22



--------------------------------------------------------------------------------



 



2.8   Physical Network Environment Services

2.8.1   Site Information and Documentation Services

  a.   The Vendor’s responsibilities include creating and maintaining the
following:

  1.   Based upon the asset inventory and other site information provided to
Vendor by ACI, document the current physical environment at the Locations,
including:

  1.1.   Data transport systems;     1.2.   Data Network Equipment;     1.3.  
Data Network connections (virtual and physical);

  1.4.   Demarcation of responsibilities and physical environment comprising the
WAN and LAN;

  1.5.   Power, UPS, and overall space requirements;     1.6.   Cabling and
wiring;     1.7.   Data transport vendor point of entry; and

  1.8.   Other relevant environmental requirements and/or attributes that are
unique to a Location;

  2.   Document Location survey information and asset information in the asset
inventory and management system.; and

  3.   Maintain Locations lists, Data Network diagrams, and other Data Network
documentation and information.

  b.   ACI will provide Vendor with Location survey and physical environment
information.

2.8.2   Power Supply

  a.   The Vendor’s responsibilities include the following:

  1.   Connect and maintain Equipment at ACI’s facilities to uninterruptible
power supplies (UPS), as required by ACI;

  2.   When required, install UPS which may be on a Project basis; and

  3.   For production data centers:

  3.1.   Monitor and ensure continual uptime of all power supplies, including
both primary and secondary power supplies on Data Network Equipment.

2.8.3   Cabling and Wiring Services

Cabling and wiring will be jointly coordinated between Vendor and ACI — in
general the work will be contracted to a Third Party on an as-needed basis and,
if coordinated by Vendor, the Third Party charges will appear as a Pass-Through
Expense.
Confidential
Exhibit A-7—Data Network Services

 

Page 11 of 22



--------------------------------------------------------------------------------



 



To the extent that ACI’s Third Party cable and wiring vendors’ contracts cover
all of the tasks listed in this Section 2.8.3, the Vendor’s responsibilities
include coordinating the following:

  1.   Plan, procure, install, operate, administer, maintain, and manage the
cabling and intra-floor and inter-floor wiring, within the Vendor physical
demarcation boundaries as depicted in the Data Network Diagrams in this Exhibit;

  2.   Operate and maintain systems, including the physical cable plant, cable
plant switching devices, encryption/security devices,
intelligent/non-intelligent wiring hubs, and the various monitoring devices;

  3.   Provide for demarcation extensions from telco demark point to the ACI
network;

  4.   Manage cable installations, repairs, and removal using a Software-based
cable plant management system where applicable (i.e., in large installations
with five (5) or more demarcations);

  5.   Interact with ACI real estate, landlord management, and other End Users
so that cabling and wiring requirements are properly communicated and managed;

  6.   Coordinate with data transport vendor representatives for the planning,
delivery, and maintenance of circuits; demarcation points; termination
equipment; power and air conditioning (A/C) (if original building specification
is at capacity and subject to agreed-upon funding by ACI); rack space; wall
space; and plywood or other backboard materials needed for mounting distribution
frames;

  7.   For each new installation, communicate accurate cabling and wiring
specifications and costs to ACI real estate representatives no less than four
(4) weeks in advance of installation;

  8.   Document changes to the cabling and wiring plan in the Location survey
records, and all changes thereto in the asset inventory and management system;

  9.   Comply with ACI cabling and wiring standards;

  9.1.   In the absence of an ACI standard, use industry standards that meet or
exceed local code or other requirements of applicable authorities;

  10.   Document, label, and map cable runs in the appropriate Location survey
records;

  11.   Use ACI-approved and certified cable and wire installers to perform
cabling and wiring Services;

  12.   Maintain up-to-date cable records in communications closets, wiring
distribution rooms, and other areas where a high concentration of cabling
exists; and

  13.   Maintain a secure, clean, well-lit, clutter-free cabling environment in
all telecommunications closets and cable plant areas.

Confidential
Exhibit A-7—Data Network Services

 

Page 12 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
If ACI requires any of the tasks listed above that are not currently provided in
one of ACI’s cabling or wiring Third Party vendor contracts, Vendor will work
with the Third Party vendor to solution those tasks as a Project or New Service.

2.9   Software Currency and Support Services

  a.   The Vendor’s responsibilities include the following:

  1.   Interface with other ACI third-party vendors to promote compatibility of
Data Network systems, and manage the subcontractors that provide Software
support to Data Network products for which the Vendor is responsible;

  2.   Fully test all code revisions, which also should have been used in the
commercial marketplace, before their installation on the Data Network (e.g.,
version 1.xx);

  3.   Proactively notify ACI of availability of new versions of Software,
including analysis of impact and/or value of the new version of Software (e.g.,
fixes and new features applicable to ACI technical and business environments);
and

  4.   Coordinate that production levels are fully supported by third-party
vendors; maintain a record (for each product in production) of version history
and associated availability, as well as of any announced end-of-support or
end-of-availability dates.

2.10   Network Security Services

  a.   A [ * ] MPLS closed network used for internal purposes will satisfy
current requirements. In addition, the non-MPLS network (solution includes
provisioning and support of both MPLS and non-MPLS circuits) which includes
encryption in the firewall (a supported piece of Equipment) also satisfies
current requirements. The Vendor’s responsibilities include the following:

  1.   Implement and maintain security tools, procedures, and systems required
to protect the integrity, confidentiality, and availability of the ACI Data
Network and data on the Data Network;

  1.1.   ACI will approve the selection of the security tools;

  2.   Comply with ACI’s Data Network security policies (described in Schedule J
(ACI Policies and Standards), whereby the Vendor will follow the best practices
of either ACI or Vendor, whichever requires greater security based on reasonable
and prudent standard practices, with approval by ACI;

  3.   Perform quarterly assessments of risk exposure including:

  3.1.   Gap analyses to indicate exposure to security threats;

Confidential
Exhibit A-7—Data Network Services

 

Page 13 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  3.2.   Action plans to address gaps; and

  3.3.   Ratings to gauge progress against closure of gaps;

  4.   Provide access to and/or assist ACI’s designated third-party vendors in
performing vulnerability assessments (of the Vendor support network
infrastructure) [ * ] from ACI;

  5.   Perform reactive security assessments and Incident and problem
determination in accordance with ACI network security policies;

  6.   Activate appropriate security monitoring tools, and back up and analyze
the logs from these tools, in accordance with ACI security requirements;

  7.   Provide recommendations to remediate the gaps identified by analyzing the
logs;

  8.   Utilize Access Control Lists (ACLs) on all networking devices in
accordance with ACI network security policies;

  9.   Ensure proper isolation and separation of LAN and WAN traffic originating
from and destined for ACI’s and remote sites (i.e., ensure and prevent
individual bank/FI traffic from being able to be routed to other bank/FI
locations or ACI Locations);

  10.   Take reasonable and appropriate action designed to prevent unauthorized
access to the Data Network, in accordance with ACI’s requirements. This will
include the following, where appropriate:

  10.1.   Use IPSEC security protocols for access for external networks that use
IPSEC. The release and version of the selected software should stay [ * ] as
agreed to by ACI; and

  10.2.   Shut down the Services to prevent further unauthorized access based
upon joint agreement with the ACI Security group; and

  11.   Monitor usage patterns and investigate and report significant
discrepancies in those patterns no later than [ * ] after their detection.

3.0   WIDE AREA NETWORK (WAN) SERVICES

The Vendor shall provide Wide Area Network Services (WAN) for ACI’s Data Network
in accordance with this Exhibit and in addition to the Common Network Services.
Confidential
Exhibit A-7—Data Network Services

 

Page 14 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

3.1   WAN Services — Technical Requirements

  a.   The Vendor’s responsibilities include the following:

  1.   Comply with or improve (subject to ACI’s approval) the WAN technical
specifications as supplied by ACI, and as modified during the Term;

  2.   Install and maintain WAN Connectivity for approved End Users at all
applicable Locations, as listed in Schedule P (Locations);

  3.   Manage a multi-protocol WAN, to include:

  3.1.   Manage the currently supported ACI protocols [ * ] and

  3.2.   Manage application-specific network addressing schemes [ * ] and

  4.   Provide a data transport Services profile that complies with applicable
open system standards and specifications [ * ].

  b.   The following items are part of new client addition activities that will
be handled as a Project or BAU as agreed by the Parties on a case-by-case basis:

  1.   Provide WAN options to ACI’s bank/FI customers including (but not limited
to) Frame Relay, MPLS, T1, and site-to-site (B-to-B) VPN;

  2.   On-site assistance or dispatch for on-site assistance for customer-owned
equipment;

  3.   Rack and cabling new equipment;

  4.   All activities related to planning and conducting network equipment
replacements and upgrades;

  5.   Escalations to network equipment vendors and all activities for
information gathering and troubleshooting failures and issues;

  6.   Configuration and troubleshooting of equipment;

  7.   Sniffer/packet capture and analysis;

  8.   Deploy, manage, and support ACI-managed bank/FI customer routers;

  9.   Follow ticket and escalation process and work with [ * ] to deploy,
manage, and support [ * ] routers;

  10.   Bank/FI customer routers and dispatches for on-site assistance; and

  11.   Follow ticket and escalation process and work with [ * ] for dispatches
for on-site assistance.

3.2   WAN Services – Internet Access Services

  a.   The Vendor’s responsibilities include the following:

  1.   Configure, install, test, support, monitor and maintain the Data Network
and Data Network Equipment used to access the Internet;

Confidential
Exhibit A-7—Data Network Services

 

Page 15 of 22



--------------------------------------------------------------------------------



 



  1.1.   This will include Connectivity support of high-speed servers to the
Internet, and Connectivity with firewall protection in accordance with ACI’s
information security standards; and

  1.2.   For production data center environments, ensure that all Data Network
Equipment and Software is supported under a vendor maintenance agreement and
replacement parts are available on-site in time for Vendor to meet the Service
Level;

  2.   Manage Internet access and redundant data transport facilities;

  3.   Manage routes and filtering as necessary, working in conjunction with the
ACI Security group to determine specific filtering levels. The ACI Security
group should be provided management access to all logs involved; and

  4.   Deliver DNS services for domains required by the Vendor to manage the
Equipment.

3.3   WAN Services – Extranet Access

  a.   The Vendor’s responsibilities include the following:

  1.   Support and maintain the Extranet and WAN DMZ environments between ACI
and its partners, Third Party vendors, and customers;

  2.   Support and maintain high-speed circuits in a shared DMZ environment, and
provide Connectivity with firewall protection in accordance with ACI’s
information security standards;

  3.   Assist ACI with defining any security policies, permission, etc. that may
be applicable specifically to the shared DMZ between ACI and other parties;

  4.   Configure, install, test, operate, and maintain ACI’s Extranet for all
applicable End User computing devices or servers;

  5.   Use connection-based, session-based, or message-based services as
appropriate, depending on the specific requirements of each End User, and
support minimal and optional features as follows:

  5.1.   Employ appropriate encryption measures, such as Triple DES, IPSEC, AES,
etc.;

  5.2.   Provide for and maintain confidentiality of transmitted data;     5.3.
  Provide authentication of parties exchanging data; and     5.4.   Ensure no
user account sharing is allowed;

  6.   Manage Extranet access and transport, inclusive of related Internet
access and transport;

  7.   Configure, install, test, operate, monitor and maintain high-speed
transport facilities to Internet servers for Extranet data access and file
transfers; and

  8.   Manage routes and filtering as necessary to operate the Extranet Access
Service, working in conjunction with the ACI Security group to determine
specific filtering levels. The ACI Security group should be provided management
access to all logs involved.

Confidential
Exhibit A-7—Data Network Services

 

Page 16 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

4.0   LOCAL AREA NETWORK (LAN) SERVICES

The Vendor shall provide LAN Services for ACI’s Data Network in accordance with
this Exhibit and in addition to the Common Network Services.

4.1   LAN Services – Technical Requirements

  a.   The Vendor’s responsibilities include the following:

  1.   Install and maintain LAN Connectivity for approved End Users at all
applicable Locations, as listed in Schedule P (Locations);

  2.   Provide ACI with a TCP/IP LAN network;

  3.   Manage the currently supported ACI protocols [ * ]

  4.   Manage ACI’s application-specific network addressing schemes [ * ]

  5.   Provide Vendor transmission Services profile that complies with
applicable open system standards and specifications [ * ]

  6.   Use intelligent Data Network devices and systems to monitor LANs
remotely; and

  7.   For production data centers, ensure that all Data Network Equipment and
Software is supported under a vendor maintenance agreement and replacement parts
are available on-site in time for Vendor to meet the Service Levels.

4.2   LAN Services – Installation and Removal Services

  a.   The Vendor’s responsibilities include the following:

  1.   Deploy new LAN Equipment and related Software to meet the Service Levels
and in accordance with the IMAC process definitions;

  2.   Implement LAN connection(s) for new End Users as specified in the IMAC
process;

  3.   Implement a dual LAN connection for production servers and network
equipment, such as to provide connectivity to two physically separate network
switches;

  4.   Configure and activate the appropriate LAN Equipment monitoring agent;
and     5.   Test LAN Equipment after implementation to include remote
monitoring through agents and monitoring systems.

Confidential
Exhibit A-7—Data Network Services

 

Page 17 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

5.0   VIDEO CONFERENCING SERVICES

The Vendor shall provide support for the Supported Servers and transport, as
listed in the Circuit Listing in Exhibit C-1 (Base Charges, Baselines, ARC/RRC
Rates and Termination Charges), that are associated with video conferencing. ACI
will retain responsibility for the support of video conferencing equipment,
software and facilities.
6.0 REMOTE ACCESS SERVICES
Upon the Service Tower Commencement Date, Vendor will support ACI’s current
environment which provides for ACI employees to remotely access (non-direct
wired connections) to the ACI corporate network. These remote access services
are defined as follows:

  1.   SSL via multiple network appliance devices [ * ] scattered geographically
throughout the network;

  2.   Secure Broadband connectivity via Third Party vendor services [ * ]; and

  3.   Dial-up connectivity globally via Third Party vendor services [ * ] in
which calls are placed through local numbers and routed via [ * ] services into
the ACI corporate network.

There are specific security requirements (checked by either the network
appliance or the Third Party vendor’s software) to ensure a minimum of:

  1.   OS level and service patch;

  2.   A running copy of Antivirus Software; and

  3.   Antivirus definition files that are within [ * ] of the current date.

During Transition, Vendor will initiate a project to replace the existing ACI
remote access technology. Upon completion of the replacement project, Vendor
will provide a standardized [ * ] remote access service. This service will
provide:

  1.   SSL via a standard set of AT&T supported VPN devices which include [ * ]
These devices will be centralized;

  2.   Secure Broadband connectivity using [ * ]and

  3.   Dial-up connectivity globally via [ * ] in which calls are placed through
local numbers and routed via AT&T services into the ACI corporate network.

Confidential
Exhibit A-7—Data Network Services

 

Page 18 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
[ * ]
*  Represents four pages of redacted tabular data
Confidential
Exhibit A-7 – Data Network Services

 

Page 19 of 22



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT A-8
ENTERPRISE SECURITY MANAGEMENT SERVICES

1.   INTRODUCTION

Vendor will maintain security controls that are consistent with the security
controls implemented at ACI as of the Service Tower Commencement Date. Vendor
will work with ACI to detail ACI’s existing security controls, if necessary, and
to develop a detailed document that will define the mutually agreed security
controls that Vendor will implement at ACI. Such document will include, at a
minimum, the security responsibilities listed below. Any effort to transform
ACI’s existing security controls implemented as of the Effective Date to the
mutually agreed security controls, unless specifically and explicitly included
in the Agreement, will be considered a New Service.

2.   SECURITY COMPLIANCE AND REGULATORY

2.1   Security Policy Management

  a.   Vendor will:

  (1)   with ACI’s assistance, gather information to document the security
controls ACI has in place as of the Effective Date to establish ACI’s IT
security baseline and to define the technical specifications for the systems
managed by Vendor;

  (2)   perform a gap analysis between the security controls ACI has in place as
of the Effective Date and the Information Security Controls Document;

  (3)   provide an initial threat identification summary based on the gap
analysis and update the threat identification summary every 18 months
thereafter; such summary will contain:

    (a)   identified threats organized by the [ * ] clauses, and     (b)  
suggested remediation actions for each identified threat;

  (4)   with ACI’s assistance, develop and implement the security document that
is used to capture the security policies and technical controls that Vendor will
implement, as requested by ACI, on Vendor managed systems, servers and networks
(“Information Security Controls (ISeC) Document”); this is a critical
deliverable and is to be included in the Process Interface Manual;

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 1 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (5)   define and document the privileged User IDs in the platform-specific
technical specifications set forth in the Information Security Controls
Document; and

  (6)   on a periodic basis, review the Information Security Controls Document
with ACI and update, as appropriate. Interim changes can be accepted but a
formal review and update will be performed only [ * ].

  b.   ACI will:

  (1)   assist Vendor in documenting the security controls ACI has in place as
of the Effective Date;

  (2)   provide contact, security policies and IT infrastructure information and
any updates as they occur;

  (3)   assist Vendor in developing the Information Security Controls Document;

  (4)   review the threat identification summary and take action, as
appropriate; and

  (5)   on a periodic basis, review the Information Security Controls Document
with Vendor and provide recommended updates, as appropriate. Interim changes can
be accepted but a formal review and update will be performed only every
18 months.

2.2   Security Compliance Support

  a.   Vendor will:

  (1)   perform periodic security reviews to validate compliance (for example,
validating access authorization per ACI’s instruction, the correct use of
logical control features) based on ACI’s security framework; and

  (2)   identify and manage security risks and exposures within Vendor’s control
as part of the Services based on ACI’s security framework;

  (3)   in the course of their day-to-day support of the ACI security services,
advise ACI in the event that a process appears to be non-compliant with Vendor’s
understanding of industry-wide conventions;and

  (4)   as a part of its annual technology review and its 18 month security
review, provide industry perspective on security compliance trends and
regulatory changes and provide an industry update on security and regulatory
changes.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 2 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  b.   ACI will identify and interpret legal, regulatory or other security
requirements applicable to ACI’s business and provide those requirements to
Vendor for implementation.

2.3   Security Audit Management

  a.   Vendor will:

  (1)   provide a Vendor Focal Point with responsibility for account security
audits;

  (2)   notwithstanding anything in the Agreement to the contrary, [ * ];    
(3)   communicate with and respond to auditor’s requests;

  (4)   provide relevant data for security audits and reviews such as SAS70 Type
II Audits described in the MSA and [ * ] as necessary;

  (5)   perform non-compliance support audit activities for Vendor internal
audits, external client reviews and Third Party reviews; and

  (6)   coordinate issues resolution identified during the security audit
process and provide recommendations for resolution, and provide resolution as it
pertains to the scope of Vendor’s responsibility.

  b.   ACI will:

  (1)   provide an ACI Focal Point with responsibility for account security
audits;

  (2)   during the Transition Period, perform a review of each Rebadged
Employee’s system access authorizations to confirm the need for the same access
requirements following the Effective Date and advise Vendor of any required
changes which are congruent with applicable global privacy laws and regulations;
and

  (3)   provide Vendor with ACI’s security audit history (both internal and
external) and security policies, standards and practices in effect as of the
Effective Date and any updates as they occur.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 3 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

2.4   Regulatory Program Management

  a.   Vendor will:

  (1)   assist ACI in the development of testing criteria for ACI-identified
regulatory controls and implement them, as appropriate in accordance with
Vendor’s and ACI’s security framework;

  (2)   utilize Vendor processes, tools, and infrastructure, as appropriate, and
maintain supporting documentation in support of ACI-identified regulatory
controls;

  (3)   in accordance with the ACI-identified regulatory controls, manage
regulatory training for Vendor and maintain supporting documentation; and

  (4)   notwithstanding anything in the Agreement to the contrary, provide [ *
]. For purposes of clarity, [ * ].

  b.   ACI will:

  (1)   provide ACI-identified regulatory controls; and

  (2)   develop, with Vendor’s assistance, testing criteria for ACI-identified
regulatory controls.

3.   SECURITY MANAGEMENT

  a.   Vendor will:

  (1)   provide a Vendor Focal Point with responsibility for day-to-day security
management;

  (2)   review changes made or requested by ACI to its security policies and
standards and advise ACI whether or not such changes:

  (a)   can be implemented; and

  (b)   if implemented, will be considered a New Service;

  (3)   perform risk and issue management, including:

  (a)   establishing procedures for logging, alarming and reporting of security
violations and issues;

  (b)   managing to resolution security risks identified as a result of reviews
and audits; changes in Vendor or ACI environment; and changes in operating
practices, processes or technology;

  (c)   notify relevant parties of the risks, their potential impact and actions
to mitigate the impact; and

  (d)   provide security procedures and knowledge transfer for ACI Focal Point
on Vendor security management methodology and tools; and

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 4 of 15



--------------------------------------------------------------------------------



 



  (4)   provide monthly security reports as required under this Agreement.

  b.   ACI will:

  (1)   provide an ACI Focal Point with responsibility for day-to-day security
management;

  (2)   communicate the security procedures to End Users (for example, login
procedures, password requirements, use of Antivirus programs, data and Equipment
security procedures);

  (3)   notify Vendor of changes ACI plans to make to its security policies and
standards before implementation; and

  (4)   provide any additional or unique resources (for example, hardware,
software or other components, personnel) and perform any site modifications
required to enable Vendor to implement ACI’s security requirements per ACI’s
access policies and standards.

4.   INFRASTRUCTURE PROTECTION

4.1   Emergency Response Services

  a.   Vendor will:

  (1)   provide telephone support for remote security Incident response;

  (2)   perform initial security Incident consultation (scope and roles to be
defined separately in Process Interface Manual);

  (3)   with ACI’s assistance, develop customized emergency response plans to
help minimize the effect of future attacks; and

  (4)   provide advice and guidance on such topics as Internet security Incident
assessment, preparedness, management, and response.

  b.   ACI will:

  (1)   assist in the development of customized emergency response plans;

  (2)   declare a security Incident;

  (3)   determine if a security Incident is a commercial privacy breach and
implement emergency response plan, as appropriate;

  (4)   escalate declared security Incidents in the ACI organization, as
appropriate; and

  (5)   provide contact and IT infrastructure information and any updates as
they occur.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 5 of 15



--------------------------------------------------------------------------------



 



4.2   X-Force Threat Analysis Services

  a.   Vendor will:

  (1)   manage daily security threats through comprehensive evaluation of global
online threat conditions and detailed analyses tailored for ACI;

  (2)   provide daily summaries of current, and forecast assessments for, active
vulnerabilities, viruses, worms and threats, including links to recommended
fixes and security advice;

  (3)   provide customized and configurable notifications and current alert
status; and

  (4)   provide alert trending and attack metrics.

  b.   ACI will:

  (1)   provide a list of End User e-mail addresses to be monitored and any
updates as they occur; and

  (2)   maintain a list of End User notification preferences.

4.3   Managed Intrusion Detection

  a.   Vendor will:

  (1)   monitor, manage, configure and support network intrusion detection
sensors;

  (2)   actively and passively monitor network traffic and block known malicious
activity in accordance with the security policy configuration;

  (3)   escalate security events and Incidents via e-mail or the web portal, as
appropriate;

  (4)   report findings following each escalation;

  (5)   provide high-level and in-depth reporting via the web portal on the
security of ACI’s networks;

  (6)   assist ACI with resolving and remediating security events; and

  (7)   perform security policy configuration changes needed to resolve network
connectivity issues and critical attacks.

  b.   ACI will:

  (1)   have access to IDS information;

  (2)   be responsible for resolving and remediating security events;

  (3)   provide information regarding ACI’s IT infrastructure and notify Vendor
of changes made to such infrastructure that could impact the Services; and

  (4)   request policy configuration changes needed to resolve network
connectivity issues.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 6 of 15



--------------------------------------------------------------------------------



 



4.4   Managed Protection Services

4.4.1   Server

  a.   Vendor will:

  (1)   monitor, manage and configure Vendor Internet Security Systems (“ISS”)
protection agents;

  (2)   provide server-based protection securing the underlying operating system
by preventing attackers from exploiting the operating system and application
level vulnerabilities;

  (3)   monitor all traffic to and from the servers:

  (a)   in compliance with ACI’s security framework, provided to Vendor
(specifically PCI);

  (b)   to detect and prevent inbound and outbound attacks; and

  (c)   block new and unknown attacks such as Trojans, brute force attacks,
unauthorized access and worms;

  (4)   escalate security events via e-mail or the web portal, as appropriate;

  (5)   implement virtual patches which provide active blocking capabilities so
ACI is secure until patching of servers;

  (6)   provide Incident report following each escalation;

  (7)   assist ACI with resolving and remediating security events; and

  (8)   provide high-level and in-depth reporting via the web portal on the
security of ACI’s servers.

  b.   ACI will:

  (1)   be responsible for resolving and remediating security events (ACI and
Vendor roles to be defined separately);

  (2)   provide information regarding ACI’s IT infrastructure and notify Vendor
of changes made to such infrastructure that could impact the Services.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 7 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. RECEIVED CONFIDENTIAL
TREATMENT FOR THE PORTIONS OF THIS AGREEMENT
DENOTED BY BOXES AND ASTERISKS PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934 PURSUANT TO AN ORDER
FROM THE SECURITIES AND EXCHANGE COMMISSION
ISSUED ON MAY 6 2008.



4.5   Security Event and Log Management Services

For the number of servers listed in the Event Log Collection resource unit [ *
],

  a.   Vendor will:

  (1)   collect security or log data in a text-based format;

  (2)   archive, analyze, correlate and trend events and logs, while managing
response and remediation workflow;

  (3)   provide security events and log data online for one year; and

  (4)   analyze security events from select intrusion detection and intrusion
prevention devices and provide alerts via the web portal.

  b.   ACI will:

  (1)   provide a list of devices and other required information (i.e.,
platform, software revision and version, IP addresses, log retention period per
device) for which events and logs will be collected;

  (2)   update access control lists (ACLs) and firewall rules required for
identified devices to communicate with Vendor; and

  (3)   install universal log agent on data sources, as applicable.

4.6   URL Filtering

  a.   Vendor will:

  (1)   with ACI’s assistance, develop, implement and maintain the URL filtering
policy, including violation reporting procedures;

  (2)   install, test, configure and maintain the URL filtering environment;

  (3)   in accordance with the URL filtering policy, control End User access to
web sites (i.e., allow or block access based on person(s), groups, time of day,
IP addresses, bandwidth or time allotment);

  (4)   notify ACI, in accordance with the established procedures, of URL
filtering violations; and

  (5)   provide monthly URL monitoring reports.

  b.   ACI will:

  (1)   provide ACI’s business guidelines for End User Internet access and any
updates as they occur;

  (2)   assist Vendor in developing and implementing the URL filtering policy,
including violation reporting procedures; and

  (3)   provide contact and IT infrastructure information and any updates as
they occur.

4.7   E-mail Security

  a.   Vendor will:

  (1)   for anti-spam:

  (a)   with ACI’s assistance, develop, implement and maintain the e-mail
security policy, including violation reporting procedures;

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 8 of 15



--------------------------------------------------------------------------------



 



  (b)   scan ACI’s inbound e-mail for spam;

  (c)   provide ACI with the capability to create filters to prevent spam and
allow e-mail (i.e., black list, white list);

  (d)   using ACI provided black list and white list, identify spam and take
action in accordance with the e-mail security policy (i.e., tag, redirect,
delete);

  (e)   provide secure password access to a proprietary Internet-based reporting
and management tool which allows ACI to view data and statistics and offers a
number of configuration and management facilities; and

  (f)   provide weekly and monthly security reports via e-mail.

  (2)   for porn filtering:

  (a)   with ACI’s assistance, develop, implement and maintain the e-mail
security policy, including violation reporting procedures;

  (b)   scan ACI’s inbound and outbound e-mail to detect potentially suspected
pornographic images;

  (c)   implement sensitivity settings and routing options in accordance with
the e-mail security policy (for example, e-mail containing suspect images can be
logged only, tagged, sent or copied to a designated system administrator or
deleted);

  (d)   provide secure password access to a proprietary Internet-based reporting
and management tool which allows ACI to view data and statistics and offers a
number of configuration and management facilities; and

  (e)   provide weekly and monthly security reports via e-mail.

  (3)   for e-mail Antivirus:

  (a)   with ACI’s assistance, develop, implement and maintain the e-mail
security policy, including violation reporting procedures;

  (b)   scan ACI’s Internet level e-mail to detect viruses (i.e., known and
unknown);

  (c)   notify appropriate contact (for example, e-mail sender, intended
recipient, e-mail administrator), in accordance with the established procedures,
if an e-mail or attachment contains a virus;

  (d)   handle infected e-mail in accordance with the established procedures;

  (e)   notify ACI of any virus infected e-mail that Vendor was unable to
intercept;

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 9 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (f)   provide secure password access to a proprietary Internet-based reporting
and management tool which allows ACI to view data and statistics as well as
offers a number of configuration and management facilities; and

  (g)   provide weekly and monthly security reports via e-mail.

  b.   ACI will:

  (1)   configure an anti-spam black list and white list;

  (2)   provide ACI’s business guidelines for End User e-mail security and any
updates as they occur;

  (3)   assist Vendor in developing and implementing the e-mail security policy,
including violation reporting procedures;

  (4)   address any virus infected e-mail that Vendor was unable to intercept;
and

  (5)   provide contact and IT infrastructure information and any updates as
they occur.

5.   SYSTEM CURRENCY

5.1   System Security Checking

  a.   Vendor will:

  (1)   install, test and maintain security policy verification software;

  (2)   perform system security checks of managed mainframes, mid-range servers,
network devices, and system tools to validate compliance with the technical
specifications documented in the [ * ]. System security checks will be performed
on a sample of systems. Checks will verify that:

  (a)   Antivirus software is functional and operating on Supported Servers;

  (b)   technical controls to enforce operating system password policy are in
place; and

  (c)   logs of privileged access and log-on/log-off activities are being
captured as defined in the Information Security Controls Document technical
specifications; and

  (3)   document identified issues and take corrective action on the findings,
as appropriate.

  b.   ACI will permit Vendor to access systems as necessary to perform system
security checks per ACI’s access policy, processes and standards.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 10 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

5.2   Security Advisory and Integrity

  a.   Vendor will for operating systems, software tools, and network
infrastructure systems and devices (including desktop Equipment) managed by
Vendor:

  (1)   monitor security patches;

  (2)   notify ACI within 3 Business Days of Vendor-rated high severity security
patches or earlier depending on the criticality identified by the Vendor CERT
team;

  (3)   install ACI-approved security patches within the following security
change window parameters:

  (a)   minimum [ * ] security change window;

  (b)   [ * ] servers thereafter; and

  (c)   In the case of a high CERT criticality, implement the patch as per the
CERT guidelines.

  b.   ACI will:

  (1)   evaluate advisory notifications from Vendor and approve security patches
for installation at least one Business Day before scheduled implementation date;
and

  (2)   provide an environment for testing security patches and perform such
tests, as appropriate.

5.3   Malware Defense Management

  a.   Vendor will:

  (1)   install, test and maintain anti-malware software on Supported Servers
and Windows Supported Desktops;

  (2)   push anti-malware definitions, vendor product updates, and policy and
configuration updates to Supported Servers and Supported Desktops, as
appropriate;

  (3)   if malware is detected, take corrective action in accordance with the
Information Security Controls Document (i.e., prevent, detect and remove malware
infections and respond to malware security incidents);

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 11 of 15



--------------------------------------------------------------------------------



 



  (4)   notify ACI, in accordance with the established procedures, if malware is
detected on a Supported Server or Supported Desktop;

  (5)   perform virus definition, pattern file updates and policy configuration;
and

  (6)   provide monthly malware defense management reports.

  b.   ACI will provide ACI’s security policy and any updates as they occur.

5.4   Vulnerability Management Services

  a.   Vendor will:

  (1)   maintain a list of ACI IP addresses to scan;

  (2)   identify vulnerabilities within the network perimeter using Vendor
policies;

  (3)   perform historical trending of vulnerability data;

  (4)   provide vulnerability scanning reports which include:

  (a)   scan results reflecting identified vulnerabilities for corrective action
to be taken, as appropriate; and

  (b)   summary reports and trend analysis provided via the web portal;

  (5)   with ACI’s assistance, schedule and perform scans;

  (6)   develop and maintain the scanning profile containing the following:

  (a)   system and network devices to be scanned;

  (b)   frequency of scanning;

  (c)   type of scan;

  (d)   vulnerabilities that are not security policy violations; and

  (e)   time frames when scans will be executed.

  b.   ACI will:

  (1)   assist Vendor in developing the scanning profile containing the
following:

  (a)   system and network devices to be scanned;

  (b)   frequency of scanning;

  (c)   type of scan;

  (d)   vulnerabilities that are not security policy violations; and

  (e)   time frames when scans will be executed; and

  (2)   be responsible for resolving application-related issues discovered
during a vulnerability scan.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 12 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

6.   IDENTITY AND ACCESS

6.1   Management of Privileged User IDs and Vendor User IDs

  a.   For the operating systems, software tools and network infrastructure
systems and devices under Vendor management, Vendor will:

  (1)   with ACI’s assistance, perform a baseline inventory of access IDs;

  (2)   perform the following provisioning and compliance activities:

  (a)   provision and manage User IDs for Vendor personnel to include special
access and emergency access needs;

  (b)   perform employment verification upon hire and termination for Vendor
personnel and remove Vendor User IDs, as appropriate;

  (c)   administer passwords for Vendor User IDs and privileged User IDs;

  (d)   provision and manage the Vendor and ACI privileged User IDs as defined
in the platform-specific technical specifications set forth in the Information
Security Controls Document;

  (e)   revalidate privileged authorizations annually and remove privileged User
IDs, as appropriate; and

  (f)   provide ACI a list of ACI privileged User IDs for revalidation on
request;

  (3)   maintain audit records for privileged User ID approvals, verifications
and revalidations and retain such records for two years;

  (4)   provide for ACI’s review and approval, as appropriate, non-expiring
passwords and policy exception requests; and

  (5)   capture system security logs of privileged access and log-on/log-off
activities as defined in the Information Security Controls [ * ].

  b.   ACI will:

  (1)   assist Vendor in performing a baseline inventory of access IDs for the
systems for which Vendor has security responsibility;

  (2)   authorize and manage non-privileged User IDs and passwords for ACI
personnel for the operating systems, software tools and network infrastructure
systems and devices under Vendor management;

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 13 of 15



--------------------------------------------------------------------------------



 



  (3)   revalidate ACI privileged User IDs; and

  (4)   approve non-expiring passwords and policy exception requests, as
appropriate.

6.2   Password Management for ACI User IDs

  a.   Vendor will:

  (1)   perform password resets for User IDs using ACI-provided and maintained
employee authentication data; and

  (2)   investigate ACI User ID password issues, as identified by ACI.

  b.   ACI will:

  (1)   provide and maintain employee authentication data for ACI User IDs; and

  (2)   establish the criteria for resetting passwords and disclosing such
passwords to authorized personnel.

6.3   ACI User ID Lifecycle Administration

  a.   For the operating systems, software tools and network infrastructure
systems and devices under Vendor management, Vendor will:

  (1)   provision and manage ACI-identified User IDs for ACI personnel; and

  (2)   investigate ACI User ID security issues, as identified by ACI.

  b.   ACI will:

  (1)   identify ACI User IDs; and

  (2)   provide approved provisioning requests for User IDs for ACI personnel.

6.4   ACI User ID Administration Compliance Support

  a.   For ACI User IDs in-scope for ACI User ID Lifecycle Administration
Services, Vendor will:

  (1)   perform annual employment verification and User ID revalidation for ACI
personnel and remove User IDs, as appropriate;

  (2)   perform annual revalidation of privileges and access to shared User IDs
and remove such privileges and access, as appropriate;

  (3)   maintain audit records for User ID and privileged User ID approvals,
verifications and revalidations and retain such records for two years; and

  (4)   provide for ACI’s review and approval, as appropriate, non-expiring
passwords and policy exception requests.

Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 14 of 15



--------------------------------------------------------------------------------



 



  b.   ACI will:

  (1)   revalidate ACI User IDs, privileges and access to shared User IDs; and

  (2)   approve non-expiring passwords and policy exception requests, as
appropriate.

6.5   Physical Security and Access Management

  a.   Vendor will:

  (1)   provide the following physical security controls at Vendor facilities:

  (a)   define controlled areas, perform a physical security assessment and
document any identified control and audit issues;

  (b)   identify ownership of control and audit issues and manage closure of
Vendor-owned issues;

  (c)   perform initial access baseline review and execute formal revalidation
for new protected and restricted areas;

  (d)   develop and implement the access authorization processes;

  (e)   manage the implementation of the physical security environment for the
controlled areas;

  (f)   perform maintenance, testing and daily operations of the physical
security environment; and

  (g)   manage permanent and temporary access authorization devices.

  b.   ACI will:

  (1)   provide and manage physical security controls at the ACI Facilities;

  (2)   manage closure of ACI-owned control and audit issues; and

  (3)   protect LAN servers and infrastructure devices on ACI premises from
unauthorized access.

7.   ADDITIONAL SECURITY TERMS

7.1   General

ACI acknowledges that the Services described herein constitute authorized access
to ACI’s networks and computer systems.
Confidential
Exhibit A-8 — Enterprise Security Management Services

 

Page 15 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT A-9
DISASTER RECOVERY AND BUSINESS CONTINUITY SERVICES

1.   INTRODUCTION

From the period beginning with the Effective Date of the Agreement, Vendor will
provide Disaster Recovery capabilities either using ACI’s existing disaster
recovery plan, if available and applicable, or on a Commercially Reasonable
Efforts basis.
Prior to the completion of transition for any services, Vendor will develop and
present to ACI for approval either a Disaster Recovery Plan specifically
addressing the service(s) for which transition has been completed, or provide a
high-level business continuity plan for the delivery of the service from the
designated Vendor Location (for the purpose of clarity, prior to the service
commencement for Service Desk, Vendor will provide to ACI the Vendor internal
high-level business continuity plan that addresses the procedures that Vendor
will follow in the event that service can not be delivered from its service
Location for Service Desk and network operations center).
Following the Transition Period, Vendor will be responsible for the provision of
Disaster Recovery and Vendor business continuity capability and services to ACI
as set forth in this Exhibit and further described in Attachment 1 to this
Exhibit.
[ * ]

          *  Represents one page of redacted tabular data

2.   DISASTER RECOVERY PLAN

  a.   Vendor Responsibilities

Delivery of the Disaster Recovery Plan is a critical deliverable. Vendor will:

  (1)   during Transition, develop the Disaster Recovery Plan , which will be
ready at the end of each phase of Transition and will include the following:

  (a)   a brief description of the critical services and functions, including a
prioritized listing of the Critical Functions;

  (b)   the agreed recovery times (RTO/RPO) for each Critical Function;

  (c)   the hardware and Software composing the Configuration;

Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 1 of 13



--------------------------------------------------------------------------------



 



  (d)   the Equipment and Software, including some existing ACI Equipment,
necessary for connection to the ACI Data Network;

  (e)   Vendor’s and ACI’s recovery roles and responsibilities;

  (f)   contact listings of ACI and Vendor key employees;

  (g)   identification of recovery teams;

  (h)   recovery scenarios;

  (i)   criteria for Disaster declaration, recovery and testing;

  (j)   names of those individuals who are authorized by ACI and Vendor to
declare a Disaster;

  (k)   backup process and components;

  (l)   the location and schedule for the periodic tape backup of Critical
Functions;

  (m)   the location and schedule for off-site storage of the tape backups;

  (n)   notification procedures;

  (o)   recovery information, procedures, and schedules;

  (p)   testing results and any required corrective action plans;

  (q)   procedures for maintaining the Disaster Recovery Plan; and

  (r)   procedures for restoration back to original location or another
permanent location;

  (2)   provide a representative who is knowledgeable in Disaster Recovery
planning and the Disaster Recovery Plan to serve as a single point of contact
for ACI’s Disaster Recovery-related communications and activities. The Vendor
representative will be responsible for the development and maintenance of the
Disaster Recovery Plan and will provide safe storage and distribution of copies
as follows:

  (a)   off-site vital records storage;

  (b)   ACI’s Disaster Recovery coordinator; and

  (c)   Vendor’s Disaster Recovery coordinator;

  (3)   in cooperation with ACI, review and update, if necessary, the Disaster
Recovery Plan on an annual basis or as warranted by business and/or technical
changes to validate compatibility with ACI’s and Vendor’s overall Disaster
Recovery strategies and related plans;

  (4)   in cooperation with ACI, test the Disaster Recovery Plan initially
within 180 days after the Disaster Recovery Plan is completed, or the earliest
time after 180 days that the Recovery Center is available, and annually
thereafter to validate that the Disaster Recovery Plan and ACI-specific tests
remain practicable and current;

Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 2 of 13



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (5)   conduct a Disaster Recovery test for EB On Demand by the start of the
third quarter of 2008 using the Disaster Recovery Plan that is in place at that
time;

  (6)   [ * ], unless more time is required to complete a successful test at the
Vendor Recovery Center, for testing ACI’s Mainframe Test/Dev Disaster Recovery
Plan;

  (7)   [ * ] unless more time is required to complete a successful test (ACI
financially responsible for any additional [ * ] fees in the event more time is
required), at the [ * ];

  (8)   [ * ], unless more time is required to complete a successful test (ACI
financially responsible for any additional [ * ] fees in the event more time is
required), for testing the [ * ];

  (9)   provide ACI with a report of the test results following each Disaster
Recovery Plan test;

  (10)   remediate any issues uncovered during the test and retest if requested
by ACI; and

  (11)   develop and maintain the Disaster Recovery Plan for network
connectivity and recovery in the event of a Disaster.

Any additional updates to the Disaster Recovery Plan that are necessary as a
result of actions by or changes requested by ACI will be considered a New
Service.

  b.   ACI Responsibilities

ACI will provide a representative who is knowledgeable in Disaster Recovery
planning and the Disaster Recovery Plan to serve as a single point of contact
for ACI and who will:

  (1)   act as the primary interface to Vendor’s Disaster Recovery
representative;

  (2)   be available on a continuous basis in the event a Disaster is declared;

  (3)   assist Vendor in the development of the Disaster Recovery Plan;

  (4)   in cooperation with Vendor, test the Disaster Recovery Plan; and

  (5)   provide the Vendor Disaster Recovery representative with ACI’s updates
to the Disaster Recovery Plan to ensure the Disaster Recovery Plan remains
current.

Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 3 of 13



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

3.   DISASTER RECOVERY

  a.   Vendor Responsibilities

In the event of a declared Disaster, Vendor will:

  (1)   deliver the data and Software archived in off-site storage to the
Recovery Center designated in the Disaster Recovery Plan or at such other
location as may be established by Vendor thereafter;

  (2)   reroute the affected data communications circuits from the Data Center
to the Recovery Center;

  (3)   operate the Critical Functions on the Configuration at the Recovery
Center; and

  (4)   pay all travel and living expenses Vendor incurs in the performance of
Vendor’s Disaster Recovery responsibilities.

  b.   ACI Responsibilities

In the event of a declared Disaster, ACI will:

  (1)   perform its Disaster Recovery responsibilities as set forth in this
Exhibit and the Disaster Recovery Plan;

  (2)   comply with recovery procedures, including those for safety and
security;

  (3)   pay all costs associated with the storage of data and Software at
locations other than the Data Centers, including all storage facility charges
and charges for transporting such data and Software to, from and between the
storage facility, the Data Centers and/or the Recovery Center; and

  (4)   pay all travel and living expenses ACI incurs in the performance of
ACI’s Disaster Recovery responsibilities.

4.   NETWORK RECOVERY

Vendor will reroute the affected data communications circuits from the Data
Center to the Recovery Centers. Upon [ * ], Vendor will be responsible for all
network Disaster Recovery Services, including any costs associated with Vendor
managed connectivity and support. ACI, in cooperation with Vendor, will develop
a network recovery plan to be included in the Disaster Recovery Plan. The
network recovery plan will use the strategy for redundancy in place at the time
of a declared Disaster and will include recoverability only to the extent the
Configuration includes the necessary network connectivity to ACI’s control
units.
Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 4 of 13



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

5.   DISASTER RECOVERY FOR ACI-HOSTED SERVERS

  a.   ACI will be responsible for the provision of disaster recovery services
for the ACI-hosted server environment, excluding the specific list of Equipment
Vendor is providing Disaster Recovery Services for identified in this Exhibit,
including any costs associated with backup, connectivity and support of
Supported Desktops, Supported Servers and affected networks.

  b.   In the event a declared Disaster interrupts the Services Vendor provides
to ACI, Vendor will make [ * ]to provide the Services during such Disaster.

  c.   Vendor will cooperate with ACI in the development of ACI’s distributed
environment disaster recovery plan as it pertains to the Services Vendor
provides under the Agreement. If ACI requests Vendor to provide distributed
environment disaster recovery services, Vendor will provide such services as a
New Service in accordance with Schedule C (Charges).

6.   END USER RECOVERY

ACI will be financially responsible for all End User recovery services,
including any costs associated with connectivity, equipment, alternate site
relocation and support.
Vendor will assist ACI in developing, maintaining and testing the End User
disaster recovery plans and will assist ACI in the event that such a disaster
recovery event occurs.

7.   RESOURCES AND GROWTH

The resources for Disaster Recovery Services are the capacities of the
Configuration listed in Section 9 (Configuration) below and the connectivity
required to connect the Recovery Center to the Data Center. Growth in the
Configuration will be provided at a rate necessary to support the percent of
growth, if any, for each affected Baseline set forth in Schedule C (Charges)
without increasing the charges to ACI.

8.   NEW SERVICE

ACI’s request for additional services, functions or capacity beyond that
specified in this Exhibit will be considered a New Service.
Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 5 of 13



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

9.   CONFIGURATION

In the event a Disaster renders Vendor incapable of providing the processing
Services, Vendor will move its operations to the designated Recovery Center and
provide the Services to ACI with data processing equipment and connectivity in a
Configuration equivalent to [ * ] to be determined in order to support the
then-existing Baselines. The Configuration will be compatible with and support
the Systems Software platform so Vendor may operate and deliver Services for
ACI’s Critical Functions at the levels of service attainable on such
Configuration capacity.
In the event of a Disaster, Vendor will provide the Services to ACI from the
Recovery Center using the Configuration set forth below.
[ * ]
*  Represents five pages of redacted tabular data

      Note:   The software Configuration will be the Systems Software specified
in Schedule I (Vendor Supported Software).

Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 6 of 13



--------------------------------------------------------------------------------



 



ATTACHMENT 1
IBM DISASTER RECOVERY / BUSINESS CONTINUITY
Business Continuity Overview
IBM recognizes that protection of its assets is a major responsibility to its
stockholders and customers. IBM further recognizes the importance of
establishing methods that allow its customers to maintain business continuity
and service to their customers in the event of a disruption. It is the policy of
IBM that any system supporting a vital business process has a business
continuity plan. Extensive procedures have been developed to support the
resumption of disrupted critical business and service operations.
If a circumstance should occur in an IBM Service Location such that IBM will be
impeded for providing services for an extended period of time, IBM will initiate
commercially reasonable efforts to establish a capability to deliver the
contract of services within a reasonable amount of time.
Service levels will not approach those being provided in a normal processing
environment. However, every attempt will be made to restore the environment back
to normal status as soon as possible.
Responding to the problem
In a disruption, the first priority is the safety of human life. Once certain
that everyone in the area is safe and accounted for, the business continuity
plan will be executed as per instruction from the IBM management action team.
Management Action Team
All relevant information will be communicated to the IBM management action team.
This team will act as the focal point for all communications both internally and
externally, coordinate recovery actions and make the decision to declare a
disaster.
The IBM Delivery Executives for each customer will be responsible for direct
communications with the customer as to the status of the situation. In the event
the IBM Delivery Executive is not available, the Project Engagement Executive or
Service Delivery Manager will assume the Delivery Executive’s role.
Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 11 of 13



--------------------------------------------------------------------------------



 



Initial communications to the customer will take place assuming that
communication channels are operational. Communications will include the initial
assessment of the damage to the IBM physical facility and an assessment as to
when the customers’ services will be up and running.
Once the decision has been made to declare, all recovery resources are assembled
and recovery activities are executed. As tasks are completed, they are reported
back to the IBM management.
Business Continuity Plan Testing and Maintenance
For a business continuity plan to be effective, it must be current. IBM confirms
that its business continuity plans are current in two ways:
1. Maintenance of the plans regularly updates the information necessary for a
successful recovery.
2. Testing will check the procedures and information stored in the plans for
accuracy and suitability to the tasks of recovery.
Plan Testing
Testing is vital to the continued success of the business continuity plan. The
following are testing objectives:
1. To ensure the accuracy, completeness and validity of recovery procedures.
2. To verify the capabilities of the team members executing the recovery
procedures.
3. To validate the information stored in the business continuity plans.
4. To verify that the time estimates for recovery are realistic.
5. To ensure that all changes in the technical and business environment have
been reflected in the business continuity plan.
6. To validate assumptions.
Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 12 of 13



--------------------------------------------------------------------------------



 



As a general guideline, IBM conducts tests as follows:
• At least once a year, the business continuity team conducts a walk-through of
the business continuity plan. This test will verify that the plan is consistent
with the team members’ expectations and that it can work regardless of the type
of disruption.
Maintenance
The business continuity plan for each account is maintained by the front line
manager for that account. Maintenance of the business continuity plan depends on
the regular review of the plan. To maintain the plan properly, the following is
done:
Annually:
• Copies of the contact lists are circulated to each business continuity team
member. The team members review the lists for known changes.
• A copy of the staff list is sent to human resources to review for changes and
deletions. Deletions must be replaced by the new jobholders.
• Copies of the business continuity procedures are circulated to each applicable
team member. The team members note their changes on the procedures directly and
return them to the front line manager.
• Major changes in hardware, software and personnel are reflected in the plan as
soon as they happen.
Training for the Recovery Teams
Training of the recovery team will be accomplished during the normal course of
maintenance and testing of the business continuity plan. Normal maintenance of
the plan includes regular reviews of the information lists and procedures of the
plan. Testing will exercise many of the plan’s procedures and information lists.
New employees review the business continuity plan as part of their service
indoctrination program.
Confidential
Exhibit A-9 — Disaster Recovery and Business Continuity Services

 

Page 13 of 13



--------------------------------------------------------------------------------



 



SCHEDULE B
SERVICE LEVELS

1.0   GENERAL

As of the Service Tower Commencement Date (or as otherwise specified in this
Schedule and the Exhibits to this Schedule), the Vendor will perform the
Services to which Service Levels apply so that the Service Level Performance
will, in each month of the Term, meet, or exceed, the Service Levels.
The achievement of the Service Levels by the Vendor may require the coordinated,
collaborative effort of the Vendor with other third-party vendors. The Vendor
shall provide a single point of contact for the prompt resolution of all Service
Level Defaults and all failures to provide high quality Services to ACI,
regardless of whether the reason for such Service Level Defaults, or failure to
provide high quality Services to ACI, was caused by the Vendor.
The defined terms in this Schedule B will be set forth in Schedule D.

2.0   EXHIBITS

The following Exhibits are provided with this Schedule and are hereby
incorporated by reference:
Exhibit B-1 Service Levels Matrix. This Exhibit sets forth the quantitative
measurements and effective dates associated with Critical Service Levels, Key
Measurements, and Critical Deliverables.
Exhibit B-2 Critical Service Level and Key Measurements Descriptions. This
Exhibit sets forth the descriptions and definitions of Critical Service Levels
and Key Measurements and Critical Deliverables along with describing the
methodology and measuring tools to be used.
Exhibit B-3 Critical Deliverables Descriptions. This Exhibit sets forth the
descriptions and definitions of Critical Deliverables along with describing the
methodology and measuring tools to be used.
Exhibit B-4 Severity Levels. This Exhibit provides a description of the Severity
Levels associated with the in-scope Services.

3.0   MEASUREMENT

Service Level Performance shall commence being measured by Vendor as soon as
possible after the Effective Date for the Service Levels identified herein. The
method of measuring the Service Level Performance will be agreed upon by the
parties.
Confidential
Schedule B — Service Levels

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
Service Level Credits shall apply from the Service Tower Commencement Date or as
otherwise specified in Exhibit B-1 referencing the column “SCD + mos**”. The
numbers used in the column “SCD +mos**” are in the format X where “X” represents
the number of months after the Service Tower Commencement Date (the “Grace
Period”) when Supplier will be responsible to meet the Service Level and provide
measurement data in support of the Service Level, but Service Level Credits
shall not be applicable until the month immediately following the Grace Period.
If the notation in column “SCD + Mos**” is “SCD” the obligation will commence on
the Service Tower Commencement Date (or, if later, the date on which Supplier
assumes responsibility for the Services in question in accordance with the
Transition Plan), based on an agreement as of Effective Date as to the expected
and minimum Service Levels.
During the Transition and any Grace Period relating to a Service Level, the
Parties shall gather and review performance data and baselines relating to each
Service Level. As requested by either Party, the other Party shall discuss in
good faith such data and baselines for the purpose of determining whether the
Service Levels set forth in Exhibit B-1 should be adjusted. As mutually agreed
in writing (such agreement not to be unreasonably withheld), the Parties shall
revise Service Levels during the Transition Period and any applicable Grace
Period. If the Parties fail to mutually agree on any revisions to the Services
Levels, the Service Levels in Exhibit B-1 will remain in place but will not be
subject to Service Level Credits and either Party may escalate such dispute in
accordance with the Agreement. For the purpose of clarity, those Service Levels
marked “SCD” will not be included in this adjustment process.
Service Level Performance will be measured on a monthly basis unless otherwise
specified in Service Levels Matrix.
The measuring methodologies set forth in Service Levels Descriptions shall be
used by the Vendor to measure the Service Levels from the Date specified herein.
Tools for new Service Levels and changes to tools for existing Service Levels
will be implemented in accordance with the Change Control Procedure. The amount
of increase to the Charges, if any, shall be determined via the Change Control
Procedure.
If a tool changes, the Parties may, by written agreement, adjust the Service
Level measurements as necessary to account for any increased or decreased
sensitivity in the new measuring tool. However, it is not anticipated that
changes in the monitoring tools will drive changes in Service Levels; rather,
the need to collect and accurately reflect the performance data should drive the
development or change in monitoring tools.
ACI and the Vendor shall work together to agree on acceptable measuring tools
and methodologies for the Critical Service Levels designated prior to the date
such tools and methodologies are needed.
If the Service Provider fails to measure Service Level Performance for a
Critical Service Level so that it is not possible to confirm whether the
Critical Service Level has been achieved then, unless such failure to measure
was excused in writing by ACI, the Service Level Performance for the Service
Level shall be deemed to be [ * ] value for that Critical Service Level and that
value will be used in all Earnback calculations.
[ * ]
Confidential
Schedule B — Service Levels

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

4.0   REPORTING

The Vendor shall provide to ACI, as part of the Vendor’s monthly performance
reports, a set of hard- and soft-copy reports to verify the Vendor’s performance
and compliance with the Service Levels and, until all Critical Deliverables are
received and approved by ACI, the Critical Deliverables.
The Vendor shall provide detailed supporting information for each report to ACI
in machine-readable form suitable for use on a personal computer. The data and
detailed supporting information shall be ACI’s and Vendor Confidential
Information, and ACI may access such information online and in real-time, where
technically feasible, at any time during the Term.

5.0   SERVICE LEVEL CREDITS

In the event of a Service Level Default, the Vendor shall provide ACI credits as
defined below:

  1.   Subject to Item 5 of this Section 5 and Sections 6 and 7, Vendor will
provide ACI a Service Level Credit if a Service Level Default has occurred.

  2.   [ * ] However, if the Vendor fails to meet the applicable Minimum Service
Level for a Key Measurement, [ * ].

  3.   Service Levels Descriptions to this Exhibit sets forth the information
required to calculate the Service Level Credit in the event of a Service Level
Default. For each Service Level Default, the Vendor shall pay to ACI, subject to
Item 5 of this Section 5 below, a Service Level Credit that will be computed in
accordance with the following formula:         [ * ]         *  Represents one
page of redacted text

  4.   [ * ]

  5.   [ * ]

  6.   [ * ]

  7.   [ * ]

  8.   [ * ]

6.0   EXCEPTIONS

  1.   If any events or periods that are measured as part of a Service Level are
not successfully achieved in accordance with the relevant performance standard
specified in the Service Level and the Vendor demonstrates that such failure
would not have occurred but for any of the following, then such events or
periods shall be disregarded for the purpose of calculating the relevant Service
Level (and shall be excluded from both the numerator and the denominator for the
purposes of calculating whether the Service Level has been achieved):       1.1
  [ * ]     1.2   [ * ]     1.3   [ * ]     1.4   [ * ]     1.5   [ * ]     1.6
  [ * ]     1.7   [ * ]     1.8   [ * ]

  2.   For purposes of calculating actual uptime and availability, all planned
downtime shall be excluded (for example, preventive maintenance, circuit
upgrades, etc.). The Vendor shall maintain Availability during such periods to
the extent reasonably practicable as agreed to by the Parties.

Confidential
Schedule B — Service Levels

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

7.0   [ * ]

8.0   CHANGES TO SERVICE LEVELS   8.1   [ * ]   *   Represents one page of
redacted text   8.2   Additions, Deletions, and Modifications

  1.   Subject to the remainder of this Section 8.2 and Section 8.3, ACI may, by
sending written notice to the Vendor at least 90 calendar days prior to the
effective date of the change:     1.1.   Add or delete Performance Categories.  
  1.2.   Add, modify, or delete Critical Service Level allocations between
Performance Categories.     1.3.   Add or delete Service Levels.     1.4.  
Change Service Levels from Critical Service Levels to Key Measurements or from
Key Measurements to Critical Service Levels.     1.5.   Modify the Service Level
Credit Allocation Percentages for any Critical Service Levels.     2.   [ * ]  
  3.   [ * ]     4.   [ * ]     5.   [ * ]

8.3   Performance Standards for Additional Service Levels

If ACI adds a Service Level in accordance with Item 1 of Section 8.2, the
Expected Service Levels and Minimum Service Level commitments for such Service
Level shall be agreed by the Parties. Should the Parties not agree, they shall
be computed as follows:

  1.   [ * ]     2.   [ * ]     3.   [ * ]     4.   [ * ]

9.0   CRITICAL DELIVERABLES

  1.   Certain of the Vendor’s obligations under the Agreement are one-time or
periodic obligations to deliver Critical Deliverables. Exhibit B-1 (Service
Level Matrix) to this Schedule sets forth the Deliverable Credits that shall be
payable by the Vendor to ACI in the event the Vendor fails to deliver any of the
Critical Deliverables by the due date, specified in Exhibit B-1 (Service Level
Matrix) to this Schedule. In this regard:

  1.1   [ * ]     1.2   [ * ]     1.3   [ * ]     1.4   [ * ]     1.5   [ * ]

Confidential
Schedule B — Service Levels

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT B-1
SERVICE LEVEL MATRIX
INTRODUCTION
This Exhibit B-1 to Schedule B (Service Levels) sets forth the following:
[ * ]

*   Represents one page of redacted text

Introduction
Page 1

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT B-1
SERVICE LEVEL MATRIX
[ * ]

*   Represents one page of redacted text

Critical Service Levels
Page 2

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT B-1
SERVICE LEVEL MATRIX
[ * ]

*   Represents one page of redacted text

Key Measurements
Page 3

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT B-1
SERVICE LEVEL MATRIX
CRITICAL DELIVERABLES
[ * ]
Critical Deliverables
Page 4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
CRITICAL SERVICE LEVELS AND KEY MEASUREMENTS

1.0   CRITICAL SERVICE LEVELS — INTRODUCTION

This Section sets forth qualitative descriptions of the Critical Service Levels.
The numerical Minimum Service Levels, Expected Service Levels and commencement
of obligations associated with such Critical Service Levels are set forth in
Exhibit B-1 (Service Level Matrix) to Schedule B (Service Levels).

  1.1   Performance Category — Server Availability

1.1.1   Server Availability — High Category

“Server Availability — High Category” shall mean, with respect to all designated
High Availability (HA) Servers (generally all external client facing servers)
(a) System Scheduled Uptime minus Scheduled System Downtime, divided by
(b) System Scheduled Uptime with the result expressed as a percentage. For
purposes of clarity, the designation High Availability is not limited to, nor
does it necessarily include the ACI high availability servers (HP non-stop
hardware); it is defined as those servers requiring high availability due to
their usage. This Critical Service Level represents an average Availability for
all servers meeting the description of HA Servers. During Transition, the HA
Servers will be identified and documented.

  1.   “Available for Use” with respect to all High Category Servers shall mean
that the System—including the processor and associated storage devices, cabling,
peripherals, and other equipment—is running properly so as to enable the proper
execution of transactions on those Applications scheduled to run on such System
and access to updated current data that is intended to be used in conjunction
with such Applications.

  2.   “System Scheduled Uptime” shall mean the amount of minutes within the
applicable Measurement Window for the System as set forth in Exhibit B-1
(Service Level Matrix). The hours of scheduled uptime are designated in the
Service Delivery Statement of Work.

  3.   “System Downtime” shall mean the total time per calendar month out of the
System Scheduled Uptime, as measured in minutes, that the System for which
availability is being computed is not Available for Use.

  4.   “Scheduled System Downtime” shall mean the total time per month that this
classification of server is allowed to be unavailable for use to ACI and/or its
clients so that the Vendor may perform routine maintenance. For High Category
servers [ * ] is acceptable ([ * ] is acceptable for those servers not having
the ability to do maintenance while the application remains available to the
client) but by [ * ], no Scheduled System Downtime will be the requirement to
the extent all HA Servers have the ability to do maintenance while the
application remains available to the client.

Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 1 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

1.1.2   Server Availability — Medium Category

“Server Availability — Medium Category” shall mean, with respect to all
designated Medium Availability Servers (a) System Scheduled Uptime minus System
Downtime, divided by (b) System Scheduled Uptime with the result expressed as a
percentage.
This Critical Service Level represents an average Availability for all servers
meeting the description of Non-HA Servers. During Transition, the Medium
Availability Servers will be identified and documented.

  1.   “Available for Use” with respect to all Medium Category Servers shall
mean that the System—including the processor and associated storage devices,
cabling, peripherals, and other equipment—is running properly so as to enable
the proper execution of transactions on those Applications scheduled to run on
such System and access to updated current data that is intended to be used in
conjunction with such Applications.

  2.   “System Scheduled Uptime” shall mean the amount of minutes within the
applicable Measurement Window for the System as set forth in Exhibit B-1
(Service Level Matrix).

  3.   “System Downtime” shall mean the total time per calendar month out of the
System Scheduled Uptime, as measured in minutes, that the System for which
availability is being computed is not Available for Use.

  4.   “Scheduled System Downtime” shall mean the total time per month that this
classification of server is allowed to be unavailable for use to ACI and/or its
clients so that the Vendor may perform routine maintenance. For Medium Category
servers this is to be [ * ] per month.

1.1.3   Server Availability — Low Category

“Server Availability — Low Category” shall mean, with respect to all designated
Low Category Servers (a) System Scheduled Uptime minus System Downtime, divided
by (b) System Scheduled Uptime with the result expressed as a percentage. In
general Low Category Servers are those utility or infrastructure servers
residing in regional offices where there are specific hours of operation.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 2 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
This Critical Service Level represents an average Availability for all servers
meeting the description of Non-HA Servers. During Transition, the Server
Availability — Low Category Servers will be identified and documented.

  1.   “Available for Use” with respect to all Low Category Servers shall mean
that the System—including the processor and associated storage devices, cabling,
peripherals, and other equipment—is running properly so as to enable the proper
execution of transactions on those Applications scheduled to run on such System
and access to updated current data that is intended to be used in conjunction
with such Applications.

  2.   “System Scheduled Uptime” shall mean the amount of minutes within the
applicable Measurement Window for the System as set forth in Exhibit B-1
(Service Level Matrix).

  3.   “System Downtime” shall mean the total time per calendar month out of the
System Scheduled Uptime, as measured in minutes, that the System for which
availability is being computed is not Available for Use.

  4.   “Scheduled System Downtime” shall mean the total time per month that this
classification of server is allowed to be unavailable for use to ACI and/or its
clients so that the Vendor may perform routine maintenance. For Low Availability
servers this is to be [ * ] per month.

1.1.4   Percent of Processing Delivered On-Time

Processing Delivered refers to those Systems and schedules jobs identified by
ACI during Transition. Vendor will be responsible for those Systems and
scheduled job steps identified and the specific completion requirements.
Percent of Processing Delivered On Time is calculated as the total number of
scheduled job steps that complete within the scheduled batch processing
measurement window for the month, divided by the total number of scheduled batch
job steps for the month with the result expressed as a percentage.
Scheduled jobs include normally scheduled and recurring production jobs, as well
as production jobs that are run on an as-needed basis. Development, system test,
and user acceptance test jobs are not included. Only those job steps that
complete outside the batch Measurement Window are counted as not being delivered
on time.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 3 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
Example 1. Assume that there is one batch job, which contains 10 batch job
steps, and the job is scheduled each day during a 30-day month. On four of the
runs during the month, three of the runs have two job steps each that do not
complete at their scheduled time, but the entire batch job completes within the
batch Measurement Window. On the remaining exception run, the last job step does
not complete successfully within the batch Measurement Window. The calculation
is as follows:
((10 job steps x 30 times) — 1)
/ (10 job steps x 30 times)
= 99.67%

1.1.5   System Backups Completed

System Backups Completed is calculated as the total number of scheduled System
Backups that complete successfully within the scheduled time frame allowed for
the month, divided by the total number of scheduled System Backups for the month
with the result expressed as a percentage.

  1.2   Performance Category — Incident Management

1.2.1   Time to Respond — Severity 1 & 2

Time to Respond — Severity 1 & 2 is calculated as the percentage of Severity 1 &
2 Incidents reported to the Vendor Service Desk that are responded to within
specified minutes during the reporting period. Severity Level 1 (as defined in
Exhibit B-4) Incidents must be responded to within [ * ] and Severity Level 2
(as defined in Exhibit B-4) Incidents must be responded to within [ * ].

1.2.2   Restoration of Service — Severity 1 Incidents

Restoration of Service means that the Service or System has been restored to an
operating level that is consistent with its operation prior to the Incident.
Restoration of Service — Severity 1 Incidents is calculated as the percentage of
Severity 1 Incidents reported to the Vendor Service Desk for which service has
been restored or a workaround moving the Severity 1 Incident to a Severity 2, 3
or 4 Incident within [ * ] after the Incident was reported to the Vendor’s
Service Desk during the reporting period.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 4 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

1.2.3   Restoration of Service — Severity 2 Incidents

Restoration of Service means that the Service or System has been restored to an
operating level that is consistent with its operation prior to the Incident.
Resolution of Severity 2 Incident is calculated as the percentage of Severity 2
Incidents reported to the Vendor Service Desk for which service has been
restored within [ * ] after the Incident was reported to the Vendor’s Service
Desk during the reporting period.

1.2.4   Root Cause Problem Analysis

Root Cause Problem Analysis & Resolution is calculated as the percentage of Root
Cause Problem Analysis (preliminary and final) that are successfully completed
within the timeframes as described below.
The preliminary Root Cause Problem Analysis is due to ACI according to the
following schedule:
Severity 1 within [ * ] of restoration of service
Severity 2 within [ * ] of restoration of service
Severity 3 & 4 — as requested by ACI within agreed upon timeframe
Final root cause analysis due within [ * ] or mutually agreed upon timeframe.

1.2.5   Severity 1 and 2 Problem Resolution

Severity 1 and 2 Problem Resolution is calculated as the percentage of Severity
Level 1 and 2 problem resolutions that are successfully implemented as per
agreed upon timeframe within the measurement period divided by the total number
of problem resolutions that were scheduled for implementation during the
measurement period.

  1.3   Performance Category — End User / Service Desk

1.3.1   Service Desk Speed to Answer

The Service Desk Speed to Answer Critical Service Level shall be the average
time the Service Desk responds to Calls from Authorized Users who select the
option to speak to a Service Desk agent.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 5 of 15



--------------------------------------------------------------------------------



 



The Service Desk Speed to Answer Critical Service Level shall be calculated as
the total number of Calls to the Service Desk during a month for which the Calls
were answered by a Service Desk Agent (after selection of the option on the
automated menu to speak to a Service Desk Agent) prepared to work on the problem
without delay in less than 30 seconds divided by the total number of Calls to
the Service Desk that month that resulted in an Authorized User selection of the
option on the automated unit’s menu to speak to a Service Desk Agent, with the
result expressed as a percentage to two (2) decimal places.
This Service Level shall be measured as the time between the Authorized User’s
selection of the option on the Voice Response Unit’s (VRU) menu to speak to a
Service Desk Agent and the time that a Service Desk Agent answers the Call.

1.3.2   Service Desk Call Non-Abandon Rate

The Service Desk Call Non-Abandon Rate Critical Service Level shall be the
percentage of Authorized User calls that are not abandoned after either
selecting Voice Response Unit to speak to a Service Desk agent or the option to
leave a voice mail message for the Service Desk. The Service Desk Call
Non-Abandon Rate Critical Service Level shall be calculated as the total number
of Calls in which an Authorized User selects either (i) option from the Voice
Response Unit (VRU) to speak to a Service Desk Agent, or (ii) selects option to
leave a voice mail message and then does not terminate the Call prior to answer
by a Service Desk Agent, divided by the total number of Calls placed to the
Service Desk within a month, with the result expressed as a percentage to two
(2) decimal places.
Calls in which the Authorized User elects to leave a voice mail message
initially instead of waiting for a Service Desk representative shall be excluded
from the measurement. Also, Calls that are routed to automated messages will be
excluded from the measurement.

1.3.3   Service Desk First-Call Incident Resolution

The Service Desk First-Call Incident Resolution Critical Service Level will be
the percentage of calls resolved by the Service Desk that can be resolved on the
first Call.
The Service Desk First-Call Incident Resolution Critical Service Level shall be
calculated as the total number of Calls that can be resolved on the first Call
by the Service Desk without escalation to Level 2, divided by the total number
of Incidents that can be resolved on the first Call received by the Service Desk
during the month, with the result expressed as a percentage to two (2) decimal
places.
Call. For purposes of clarification, a Call shall be “actually resolved” during
the Authorized User’s first Call to the Service Desk, as used in the previous
sentence, only if the person who first answers the phone Call resolves the
problem, not if the first person who answers the phone Call passes off the
caller to another party who resolves the problem.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 6 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
All Problems with redirection to Level 0, or those that are Level 0 candidates,
received by the Service Desk will be included in the performance calculation and
will be tracked and reported separately. Vendor will also report on Level 0
redirects and user adoption rate.
This metric will exclude service requests and only apply to Calls that can be
resolved on the first Call.

1.3.4   Hard IMAC Completion Time

The Hard IMAC Completion Time Critical Service Level shall be calculated as the
number of Hard IMAC requests that were successfully completed within [ * ] of
the receipt of the Client-Approved Request at the Service Desk for Campus
locations and [ * ] for remote locations, divided by the total number of Hard
IMAC requests received by the Service Desk within a month, with the result
expressed as a percentage to two percentage points. The elapsed time will be
measured as the time from the submission of a properly completed Client-Approved
Request to the Vendor’s Service Desk and the ACI’s acceptance of the
installation and proper performance of the System.
Completion time includes the time necessary to install, configure, test, and
otherwise implement Equipment and Software required to complete the IMAC
request. IMACs will be completed when the installation/move/add/change that was
requested is ready for use by the Authorized User per the request’s
requirements.
A request for a Hard IMAC that involves different items for the same Authorized
User (e.g., a change of the personal computer and a change in a peripheral
device) shall constitute a single IMAC, so long as the request for all such
items is made on the same IMAC request and all such items are requested to be
made as of the same date.
Project IMACs and electronic software distributions are excluded from this
service level calculation.
Requests that require delivery of additional Equipment or software, which is not
included in the spare parts inventory, will not include the time waiting for
delivery of the ordered component as part of the completion time.
In the event all components are not available for installation as of the same
date:

  a.   There will be a separate MAC for each item to be installed.

  b.   These MACs will be excluded from the performance calculation.

Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 7 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

1.3.5   Service Desk/Deskside Support Request Completion Time

The Service Desk/Deskside Support Request Completion Time Critical Service Level
shall be calculated as the number of support requests (requests as defined
below) that were successfully completed within the timeframes as indicated
below, calculated from the receipt of the request at the Service Desk, divided
by the total number of these type of requests received by the Service Desk
within a month, with the result expressed as a percentage to two percentage
points. Each measurement below is to be tallied separately and any failure to
meet the service level of that particular measurement will constitute a failure
of that particular service level. The elapsed time will be measured as the time
from the receipt of the request at the Service Desk (with all required
information being supplied correctly to the Service Desk rep) and the user
acknowledgement that the issue has been resolved. This measure addresses the
request types as defined in the listing below:
Exception requests will be measured against an agreed upon timeframe.

                  Desktop Support   Measurement     Measurement   Measurement
Description   Value     Frequency  
Exception Requests
    [ * ]       [ * ]  
Centralized Supported Desktop support — All locations (Campus, Metro and Remote)
    [ * ]       [ * ]  
Deskside Support / Software Break/Fix — Campus
    [ * ]       [ * ]  
Deskside Support / Software Break/Fix — Metro
    [ * ]       [ * ]  
Deskside Support / Software Break/Fix — Remote
    [ * ]       [ * ]  

Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 8 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

1.3.6   Anti-Virus/Security Critical Updates

Anti-Virus/Security Critical Updates - The anti-virus/security updates Critical
Service Level shall be calculated as follows: (a) the actual number of Supported
Servers updated with the critical anti-virus or security Software update within
[ * ]of the critical anti-virus or security Software update being available from
the applicable third party vendor divided by the number of Supported Servers
available for the anti-virus or security updates with the result expressed as a
percentage to two (2) decimal points; and (b) the actual number of connected
clients (desktops/laptops) updated with the critical anti-virus or security
Software update within [ * ] of the critical anti-virus or security Software
being available on the connected clients (desktops/laptops) divided by the
number of number of connected clients (desktops/laptops) available for the
anti-virus/security Software updates with the result expressed as a percentage
to two (2) decimal points.

  1.4   Performance Category — Network Management

1.4.1   Site Availability — Client to Prod Data Center

The Service Level for Site Availability — Client to Prod Data Center is the
percentage of time the Data Center Locations are Available to ACI external
clients using Vendor managed circuits during the applicable Measurement Period.
Critical Uptime for this Service Level is determined by multiplying the total
minutes in the Measurement Period by the existing number of Client connections
to the Data Center. Actual Uptime for this Service Level is aggregate of the
total minutes in the Measurement Period during which each connection is
Available. The Service Level calculation will be (the number of minutes the Data
Center is available to any external client connection) divided by (the total
minutes in the Measurement Period multiplied by the number of client connections
Site Availability — Dev Centers.

1.4.2   Site Availability — Dev Center

The Service Level for Site Availability — Dev Center is the percentage of time
the Development Center Locations are Available during the applicable Measurement
Period. Critical Uptime for this Service Level is determined by multiplying the
total minutes in the Measurement Period by the then existing number of
Locations. Actual Uptime for this Service Level is aggregate of the total
minutes in the Measurement Period during which each Site is Available. The
Service Level calculation will be (the number of minutes the Development Center
Locations are available) divided by (the total minutes in the Measurement Period
multiplied by the number Locations).
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 9 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

1.4.3   End to End Transaction Response Time — Retail

End to End Response Time — Retail is calculated for the ACI retail Application
transactions as the average total response time to the client of all
transactions executed for the measurement period. Expected and minimum averages
are as listed in Exhibit B-1 Service Level Matrix. Vendor is only accountable
for End to End Transaction Response Time for those elements within its direct
control.
This measure is the total response time observed by a user, including any
network time. Excluded within the measure is the average application processing
time, calculated by ACI using its application measuring tools, thereby holding
the vendor accountable for the infrastructure and networking component of the
response time.
For example, assuming that the application transaction processing time is
calculated by ACI and validated by the Vendor to be [ * ], that the Vendor will
be responsible for the remainder of the transaction time.

1.4.4   Network Response Time — Client to Prod Data Center

End-to-end Network Response Time is the average round trip propagation delay
from client router to Vendor data center router. These measurements will be
taken every [ * ] on [ * ] basis

1.4.5   Network Response Time — Dev Centers

End-to-end Network Response Time is the average round trip propagation delay
from development center routers to the Vendor data center router. These
measurements will be taken every [ * ] on [ * ] basis.

2.0   KEY MEASUREMENTS — INTRODUCTION

This Section sets forth qualitative descriptions of the Key Measurements. The
numerical Minimum Service Levels, Expected Service Levels and commencement of
obligations associated with such Key Measurements are set forth in Exhibit B-1
(Service Level Matrix) to Schedule B (Service Levels).
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 10 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  2.1   Performance Category — Incident Management

2.1.1   Time to Respond — Severity 3 & 4

Time to Respond — Severity 3 & 4 is calculated as the percentage of Severity 3 &
4 Incidents allocated to Vendor by the Service Desk that are responded to within
the specified timeframes listed below during the reporting period. Severity 3
Incidents must be responded to within [ * ] and Severity 4 Incidents must be
responded to within [ * ]

2.1.2   Restoration of Service — Severity 3 & 4 Incidents

Restoration of service means that the service or System has been restored to an
operating level that is consistent with its operation prior to the Incident.
Restoration of Service — Severity 3 & 4 Incidents is calculated as the
percentage of Severity 3 & 4 Incidents reported to the Vendor Service Desk for
which service has been restored within the following timeframes during the
reporting period:
[ * ]

2.1.3   Severity 3 and 4 Problem Resolution

Severity 3 and 4 Problem Resolution is calculated as the percentage of severity
3 and 4 problem resolutions that are successfully implemented as per agreed upon
timeframe within the measurement period divided by the total number of problem
resolutions that were scheduled for implementation during the measurement
period.

  2.2   Performance Category — Change Management

2.2.1   Change Management Effectiveness

The Change Management Effectiveness Service Level is calculated as the number of
successful scheduled promotion to production jobs for the month divided by the
number of scheduled promotion to production jobs for the month. Development,
system test, and user acceptance test jobs are not included. The integrity of
code, meaning source matching prod binaries is included in the definition of a
successful promotion.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 11 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

2.2.2   Timely Patch Application

The Vendor will integrate, test, document, distribute, and install patches
within the prescribed timeframes as defined in the Process Interface Manual.
This measurement is calculated on a monthly basis.
Timely Patch Application is calculated as the total number of patches that were
completed during the period and within the prescribed timeframe divided by the
total number of patches expected to be completed during the period.

  2.3   Performance Category — Reporting

2.3.1   Report Delivery

Report Delivery is calculated as the total number of reports that are delivered
as scheduled for the month, divided by the total number of scheduled reports for
the month with the result expressed as a percentage.

  2.4   Performance Category — Project Management

2.4.1   Milestones Delivered On-Time

Milestones Delivered On-Time is calculated as the total number of Project
Milestones delivered in the period on or before the scheduled date divided by
the total number of Project Milestones expected to be completed during the
reporting period. Milestones and applicable completion criteria are identified
prior to the start of each Project and reported by Vendor during the period.

2.4.2   Proposals Delivered On-Time

A Proposal is the initial investigation of an idea or concept to provide to ACI
with the required deliverables to decide whether the idea will be committed for
further development performed through a Project.
Proposals Delivered On-Time is calculated as the number of requested Proposals
accepted as completed on-time ([ * ]) by ACI during the period divided by the
total number of Proposals expected to be completed during the period.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 12 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  2.5   Performance Category — Asset Management

2.5.1   Hardware and Software Asset Management

Vendor shall conduct an initial inventory, as described in Schedule A (Statement
of Work).
Vendor shall maintain the accuracy of ACI’s Equipment and Software inventory
(the “ACI Inventory”) over the Term of the Agreement in accordance with the
accuracy commitments described in Schedule A (Statement of Work).
Upon reasonable prior written notice and subject to confidentiality and security
policies at Vendor Locations, ACI shall have the right to audit Vendor’s ACI
Inventory at any time during the Term of the Agreement to determine whether the
ACI Inventory satisfies the ACI Inventory Service Levels.
Measurement. The Hardware and Software Asset Management Service Level shall be
measured as the percentage of accuracy of ACI Inventory records in the ACI
Inventory database.
The Hardware and Software Asset Management Service Level shall be calculated as
the number of randomly selected accurate ACI Equipment and/or ACI Software
items, as applicable, for which the inventory information required in for
service delivery is accurately reflected in Vendor’s ACI Inventory (as shown by
ACI’s audit), divided by the total number of ACI Equipment and/or ACI Software
items measured in the audit, with the result expressed as a percentage to two
(2) decimal places.

  2.6   Performance Category — User Satisfaction

2.6.1   User Satisfaction Rating

Measurement. The Service Desk Authorized User Satisfaction Rating Service Level
shall be the average rating on the Point of Service Customer Satisfaction Survey
and the Executive Customer Satisfaction Survey. The average satisfaction rating
shall be [ * ].
Calculation. The Service Desk Authorized User Satisfaction Rating Service Level
shall be calculated as the average satisfaction rating on a [ * ] measured on
each of the surveys conducted. The Service Desk Authorized User Satisfaction
Rating Service Level shall be calculated by summing the satisfaction ratings for
all survey responses, and dividing the sum by the total number of responses
received in the month, with the result expressed as an average rating to two
(2) decimal places. The annual Executive Customer Satisfaction Survey results
will be incorporated in the overall tally in the month after its completion.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 13 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
In general survey recipients will be asked to rate the services on the following
scale: [ * ]. This Authorized User Satisfaction process is described in
Schedule K — User Satisfaction Survey.

  2.7   Performance Category — Network Management

2.7.1   Internet Connectivity

Internet Connectivity is a measure of the availability of Internet connectivity
between each ACI site and the Internet. This calculation is the total number of
sites multiplied by the total number of minutes of actual connectivity divided
by the total number of possible minutes of connectivity for the measurement
period. [ * ]

2.7.2   WAN Outages

WAN Outages is measured as the number of WAN outages (including any substantial
degradation of performance) experienced by any office during the measuring
period.

2.7.3   Site Availability — Corporate Offices

The Service Level for Corporate Offices (non-data center and non-development
centers) is the percentage of time the Corporate Office Locations are Available
during the applicable Measurement Period. Critical Uptime for this Service Level
is determined by multiplying the total minutes in the Measurement Period by the
then existing number of Locations. Actual Uptime for this Service Level is
aggregate of the total minutes in the Measurement Period during which each Site
is Available.

2.7.4   Network Response Time — Corporate Offices

End-to-end Network Response Time- Corporate Offices the average round trip
propagation delay from corporate Locations other than data center and
development center Locations to the data center Location. [ * ] The standards
that are to be used for this calculation will be the standards as published by
the appropriate service provider (meaning the one providing the actual circuit)
An average calculation will be made for each point to point circuit (i.e. router
port to router port) using the samples collected during the measuring period.
The number of average calculations meeting or exceeding the applicable standard
will be divided by the total number of averages for the period, with the result
expressed in the form of two decimal places.
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 14 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

2.7.5   Internal VPN Access Response Time

End-to-end Internal VPN Access Response Time is the average round trip
propagation delay across the Internal VPN managed by the Vendor from ACI office
Location routers to the Vendor data center routers. [ * ] The standards that are
to be used for this calculation will be the standards as published by
appropriate service providers (e.g. [ * ]) in their point to point
specifications guides. An average calculation will be made for each point to
point circuit using the samples collected during the measuring period.
* * * * *
Confidential
Exhibit B-2 — Critical Service Levels and Key Measurements

 

Page 15 of 15



--------------------------------------------------------------------------------



 



EXHIBIT B-3
CRITICAL DELIVERABLES

1.0   INTRODUCTION       This Exhibit B-3 sets forth certain obligations of the
Vendor regarding Critical Deliverables. If the Vendor fails to deliver to ACI
any Critical Deliverables as described below in format and content specified in
this Exhibit B-3, and such failure is solely as a result of Vendor’s failure to
perform its obligations, the associated Deliverable Credit set forth in
Exhibit B-1 (Service Level Matrix) will be paid to ACI.       Unless otherwise
specified below, the Vendor shall provide each Critical Deliverable set forth in
Exhibit B-1 (Service Level Matrix) to Schedule B (Service Levels) on or before
the date specified in Exhibit B-1 or this Exhibit B-3, as applicable.   2.0  
COMPLETE ANNUAL DR TEST — RE-TEST IF TEST FAILS       The Vendor will complete a
successful annual Disaster Recovery (DR) Test as described in the Disaster
Recovery Plan. If the DR Test fails and such failure was the result of Vendors
actions or inactions, the Vendor will at its expense re-test until the DR Test
is successful. The first annual test will be conducted on the anniversary of the
Server Systems Management Services Service Tower Commencement Date.   3.0  
DELIVER ANNUAL SAS 70 TYPE II REPORT       The Vendor will deliver an annual SAS
70 Type II audit report as specified in Section 11.3 of the Master Services
Agreement.   4.0   PROVIDE PROCESS INTERFACE MANUAL/KNOWLEDGE BASE   4.1  
Provide Process Interface Manual       Vendor shall deliver to ACI, on or before
the required date indicated in Exhibit B-1 (Service Level Matrix), the completed
and approved final Process Interface Manual which will describe the following:

  •   Organizational overview;     •   Performance management procedures;     •
  Financial management procedures;     •   Contract management procedures;     •
  Relationship management procedures; and     •   Vendor operational procedures.

Confidential
Exhibit B-3 — Critical Deliverables

 

Page 1 of 3



--------------------------------------------------------------------------------



 



4.2   Knowledge Base

Vendor shall demonstrate to ACI prior to the assumption of responsibilities for
the Service Desk, in accordance with the criteria specified in the Transition
Plan, that it has developed and implemented a comprehensive knowledgebase to
support its Service Desk. Included in the knowledgebase will be the major
elements of the Process Interface Manual, accessible to its Service Desk agents
in an automated fashion.

5.0   PROVIDE INITIAL DISASTER RECOVERY PLAN

Vendor will complete and deliver to ACI a Disaster Recovery Plan. This plan will
address the technology process and procedures the Vendor will implement to
assist ACI in ensuring continuity of IT Services to support any ACI or Vendor
declared disaster or emergency. The plan shall be consistent with Vendor’s
methodology, and contain a level of detail normally expected for efforts of this
complexity.

6.0   COMPLETE INITIAL WALL TO WALL HARDWARE INVENTORY & INITIAL ELECTRONIC
SOFTWARE INVENTORY

The accuracy and timeliness of Vendor’s obligation to record inventories of
hardware and Software assets with each tracked separately for purposes of
Critical Service Level compliance) is essential to the satisfactory provision of
Services. Vendor shall conduct an inventory of ACI’s equipment and software
assets, as described in Exhibit A-2 (Asset Management) so as to meet the
requirements set forth in Exhibit B-1 (Service Level Matrix).
Upon completion of the inventory Vendor shall provide the inventory to ACI for
review and approval. ACI shall have the right to audit the inventory within ten
(10) business days of the date that the inventory report, or mutually agreed
upon portion of inventory report, has been received.
The inventory, or portion of the inventory, submitted shall be deemed accepted
at such time as either (i) ACI sends notice as provided above that it accepts
the inventory or (ii) ACI fails to send a notice regarding such inventory within
a ten (10) Business Day period following receipt of the portion described above.
If the inventory report is provided in mutually agreed upon portions, with some
portions being provided earlier than others, the satisfaction of this
deliverable will not be complete until all portions have been provided,
reviewed, and approved.
If Vendor fails to submit an entire inventory for the equipment and software as
set forth in Exhibit A-2 (Asset Management) on or before the date indicated in
Exhibit B-1 (Service Level Matrix), then the deliverable will be deemed to be
missed and the Deliverable Credit will become due.
Confidential
Exhibit B-3 — Critical Deliverables

 

Page 2 of 3



--------------------------------------------------------------------------------



 



7.0   CONDUCT ANNUAL INVENTORY AND PROVIDE REPORT       The Vendor will conduct
on an annual basis the electronic Equipment and software inventory as described
in Exhibit A-2 Asset Management, and will provide the report to ACI.   8.0  
PROVIDE ANNUAL PLANNING REPORTS       The Vendor will provide on an annual basis
the annual planning reports as described in the Statements of Work and
Schedule S (Governance).   9.0   DELIVER INITIAL MONTHLY REPORTS       Vendor
will deliver the first set of monthly reports including the Service Level
reports in accordance with the Service Level Methodology and Schedule R
(Reports). The Service Level report(s) will indicate Service Levels (Critical
Service Levels, Critical Deliverables, and Key Measurements) for which Vendor is
responsible, the actual attainment of the associated Expected Service Levels and
Minimum Service Levels as well as attainment of the Critical Deliverables and
any Service Level Credit(s) that may apply.       Vendor will provide standard
report(s) after the completion of the second full calendar month of providing
Service after Service implementation has been completed.   10.0   CONDUCT THREAT
IDENTIFICATION SUMMARY ASSESSMENT       The Vendor shall complete a
vulnerability assessment at the level and frequency described in Exhibit A-8
(Enterprise Security Management Services) and provide a report to ACI that
identifies any serious vulnerabilities along with a mitigation plan.   11.0  
DELIVERY OF A DETAILED TRANSITION PLAN       Within 60 days after the Effective
Date, Vendor is to provide a detailed Transition Plan.   12.0   TRANSITION
COMPLETION       The Vendor will complete all stages of Transition by the
applicable “Go-Live” date specified in the Transition Plan in accordance with
the completion criteria to be developed during Transition.

Confidential
Exhibit B-3 — Critical Deliverables

 

Page 3 of 3



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT B-4
SEVERITY LEVELS
INTRODUCTION
Each Incident and Problem will be assessed in terms of its impact upon the
business of ACI and the urgency with which ACI requires the Incident or Problem
to be resolved or a work around to be implemented. The Incident or Problem shall
be assigned a Severity Level based on this assessment along with any specific
needs identified by ACI at the time of the incident. Severity levels are
assigned based on the Incident’s or Problem’s impact and ACI’s agreement.
Changes to Severity Level classifications or designations can only done after
consultation with and agreement between ACI and Vendor.
This Exhibit B-4 sets forth qualitative descriptions of Severity Levels
associated with the Services.

1.1   Severity Level 1

An Incident or Problem will be assigned as “Severity Level 1” if the Incident or
Problem is characterized by the following:
• [ * ]

1.2   Severity Level 2

An Incident or Problem will be assigned as “Severity Level 2” if the Incident or
Problem is characterized by the following:
• [ * ]

1.3   Severity Level 3

An Incident or Problem will be assigned as “Severity Level 3” if the Incident or
Problem is characterized by the following:
• [ * ]
Confidential
Exhibit B-4 — Severity Levels

 

Page 1 of 2



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

1.4   Severity Level 4

An Incident or Problem will be assigned as “Severity Level 3” if the Incident or
Problem is characterized by the following:

  •   [ * ]

The assignment of Severity Levels to an Incident or Problem will be recorded in
the [ * ]. In the event that an Incident or Problem is not resolved within the
applicable resolution time set forth in the Service Levels, such Incident or
Problem [ * ].
Confidential
Exhibit B-4 — Severity Levels

 

Page 2 of 2



--------------------------------------------------------------------------------



 



SCHEDULE C
CHARGES

1.0   GENERAL

In addition to the requirements specified in the Agreement, this Schedule C
contains pricing and financial provisions related to the Agreement and any
associated Service Levels, and is valid in the countries specified in the
Agreement. The following Exhibits are attached to this Schedule C and are hereby
incorporated by reference:

  •   Exhibit C-1 (Base Charges, Baselines, ARC/RRC Rates and Termination
Charges) - Specifies the details of the Charges: the Monthly Base Charges for
each Service, the monthly resource baseline volume levels included in the
Monthly Base Charges (“Resource Volume Baselines”), the Charges related to
performance of the Transition (“Transition Fees”), the incremental Charges to
ACI in the event that the number of Resource Units utilized exceeds the Resource
Volume Baselines (“ARC”), the incremental credits due to ACI in the event that
the number of Resource Units actually utilized are below the Resource Volume
Baselines (“RRC”), and defines the fees to be charged by the Vendor in the event
of termination for convenience by ACI (“Termination Charges”).

  •   Exhibit C-2 (Financial Responsibility and Ownership Matrix) — This exhibit
describes the financial responsibility of ACI and the Vendor for functions and
assets associated with the Services.

  •   Exhibit C-3 (Form of Invoice) — Sample of the invoice to be provided on a
monthly basis by Vendor.

  •   Exhibit C-4 (Base Case) — Defines the financial scope of what is assumed
by Vendor and retained by ACI. This exhibit contains ACI’s projection of its
expenses associated with the Services if ACI were not to enter into this
Agreement with the Vendor.

Monthly Base Charges together with the Hardware and Software charges in
Exhibit C-1 include all of the Charges, including one-time Charges, required to
perform the Services.

2.0   SERVICES CHARGES

2.1   General

Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

2.1.1   This Schedule C defines the Resource Units, Charges, pricing provisions,
Resource Volume Baselines and the ARCs and RRCs should the actual volume of
Resource Units utilized by ACI vary from the Resource Volume Baselines.

2.1.2   [ * ]

2.2 Transition Fees
The Transition Fees for Transition are set forth in Exhibit C-1.
[ * ]

2.3   Base Service Charges

2.3.1   General. The Monthly Base Charge for each contract month is set forth in
Exhibit C-1, and is the firm fixed Charge to ACI for Vendor’s provision of the
Services for the applicable Resource Volume Baselines after the applicable
Service Tower Commencement Date, subject to the provisions of this Schedule C. [
* ]

2.3.2   Monthly Invoice. In accordance with the Agreement, Vendor shall invoice
ACI on a monthly basis for the Monthly Base Charges.

    [ * ]   2.4   Resource Units

The Resource Units associated with the Services are defined below:

2.4.1   Mainframe Services

[ * ] except as otherwise noted in Exhibit C-2, Financial Responsibility and
Ownership Matrix.
The mainframe Services pricing is based on the Resource Volume Baselines
contained in Exhibit C-1.
The mainframe billable Resource Units are defined as follows: [ * ]
1. [ * ]
2. [ * ]
3. [ * ]
4. [ * ]
5. [ * ]
6. [ * ]
2.4.2 [ * ] *      Represents seven pages of redacted text
Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  2.4.3   Messaging Services

  1.   The Messaging Services pricing is based on the Resource Volume Baselines
contained in Exhibit C-1.

  2.   The messaging billable Resource Units are defined as follows:

  2.1   [ * ]

    2.4.4   Network Management Services

  1.   The Network Management Services pricing is based on the Resource Volume
Baselines contained in Exhibit C-1.     2.   The Network Management billable
Resource Units are defined as follows:       2.1   WAN Management     2.1.1.  
The WAN Management pricing is based on the Resource Volume Baselines contained
in Exhibit C-1.     2.1.2.   Vendor Managed     2.1.2.1.   Complex Device      
  i.)      [ * ]     2.1.2.2.   Standard Device         i.)      [ * ]    
2.1.2.3.   Simple Device         i.)      [ * ]     2.1.3.   Vendor Owned and
Managed     2.1.3.1.   Complex Device         i.)      [ * ]     2.1.3.2.  
Standard Device         i.)      [ * ]     2.1.3.3.   Simple Device        
i.)      [ * ]     2.2   LAN Management     2.2.1   The LAN Management pricing
is based on the Resource Volume Baselines contained in Exhibit C-1.     2.2.2  
Vendor Managed     2.2.2.1   Complex Device         i.)      [ * ]     2.2.2.2  
Standard Device         i.)      [ * ]     2.2.2.3   Simple Device        
i.)      [ * ]     2.2.3   Vendor Owned and Managed     2.2.3.1   Complex Device
        i.)      [ * ]     2.2.3.2   Standard Device         i.)      [ * ]

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

    2.2.3.3   Simple Device         i.)      [ * ]     2.3   Firewall Management
    2.3.1   The Firewall Management pricing is based on the Resource Volume
Baselines contained in Exhibit C-1.     2.3.2   Vendor Managed     2.3.2.1  
Complex Device         i.)      [ * ]     2.3.2.2   Standard Device        
i.)      [ * ]     2.3.2.3   Simple Device         i.)      [ * ]     2.3.3  
Vendor Owned and Managed     2.3.3.1   Complex Device         i.)      [ * ]    
2.3.3.2   Standard Device         i.)      [ * ]     2.3.3.3   Simple Device    
    i.)      [ * ]

  2.4   Network Management IMAC     2.4.1   [ * ]     2.4.2   [ * ]

  2.4.5   Network Transport Services

  1.   The Network Transport Services pricing is based on the Resource Volume
Baselines contained in Exhibit C-1     2.   The Network Transport billable
Resource Units are defined as follows:     2.1.   MPLS Transport     2.1.1.   [
* ]     2.1.2.   The speeds for the above are as documented in Exhibit C-1.    
2.2.   Other Connectivity         [ * ]     2.2.1   [ * ]     2.2.2   The speeds
for the above are as documented in Exhibit C-1.

Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  2.3.   Internet Connectivity     2.3.1   [ * ]     2.3.2   The speeds for the
above are as documented in Exhibit C-1.

  2.4.6   Security Services

  1.   The Security Services pricing is based on the Resource Volume Baselines
contained in Exhibit C-1.     2.   The Security billable Resource Units are
defined as follows:     2.1   [ * ]     2.2   [ * ]     2.3   [ * ]     2.4   [
* ]     2.5   [ * ]     2.6   [ * ]     2.7   [ * ]

  2.4.7   Disaster Recovery Services

  1.   The Disaster Recovery Services pricing is based on the Resource Volume
Baselines contained in Exhibit C-1     2.   The Disaster Recovery billable
Resource Units are defined as follows:     2.1   [ * ]     2.2   [ * ]

  2.4.8   End-User Computing Services

  1.   The End-User Computing Services pricing is based on the Resource Volume
Baselines contained in Exhibit C-1     2.   [ * ]     3.   [ * ]     4.   [ * ]
    5.   [ * ]

  2.4.9   Help Desk Services

  1.   The Help Desk Services pricing is based on the Resource Volume Baselines
contained in Exhibit C-1.     2.   The Help Desk billable Resource Units are
defined as follows:     2.1.   Help Desk Services     2.2   [ * ]     3.   [ * ]

  2.4.10   Projects

The Projects Charges are based on a Resource Volume Baseline of hours as defined
in Exhibit C-1

  1.   Project Pool

Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
Vendor shall perform Projects requested and approved by ACI as part of the
Services. The in-scope resources (as delineated in the Base Case Exhibit C-4)
have historically provided a level of project work to ACI. As such, this volume
of project work is included in the scope of Services and is represented by a
pool of hours (“Project Pool”).
Vendor work efforts that consist of the following activities would not be
counted against the Project Pool:

  •   IT work efforts that relate to Vendor’s support or maintenance (e.g.,
patches, memory upgrades, or database re-indexing) of Equipment, Software or
other elements of the ACI IT environment used by Vendor to deliver the Services
(including as necessary to meet Service Levels); or

  •   IT work efforts that relate to Vendor’s support, maintenance, enhancement
or refresh of Equipment, Software or other elements of the Vendor Service
infrastructure used by Vendor to deliver the Services (including as necessary to
meet Service Levels)

  •   IT work efforts that result in an increase in or new Resource Units
consumed as provided for in Schedule C

Any new work activities that require Vendor to acquire additional or different
resources, or new work activities that affect Vendor’s ability to deliver
Services according to the Service Levels (e.g. ACI office moves, ACI data center
build outs, and other activities as agreed by the Parties) would be activities
that are counted against the Project Pool.

  2.   As part of the Services, [ * ]. The Resource Volume Baseline for Projects
can be adjusted on an annual basis, based on a request by ACI, as a part of the
annual technology planning process. Any adjustment to the Resource Volume
Baseline of Project hours will result in a corresponding adjustment in the
monthly service Charge for Projects with the calculation to be based on the Base
unit rates for Projects as defined in Exhibit C-1. In addition, in Contract Year
One, Vendor will provide an ARC rate for any hours requested by ACI in excess of
the Resource Volume Baseline.

  3.   It is envisioned that the Vendor will perform most new infrastructure
Projects using hours from the Project Pool until such time that the hours are
exhausted or that ACI requests an alternative proposal. If and to the extent ACI
authorizes Vendor to exceed the applicable Baseline Project Hours in any
Contract Year, ACI shall pay Vendor for such

Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
additional FTEs at the rates specified in the rate card in Exhibit C-1. At ACI’s
request, Vendor shall provide fixed pricing for Projects without utilizing the
Baseline Project Hours. In such instances, the fixed price proposed by Vendor
shall be no less favorable to ACI than the price obtained by multiplying the FTE
rates specified in the Rate Card Tab set forth in Exhibit C-1 (“Rate Card”) by
the projected level of effort.

  4.   [ * ] These Projects will be viewed as separate events requiring separate
pricing. Nothing in this provision should be interpreted as limiting ACI’s right
to perform itself or have third parties perform Projects regardless of their
size.

  5.   All Projects, regardless of whether the hours are to come from the
Project Pool or from the rate card, will be estimated and a cost estimate
provided to ACI for approval prior to work commencing. Where practical, the
Vendor will provide fixed cost (or fixed hours) pricing for a given Project. [ *
]

  6.   For Projects that cannot be easily quantified at the outset, Vendor
pricing may be established, based on ACI written approval, on a time and
materials basis utilizing the Rate Card.     7.   [ * ]

  8.   Vendor shall report monthly on Projects in accordance with Schedule R.
Such reports shall specify, among other things, the Vendor Charges, hours,
resources and expenses for each Project for the applicable month and Contract
Year and any other pertinent information reasonably requested by ACI.     9.  
Items Not Separately Billable

      [ * ]
 
* Represents one page of redacted text

3.0   ADDITIONAL AND REDUCED RESOURCE CHARGES (ARCS AND RRCS)

3.1   The Vendor shall track the number of Resource Units actually utilized by
ACI during [ * ]

3.2   ARC — Additional Resource Charge: [ * ]

3.3   [ * ]

4.0   RETAINED EXPENSES

Retained expenses are those expenses, which ACI will retain and pay directly.
The initial estimation of the retained expenses is shown under the “Retained”
portion Exhibit C-4.
Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
The Parties may subsequently agree to treat a retained expense as a Pass-Through
Expense.

5.0   INCENTIVES TO REDUCE COSTS

ACI is continually seeking ways to reduce and minimize its expenses, including
retained and Pass-Through Expenses. Accordingly, ACI encourages the Service
Provider to explore and identify opportunities to improve the Services and
reduce the cost of Services being provided under the Agreement
The Service Provider will advise ACI’s IT management of each opportunity that is
identified and estimate the potential savings.

6.0   ECONOMIC CHANGE ADJUSTMENT

6.1   [ * ] 

6.2   [ * ] 

6.3   The following indices are applicable to the Services provided by Vendor to
ACI under the Agreement.       [ * ]   6.4   [ * ]   6.5   [ * ]   6.6   [ * ]  
6.7   [ * ]    * Represents one page of redacted text

7.0   OTHER CHARGES, CREDITS, AND SERVICES   7.1   Telecommunication Transport
Charges       Vendor will assume responsibility for the Charges for ACI to ACI [
* ]   7.2   Third Party Charges       Vendor will assume responsibility for all
Charges for the [ * ] as of the Service Tower Commencement Date.   7.3  
Termination Charges       Exhibit C-1 sets forth the amounts payable by ACI in
the event that ACI terminates the Agreement under the circumstances specified in
the Agreement.

Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

8.0   OTHER ITEMS

8.1   Resource Unit Classification for New Technologies       ACI and Vendor
will review, on a quarterly basis, the impact of new technologies on the
existing Resource Units. Specifically, this is necessary for Resource Units that
are categorized into Complex, Standard, and Simple Devices.   8.2   Vendor
Travel       [ * ] as specified in Schedule A (Statement of Work) and the
Exhibit C-2 (Financial Responsibility and Ownership Matrix). To the extent that
ACI requires the Vendor to travel for approved billable Projects, the Vendor
will bill these travel related expenses as Pass-Through Expenses.   8.3  
Rebadged Employee Equipment       Rebadged Employees will continue to use their
existing personal computer equipment and software (subject to software license
restrictions) until such point that Equipment or Software is due for refresh. [
* ] The Vendor shall perform [ * ] (Statement of Work). [ * ]

* * * *
Confidential
Schedule C — Charges

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE C-1
BASE CHARGES, BASELINES, ARC/RRC RATES AND TERMINATION CHARGES

[ * ]

*  Represents 27 pages of redacted tabular data
ACI Worldwide Confidential

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE C-2
FINANCIAL RESPONSIBILITY AND OWNERSHIP MATRIX
MEANING OF HEADINGS
[ * ]
*  Represents seven pages of redacted tabular data

      ACI Worldwide Confidential   Meaning of Headings

 

Page 1



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE C-2
FINANCIAL RESPONSIBILITY AND OWNERSHIP MATRIX
[ * ]
*  Represents one page of tabular data

      ACI Worldwide Confidential   Personnel

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT
OF 1934.
SCHEDULE C-2
FINANCIAL RESPONSIBILITY AND OWNERSHIP MATRIX
[ * ]
*  Represents one page of tabular data

      ACI Worldwide Confidential   Equipment

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934.
SCHEDULE C-2
FINANCIAL RESPONSIBILITY AND OWNERSHIP MARTIX
[ * ]
*  Represents one page of tabular data

      ACI Worldwide Confidential   Software

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934.
SCHEDULE C-2
FINANCIAL RESPONSIBILITY AND OWNERSHIP MARTIX
[ * ]
*  Represents one page of tabular data

      ACI Worldwide Confidential   Facilities

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE C-2
FINANCIAL RESPONSIBILITY AND OWNERSHIP MARTIX
[ * ]
*  Represents one page of tabular data

      ACI Worldwide Confidential   Other

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED
THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934.
Exhibit C-3
FORM OF INVOICE
[ * ]
*  Represents five pages of tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934.
EXHIBIT C-4
BASE CASE
[ * ]
*  Represents 45 pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.
DEFINITIONS
SCHEDULE D
Unless otherwise specified, all Section references are references to the Master
Services Agreement.

     
1.
  [ * ]  
2.
  “ACI” is defined in the preamble to the Agreement, subject to Section 2.2.  
3.
  [ * ]  
4.
  “ACI Confidential Information” is defined in Section 15.3.  
5.
  “ACI Contract Executive” is defined in Section 12.  
6.
  “ACI Contractor Agreements” is defined in Section 5.2.  
7.
  “ACI Contractor Personnel” is defined in Section 5.2.  
8.
  “ACI Data” means all data regarding ACI’s personnel, subcontractors or other
aspects of ACI’s business made available to Vendor or entered in any Software or
Equipment, together with any data derived from such data, including Personally
Identifiable Information.  
9.
  “ACI Equipment” means machines that are: (i) owned, leased or rented by ACI on
or after the Effective Date; (ii) [ * ]  
10.
  “ACI Focal Point” means the individual designated by ACI to act as the single
point of contact within a specified Services area or Location to whom Vendor may
direct all communications related to such Services area.  
11.
  “ACI Indemnitees” is defined in Section 18.1.  
12.
  “ACI Information Security Requirements” is defined in Section 15.2.  
13.
  “ACI IT Standards” is defined in Section 3.9.  
14.
  “ACI Laws” is defined in Section 22.1.  
15.
  “ACI Office Space” is defined in Section 8.1.  
16.
  “ACI-Provided Product” means any equipment, system, program, product, or
business process provided to Vendor by ACI under the Agreement [ * ].  
17.
  “ACI Provided Technology” is defined in Section 18.2.  
18.
  “ACI Risk Control Requirements” is defined in Section 15.4.

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
19.
  “ACI Software” means Software owned by ACI or its Affiliates.  
20.
  [ * ]  
21.
  “Adjustment” is defined in Section 11.2.  
22.
  [ * ]  
23.
  [ * ]  
24.
  “Agreement” means the Master Services Agreement to which this Schedule D is
attached, including its Schedules, Exhibits and Attachments, as the same may be
amended by the Parties from time to time.  
25.
  [ * ]  
26.
  “Applicable Law” means any United States and non-United States federal, state
or local law (including common law), statute, ordinance, rule, regulation
(including NASD rules, regulations and notices as well as any and all rules,
pronouncements and interpretations issued by self regulatory authorities),
order, decree writ, injunction, judgment, permit, governmental agreement, member
advisory bulletins or decree of a government entity applicable to the Party or
other entity indicated by the context, including, as applicable, to such Party’s
or entity’s Affiliates, assets, directors, employees and agents in such
capacities.  
27.
  [ * ]  
28.
  [ * ]  
29.
  [ * ]  
30.
  [ * ]  
31.
  “Auditors” is defined in Section 11.3.  
32.
  “Benchmarker” is defined in Section 13.7.  
33.
  “Business Day” means every Monday through Friday, [ * ] In the Agreement
references to days that do not specifically refer to Business Days are
references to calendar days and, unless otherwise provided, any specified number
of days that expires on a day other than a Business Day will be automatically
extended to the next following Business Day.  
34.
  “Business Hours” means the normal business hours for the facility being
audited.  
35.
  [ * ]  
36.
  “Change Control Procedure” is defined in Section 3.10(b).  
37.
  “Changed Service Level” is defined in Section 9.6.

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
38.
  “Charges” is defined in Section 13.1.  
39.
  “Code” is defined in Section 23.15.  
40.
  “Commencement Date” means the Effective Date or [ * ].  
41.
  [ * ]  
42.
  [ * ]  
43.
  “Confidential Information” is defined in Section 15.3.  
44.
  [ * ]  
45.
  [ * ]  
46.
  “Contractual Change Control Procedure” is defined in Section 10.6.  
47.
  [ * ]  
48.
  “CPU” means central processing unit.  
49.
  [ * ]  
50.
  [ * ]  
51.
  [ * ]  
52.
  “Critical Service Levels” is defined in Section 9.3.  
53.
  “DASD” means direct access storage device.  
54.
  [ * ]  
55.
  [ * ]  
56.
  [ * ]  
57.
  “Data Owner” is defined in Section 22.5.  
58.
  [ * ]  
59.
  [ * ]  
60.
  “Developed ACI Software” is defined in Section 7.4.  
61.
  “Developed Vendor Software” is defined in Section 7.4.  
62.
  [ * ]

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
63.
  [ * ]  
64.
  [ * ]  
65.
  [ * ]  
66.
  “Dispute Date” is defined in Section 20.1.  
67.
  “DM” is defined in Section 20.1.  
68.
  “DR/BC Plans” is defined in Section 19.5.  
69.
  [ * ]  
70.
  “Effective Date” is defined in the preamble to the Agreement.  
71.
  [ * ]  
72.
  “End User Equipment” means all workstations, terminals, printers and
associated peripheral equipment located at Locations.  
73.
  “End User Locations” means locations at which the Services are received or
used bythe End Users.  
74.
  “End User Services” means the Services set forth in Exhibit A-4 (End User
Services) of Schedule A (Statement of Work) of the Agreement.  
75.
  “End Users” is defined in Section 3.10(a).  
76.
  “Enhancement Activities” is defined in Section 10.8.  
77.
  [ * ]  
78.
  “Equipment” means the [ * ]. Equipment includes the following: (i) computer
equipment, including associated attachments, features, accessories, peripheral
devices, front end devices, and other computer equipment, and (ii)
telecommunications equipment, including private branch exchanges, multiplexors,
modems, hubs, bridges, routers, switches and other telecommunications equipment.
 
79.
  “Executive Steering Committee” is defined in Section 10.2.  
80.
  “Existing Third Party Systems Software” means Third Party Systems Software
that exists on the Effective Date and was being utilized by ACI or its
Affiliates immediately prior to the Effective Date [ * ].  
81.
  [ * ]  
82.
  “Extraordinary Event” is defined in Section 13.5.

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
83.
  [ * ]  
84.
  “Force Majeure Event” is defined in Section 19.6.  
85.
  “Go Live Date” means the last Service Tower Commencement Date.  
86.
  “Holidays” means the days specified in the Process Interface Manual.  
87.
  “I-9” is defined in Section 16.13.  
88.
  [ * ]  
89.
  “Including” and its derivatives (such as “include” and “includes”) means
 
  “including, without limitation.” This term is as defined, whether or not
capitalized in the
 
  Agreement.  
90.
  [ * ]  
91.
  “Install, Move, Add, Change or IMAC” means Install, Move, Add, Change events.
 
92.
  [ * ]  
93.
  “Intellectual Property Rights” means all rights, title, and interest arising
under U.S. common and statutory law and the laws of other countries to all (i)
patents and all filed, pending or potential applications for patents, including
any reissue, reexamination, division, continuation, or continuation-in-part
applications throughout the world now or hereafter filed; (ii) trade secret
rights and equivalent rights (including know-how); (iii) copyrights, moral
rights, other literary property or authors’ rights; (iv) proprietary indicia,
trademarks, trade names, symbols, logos, or brand names; and (v) mask works and
mask work rights.  
94.
  “Internet” means a worldwide network of TCP/IP-based networks.  
95.
  [ * ]  
96.
  [ * ]  
97.
  “IT” means information technology.  
98.
  “Joint Verification Period” is defined in Section 23.3.  
99.
  “Key Measurements” is defined in Section 9.7.  
100.
  “Key Rebadged Employees” is defined in Section 5.2.  
101.
  “Key Vendor Positions” is defined in Section 5.1.  
102.
  [ * ]  
103.
  [ * ]

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
104.
  [ * ]  
105.
  [ * ]  
106.
  [ * ]  
107.
  [ * ]  
108.
  [ * ]  
109.
  “Location” means any location: [ * ]; and (ii) that is listed in Schedule P
(Locations) of the Agreement.  
110.
  “Losses” means all losses, fines, punitive awards, monetary sanctions,
restitution, liabilities, damages and claims, payable to unaffiliated third
parties and/or governmental or regulatory agencies, and all related third-party
costs and expenses.  
111.
  [ * ]  
112.
  [ * ]  
113.
  [ * ]  
114.
  “Mandatory Employment Period” is defined in Section 5.2.  
115.
  “Minimum Revenue Commitment” or “MRC” is defined in Section 3.6(a).  
116.
  [ * ]  
117.
  [ * ]  
118.
  [ * ]  
119.
  [ * ]  
120.
  “Monthly Performance Report” is defined in Section 10.3.  
121.
  [ * ]  
122.
  “New Entity” is defined in Section ý3.14.  
123.
  “New Services” is defined in Section 13.6.  
124.
  [ * ]  
125.
  [ * ]  
126.
  “Notice of Election” is defined in Section 18.4.

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
127.
  “OEM” means original equipment manufacturer.  
128.
  [ * ]  
129.
  [ * ]  
130.
  “Party” means either ACI or Vendor and “Parties” means both ACI and Vendor.  
131.
  “Pass-Through Expenses” is defined in Section 13.2.  
132.
  “PDP” means pre delivery preparation.  
133.
  [ * ]  
134.
  “Performance Information” is defined in Section 9.7.  
135.
  “Personally Identifiable Information” means any nonpublic personal
information, as defined under any Applicable Law.  
136.
  [ * ]  
137.
  “Potentially Rebadged Employees” is defined in Section 5.2.  
138.
  “Privacy Laws” means all Applicable Laws set forth in Section 22.5.  
139.
  “Procedures Manual” is defined in Section 10.5. [ * ]  
140.
  [ * ]  
141.
  [ * ]  
142.
  “Rebadged Employees” is defined in Section 5.2.  
143.
  [ * ]  
144.
  [ * ]  
145.
  [ * ]  
146.
  “Relocation Notice” is defined in Section 3.13.  
147.
  “Remote End User” means an End User who has only dial-up access to a LAN.  
148.
  “Required Consents” means such consents as may be required or desirable for
the assignment to Vendor, or the grant to Vendor of rights of use, of resources
provided for in the Agreement.  
149.
  [ * ]  
150.
  [ * ]

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
151.
  [ * ]  
152.
  [ * ]  
153.
  “Retained Processes” is defined in Section 3.15.  
154.
  “Retained Systems” is defined in Section 3.15.  
155.
  “RMON” means remote network monitoring.  
156.
  “SAS 70 Type II Report” is defined in Section 11.3.  
157.
  “Schedule” means any of the schedules attached to the Agreement as the same
may be amended by the Parties from time to time in accordance with the
Agreement.  
158.
  [ * ]  
159.
  “Section 404” means Section 404 of SOX and the rules and regulations
promulgated thereunder.  
160.
  “Security Plan” is defined in Section 15.2.  
161.
  [ * ]  
162.
  [ * ]  
163.
  [ * ]  
164.
  [ * ]  
165.
  [ * ]  
166.
  [ * ]  
167.
  “Service Level Credits” is defined in Section 9.3.  
168.
  [ * ]  
169.
  [ * ]  
170.
  [ * ]  
171.
  [ * ]  
172.
  “Service Levels” is defined in Section 9.1.  
173.
  “Service Locations” means locations at which Services are performed by any
Vendor Personnel.

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
174.
  [ * ]  
175.
  “Service Provider” is defined in Section 22.5.  
176.
  [ * ]  
177.
  [ * ]  
178.
  “Services” is defined in Section 3.1.  
179.
  [ * ]  
180.
  [ * ]  
181.
  [ * ]  
182.
  [ * ]  
183.
  [ * ]  
184.
  [ * ]  
185.
  [ * ]  
186.
  “Software Capital Costs” is defined in Section 6.5.  
187.
  “Software Operational Support Costs” is defined in Section 6.5.  
188.
  “SOX” means the Sarbanes Oxley Act of 2002, as amended, and the rules and
regulations promulgated thereunder.  
189.
  [ * ]  
190.
  [ * ]  
191.
  [ * ]  
192.
  [ * ]  
193.
  [ * ]  
194.
  [ * ]  
195.
  [ * ]  
196.
  [ * ]  
197.
  [ * ]

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
198.
  [ * ]  
199.
  [ * ]  
200.
  “Technology Plan” is defined in Section 10.8.  
201.
  “Term” is defined in Section 4.1.  
202.
  [ * ]  
203.
  “Termination/Expiration Assistance” is defined in Section 21.9.  
204.
  “Termination/Expiration Assistance Period” is defined in Section 21.9.  
205.
  “Third Party or Third Parties” means any entity or person other than Vendor
and ACI and their respective Affiliates, directors, officers, and employees.  
206.
  [ * ]  
207.
  “Third Party Contracts” means agreements pursuant to which any third party
agrees with Vendor, ACI or any of their Affiliates to provide products or
services constituting or used in providing the Services, including contracts for
the services of non-employee personnel to provide Services. [ * ]  
208.
  [ * ]  
209.
  [ * ]  
210.
  “Transformation” means the portion of the Transition Services detailed in the
Transformation Plan.  
211.
  “Transformation Period” means the portion of the Transition Period during
which the Transformation occurs.  
212.
  Transformation Plan” means the section of the Transition Plan that describes
the transformation activities.  
213.
  “Transition” is defined in Section 3.8.  
214.
  [ * ]  
215.
  “Transition Period” means the period, defined in the Transition Plan, [ * ]  
216.
  “Transition Plan” is defined in Section 3.8.  
217.
  “Use” means to use, copy, maintain, modify, enhance or create derivative
works.  
218.
  “User ID” means a string of characters (i.e., a user name or a password) that
uniquely identifies a user to a system and enables access to a system or
specific data residing on a system.

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

         
219.
  [ * ]  
220.
  [ * ]  
221.
  “Vendor Developed IP” is defined in Section 7.4.  
222.
  “Vendor Focal Point” means the individual designated by Vendor to act as the
single point of contact within a specified Services area or Location to whom ACI
may direct all communications related to such Services area or Location.  
223.
  “Vendor” is defined in the preamble to the Agreement, subject to Section 2.2.
 
224.
  “Vendor Indemnitees” is defined in Section 18.2.  
225.
  “Vendor Laws” is defined in Section 22.1.  
226.
  [ * ]  
227.
  “Vendor Preexisting IP” is defined in Section 7.4.  
228.
  “Vendor Delivery Project Executive” is defined in Section 5.1.  
229.
  [ * ]  
230.
  [ * ]  
231.
  [ * ]  
232.
  [ * ]  
233.
  “Vendor Transition Manager” is defined in Section 5.1.  
234.
  [ * ]  
235.
  [ * ]  
236.
  [ * ]  
237.
  [ * ]  
238.
  “Work Product” is defined in Section 7.4.  
239.
  [ * ]

Confidential
Schedule D – Definitions

 

 



--------------------------------------------------------------------------------



 



SCHEDULE E
INTENTIONALLY LEFT BLANK

 

 



--------------------------------------------------------------------------------



 



SCHEDULE F
INTENTIONALLY LEFT BLANK

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE G
THIRD PARTY CONTRACTS
1. INTRODUCTION
This Schedule lists ACI’s Third Party Contracts for which Vendor will be
financially and administratively and operationally responsible as of the Service
Tower Commencement Date. This Schedule will be verified and updated, as
required, during the Joint Verification Period described in Section 23.3 of the
Master Services Agreement.
2. LICENSES
2.1 Financial, Administrative and Operational Responsibility
[ * ]
*  Represents five pages of redacted tabular data
3. OTHER CONTRACTS
3.1 Financial, Administrative and Operational Responsibility
[ * ]
*  Represents 13 pages of redacted tabular data
Confidential
Schedule G — Third Party Contracts

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE H
EXISTING EQUIPMENT
1. Introduction
This Schedule H (Existing Equipment) sets out the existing Equipment lists,
provided to Vendor by ACI, as of the Effective Date, that Vendor will use to
provide to the Services to ACI in accordance with Section 3.7 of the MSA. This
Schedule will be updated after the completion of a wall-to-wall inventory.
2. Mainframe Existing Equipment
This following table lists the existing mainframe Equipment located in the [ * ]
[ * ]
3. Security Existing Equipment
This following table lists the existing security Equipment located in ACI
Locations.
[ * ]
4. Midrange/Server Existing Equipment
The following Exhibits list the existing midrange/server Equipment.

  •   Exhibit H-1 (ACI US Midrange Inventory)

  •   Exhibit H-2 (ACI Toronto Server Room Inventory)

  •   Exhibit H-3 (EMEA Server Equipment)

  •   Exhibit H-4 (ACI AP Midrange Inventory)

5. Network Existing Equipment
Exhibit H-5 (Network Inventory) lists the existing Network Equipment.
6. End User Services Existing Equipment
The following table and Exhibit H-6 (People Counts by Location) list the
existing End User machine quantities.

[ * ]
Confidential
Schedule H — Existing Equipment

 

Page 1 of 3



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
7. Refresh Of Existing Equipment
The following table lists Vendor’s general Refresh plan for the existing
Equipment.
[ * ]
More specifically, the Vendor will apply the following refresh schedule until
all ACI hardware is on the standard schedule:
–    [ * ]
Confidential
Schedule H — Existing Equipment

 

Page 2 of 3



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934.
EXHIBIT H-1
ACI US MIDRANGE INVENTORY
[ * ]
*  Represents 26 pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE
ACT OF 1934.
EXHIBIT H-2
ACI TORONTO SERVER ROOM INVENTORY
[ * ]
*  Represents four pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934.
EXHIBIT H-3
EMEA SERVER EQUIPMENT
[ * ]
*  Represents 14 pages of redacted tabular data
 

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED
THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED
UNDER THE SECURITIES EXCHANGE ACT OF
1934.
EXHIBIT H-4
ACI AP MIDRANGE INVENTORY
[ * ]
*  Represents four pages of tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT H-5
NETWORK INVENTORY
[ * ]
*  Represents seven pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT H-6
PEOPLE COUNTS BY LOCATION
[ * ]
*  Represents two pages of redacted tabular data

 





--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS
OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE I
VENDOR SUPPORTED SOFTWARE
1. ACI Systems Software Introduction
This Schedule I (Vendor Supported Software) sets out the existing ACI Systems
Software lists, provided to Vendor by ACI, as of the Effective Date, that Vendor
will use to provide the Services to ACI as well as the Vendor System Software
that Vendor will use to provide the Services. This Schedule will be verified and
updated after Transition.
2. Mainframe Existing ACI Systems Software
This following table lists the Mainframe Existing ACI Systems Software in use on
the Existing Mainframe Equipment at the [ * ].
[ * ]
*  Represents two pages of tabular data
3. Security/Asset Existing ACI Systems Software
This following table lists the Existing ACI Systems Software.
[ * ]
4. Midrange/Server Software
The following table list the Existing Midrange/Server ACI Systems Software.
[ * ]
*  Represents eight pages of tabular data
The following table lists the IBM software tools that Vendor will use to provide
the Services.
[ * ]
Confidential
Schedule I — Vendor Supported Software

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS
OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
5. Network Existing ACI Systems Software
The following table lists the Existing Network ACI Systems Software.
[ * ]
6. End User Services Existing ACI Systems Software
Exhibits I-1, Exhibit I-2, and Exhibit I-3 list the existing End User services
ACI Systems Software:

  •   Exhibit I-1 — Framingham Workstations

  •   Exhibit I-2 — Newton Workstations

  •   Exhibit I-3 — Omaha Workstations

Confidential
Schedule I — Vendor Supported Software

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT l-1
FRAMINGHAM WORKSTATIONS
[ * ]
*  Represents 785 pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES
AND ASTERISKS BE ACCORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE
ACT OF 1934.
EXHIBIT l-2
NEWTON WORKSTATIONS
[ * ]
*  Represents 496 pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT l-3
OMAHA WORKSTATIONS
[ * ]
*  Represents 947 pages of redacted tabular data

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.
SCHEDULE J
ACI POLICIES AND PROCEDURES
TABLE OF CONTENTS

                              Page          
 
          1.    
[ * ]
    2     2.    
Business Ethics Policy
    7     3.    
[ * ]
    14     4.    
[ * ]
    15     5.    
[ * ]
    25     6.    
[ * ]
    29     7.    
[ * ]
    32     8.    
[ * ]
    35     9.    
[ * ]
    38     10.    
[ * ]
    42     11.    
[ * ]
    47     12.    
[ * ]
    49     13.    
[ * ]
    54     14.    
[ * ]
    60     15.    
[ * ]
    63     16.    
[ * ]
    65     17.    
[ * ]
    68     18.    
[ * ]
    71     19.    
[ * ]
    74     20.    
[ * ]
    79     21.    
[ * ]
    81     22.    
[ * ]
    114     23.    
[ * ]
    126     24.    
[ * ]
    131     25.    
[ * ]
    135     26.    
[ * ]
    136     27.    
[ * ]
    138     28.    
[ * ]
    140     29.    
[ * ]
    142  

              Confidential         Schedule J – ACI Policies and Procedures  
Page 1 of 144

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.
[ * ]
*  Represents 6 pages of redacted text

              Confidential         Schedule J — ACI Policies and Procedures  
Page 2 of 144

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE BUSINESS ETHICS POLICY
Policy Number 7-400
Revision Date — 21 November 2007

          Policy Contact     Information:   This Policy Applies To:
 
       
Dennis Byrnes
  Group   Except
 
       
mailto:byrnesd@ACIinc.com
  þ All Contractors    
 
       
(402) 390-8993
  o USA-based Contractors    
 
       
 
  o Omaha-based Contractors    
 
       
 
  o IT Support Staff — Omaha-based    
 
       
 
  o IT Support Staff — All Locations    
 
       
 
  þ Other: Authorized Non-contractors    
 
       

ACI WORLDWIDE CORP
CODE OF BUSINESS CONDUCT AND ETHICS
This policy is in addition to ACI’s Code of Ethics for the Company’s Chief
Executive Officer and Senior Financial Officers (Policy 7-410).
Introduction
This Code of Business Conduct and Ethics describes the basic principles of
conduct that we share as officers and contractors of Transaction Systems
Architects, Inc. (“we” or the “Company”). This Code also applies to our
directors. Violation of this Code may result in disciplinary action, varying
from reprimand to dismissal. ACI contractors will annually review the ACI Code
of Business Conduct and Ethics and acknowledge this review per local Human
Resources practice.
This Code is intended to provide a broad overview of basic ethical principles
that guide our conduct. In some circumstances, we maintain more specific
policies on the topics referred to in this Code. Should you have any questions
regarding these policies, please review the policies posted on the Company’s
intranet (i4) or contact a member of the Human Resources department.

              Confidential         Schedule J — ACI Policies and Procedures  
Page 7 of 144

 

 



--------------------------------------------------------------------------------



 



Compliance with Laws, Rules and Regulations
Our policy is to comply with all laws, rules, and regulations of the places
where we do business. No contractor, officer or director of the Company shall
commit an illegal or unethical act, or instruct others to do so, for any reason.
If a law, rule or regulation is unclear, or conflicts with a provision of this
Code, you should seek advice from supervisors or our General Counsel, but always
seek to act in accordance with the ethical standards described in this Code.
Conflicts of Interest
We conduct our business affairs in the best interest of the Company and should
therefore avoid situations where our private interests interfere in any way with
the Company’s interests or could improperly influence our work, business
decisions or actions. We need to be especially sensitive to situations that have
even the appearance of impropriety and promptly report them to a supervisor, or
if appropriate, a more senior manager. If you believe that a transaction,
relationship or other circumstance creates or may create a conflict of interest,
you should promptly report this concern in the manner provided in this Code. It
is our policy that circumstances that pose a conflict of interest for our
contractors are prohibited unless a waiver is obtained from our General Counsel.
Consistent with Nasdaq listing requirements, and as further described below, any
waiver of this conflict of interest policy for a director or executive officer
may only be made by our Board or a committee of our Board, and any such waiver
will be promptly disclosed in accordance with applicable law and listing Nasdaq
requirements.
Record-Keeping
We require honest and accurate recording and reporting of information in order
to make responsible business decisions. We document and record our business
expenses accurately. Questionable expenses should be discussed with the
appropriate personnel in our accounting department.
All of our books, records, accounts, and financial statements are maintained in
reasonable detail, appropriately reflect our transactions, and conform both to
applicable legal requirements and to our system of internal controls. Unrecorded
or “off the books” funds or assets should not be maintained unless permitted by
applicable law or regulation.
The disposal or destruction of the Company’s records and files is not
discretionary with any contractor. The Company’s requirements for record
retention are further outlined in the Company’s Record Retention Policy. In
addition, when matters such as litigation (actual or threatened), government
inquiries, investigations or audits are pending or reasonably expected, we will
not destroy any relevant records until such matter is closed, and then only in
accordance with the Company’s Records Retention Policy.
We avoid exaggeration, derogatory remarks, guesswork, or inappropriate
characterizations of people and companies in our business records and
communications. We maintain our records according to our record retention
policies. In accordance with those policies, in the event of litigation or
governmental investigation, please consult our General Counsel.

              Confidential         Schedule J — ACI Policies and Procedures  
Page 8 of 144

 

 



--------------------------------------------------------------------------------



 



Public Reporting
We are a public company and as a result file reports and other documents with
the Securities and Exchange Commission (SEC) and Nasdaq. As well, we issue press
releases and make other public statements that include financial and other
information about our business, financial condition and results of operations.
We endeavor to make full, fair, accurate, timely and understandable disclosure
in reports and documents we file with, or submit to, the SEC and Nasdaq and in
our press releases and public communications.
We require cooperation and open communication with our internal and outside
auditors. It is illegal to take any action to fraudulently influence, coerce,
manipulate, or mislead any internal or external auditor engaged in the
performance of an audit of our financial statements.
The laws and regulations applicable to filings made with the SEC, including
those applicable to accounting matters, are complex. While the ultimate
responsibility for the information included in these reports rests with senior
management, numerous other contractors participate in the preparation of these
reports or provide information included in these reports. We maintain disclosure
controls and procedures to ensure that the information included in the reports
that we file or submit to the SEC is collected and communicated to senior
management in order to permit timely disclosure of the required information.
If you are requested to provide, review or certify information in connection
with our disclosure controls and procedures, you must provide the requested
information or otherwise respond in a full, accurate and timely manner.
Moreover, even in the absence of a specific request, you should report to your
supervisor or a more senior manager any information that you believe should be
considered for disclosure in our reports to the SEC.
If you have questions or are uncertain as to how our disclosure controls and
procedures may apply in a specific circumstance, promptly contact your
supervisor or a more senior manager. We want you to ask questions and seek
advice. Additional information regarding how to report your questions or
concerns (including on a confidential, anonymous basis) is included below in
this Code under the heading “Reporting Illegal or Unethical Behavior.”
Insider Trading
We do not trade in Company stock on the basis of material, non-public
information concerning the Company, nor do we “tip” others who may trade in
Company securities. Please refer to our stock transaction policies for more
detailed information about our policies in this area.
Corporate Opportunities
We do not personally take opportunities that are discovered through the use of
Company property, information or position without the prior consent of our
Board. Our directors, officers, and contractors are also prohibited from
competing with the Company.

              Confidential         Schedule J — ACI Policies and Procedures  
Page 9 of 144

 

 



--------------------------------------------------------------------------------



 



Competition and Fair Dealing
We outperform our competition fairly and honestly by developing leading
solutions and technology based on design and performance. We do not engage in
unethical or illegal business practices such as stealing proprietary
information, possessing trade secret information that was obtained without the
owner’s consent, or inducing disclosure of this type of information by past or
present contractors of other companies. Each contractor, officer and director of
the Company should endeavor to deal fairly with customers, suppliers,
competitors, the public and one another at all times and in accordance with
ethical business practices.
Business Entertainment and Gifts
We recognize that business entertainment and gifts are meant to create goodwill
and sound working relationships, not to gain unfair advantage with customers or
suppliers. Neither we nor our family members offer, give, or accept any gift or
entertainment unless it: (a) is not a cash gift, (b) is consistent with
customary business practices, (c) is not excessive in value, (d) cannot be
construed as a bribe or payoff, and (e) does not violate any laws or
regulations. Any questionable gift or invitation should be discussed with a
supervisor, or, if appropriate, a more senior manager.
Discrimination and Harassment
The diversity of our contractors is a tremendous asset. We provide equal
opportunity in all aspects of employment and will not tolerate discrimination or
harassment of any kind. Derogatory comments based on racial or ethnic
characteristics, unwelcome sexual advances and similar behavior are prohibited.
Health and Safety
We strive to provide a safe and healthful work environment. We ensure a safe and
healthy work environment by following safety and health rules and practices and
promptly reporting accidents, injuries, unsafe conditions or other violations or
potential violations of applicable OSHA standards to a supervisor or more senior
manager.
We do not permit violence or threatening behavior in our workplaces. We report
to work in condition to perform our duties at our best, free from the influence
of illegal drugs or alcohol. We do not tolerate the use of illegal drugs in the
workplace.
Confidentiality
We protect confidential information. Unauthorized use or distribution of
confidential information is prohibited and could also be illegal, resulting in
civil or even criminal penalties. Confidential information includes proprietary
information such as our trade secrets, patents, trademarks, copyrights,
business, marketing plans, sales forecasts, engineering ideas, designs,
databases, records, salary information, and unpublished financial data and
reports, as well as any non-public information that might be of use to
competitors or harmful to us or our customers if disclosed. It also includes
information that suppliers, customers and other business partners have entrusted
to us on a confidential basis. Our personal obligation not to disclose
confidential information continues even after employment ends.

              Confidential         Schedule J — ACI Policies and Procedures  
Page 10 of 144

 

 



--------------------------------------------------------------------------------



 



Protection and Proper Use of Company Assets
Theft, carelessness, and waste of Company assets have a direct impact on our
profitability and should be avoided. Any suspected incident of fraud or theft
should be immediately reported to a supervisor or, if appropriate, a more senior
manager for investigation.
Payments to Government Personnel
In compliance with the United States Foreign Corrupt Practices Act, we do not
give anything of value, directly or indirectly, to officials of foreign
governments or foreign political candidates in order to obtain or retain
business. We do not promise, offer, or deliver to any foreign or domestic
government contractor or official any gift, favor, or other gratuity that would
be illegal. Our General Counsel can provide guidance in this area.
The laws or customs of other countries in which we operate may be less clear. It
is our policy to comply with those laws or customs; however, if a local law or
custom seems to contradict the principles described in this Code, contact a
supervisor or our General Counsel for guidance.
Waivers
Consistent with Nasdaq listing requirements, only our Board or a committee of
our Board may waive a provision of this Code for our executive officers or
directors, and any waiver will be promptly disclosed to the public in accordance
with applicable law and Nasdaq listing requirements. Waivers of this Code for
any other contractor may be made only by our General Counsel, and then only
under special circumstances.
Reporting Illegal or Unethical Behavior
In order to encourage good faith reports of illegal or unethical behavior
(including violations of this Code), we keep all reports confidential and do not
allow retaliation for reports of misconduct by others. It is also our duty to
cooperate in internal investigations of alleged misconduct.
We must all work to ensure prompt and consistent action against unethical or
illegal behavior. Oftentimes a violation of this Code will be easy to recognize
and should be promptly reported as described in the answer to Question 6 below.
However, in some situations it is difficult to know right from wrong. Since none
of us can anticipate every situation that will arise, it is important that we
have a way to approach a new or sensitive question or concern. Here are some
questions that can be asked:

              Confidential         Schedule J — ACI Policies and Procedures  
Page 11 of 144

 

 



--------------------------------------------------------------------------------



 



What do I need to know? In order to reach the right solutions, we must be as
fully informed as possible.
What specifically am I being asked to do? Does it seem unethical or improper?
This will focus the inquiry on the specific action in question, and the
available alternatives. Use judgment and common sense; if something seems
unethical or improper, it probably is.
What is my responsibility? In most situations, there is shared responsibility.
Should colleagues be informed? It may help to get others involved and discuss
the issue.
Should I discuss the issue with a supervisor? In many cases, a supervisor will
be more knowledgeable about the question and will appreciate being brought into
the decision-making process. Remember that it is the supervisor’s responsibility
to help solve problems.
Should I seek help from Company management? In the case which it may not be
appropriate to discuss an issue with a supervisor, or where you would not be
comfortable approaching a supervisor with your question, consider discussing it
with your office manager or a member of the Human Resources department. If for
some reason you do not believe that your concerns have been appropriately
addressed, you can seek advice from our General Counsel.
How should I report instances of questionable behavior by contractors, officers
or directors (including possible violations of this Code)? For those who wish to
remain anonymous, you can submit your concern:

  A.  
In writing to either:

  (i)  
The Company’s General Counsel, at 224 S. 108th Avenue, Omaha, NE 68154-26841325;
or
    (ii)  
The Chairman of the Company’s Audit Committee, at 224 S. 108th Avenue, Omaha, NE
68154-26841325.

  B.  
By anonymously contacting the third-party service provider identified in the
Company’s Whistleblower Protection Policy. That service provider will notify the
Company’s senior officers of any report but will not disclose the identity of
the reporting person if that person requests anonymity.

An anonymous report should provide enough information about the incident or
situation to allow the Company to investigate properly. If concerns or
complaints require confidentiality, including keeping an identity anonymous, we
will endeavor to protect this confidentiality, subject to applicable law,
regulation and legal proceedings.
For those who do not choose to remain anonymous, please:

  A.  
Initially address your concern with either your supervisor or a member of the
Human Resources department.

              Confidential         Schedule J — ACI Policies and Procedures  
Page 12 of 144

 

 



--------------------------------------------------------------------------------



 



  B.  
If at any time you are not satisfied that your concern is being adequately
addressed, you should bring the matter to the attention of the Company’s General
Counsel.
    C.  
If you are still unsatisfied with the resolution of, or attention to, the
matter, you should contact the Chairman of the Audit Committee.

Your matter will be addressed confidentially to the extent practicable and with
anonymity to the extent you desire and to the extent practicable.
Compliance and Enforcement
All contractors, directors and officers are expected to comply with all of the
provisions of this Code, and the Company recognizes the need for this Code to be
applied equally to everyone it covers. The Code will be strictly enforced
throughout the Company and violations will be dealt with immediately. Violations
of the Code that involve illegal behavior will be reported to the appropriate
authorities.
Our General Counsel has primary authority and responsibility for administering
this Code, investigating alleged violations and determining corrective and
disciplinary action, subject to the supervision of the Audit Committee of our
Board. Depending on the circumstances, in some cases senior managers and other
officers will be involved to consider and determine the appropriate corrective
or disciplinary action. In some cases, the Audit Committee or the full Board
will be responsible for conducting the investigation and determining actions to
be taken. The Company will devote the necessary resources to enable the General
Counsel to establish such procedures as may be reasonably necessary to create a
culture of accountability and facilitate compliance with this Code. The General
Counsel will periodically report violations of this Code and the corrective
actions taken to the Audit Committee.
The Company strives to impose discipline for each violation of this Code that
fits the nature and particular facts of the violation. The Company generally
will issue warnings or reprimands for less significant, first-time offenses.
Violations of a more serious nature may result in an action such as suspension
without pay, demotion, or reduction of compensation. Termination of employment
generally is reserved for conduct such as theft or other violations amounting to
a breach of trust, or for cases where a person has engaged in multiple
violations. Termination may also be appropriate for ethical violations if the
contractor has had appropriate training and consciously chooses to pursue
unethical behavior. Violations of this Code are not the only basis for
disciplinary action. The Company has additional guidelines and procedures
governing conduct, and violations of those guidelines and procedures may also
result in corrective or disciplinary action.
Retaliation against any contractor for good faith reporting of violations of
this Code is strictly prohibited. Any such retaliation will be treated as a
serious violation of this Code.
Questions concerning this Code should be directed to our General Counsel.

              Confidential         Schedule J — ACI Policies and Procedures  
Page 13 of 144

 

 



--------------------------------------------------------------------------------



 



Conclusion
The Company’s good name and reputation depend, to a very large extent, upon your
taking personal responsibility for maintaining and adhering to the policies and
guidelines set forth in this Code. Your business conduct on behalf of the
Company must be guided by the policies and guidelines set forth in this Code.
* * * * *
Consistent with applicable laws and regulations, this Code will be included on
the Company’s
website and will be made available upon request sent to the Company’s Secretary.
The Company’s
annual report to stockholders will state that this Code is available on the
Company’s website and
will be made available upon request sent to the Company’s Secretary.
The undersigned acknowledges that he/she has received and read this Code of
Business Conduct and Ethics.

         
 
       
 
       
 
 
 
   
Signature
  Date    
 
       
 
       
 
       
Print Name
       

              Confidential         Schedule J — ACI Policies and Procedures  
Page 14 of 144

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.
[ * ]
* represents 130 pages of redacted text

              Confidential         Schedule J — ACI Policies and Procedures  
Page 15 of 144

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE K
USER SATISFACTION SURVEY GUIDELINES

1.   INTRODUCTION

This Schedule describes the requirements related to customer satisfaction
surveys.
ACI will have overall review and approval of the customer satisfaction surveys,
to include input and approval of the survey recipients, the survey methodology,
and the survey questions.

2.   GENERAL REQUIREMENTS

  a.   Vendor’s responsibilities include the following:

  (1)   During Transition, develop and submit for ACI’s approval a complete and
comprehensive customer satisfaction survey process, including the content and
format of each customer satisfaction survey (each, a “Survey”). Such process
shall be deemed to be the “Survey Process” for purposes of this Agreement.    
(2)   Conduct Surveys for the following categories of End Users:

      [ * ]

  (3)   At ACI’s request, work with the Executive Steering Committee and/or the
Management Committee to determine the list of ACI personnel and other End Users
to be included in each Survey; provided that the individuals to be included in
any Survey (the “Participants” for such Survey) shall be subject to the ACI’s
written approval.     (4)   Conduct each Survey for its Participants in
accordance with the Survey Process and any ACI-approved materials and
methodologies specific to such Survey, using tools agreed upon by the Parties.  
  (5)   [ * ]     (6)   Measure customer satisfaction in all Surveys for a
selection of the following general attributes:  

  (a)   [ * ]     (b)   [ * ]     (c)   [ * ]     (d)   [ * ]     (e)   [ * ]  
  (f)   [ * ]     (g)   [ * ]     (h)   [ * ]

    (7)   At ACI’s direction and in cooperation with ACI, use the Survey results
to plan and implement measurable improvements to those portions of the Services
requiring attention (provided that any such improvements to the Services shall
be subject to ACI’s written approval).     (8)   In response to a pattern of
issues raised by each Survey, promptly prepare and provide to ACI a set of
recommendations for Vendor to further improve its provision of the Services.    
(9)   Work in good faith with ACI to remedy issues or concerns raised in each
Survey.

Confidential
Schedule K — User Satisfaction Survey Guidelines



 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

3.   EXECUTIVE CUSTOMER SATISFACTION SURVEYS

  a.   The Vendor’s responsibilities include the following:


  (1)   [ * ]     (2)   [ * ]     (3)   [ * ]     (4)   [ * ]     (5)   Report
the results of the Survey in writing (in a format acceptable to ACI) to the ACI
Contract Executive within thirty (30) Business Days after the completion of the
Survey.     (6)   Along with ACI, conduct follow-on reviews as requested by the
ACI Contract Executive, including reviewing the results of Executive Customer
Satisfaction Surveys in the next Executive Steering Committee meeting.

4.   NON-EXECUTIVE CUSTOMER SATISFACTION SURVEYS

  a.   The Vendor’s responsibilities include the following:

  (1)   [ * ]     (2)   [ * ]     (3)   [ * ]     (4)   [ * ]     (5)   Report
the results of the Survey in writing (in a format acceptable to ACI) to the ACI
Contract Executive within thirty (30) Business Days after the completion of the
Survey.     (6)   Along with ACI, conduct follow-on reviews as requested by the
ACI Contract Executive, including reviewing the results of non-Executive
Customer Satisfaction Surveys in the next Executive Steering Committee meeting.

5.   POINT-OF-SERVICE CUSTOMER SATISFACTION SURVEYS

[ * ]
Confidential
Schedule K — User Satisfaction Survey Guidelines

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE L
TRANSITION AND TRANSFORMATION

1.   INTRODUCTION       This portion of the Schedule describes the Transition
scope and approach used to manage the Transition, including the subprojects that
will be further defined in the detailed Transition Plan. The terms and
conditions of this Agreement will apply to the Transition, except to the extent
expressly amended by the applicable Transition Plan.       Vendor will begin
Transition activities on the Agreement Effective Date and complete the
subprojects needed for Vendor to provide service as of the Service Tower
Commencement Date. Each subproject produces deliverables, (including installed
tools and documented processes and procedures amended by knowledge transfer from
appropriate ACI employees), for the Vendor service delivery team. Each
subproject generally represents a specific Service Tower competency such as
Service Desk, Data Network Services, Enterprise Security Management Services,
etc. In addition, there are two data center moves occurring during the
Transition: [ * ]       The general workflow and timelines for key subprojects
are described below. The complete listing of subprojects will be described in
the detailed Transition Plan. The actual dates are subject to change after the
joint planning session with ACI that will be scheduled after the Agreement
Effective Date. These dates will be reflected in the detailed Transition Plan to
be delivered 60 days after the Agreement Effective Date.       The initial 30 —
45 days after the Agreement Effective Date includes the acquisition of internal
Vendor resources, a joint planning session with ACI that will produce the
detailed Transition Plan, as well as joint verification of baselines. The
governance structure will be described to ACI and established as the Vendor
Program Management Office is implemented. The signed Agreement will be
registered and a complete deliverables list will be created and provided to the
Vendor service delivery team and ACI. These activities and others to be
described in the detailed Transition Plan are represented in the Planning and
Startup arrow as well as the PE Project Office arrow in Exhibit L-1.       The [
* ] data center move will be addressed as a Transition project with a Vendor
project manager, working with an ACI project manager, coordinating all of the
Vendor and ACI resources needed to remove Equipment and associated Software from
the [ * ] data center and relocate to the [ * ] Location. The planning stage
will include coordination with existing ACI move plans and preparation. Work
activities will include obtaining sufficient raised floor, outfitting with any
new Equipment needed, installing local shared Internet access Equipment,
preparation for [ * ], packing and shipping Equipment from [ * ], installing
Equipment and re-installing existing Software, performing testing of
installation and turning over to steady state operations. The actual move will
occur over a three-day weekend period with advance notice to End Users. This
activity is schedule for completion on August 1, 2008. These activities and
overall start and stop dates are represented by the [ * ].

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
The [ * ] data center move will be started as a Transition project with the
Transition team developing the initial project plan in conjunction with ACI
personnel in both the [ * ]. This activity will start after the planning for the
[ * ] move is completed and the preparatory tasks will begin after the [ * ]
move plan is completed. This move will involve the transmission of all Software
from [ * ] Equipment to Equipment on the [ * ] raised floor. The work effort
will be completed by [ * ] employees under Vendor Project Manager guidance. Once
installed on the [ * ] Equipment, testing will take place and the systems will
be turned over to Vendor to provide Service. The move of data will take place
over a weekend with advance notice to End Users and these activities are
scheduled for completion on November 1, 2008. This is represented by the [ * ].
The Enterprise Security Management Services subproject will transfer the
responsibility for user ID administration, security administration Services, and
intrusion detection Services to Vendor, and will produce an Information Security
Controls Document for ACI’s approval. The start and stop dates are represented
by the Security green arrow in Exhibit L-1.
The Data Network Services subproject will provide Network connectivity
supporting the four data center migrations to Vendor raised floor, [ * ] to
major ACI development Locations as well as Network monitoring (via [ * ]) of ACI
global location connectivity. The [ * ] will be operational to support existing
and future connectivity on August 1, 2008. The full complement of [ * ].
The Service Desk Services transition subproject will replace multiple existing
ACI Service Desk functions with a [ * ]. There will be a knowledge transfer
period, a knowledge gap analysis followed by additional knowledge gathering as
required. A single Service Desk telephone number will be created for ACI and
service queues will be set up for ACI and Vendor teams to access help requests
from End Users. [ * ]
The End User Services subproject will transition support from existing ACI
resources to Vendor and/or subcontractor resources allocated to ACI Locations in
Schedule P according to the End User Services SOW Exhibit A-4. The start and end
date for this subproject is indicated by the Deskside Support Services green
arrow in Exhibit L-1.
The Delivery Management Services subproject as illustrated here will Transition
existing ACI problem and change management processes as well as capacity
planning and requests for service (RFS) procedures to Vendor administered
processes and procedures. This will include incident management for outages as
well as provisions for initiating IMAC activity. Some of these will have
separate subprojects but for display purposes they have been combined in this
subproject. The detailed Transition Plan will separate them as appropriate. The
overall start and stop dates are shown in the Services Management Transition
green arrow in Exhibit L-1.
The Human Resources subproject has two phases. The initial phase will address [
* ].
Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

    Exhibit L-1
 
[ * ]

    *  Represents one page of tabular data

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

2.   TRANSITION MANAGEMENT   2.1   Transition Personnel       Vendor’s
Transition management approach provides that:

  a.   the Vendor project executive has overall responsibility and
accountability to meet agreed upon quality, cost, schedule and technical
objectives of the Transition;     b.   ACI and Vendor will each assign the
appropriate employees and subcontractors to comprise the Transition Team. Such
Transition Team members will be assigned specific tasks to be accomplished
within the time frames set forth in the Transition Plan;     c.   ACI and Vendor
will each assign an individual (each a “Transition Manager” and collectively the
“Transition Managers”) who will serve as the single point of contact and be
responsible for overseeing the completion of its Transition Plan
responsibilities and coordinating activities with the other; and     d.   the
Transition Managers will orient the Transition Team members regarding the
Transition management approach and the Transition Plan, including individual
responsibilities, deliverables, and schedules. Each Transition Manager will
provide operational guidance to, manage and be accountable for the performance
of its employees and subcontractors assigned to the Transition.

2.2   Roles and Responsibilities

  a.   Vendor will:

  1)   with ACI’s assistance, develop and maintain the detailed Transition Plan
and any associated documentation;     2)   establish and implement a project
management system and control structure, including processes for managing
Transition activities, milestones, support resources and deliverables status,
issues, risks, changes and quality;     3)   manage the Transition including
planning, directing and monitoring Transition activities and assigned resources,
according to the agreed schedule and processes;     4)   implement all changes
consistent with the change control process set forth in Section 5 (Change
Control Process);     5)   identify, address and resolve deviations from the
Transition Plan and any business and/or technical issues that may impact the
Transition;     6)   develop the Transition meetings (i.e., planning, review,
status) schedule with ACI, including the frequency and location for such
meetings;

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



  7)   coordinate and conduct Transition meetings in accordance with the
established schedule; and     8)   provide to ACI periodic written status
report(s) which include information such as schedule status, Transition
progress, issue identification and related action plans.

  b.   ACI will:

  1)   serve as the interface between the Transition Team and ACI’s business
functions, units, or Affiliates participating in the Transition to define ACI’s
business and technical requirements for Transition and to validate that the
Transition Plan meets such requirements;     2)   assist Vendor in the
development and maintenance of the detailed Transition Plan and any associated
documentation;     3)   review and approve the Transition Critical Deliverables;
    4)   provide Vendor’s employees and subcontractors with access (i.e.,
physical and logical) to the ACI Service Locations and systems affected as a
result of the Transition or required by Vendor to provide the Services;     5)  
assign ACI’s resources and manage the completion of the ACI-owned Transition
activities according to the agreed schedule and processes;     6)   implement
all changes consistent with the change control process set forth in Section 5
(Change Control Process);     7)   obtain and provide current information, data
and documentation related to the Transition (for example, Third Party supplier
and vendor information, Service Location data, inventory data, existing
operational processes and procedures, systems documentation, configuration
documentation), decisions and approvals, within the agreed time period, which
will be within five Business Days of Vendor’s request, unless otherwise mutually
agreed;     8)   assist Vendor in identifying, addressing and resolving
deviations from the Transition Plan and any business and/or technical issues
that may impact the Transition; and     9)   develop the Transition meetings
(i.e., planning, review and status) schedule with Vendor, including the
frequency and location, and attend such meetings in accordance with the
established schedule.

3.   TRANSITION PLAN   3.1   Overview       The detailed Transition Plan will
contain the following information:

  a.   Management Summary         This section will provide a management summary
of the overall Transition strategy and approach.     b.   Background and
Business Objectives         This section will provide an overview of the
Agreement and ACI’s business objectives.

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



  c.   Transition Objectives and Scope of Work         This section will provide
a summary of the overall Transition and define the scope of work to be
performed.     d.   Transition Organization and Responsibilities         This
section will identify ACI’s and Vendor’s respective Transition Managers,
Transition Team and key responsibilities that ACI and Vendor are required to
perform in order to complete the Transition.     e.   Assumptions and
Dependencies         This section will describe any key assumptions or
dependencies upon which the Transition was based and/or is dependent upon for
completion.     f.   Milestones and Deliverables         This section will
provide a schedule of key Transition milestones and a description of items to be
delivered by Vendor to ACI under the Transition.     g.   Completion Criteria  
      This section will describe the completion criteria that Vendor must meet
in order to satisfy its obligations under the Transition.

3.2   Transition Subprojects       The detailed Transition Plan will further
define each Transition subproject set forth below, including a set of
objectives, assumptions, dependencies, milestones, deliverables, and completion
criteria.   3.2.1   Human Resources       The Human Resources subproject will
describe the tasks necessary to facilitate Vendor’s hiring of the ACI employees
and address the incorporation of these new employees into the Vendor culture.
Vendor will:

  a.   assist in communicating to the Affected Employees regarding employment
status and Vendor’s employment process;     b.   provide the Rebadged Employees
with orientation to Vendor;     c.   provide the Rebadged Employees with Vendor
cultural training; and     d.   provide the Rebadged Employees with initial
training in the use of Vendor internal tools.

3.2.2   Workplace Services       The Workplace Services subproject will address
the establishment of a productive working environment at the Service Locations
for Vendor (i.e., Rebadged Employees, Vendor account team, Transition Team) to
provide the Services to ACI. Vendor will:

  a.   obtain access, as authorized and provided by ACI, to the Service
Locations and systems affected by Transition or required by Vendor to provide
the Services;

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  b.   coordinate the resources (for example, Service Locations, office
consumables, pagers, cellular phones, home connectivity, access to internal
support) required by Vendor to provide the Services; and     c.   coordinate the
deployment of workstation tools (for example, laptops, desktops, desktop
software applications, system IDs and training, Network connectivity) required
by Vendor to provide the Services.

3.2.3   [ * ]  

3.2.4   [ * ]  

3.2.5   [ * ]  

  a.   [ * ]

  b.   ACI will:

  1)   perform a review of each Rebadged Employee’s system access authorizations
to confirm the need for the same access requirements following the Effective
Date and advise Vendor of any required changes; and     2)   perform other
activities as described in Exhibit A-8 (Enterprise Security Management Services)
of Schedule A (Statement of Work).

3.2.6   [ * ]  

3.2.7   [ * ]  

  a.   develop and execute the process to transfer assets from ACI to Vendor,
including using the appropriate forms, obtaining the authorized signatures and
maintaining the required documentation; and     b.   with ACI’s assistance,
develop a list of ACI assets to be transferred to Vendor, including all computer
assets (e.g., PCs) used by Rebadged Employees prior to the Effective Date.

3.2.8   [ * ]  

3.2.9   [ * ]  

3.2.10   [ * ]          *represents two pages of redacted text

3.2.11   [ * ]          *represents one page of redacted text

3.2.12   [ * ]  

3.2.13   [ * ]  

3.2.14   [ * ]  

3.2.15   [ * ]          *represents one page of redacted text

4.   COMPLETION

  a.   Vendor will notify ACI in writing when the completion criteria for a
Transition deliverable have been met.     b.   ACI must inform Vendor, in
writing, within ten Business Days following receipt of Vendor’s notification if
ACI believes Vendor has not met the completion criteria, together with
reasonable detail as to the reasons for such belief.     c.   The Vendor
Transition Manager will consider ACI’s timely request for revisions, if any,
within the context of Vendor’s obligations.     d.   ACI revisions, agreed to by
Vendor, will be made and the deliverable will be resubmitted to the ACI
Transition Manager, at which time such deliverable will be deemed accepted.    
e.   If Vendor does not receive written notice from ACI within the time frame
specified above, then the Transition deliverable(s) will be deemed accepted by
ACI.

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



5.   CHANGE CONTROL PROCESS       The change control process is part of the
overall project management system which will be implemented by Vendor to control
changes to the Services. Either ACI or Vendor may request a change to Transition
subject to the following change control process:

  a.   The Transition, as described in this Agreement and the Transition Plan,
may be changed only by a writing signed by authorized representatives of ACI and
Vendor.     b.   All Project Change Requests (“PCRs”) to Transition will be
submitted in writing by the requesting Vendor or ACI Transition Manager. The PCR
will reference the Transition, describe at a reasonable level of detail the
change, the rationale for the change and the impact the change may have on the
Transition if it is accepted and if it is rejected.     c.   The Transition
Managers will review the PCR and either:

  1)   recommend approval of the change by authorized representatives of ACI and
Vendor signing the PCR. Upon such approval, the change will be implemented; or  
  2)   agree in writing to submit the PCR for further investigation and to pay
Vendor for its reasonable charges, if any, for Vendor’s investigation. Such
investigation will determine the technical merits and the effect on price,
schedule, and other terms and conditions that may result from the implementation
of the PCR. ACI and Vendor will then agree to mutually approve or reject the
PCR. If ACI and Vendor do not agree, either Vendor or ACI may submit such PCR to
the project executives for resolution; or     3)   reject the PCR. If rejected,
the PCR will be returned to the requesting Transition Manager along with the
reason for rejection.

6.   PERFORMANCE

  a.   Vendor will perform the Transition and implement the Transition Plan in
accordance with the timetable and milestones set forth in the Transition Plan,
and ACI will reasonably cooperate with Vendor to assist Vendor in implementing
the Transition Plan. Vendor will provide all cooperation and assistance
reasonably required or requested by ACI in connection with ACI’s evaluation or
testing of the deliverables resulting from implementation of the Transition
Plan. Vendor will implement the Transition Plan in a manner that will not:

  1)   materially disrupt or have a material adverse impact on the business or
operations of ACI or the End Users;     2)   degrade the Services then being
received by ACI and the End Users; or     3)   interfere with ACI’s or the End
Users’ ability to obtain the full benefit of the Services, except as may be
otherwise provided in the Transition Plan.

  b.   Prior to undertaking any Transition activity, Vendor will discuss with
ACI all known ACI-specific material risks and will not proceed with such
activity until ACI is reasonably satisfied with the plans with regard to such
risks (provided that, neither Vendor’s disclosure of any such risks to ACI nor
ACI’s acquiescence in Vendor’s plans will operate or be construed as limiting
Vendor’s responsibilities under this Agreement). Vendor will identify and
resolve, with ACI’s reasonable assistance, any problems that may impede or delay
the timely completion of any phase of the Transition Plan.

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
TRANSFORMATION

1.   INTRODUCTION

  a.   This portion of the Schedule sets forth an outline of the Transformation
activities that ACI and Vendor will perform during the Transformation Period.
During the Transition phase, a team of the appropriate Vendor employees and ACI
employees (the “Transformation Team”) will draft a detailed Transformation Plan.
The Transformation Plan will describe:

  •   the specific objectives of each portion of the Transformation;     •   the
equipment, software and resources ACI and Vendor require to complete the
Transformation during the Transformation Period;     •   the technical
assumptions and dependencies inherent in the Transformation Plan;     •   any
unique Transformation requirements related to the Service Locations; and     •  
the required time frames, activity dates and people responsible for individual
tasks throughout the Transformation Period.

  b.   The Transformation Plan will specify ACI’s and Vendor’s respective
Transformation responsibilities. It will contain descriptions and schedules for
the required tasks.     c.   Upon completion of the Transformation Plan, the
Transformation Team will meet regularly as mutually agreed, and will review and
update the Transformation Plan to reflect mutually agreed upon changes such as
revisions to schedules, resource requirements, dependencies, and priorities.

2.   [ * ]        *represents one page of redacted text

3.   GENERAL ROLES AND RESPONSIBILITIES

  a.   Vendor Responsibilities         Vendor will take the leadership role in
the development and implementation of the Transformation Plan. Vendor will
provide the resources necessary to perform its responsibilities set forth in the
Transformation Plan. In addition, Vendor will establish a Transformation project
office, manage at a minimum monthly Transformation status meetings, and track
and report on the status of all tasks. Vendor will provide regular updates to
ACI management describing the following:

  1)   activities scheduled during the current reporting period;     2)  
activities planned for the next reporting period; and     3)   change control
activity:     •   cumulative;     •   approved;

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  •   rejected;     •   in progress, concerns; and     •   recommendations.

b.   ACI Responsibilities       ACI will assign the appropriate employees to the
Transformation Team to assist Vendor in the development and implementation of
the Transformation Plan. ACI will provide the resources necessary to perform its
responsibilities set forth in the Transformation Plan, including:

  1.)   assigning the appropriate employees and subcontractors to develop,
jointly with Vendor, individual Transformation Plan sections and identify the
tasks required to complete each major Services area Transformation;     2.)  
providing representation and input from the End User organizations that will be
required to assist in defining the criteria for the Transformation of
operations;     3.)   providing Vendor’s employees with access to the Service
Locations and systems affected as a result of the Transformation or required by
Vendor to provide the Services;     4)   providing, to the extent available,
current documentation related to the Transformation (for example, Third Party
supplier and vendor information, facility data, existing operational processes
and procedures, systems documentation, configuration documentation, and
inventory data); and     5)   identifying all current and future known
activities that Schedule V (In-Flight Projects) does not address and that may
impact upon Vendor’s provision of the Services.

4.   [ * ]        *represents three pages of redacted text

Confidential
Schedule L — Transition and Transformation

 

 



--------------------------------------------------------------------------------



 



SCHEDULE M
VENDOR CONFIDENTIALITY AGREEMENT

     
COMPANY:
  [                                        ]
ADDRESS:
  [                                        ]
CITY:
  [_____]
STATE:
  [___]
ZIP:
  [_____]

This Confidentiality Agreement (“Agreement”) is executed by the company named
above (“Company”) for the benefit of International Business Machines Corporation
(“Information Provider”) in exchange for access to certain confidential
information of Information Provider.
Effective Date:                                         
ACI Worldwide, Inc. (“ACI”) has engaged Information Provider to provide certain
services pursuant to the Master Services Agreement between ACI and Information
Provider effective [                      _____ ], 2008 (the “Services
Agreement”) and, pursuant to the Services Agreement, Information Provider agreed
to cooperate with third parties performing services for or on behalf of ACI and
to provide information to such third parties, some of which may be confidential
information of Information Provider. In consideration of permitting Company to
have access to the confidential information of Information Provider to the
extent reasonably necessary to enable Company to provide services for or on
behalf of ACI, Company agrees to the following terms and conditions:

1. CONFIDENTIALITY

Company will (a) hold in confidence and use the same means it uses to protect
its own confidential information of like kind and import, but in any event not
less than a reasonable degree of care, to prevent the disclosure and protect the
confidentiality of information, whether electronic, oral or written, and whether
confidential to ACI or Information Provider, that is communicated to Company by
Information Provider in connection with Company providing services to ACI (the
“Confidential Information”), and (b) disclose, duplicate, transfer and use
Confidential Information only in connection with providing services to ACI.
Company may disclose this Agreement and Confidential Information to those
employees and agents of the Company who have a need to know Confidential
Information and only to the extent reasonably necessary for those individuals to
perform the services for ACI. Compliance by employees and agents of Company with
the confidentiality obligations in this Agreement will remain the responsibility
of the Company. With respect to any particular Confidential Information, the
Company’s obligations under this Agreement shall continue without limitation in
time, subject to any exclusion set forth in Section 2 below becoming applicable
to that Confidential Information. The Company will not make or issue, or cause
to be made or issued, any announcement or statement regarding activities under
this Agreement for dissemination to the general public or any third party
without the prior written consent of Information Provider and ACI.
Confidential
Schedule M — Vendor Confidentiality Agreement

 

Page 1 of 4



--------------------------------------------------------------------------------



 



2. EXCLUSIONS.

The foregoing will not prevent the Company from disclosing or using Confidential
Information that: (a) is independently developed by Company, as demonstrated by
Company’s written records, without violating Information Provider’s proprietary
rights (including this Agreement), (b) is or becomes publicly known (other than
through unauthorized disclosure), (c) is disclosed by the owner of such
information to a third party free of any obligation of confidentiality, (d) is
already known by Company at the time of disclosure, as demonstrated by Company’s
written records, and Company has no obligation of confidentiality other than
under this Agreement or any confidentiality agreement between Company and
Information Provider entered into before the Effective Date, or (e) is
rightfully received by Company free of any obligation of confidentiality,
provided that Company has no knowledge that such information is subject to a
confidentiality agreement and such information is not of a type or character
that a reasonable person would have regarded as confidential. Company will
promptly notify Information Provider of any unauthorized possession or use, or
attempt thereof, of the Confidential Information. If Company is requested or
required by any governmental agency or law, whether by oral question,
interrogatories, requests for information or documents, subpoenas, civil
investigation or similar process, to disclose any Confidential Information,
Company will provide Information Provider with prompt notice of such requests so
that Information Provider may seek an appropriate protective order or similar
relief or, if appropriate, waive compliance with the applicable provisions of
this Agreement. Company will use all commercially reasonable efforts to obtain,
or assist Information Provider in obtaining such a protective order or relief.

3. RETURN OF CONFIDENTIAL INFORMATION.

Upon the written request of Information Provider, the Company will, at the
Company’s option, either return all Confidential Information, including all
copies thereof, or certify in writing that all Confidential Information and all
copies thereof have been destroyed.

4. REMEDIES.

Upon any actual or threatened violation of this Agreement by the Company,
Information Provider may be entitled to seek preliminary and other injunctive
relief against such violation, in addition to any other rights or remedies which
Information Provider may have at law or in equity.

5. NO WARRANTIES OR FURTHER RIGHTS.

Information Provider does not make any representations or warranties, express or
implied, with respect to any Confidential Information. Nothing contained in this
Agreement will be construed as granting or conferring any rights by license or
otherwise in Confidential Information, except for the use of Confidential
Information as expressly provided in this Agreement.
Confidential
Schedule M — Vendor Confidentiality Agreement

 

Page 2 of 4



--------------------------------------------------------------------------------



 



6. EXPORT RESTRICTION.

Confidential Information provided pursuant to this Agreement may be subject to
U.S. government laws, regulations, orders or other restrictions regarding export
or re-export of U.S. origin technical data or other items, or derivatives of
such items. The Company agrees (a) to comply with all such laws or restrictions
and (b) to not export or re-export any such items received pursuant to this
Agreement to a destination or end user for which applicable law, including U.S.
law, requires an export license or other approval without first having obtained
such license or approval. The Company will reasonably cooperate with Information
Provider to assure compliance with this Section 6.

7. SECURITY POLICIES.

The Company will comply with all Information Provider and ACI security policies,
information protection, and privacy policies, procedures, standards,
requirements and specifications provided to the Company applicable to the
Company’s provision of the Services to ACI. Information Provider agrees that
such policies, procedures, standards, requirements and specifications will be no
more restrictive on Company than on ACI in connection with its receipt of
Services from Information Provider.

8. MISCELLANEOUS.

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired, and such provision will
be deemed to be restated to reflect the original intentions of the Parties as
nearly as possible in accordance with applicable law. The Company will not act
or have authority to act as an agent of Information Provider for any purpose
whatsoever. This Agreement and performance under it shall be governed by and
construed in accordance with the laws of the State of New York without regard to
any portion of its choice of law principles that might provide for application
of a different jurisdiction’s law. This Agreement will be binding on Company and
its successors and permitted assigns; provided however that Company shall not
assign any of its obligations under this Agreement without the prior written
consent of Information Provider. This Agreement sets forth the entire
understanding of the Company and Information Provider with respect to the
subject matter of this Agreement. This Agreement may be modified only by a
written instrument executed by Company and Information Provider.
Confidential
Schedule M — Vendor Confidentiality Agreement

 

Page 3 of 4



--------------------------------------------------------------------------------



 



Company has duly executed and delivered this Confidentiality Agreement by its
duly authorized representative as of the Effective Date set forth above.

         
 
  COMPANY:    
 
 
 
   
 
  Signature:    
 
 
 
   
 
  Name:    
 
 
 
                              (Please print or type)    
 
  Title:    
 
 
 
   
 
  Date:    
 
 
 
   

Confidential
Schedule M — Vendor Confidentiality Agreement

 

Page 4 of 4



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE PORTIONS OF
THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE N
APPROVED SUBCONTRACTORS

1.   INTRODUCTION       This Schedule identifies the Approved Subcontractors as
of the Effective Date.

      [ * ]

Confidential
Schedule N — Approved Subcontractors

 

Page 1 of 1



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE O
APPROVED BENCHMARKERS
[ * ]
Confidential
Schedule O — Approved Benchmarkers

 

Page 1 of 1



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.
SCHEDULE P
LOCATIONS
1. ACI Locations

                                          Location   Address   City   State  
Zip
Code   Country   [ * ]   Comments
1
  New York City (Corp)   120 Broadway, Suite 3350   NYC   NY     10271     USA  
[ * ]   [ * ]
2
  New York City (Sales)   150 Broadway, Suite 1910   NYC   NY     10271     USA
  [ * ]   [ * ]
3
  New Brunswick   113 North Center Drive North Brunswick, NJ 02460   North
Brunswick   NJ     02460     USA   [ * ]   [ * ]
4
  Naples, ITALY   Via Scarlatti, 88
80127 Napoli, Italy   Napoli               Italy   [ * ]   [ * ]
5
  Moscow   Riverside Towers Building 1A
11th Floor
52/1 Kosmodamianskaya Nab
Moscow 113054   Moscow               Russia   [ * ]   [ * ]
6
  Mexico City   Insurgentes Sur 1605,Piso 14, Modulo 1Torre Mural San José
Insurgentes Méx D.F. 03900   Mexico City               Mexico   [ * ]    
7
  Melbourne   Level 2, 789 Toorak Road
Hawthorn East Vic 3123 Australia   Melbourne               Australia   [ * ]   [
* ]

Confidential
Schedule P — Locations

 

Page 1 of 6



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

                                          Location   Address   City   State  
Zip
Code   Country   [ * ]   Comments
8
  Manama   PO Box 15134, Diplomatic Area
Al-Salam Tower, 9th Floor
Manama
Bahrain   Manama               Bahrain   [ * ]   [ * ]
9
  Madrid   No 93 Alle Calendula
Suite 462
28109 Aconbendas
Madrid, Spain   Madrid               Spain   [ * ]   [ * ]
10
  Leeds, UK   23-37 Cookridge Street
Suite 4, 2nd Floor
Leeds, Yorkshire, UK   Leeds               UK   [ * ]   [ * ]
11
  Kuala Lumpur   No 17-2, Jalan PJU 5/13, PJU 5,
Dataran sunway, Kota Damansara
47810 Petaling Jaya, Selangor Darul
Ehsan, Malaysia   Kuala Lampur               Malaysia   [ * ]   [ * ]
12
  Johannesburg   P.O. Box 55553
Northlands 2116
Johannesburg South Africa   Johannesburg               South Africa   [ * ]   [
* ]
13
  Gouda, NETH   Antwerpseweg 1 P.O. Box 867
2800 AW Gouda, The Netherlands   Gouda               The Netherlands   [ * ]   [
* ]
14
  Frankfurt   Am Limespark 2
D-65843 Sulzbach, GERMANY   Frankfurt               Germany   [ * ]   [ * ]
15
  Framingham   492 Old Connecticut Path, Suite 600 Framingham, MA 01701-4584  
Framingham   MA     01701-4584     USA   [ * ]   [ * ]

Confidential
Schedule P — Locations

 

Page 2 of 6



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

                                          Location   Address   City   State  
Zip
Code   Country   [ * ]   Comments
16
  Newton   320 Nevada Street
Newton, MA 02460   Newton   MA     2460     USA   [ * ]    
17
  Dubai   Building 2, Suite 2
Dubai Internet City
United Arab Emirates   Dubai               UAE   [ * ]   [ * ]
18
  Clearwater   15500 Roosevelt Boulevard
Clearwater, FL 33760   Clearwater   FL     33760     USA   [ * ]   [ * ]
19
  Bangalore   #104, First Floor Prestige Omega,
EPIP Zone, Whitefield, Bangalore-
560 066   Bangalore               India   [ * ]   [ * ]
20
  Buenos Aires   Sarmiento 552, Piso 15
Ciudad Autónoma de Buenos Aires 1041   Buenos Aires               Argentina   [
* ]   [ * ]
21
  Athens   Athens Tower, Building B
2-4 Mesogeion Ave
Athens, Greece   Athens               Greece   [ * ]   [ * ]
22
  Watford   55 Clarendon Road, Watford, Herts,
WD17 1FQ, UK   Watford               UK   [ * ]    
23
  Victoria   1501 E. Mockingbird Lane, Suite 401 Victoria, TX 77904   Victoria  
TX     77904     USA   [ * ]   [ * ]
24
  Toronto   200 Wellinton Street, Toronto,
Ontario M5V 3C7   Toronto   Ontario           Canada   [ * ]   [ * ]
25
  Tokyo   BUREX Kyobashi 711, 2-7-14 Kyobashi Chuo-ku Tokyo 104-0031, JAPAN  
Tokyo               Japan   [ * ]   [ * ]
26
  Timisoara, ROMANIA   Str. Pestalozzi nr. 22
Timisoara 300115, Romania   Timisoara               ROMANIA   [ * ]   [ * ]

Confidential
Schedule P — Locations

 

Page 3 of 6



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

                                          Location   Address   City   State  
Zip
Code   Country   [ * ]   Comments
27
  Sydney   Level 2, 50 Margaret Street
Sydney, NSW Australia 2000   Sydney               Australia   [ * ]   [ * ]
28
  Singapore   3 Tampines Grande
AIA Tampines, #08-01
Singapore 528799   Singapore               Singapore   [ * ]   [ * ]
29
  Sao Paulo   Rua Luigi Galvani, 200-10 Andar
Sao Paulo-SP CEP 04575-020
BRAZIL   Sao Paulo               Brazil   [ * ]   [ * ]
30
  Shannon, IRELAND   National Technology Park
Roselawn House
Limerick Republic of Ireland   Limerick               IRELAND   [ * ]   [ * ]
31
  Providence   100 Amaral Street
East Providence, RI 02915   Providence   RI     02915     USA   [ * ]   [ * ]
32
  Plano   4965 Preston Park Blvd.
Suite 90
Plano, Texas 75093   Plano   TX     75093     USA   [ * ]   [ * ]
33
  Paris   30 bis rue du Vieil Abreuvoir
78100 St. Germain en Laye France   Paris               France   [ * ]   [ * ]
34
  Omaha (current location)   330 South 108th Ave, Omaha NE 68154   Omaha   NE  
  68154     USA   [ * ]    
35
  Omaha (new location)   6060 Coventry Drive, Omaha, NE 68022   Omaha   NE    
68022     USA   [ * ]    
36
  Makati City,
Philippines   1100 88 Corporate Center Valero cor Sedeno Sts. Salcedo Village,
Makati City, Manila 1227   Makati City               Philippines   [ * ]    

Confidential
Schedule P — Locations

 

Page 4 of 6



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.

                                          Location   Address   City   State  
Zip
Code   Country   [ * ]   Comments
37
  [ * ]   [ * ]   [ * ]   [ * ]     [ * ]     [ * ]   [ * ]   [ * ]
38
  [ * ]   [ * ]   [ * ]   [ * ]     [ * ]     [ * ]   [ * ]   [ * ]
39
  [ * ]   [ * ]   [ * ]   [ * ]     [ * ]     [ * ]   [ * ]   [ * ]
40
  [ * ]   [ * ]   [ * ]   [ * ]     [ * ]     [ * ]   [ * ]   [ * ]

[ * ]
Confidential
Schedule P — Locations

 

Page 5 of 6



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT
THE PORTIONS OF THIS DOCUMENT DENOTED
BY BOXES AND ASTERISKS BE ACCORDED
CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1943.
2. IBM Locations

                          Location   Address   City   State   Zip Code   Country
  Comments [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]  
[ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]           [ * ]   [
* ] [ * ]   [ * ]   [ * ]           [ * ]   [ * ] [ * ]   [ * ]   [ * ]        
  [ * ]   [ * ] [ * ]   [ * ]   [ * ]           [ * ]   [ * ] [ * ]   [ * ]   [
* ]           [ * ]   [ * ] [ * ]   [ * ]   [ * ]           [ * ]   [ * ]

Confidential
Schedule P — Locations

 

Page 6 of 6



--------------------------------------------------------------------------------



 



SCHEDULE R
REPORTS
SECTION 1 — GENERAL

1.1   Schedule R is the Vendor reporting requirements and lists all reports to
be provided by Vendor in accordance with the Statements of Work. ACI
acknowledges that reports are required following the Service Tower Commencement
Date.   1.2   All report descriptions set out in the Vendor Reporting
Requirements Chart are for reference only and are intended to provide a general
list of items which the Vendor shall include in the applicable report.

SECTION 2 — ADDITIONAL REPORTS

2.1   Subject to the Change Control Procedure, ACI may require the Vendor to
submit additional reports and may change or request new Reports from time to
time.

SECTION 3 — SUBMISSION OF REPORTS

3.1   The Vendor shall submit reports on time as set out in this Schedule R,
unless otherwise mutually agreed to by both Parties.   3.2   The Vendor shall
submit all reports to the ACI Contract Manager via the Vendor portal.

Confidential
Schedule R — Reports

 

Page 1 of 17



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
Schedule R — Reports Chart
[ * ]
*  Represents 16 pages of redacted tabular data
Confidential
Schedule R — Reports

 

Page 2 of 17



--------------------------------------------------------------------------------



 



SCHEDULE S
GOVERNANCE

1.0   INTRODUCTION

This Schedule sets out the Governance structure for the Agreement; the roles and
responsibilities of both Parties to maintain a working relationship; and the
type, content, and frequency of the Agreement review meetings that will be held.

1.1   Purpose

The purpose of this Schedule is to establish and agree on the formal procedures
for:
a) managing the relationship between ACI and Vendor with respect to the
Agreement.
b) facilitating the continued alignment of the interests of the Parties.
c) enabling the relationship to be maintained at the appropriate level within
each Party.
To further such purpose, this Schedule establishes the governance operating
model consisting of the following:

  •   Governance organization and staffing.     •   Governance joint committee
structures.

Vendor shall be responsible for supporting the development and implementation of
the governance operating model by (a) using industry leading practices,
(b) leveraging its expertise, templates, tools and personnel resources and
(c) complying with its obligations set forth in the Agreement.
ACI shall be responsible for: (a) developing with Vendor overall governance
strategy and (b) participating in the development and implementation of the
governance operating model as set forth herein.

2.0   KEY GOVERNANCE RESPONSIBILITIES

2.1   ACI

During the Transition Period ACI will develop its governance model. Such model
will address the responsibilities as described below although they may be
addressed in fewer individuals than what is currently depicted.

2.1.1   ACI Engagement Executive

Primary ACI Engagement Executive responsibilities include:

  1.   Manage the overall relationship with the Vendor.

  2.   Provide leadership and guidance to the ACI Governance organization.

Confidential
Schedule S — Governance

 

Page 1 of 15



--------------------------------------------------------------------------------



 



  3.   Work with the Vendor Project Executive and the Vendor Delivery Project
Executive to progress the goals and objectives of the arrangement.

  4.   Resolve escalated issues in accordance with the Governance escalation
procedures.

  5.   Provide liaison activities and guidance with the Vendor’s corporate
executive leadership in regard to the strategic needs of ACI.

2.1.2   ACI Engagement Manager

The ACI Engagement Manager has primary operational responsibility for the
Agreement and monitoring all Vendor deliverables and commitments.
Primary ACI Engagement Manager responsibilities include the following:

  1.   Monitor Vendor and ACI compliance with the obligations of the Agreement.

  2.   Monitor Vendor contract-level deliverable commitments.

  3.   Track fulfillment of Vendor deliverables.

  4.   Ensure audit-ability of Vendor processes.

  5.   Manage Benchmarking activities.

  6.   Staff and manage the ACI Governance organization.

  7.   Resolve escalated issues according to the Governance escalation
procedures.

  8.   Approve (or decline) all work requests that are in excess of
pre-established expenditure amounts or circumstances.

  9.   Evaluate Performance Credits and approve any action plans resulting from
critical service performance failures.

  10.   Approve, authorize, and oversee all contract-related policies and
procedures.

2.1.3   ACI Engagement Administrator

The ACI Engagement Administrator has primary administrative responsibility for
the Agreement, including the management of all reporting and updates to the
Agreement.
Primary ACI Engagement Administrator responsibilities include:

  1.   Ensure receipt and review of all Vendor reports required per the
Agreement.

  2.   Develop standard reporting and communication requirements between the
Vendor and various staff and organizations within ACI.

  3.   Develop and assist with negotiations related to all addendums and updates
to the Agreement that are required during the Term.

  4.   Assist with interpretation and intent of the Parties in regard to the
terms and conditions of the Agreement.

Confidential
Schedule S — Governance

 

Page 2 of 15



--------------------------------------------------------------------------------



 



2.1.4   ACI Engagement Transition Manager

The ACI Engagement Transition Manager has the overall responsibility for
fulfilling ACI’s obligations under the Transition Plan and reports to the ACI
Contract Manager.
Primary ACI Engagement Transition Manager responsibilities include:

  1.   Approve the Transition Plan.

  2.   Manage ACI’s obligations under the Transition Plan.

2.1.5   ACI Business-Unit Coordinator

The ACI Business-Unit Coordinator has the overall responsibility for ACI’s
customer relationship with the Vendor across all business units.
Primary ACI Business-Unit Coordinator responsibilities include:

  1.   Provide advice and counsel to ACI business units regarding the terms and
conditions of the Agreement.

  2.   Provide support to ACI business units in regard to questions and issues
arising from the delivery of Services.

  3.   Act as the primary interface between the Vendor’s organization and the
ACI business units.

2.1.6   ACI’s Finance Manager

The financial management of the Agreement is critical to assure accuracy and
audit-ability of all related financial transactions and that proper financial
controls are in place during the term of the Agreement. The ACI Finance Manager
oversees all financial activities related to the Agreement and the delivery of
services.
Primary ACI Finance Manager responsibilities include:

  1.   Establish and manage the overall budget in connection with the Agreement.

  2.   Monitor to ensure that savings objectives for the Agreement are being
met.

  3.   Review financial analysis for all Vendor-sponsored initiatives to ensure
financial viability.

  4.   Assist in and support, as needed, the review of monthly charges to assure
the accuracy of Vendor charges, ACI retained costs, and pass-through expenses.

  5.   Ensure that anticipated and agreed-upon Vendor financial responsibilities
are not converted to ACI retained or pass-through expenses.

  6.   Investigate variances in forecasted expenses or usage.

  7.   Establish and maintain the ACI charge-back process and systems.

  8.   Ensure that ACI and Vendor have the necessary internal financial controls
in place to comply with the Sarbanes-Oxley Act of 2002.

Confidential
Schedule S — Governance

 

Page 3 of 15



--------------------------------------------------------------------------------



 



2.1.7   ACI Service Manager(s)

The ACI Service Manager(s) will have the primary responsibility to monitor and
support the Vendor’s performance of the Services associated with each Service
Tower within the scope of the Agreement.
Primary ACI Service Manager responsibilities include:

  1.   Review all Service Levels and contractual commitments for the respective
Service Tower.

  2.   Assist both ACI and the Vendor with forecasting resource requirements.

  3.   Provide support to ACI and Authorized Users in accordance with the
Problem Management process, as described in Exhibit A-1 (Delivery Management
Services (Cross Functional)) of Schedule A (Statement of Work).

  4.   Review and approve specific project plans and Change Management
activities for a Service Tower.

2.2   Vendor

2.2.1   Vendor Project Executive

Vendor Project Executive has complete authority and responsibility to deliver
all Services from Vendor to ACI.
The Vendor Project Executive is the single point of contact for overall
performance of the Vendor team. The Project Executive will be responsible for
the success of the overall relationship and the strategic value it represents to
ACI and will focus on client satisfaction, contract compliance, financial
reporting and reconciliation, service performance, and continuous improvement.
Primary Vendor Project Executive responsibilities include:

  1.   Manage the overall relationship regarding Vendor and ACI.

  2.   Assure the successful Transition of the Agreement to operational status.

  3.   Oversee the fulfillment of Vendor’s obligations under the Agreement.

  4.   Work with the ACI Governance Team to establish, manage, and meet
commitments, requirements, and expectations.

  5.   Work with ACI executives and business-unit managers to align the delivery
of Services with the strategic needs of ACI. Such activities will be performed
with the approval and in conjunction with the ACI Service Delivery Managers.

  6.   Inform ACI about new corporate capabilities and developments within
Vendor’s organization, and propose ideas and solutions that will provide ongoing
benefit to ACI.

  7.   Act as the primary Vendor focus for new service establishment for ACI.

  8.   Implement a client satisfaction survey for the account in accordance with
Schedule K (User Satisfaction Survey Guidelines).

Confidential
Schedule S — Governance

 

Page 4 of 15



--------------------------------------------------------------------------------



 



2.2.2   Vendor Transition Manager

Vendor Transition Manager has the overall responsibility for the successful
transition of the Transitioned Employees and applicable subcontractors to Vendor
account team while ensuring that Service Levels and ACI satisfaction are
maintained.
The Transition Manager is responsible for managing the transition of services
from ACI to Vendor in a seamless manner. The Transition Manager works with the
ACI and Vendor teams to develop the transition plan, establish success criteria,
and oversee all transition activities.
Primary Vendor Transition Manager’s responsibilities include:

  1.   Establish the account infrastructure necessary to operate the account,
including financial, human resources, security, facilities, and communication.

  2.   Develop and implement the Service delivery plan.

  3.   Install all Service delivery processes and confirm that the Service Level
reporting mechanisms are established and operational.

  4.   Transition all of ACI’S applicable personnel and subcontractors
seamlessly to Vendor.

2.2.3   Vendor Delivery Project Executive

Vendor Delivery Project Executive will have the primary responsibility to
deliver the Services associated with each Service Tower within the scope of the
Agreement.
The Delivery Project Executive is accountable for the delivery of all Services.
In this role, they will monitor trends to verify that Service Levels are met and
issues are dealt with. They will also enforce system management disciplines and
assume responsibility for regular Service reporting.
Primary Vendor Delivery Project Executive responsibilities include:

  1.   Meet all Service Levels and contractual commitments for the respective
Service Tower.

  2.   Provide support to ACI and End Users in accordance with the Problem
Management process, as described in the Exhibit A-1 (Delivery Management
Services (Cross Functional)) of Schedule A (Statement of Work).

  3.   Provide all Service Level reporting to the service control function.

  4.   Verify that Vendor’s performance requirements as they relate to ACI
business requirements and business objectives are satisfied.

  5.   Assure operational compliance with the Agreement and confirm that Vendor
fulfills its obligations under the Agreement, including all obligations relating
to deliverables.

  6.   Establish and execute the account management disciplines, business
management processes, and associated reporting.

Confidential
Schedule S — Governance

 

Page 5 of 15



--------------------------------------------------------------------------------



 



  7.   Confirm prompt identification and resolution of Service delivery issues.

  8.   Confirm that Vendor’s performance requirements as they relate to the ACI
strategic business planning (business and architecture, strategic options,
business assessment, business operating plans) requirements are met.

  9.   Manage any selection of subcontractors.

  10.   Manage shared resource centers within the ACI account.

  11.   Interface as needed with ACI.

  12.   Establish Vendor metrics program.

  13.   Construct the performance reports and manage the monthly reporting.

  14.   Establish Vendor Benchmarking methodology in accordance with the
Agreement.

  15.   Introduce Vendor’s processes and delivery models to the account.

  16.   Establish training programs as required by the Agreement.

  17.   Provide process ownership for Service delivery processes.

  18.   Provide Vendor quality assurance function.

  19.   Manage other administrative functions including security as required by
the Agreement.

  20.   Provide for the receipt and review of Vendor reports required per the
Agreement.

  21.   Develop standard reporting and communication requirements between Vendor
and various staff and organizations within ACI.

2.2.4   Vendor Service Delivery Managers

Vendor Service Delivery Managers will have the primary responsibility to deliver
the Services associated with an individual Service Tower within the scope of the
Agreement.
The Service Delivery Manager is accountable for the delivery of Services within
his or her respective Service Tower. In this role, they will monitor trends to
verify that Service Levels are met and issues are dealt with. They will also use
system management disciplines and assume responsibility for regular Service
reporting for their respective Service Tower.
Primary Vendor Service Delivery Manager responsibilities for their respective
Service Tower include:

  1.   Meet all Service Levels and contractual commitments.

  2.   Provide all Service Level reporting to the service control function.

Confidential
Schedule S — Governance

 

Page 6 of 15



--------------------------------------------------------------------------------



 



  3.   Verify that Vendor’s performance requirements as they relate to ACI
business requirements and business objectives are satisfied.

  4.   Establish and execute the account management disciplines, business
management processes, and associated reporting.

  5.   Confirm prompt identification and resolution of Service delivery issues.

  6.   Manage shared resource centers within the ACI account.

  7.   Interface as needed with ACI.

  8.   Establish Vendor metrics program.

  9.   Construct the performance reports and manage the monthly reporting.

  10.   Establish training programs as required by the Agreement.

  11.   Provide Vendor quality assurance function.

  12.   Manage other administrative functions including security as required by
the Agreement.

  13.   Provide for the receipt and review of Vendor reports required per the
Agreement.

  14.   Develop standard reporting and communication requirements between Vendor
and various staff and organizations within ACI.

2.2.5   Vendor Financial Analyst

Vendor Financial Analyst will have primary responsibility for all financial,
billing, contractual compliance, and new business management functions.
Primary Vendor Financial Analyst’s responsibilities include:

  1.   Provide the monthly invoice and all account billing and reporting
functions.

  2.   Provide all financial reporting, including exception reporting, to ACI,
in accordance with Schedule C (Charges).

2.2.6   Vendor Human Resource Manager

Vendor Human Resource Manager will have account management responsibilities for
personnel policies or process administration.
Primary Vendor Human Resource Manager’s responsibilities include:

  1.   Establish personnel administration policies for the account.

  2.   Provide the Human Resources management function for the account.

  3.   Provide the recruitment and placement function for the account.

  4.   Provide the communication forms for the account.

Confidential
Schedule S — Governance

 

Page 7 of 15



--------------------------------------------------------------------------------



 



3.0   Committees and Teams

  1.   An Executive Steering Committee will be formed, consisting of an equal
number of both ACI and Vendor executives, to provide business oversight and
ensure that the Service delivery objectives are achieved. This committee will
also direct the ACI / Vendor relationship and assist the ACI Engagement
Executive and Vendor Project Executive in decisions that directly affect this
Agreement.

  2.   An ACI Engagement Manager and a Vendor Delivery Executive will be
appointed by the Parties to liaise with the Executive Steering Committee and to
monitor and resolve, where possible, any issues raised by the ACI Service
Manager(s) and Vendor Service Delivery Manager.

  3.   The appropriate ACI Service Manager(s) and Vendor Service Delivery
Manager(s) will carry out the day-to-day coordination of Service delivery, and
will include other ACI representatives as required.

  4.   ACI and Vendor will jointly develop and implement agreed performance
management and business assurance processes.

  5.   The performance management and business assurance processes and
procedures will be deployed at the designated ACI Locations, which will confirm
the stable start-up and efficient delivery of the Services.

3.1   Executive Steering Committee

Within 30 days of the Effective Date, the Parties will establish an Executive
Steering Committee.
The Executive Steering Committee will have executive management responsibility
for the Agreement and for the relationship between the parties and provide
strategic direction. This committee’s responsibilities will include:

  •   Discussing the evolving business agenda of both companies.     •  
Reviewing and refreshing the strategic goals for the partnership.     •  
Identifying change on the horizon that will need to be managed.     •  
Reviewing performance against the strategic goals, both business and
relationship, and assessing client satisfaction.     •   Exploring ways to
extend the relationship to solve new business challenges.     •   Reviewing and
discussing how the parties can leverage new skills, techniques, and knowledge
gained by Vendor through research and development initiatives and experiences
with other clients.

Confidential
Schedule S — Governance

 

Page 8 of 15



--------------------------------------------------------------------------------



 



3.1.1   Members

The Executive Steering Committee shall be chaired by the ACI Engagement
Executive and Vendor Project Executive and will be comprised as follows:

  1.   ACI Global CIO.

  2.   Vendor Vice President, Global Technology Services, Banking Industry.

  3.   Vendor Delivery Director Global Technology Services, Financial Services
Sector.

  4.   ACI Business Unit Coordinators.

  5.   Vendor Client Executive.

  6.   Other ACI and Vendor personnel as required.

3.1.2   Key Responsibilities

The responsibilities of the Executive Steering Committee include:

  1.   Ensure business alignment between the Parties, analysis of ACI and Vendor
business plans, and oversight of new or modified Services during the Term.

  2.   Develop strategic requirements and plans associated with the Services or
New Services during the Term.

  3.   Resolve issues escalated by the Management Committee.

3.1.3   Reports (to be provided by Vendor)

Provide minutes of Executive Steering Committee meetings.

3.1.4   Meetings

Hold initial quarterly meetings, changing to time periods as agreed by the
Parties.

3.2   Management Committee

Within 30 days after the Effective Date, the Parties will establish a Management
Committee.
The Management Committee will manage the business relationship between the
Parties. This committee’s responsibilities will include:

  •   Developing strategies to meet the goals that are set by the Executive
Steering Committee.     •   Addressing any systemic contractual or management
issues.     •   Periodically assessing the quality of the working relationship
and planning the appropriate actions to strengthen the relationship.     •  
Identifying and resolving conflict.     •   Identifying and managing impending
change.     •   Reviewing business volumes and service performance.     •  
Investigating new opportunities to deliver business value.     •   Making
recommendations to the Executive Steering Committee on significant changes to
objectives, strategies, or the contract.     •   Defining the procedures and
practices to be followed by the Service Delivery Committee.

Confidential
Schedule S — Governance

 

Page 9 of 15



--------------------------------------------------------------------------------



 



3.2.1   Members

The Management Committee shall be chaired by the ACI Engagement Manager and
Vendor Delivery Project Executive and will be comprised as follows:

  1.   ACI Engagement Executive.

  2.   Vendor Project Executive.

  3.   Other ACI and Vendor personnel as required.

3.2.2   Authority

Subject to direction and approval from the Executive Steering Committee and to
the authority derived from the Change Control procedures to be approved by ACI,
the Management Committee will have general authority and responsibility
regarding:

  1.   Proposing changes to the Agreement.

  2.   Adding, modifying, and/or removing Services covered by the Agreement.

  3.   Operational, technical, financial, and general management oversight of
the Agreement.

  4.   Resolving issues escalated by the Service Delivery Committee.

3.2.3   Key Responsibilities

The responsibilities and authorities of the Management Committee will be
determined and delegated in each case in accordance with the authority outlined
in Section 3.2.2 above.
The responsibilities of the Management Committee include:

  1.   Manage the performance of the Parties’ respective roles and
responsibilities under the Agreement.

  2.   Implement/execute the Agreement.

  3.   Manage risks and opportunities for improvement.

  4.   Monitor Service delivery and Transition activities based on reporting and
coordination with the Service Delivery Committee.

  5.   Consider and approve, where possible, operational and technical changes
in accordance with the Change Management requirements set out in Exhibit A-1
(Delivery Management Services (Cross Functional)) of Schedule A (Statement of
Work).

Confidential
Schedule S — Governance

 

Page 10 of 15



--------------------------------------------------------------------------------



 



  6.   Consider and approve, where possible, changes to the Agreement and to the
Services in accordance with the Change Control procedures to be approved by ACI.

  7.   Seek to resolve any issues escalated by the Service Delivery Committee in
accordance with Section 4.0 (Issue Escalation Procedures) in this Schedule.

  8.   Produce any Management Committee summary reports as set out in Schedule R
(Reports) and submit them for Executive Steering Committee review.

  9.   Approve the following and report, as required, to the Executive Steering
Committee with respect to:

  9.1.   Service Levels, Service Level Credits, and Earnback, as described in
Schedule B (Service Levels).

  9.2.   Continuous improvement and quality assurance measures.

  9.3.   Proposals for reset of Service Levels.

  9.4.   Review of financial performance.

  9.5.   Pricing.

  9.6.   Customer satisfaction surveys.

  9.7.   Audit results.

  9.8.   Benchmarking results.

  10.   Monitor and review the ongoing status of Third Party Contracts as
appropriate.

  11.   Initiate, as appropriate, the recommendations and suggestions made by
the Executive Steering Committee relating to the Services and/or this Agreement.

  12.   Ensure the implementation of process/infrastructure, financial and
resource plans.

  13.   Review business proposals as submitted by ACI business sponsors and/or
Vendor personnel.

  14.   Recommend new proposals to the Executive Steering Committee.

  15.   Provide advice and direction to the Service Delivery Committee for
performance improvement.

  16.   Delegate any powers it considers appropriate to the Service Delivery
Committee.

3.2.4   Reports (to be prepared by Vendor)

Provide minutes of Management Committee meetings.
Confidential
Schedule S — Governance

 

Page 11 of 15



--------------------------------------------------------------------------------



 



3.2.5   Meetings

The Management Committee will meet (at a minimum) monthly, and at other times as
agreed between the Parties, to review:

  1.   Contract Management and Change Control.

  2.   Service delivery.

  3.   Transition management (as required).

  4.   Transformation management (as required).

  5.   Change Management.

  6.   Technical planning.

3.3   Service Delivery Committee

Within 60 days after the Effective Date, the Parties will establish a Service
Delivery Committee.
The Service Delivery Committee will focus on service quality and continuous
improvement. This committee’s responsibilities include:

  •   Identifying and addressing day-to-day service and change management
issues.     •   Preparing reports for the Management Committee, to highlight
service issues.     •   Identifying upcoming events that may result in changes
in service demand.     •   Reviewing and discussing client satisfaction and
service quality improvements.     •   Reviewing monthly reports and Service
Level attainment.     •   Continually reviewing support processes, tools, and
methodologies.

3.3.1   Members

The Service Delivery Committee will be comprised as follows:

  1.   ACI Service Manager(s).

  2.   ACI Business-Unit Coordinator.

  3.   ACI Site Managers (as required).

  4.   Vendor Delivery Project Executive.

  5.   Vendor Service Delivery Manager.

  6.   Other ACI and Vendor personnel as required.

Confidential
Schedule S — Governance

 

Page 12 of 15



--------------------------------------------------------------------------------



 



3.3.2   Authority

All members of the Service Delivery Committee:

  1.   Review and approval, where possible, of the short-term and long-term
plans and activities in regard to the delivery of the Services.

  2.   Resolution of Service delivery problems.

  3.   Upward notification of all opportunities or issues that might result in
the addition, deletion, or modification of the Services, or the terms of the
Agreement, irrespective of the initiating Party.

  4.   Agreement of local Service delivery initiatives, where approved by
appropriate level.

3.3.3   Key Responsibilities

The responsibilities and authorities of the ACI and Vendor representatives will
be determined and delegated in each case by the Management Committee and may
include matters within the relevant region such as the following:

  1.   Monitor Critical Deliverables and Service Levels.

  2.   Coordinate and communicate day-to-day Service delivery issues; address,
co-coordinate, and prioritize the issues affecting the provision of the Services
to ACI.

  3.   Review and escalate operational problems and issues in accordance with
the Procedures Manual.

  4.   Review and schedule change requests in accordance with the Change
Management requirements described in Schedule A (Statement of Work).

  5.   Ensure efficient flow of documentation as required by the Agreement.

  6.   Handle disputes within the authority of the ACI and Vendor
representatives, and refer others to the Management Committee in accordance with
Section 4.0 (Issue Escalation Procedures) of this Schedule.

  7.   Submit issues concerning the relationship between the Parties to the
Management Committee for its guidance and recommendations.

  8.   Submit reports as required and as defined in Schedule R (Reports) to the
Management Committee.

  9.   Advise the Management Committee of new opportunities and proposals.

  10.   Identify and refer matters outside the authority of ACI and Vendor
representatives to the Management Committee.

  11.   Review and present recommendations and suggestions made by ACI
representatives and Vendor representatives relating to the Services, and
initiate appropriate actions.

  12.   Identify issues that may have an impact outside the relevant Locations
and refer these to the Management Committee and, as appropriate, to other
Locations as required.

Confidential
Schedule S — Governance

 

Page 13 of 15



--------------------------------------------------------------------------------



 



  13.   Review and adjust the following, as directed by the Management
Committee:

    13.1.    Service Levels.

    13.2.    Continuous improvement and quality assurance measures.

    13.3.    Customer satisfaction surveys.

    13.4.    Audits.

    13.5.    Benchmarking results.

3.3.4   Reports (to be prepared by Vendor)

  1.   Regional/Management Reports.

  2.   Service Levels and Service delivery results (as required).

  3.   Minutes.

3.3.5   Meetings

The Service Delivery Committee will meet (at a minimum) bi-weekly, and at other
times as agreed between the Parties, to review:

  1.   Contract issues.

  2.   Service delivery.

  3.   Transition management (as required).

  4.   Transition/projects (as required).

4.0   Issue Escalation Procedures

From time to time, issues will arise that cannot be resolved at the various
levels of management within the ACI and Vendor teams. These issues may arise at
a particular site/country, region or at the global level. These issues may
involve obligations of Party, performance, commercial issues, personnel, etc.
It is the intent of ACI and Vendor to resolve issues in a constructive way that
reflects the concerns and commercial interests of each Party. Both Parties’
primary objective and intent is to have issues resolved by the appropriate
levels of authority without the need for escalation. With this in mind, the
following steps are to be followed:

  1.   Notification: Either Party may decide that escalation is desirable when
resolution of an issue appears unachievable at the current management level. In
this case, the Party desiring escalation provides written notice of its
intention to the member(s) of the other Party currently involved in the dispute.
At either Party’s request, the Parties currently engaged in attempting to
resolve the issue shall meet again to attempt resolution of the issue prior to
escalation to the next level. When and if the issue cannot be resolved at the
current management level, the issue will then be escalated after good faith
attempts by both Parties to resolve the issue at the current level.

Confidential
Schedule S — Governance

 

Page 14 of 15



--------------------------------------------------------------------------------



 



  2.   Documentation: Both Parties will jointly develop a short briefing
document called Statement of Issue for Escalation that describes the issue,
relevant impact, and positions of both Parties.

  3.   Request for Assistance: A meeting will be scheduled with appropriate
individuals as described below (phone or videoconference in most cases). The
Statement of Issue for Escalation will be sent in advance to the participants.

  4.   It is the intention of ACI and Vendor that issues are escalated for
review and resolution to the next level of management.

Confidential
Schedule S — Governance

 

Page 15 of 15



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE T
HUMAN RESOURCES
[ * ]
*  Represents 3 pages of redacted text and tabular data
Confidential
Schedule T — Human Resources

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
SCHEDULE U
CHANGE CONTROL PROCEDURE

1.   INTRODUCTION

This Schedule U describes the Contractual Change Control Procedure Vendor and
ACI will follow where required under the Agreement, including changes to [ * ]

2.   DEFINITION OF CHANGE

[ * ]

3.   CHANGE CONTROL PROCEDURES

3.1   If ACI desires a Change, ACI will deliver a written notice to the Vendor
Delivery Executive, which generally describes the proposal (a “Change Request”).

3.2   If Vendor wishes on its own initiative to propose a Change, Vendor will
deliver a draft Change Management Document (as defined below) for ACI’s review.

3.3   Vendor will conduct an impact assessment of any Changes initiated under
Section 3.1 or 3.2 above, at no incremental charge, to determine what Service
modifications implementing the Change would require, including whether there
would be resulting changes in Charges, and to document the impact of the Change
(the “Change Management Document”). Each Change Management Document provided by
Vendor will be in substantially the form attached hereto as Exhibit U-1,
including:

  (A)   [ * ]

  (B)   [ * ]

  (C)   [ * ]

  (D)   [ * ]

  (E)   [ * ]

  (F)   [ * ]

  (G)   for the implementation of a New Service, when and to the extent
appropriate:

  (1)   a transition plan, including milestones, Deliverables and Deliverable
Credits;

  (2)   a transformation plan, including milestones and a schedule for
completing the transformation;

  (3)   a draft plan for the provision of Termination/Expiration Assistance for
the New Service; and

  (4)   a draft update or supplement to Vendor’s then-current disaster recovery
plan documents and the Procedures Manual to incorporate the New Service.

Confidential
Schedule U — Change Control Procedure

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

3.4   First drafts of the Change Management Document for Change Requests by ACI
will be delivered based on the following classification:

[ * ]

3.5   If Vendor, in proposing a Change or responding to a Change Request,
proposes new Charges, or an increase in existing Charges, the Change Management
Document will include the underlying financial assumptions and a reasonably
detailed demonstration of the increased resources required to accommodate the
Change.

3.6   Vendor acknowledges that not every Change will necessarily result in new
Charges or an increase in existing Charges. Notwithstanding any term of this
Schedule U to the contrary, no additional Charges will be payable for a Change
(a) that can be handled with the resources then currently utilized by Vendor to
deliver the Services without materially impacting Vendor’s ability to meet
Service Levels or other obligations under this Agreement (such as Changes to
operating procedures, schedules and equipment configurations), (b) that is
required to cure a defective Deliverable or other Service default, or (c) that
does not cause a net increase in Vendor’s cost of providing the Services, taking
into account any cost savings arising from the Change.

3.7   All Changes will be reviewed and prioritized by the Relationship
Management Team.

3.8   If ACI elects to accept the Change Management Document (as modified from
the original version proposed by Vendor by agreement of the Parties), as
evidenced by the written approval of the ACI Contract Executive, the Parties
will execute the Change Management Document.

  (A)   Except as expressly provided to the contrary herein with respect to
emergency Changes, no Change will become effective without the written approval
of the ACI Contract Executive and the Vendor Delivery Executive.

  (B)   Until such time as a Change has such written approval, Vendor shall,
unless otherwise agreed in writing, continue to provide the Services as if the
Change Request had not been made.

  (C)   Any discussions which may take place between the Parties in connection
with a Change Request before the authorization of a resultant Change Management
Document shall be without prejudice to the rights of either Party.

Confidential
Schedule U — Change Control Procedure

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (D)   Each Change Management Document will, until signed, serve as an
administrative instrument to guide and organize the Parties’ deliberations
regarding the proposed Change. However, the final Change Management Document
that is signed will be limited to defining the Change itself (including all
impacts to compensation). Accordingly, before being signed and becoming
effective, each Change Management Document will be reviewed and revised to
delete Section A (of Exhibit U-1) and any other terms other than the agreed
terms of the Change.

3.9   All Change Management Documents will be logged and documented by Vendor
and designated, as specified by ACI, within one of the following priority
categories:

[ * ]
Unless otherwise specified by ACI in writing on a case-by-case basis, work under
Change Management Documents of a higher priority will take precedence over work
under Change Management Documents of a lower priority.

4.   MANDATORY CHANGES

4.1   [ * ]

4.2   Notwithstanding any term or condition of this Schedule U to the contrary,
if ACI exercises its right to require a Mandatory Change, it will deliver a
Change Notice to Vendor that describes the nature of the required Mandatory
Change in sufficient detail to allow for Vendor to commence implementation
thereof, expressly designates the Change as a Mandatory Change and authorizes
Vendor to commence such implementation (the “Mandatory Change Notice”). Unless
otherwise instructed by ACI in the Mandatory Change Notice, Vendor will begin
implementing the Mandatory Change immediately after receipt of the Mandatory
Change Notice.

4.3   Vendor’s preparation and the Parties’ finalization of the Change
Management Document for a Mandatory Change will take place concurrently with
Vendor’s implementation of the Mandatory Change. Vendor shall also prepare and
deliver to ACI a good faith estimate of the impact on the Charges as a result of
implementation of the Mandatory Change.

4.4   If the Parties are unable to agree on the impact on the Charges within
thirty (30) days after the Mandatory Change Notice, then (i) Vendor will charge
ACI for the work performed at the rates listed in Schedule C (Charges) for the
level of resource that is reasonably required to complete the Mandatory Change,
plus reasonable out-of-pocket expenses, pre-approved by ACI in writing, directly
attributable to the Mandatory Change until such time as the Parties agree, as
documented under this Contractual Change Control Procedure, to the actual costs
of the Mandatory Change and (ii) either Party may consider such failure to agree
to be a dispute, and may escalate such dispute for resolution in accordance with
Article 20 of the Agreement. Promptly following the resolution of such dispute,
the Parties shall conduct a true-up process to reconcile the Charges paid by ACI
for such Mandatory Change with the ultimate resolution of the dispute.

Confidential
Schedule U — Change Control Procedure

 

 



--------------------------------------------------------------------------------



 



5.   IMPACT ON ENVIRONMENT

5.1   Notwithstanding anything to the contrary in the Agreement, the Procedures
Manual, or ACI’s existing procedures, Vendor will not make any Change that has a
material adverse affect on the functions or performance, or materially decreases
the operational efficiency, of the Services, including the implementation of
technological Changes, without first obtaining ACI’s written approval, except as
described in Section 5.2 below.

5.2   Emergency Changes may be needed in exceptional circumstances. In such a
circumstance, Vendor must make commercially reasonable efforts to obtain
approval prior to making the Change from the ACI Contract Executive or another
ACI Relationship Management Team member. If none are available, and in the
opinion of the Vendor, a delay in implementing the Change is reasonably likely
to result in some material failure of a Service obligation, breach of ACI
information security, violation of Applicable Law or other material adverse
impact to ACI or its business, Vendor may make the Change, and then report the
incident to ACI at the first opportunity, and prepare a Change Management
Document form in accordance with this Schedule U.

6.   CHANGE TRACKING

Each Change Request and Change Management Document will be tracked using a
Vendor assigned reference number. Vendor will:

  (A)   Prepare a monthly report listing any open Change Requests or Change
Management Documents;

  (B)   Inform ACI, in writing, of the completion of approved Changes; and

  (C)   Provide testing and demonstration of the completed implementation as
agreed by the Parties.

* * * * *
Confidential
Schedule U — Change Control Procedure

 

 



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.
EXHIBIT U-1
FORM OF CHANGE MANAGEMENT DOCUMENT

    [ * ]

*  Represents two pages of redacted tabular data

              SECTION C. APPROVALS        
 
            ACI WORLDWIDE, INC.   INTERNATIONAL BUSINESS MACHINES CORPORATION
 
           
By:
      By:                  
Name:
      Name:                  
Title:
      Title:                  

Confidential
Exhibit U-1 — Form of Change Management Document

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V
IN-FLIGHT PROJECTS

1.   INTRODUCTION

This Schedule describes the Projects to be performed under this Agreement and
the overall Project management process that will be implemented in order to
support delivery of such Projects. Vendor shall be responsible for such Projects
as of the Service Tower Commencement Date.

2.   IN-SCOPE PROJECTS

Projects for which there is a Baseline set forth in Schedule C (Charges) and
listed herein as of the Service Tower Commencement Date are included within the
Annual Services Charge (“In-scope Projects”). Any additional Projects may be
chargeable as set forth in this Agreement.

  a.   Vendor will:

  (1)   assess project schedules and budgets for completeness and viability;

  (2)   for those projects that do not meet the project schedule and budget
criteria, provide an action plan for ACI’s approval; and

  (3)   perform project activities set forth in the plan based upon ACI’s
project prioritization.

  b.   ACI will:

  (1)   review and approve the action plan provided by Vendor for those In-scope
Projects which do not meet the project schedule and budget criteria; and

  (2)   review and reprioritize In-scope Projects, as appropriate, and notify
Vendor.

3.   PROJECT MANAGEMENT PROCESS

  a.   Vendor’s Project management process is based upon the premise that the
Vendor Delivery Project Executive has overall responsibility and accountability
to meet the agreed upon quality, cost, schedule and technical objectives of the
Project.

  b.   ACI and Vendor will each assign an individual to a Project (each a
“Project Manager” and collectively the “Project Managers”) who has the authority
to represent and bind ACI and Vendor, respectively, for that Project and who
will have specific operational roles as described below and further delineated
in the Project Plan. A Project Manager may be assigned to oversee more than one
Project at a time. ACI and Vendor will each provide the other reasonable advance
written notice of a change to their respective Project Manager and will discuss
any objections the other has to such change.

  c.   ACI and Vendor will develop a Project Plan as specified in Section 5
(Project Plan) below, as applicable. Upon ACI’s and Vendor’s signature of such
Project Plan, the Project Plan will be assigned a sequential number and will be
attached to, and become a part of, this Schedule, for example, Project Plan V-1
(Title), Project Plan V-2 (Title). The terms and conditions of this Agreement
will apply to all Projects, except to the extent expressly amended by the
applicable Project Plan.

Confidential
Schedule V — In-Flight Projects

 

Page 1 of 7



--------------------------------------------------------------------------------



 



4.   PROJECT MANAGERS

  a.   Vendor Responsibilities

The Vendor Project Manager will:

  (1)   be the single point of contact to ACI for establishing and maintaining
communications through the ACI Project Manager regarding the Project;

  (2)   develop the detailed Project Plan in conjunction with the ACI Project
Manager;

  (3)   measure, track and evaluate progress against the Project Plan;

  (4)   maintain files of the Project Plan and any associated documentation;

  (5)   manage the Project for Vendor including planning, directing, and
monitoring all Project activities;

  (6)   establish the Vendor Project team and, in conjunction with the ACI
Project Manager, orient team members regarding the Project management process
and the Project Plan, including individual responsibilities, deliverables and
schedules;

  (7)   provide operational guidance to, manage and be accountable for the
performance of Vendor’s employees and Approved Subcontractors assigned to the
Project;

  (8)   define and monitor the support resources required for the Project;

  (9)   implement all changes consistent with the Project change control process
set forth in Section 6 (Change Control Process) below;

  (10)   resolve deviations from the Project Plan with the ACI Project Manager;

  (11)   identify and address Project issues with the ACI Project Manager;

  (12)   plan, schedule, conduct and participate in periodic Project planning,
review, and status meetings, as applicable, including review of the Work
Products being produced;

  (13)   coordinate and schedule the attendance of Vendor’s employees and
Approved Subcontractors, as appropriate, at such periodic planning, review, and
status meetings; and

  (14)   provide periodic written status reports to ACI that provide information
such as schedule status, technical progress, issue identification and related
action plans.

  b.   ACI Responsibilities

The ACI Project Manager will:

  (1)   be the single point of contact for the management of ACI’s obligations
under the Project;

  (2)   serve as the interface between the Project team members and ACI’s
business functions, units, or Affiliates participating in the Project;

  (3)   define ACI’s business and technical requirements for each Project;

  (4)   assist Vendor in Vendor’s development of the detailed Project Plan and
validate that the Project Plan meets ACI’s business and technical requirements;

Confidential
Schedule V — In-Flight Projects

 

Page 2 of 7



--------------------------------------------------------------------------------



 



  (5)   establish the ACI Project team and, in conjunction with the Vendor
Project Manager, orient team members regarding the Project management process
and the Project Plan, including individual responsibilities, deliverables, and
schedules;

  (6)   provide operational guidance to, manage and be accountable for the
performance of ACI’s employees and Approved Subcontractors assigned to the
Project;

  (7)   implement all changes consistent with the Project change control process
set forth in Section 6 (Change Control Process) below;

  (8)   participate in and provide necessary support during periodic Project
planning, review, and status meetings, as scheduled by Vendor;

  (9)   obtain and provide information, data, decisions and approvals, within
the agreed time period, which, for existing Projects, will be within five
Business Days of Vendor’s request, unless otherwise mutually agreed;

  (10)   coordinate and schedule the attendance of ACI employees and Approved
Subcontractors, as appropriate, at planning, review, and status meetings
scheduled by Vendor;

  (11)   identify and address Project issues with the Vendor Project Manager;

  (12)   escalate Project issues within ACI’s management as needed;

  (13)   assist Vendor in resolution of deviations from the Project Plan;

  (14)   participate in periodic Project reviews, as requested by Vendor; and

  (15)   review the deliverables to determine if they meet the Completion
Criteria set forth in the applicable Project Plan and, within the specified time
frame, inform the Vendor Project Manager in writing of the results of such
review.

5.   PROJECT PLAN

A Project Plan should contain the following information:

  a.   Project Managers

This section will identify ACI’s and Vendor’s respective Project Managers
including name, address, telephone number, pager number, and fax number.

  b.   Purpose and Scope of Work

This section will provide a summary of the overall purpose of the Project and
define the scope of work to be performed.

  c.   Assumptions and Dependencies

This section will describe any key assumptions or dependencies upon which the
Project was based or is dependent upon for successful completion, or both.

  d.   Definitions

This section will define any terms specific to the Project.

  e.   Vendor Responsibilities

This section will describe the responsibilities that Vendor is required to
perform in order to complete the Project.
Confidential
Schedule V — In-Flight Projects

 

Page 3 of 7



--------------------------------------------------------------------------------



 



  f.   ACI Responsibilities

This section will describe the responsibilities that ACI is required to perform
in order to complete the Project.

  g.   Required Equipment and Materials

This section will list all required equipment and materials including, hardware
and software, which ACI or Vendor must provide in order to facilitate completion
of the Project.

  h.   Deliverables

This section will provide a description of any items to be delivered by Vendor
under the Project.

  i.   Estimated Schedule

This section will provide the estimated schedule for completion of the Project,
including any milestones and target dates for completion.

  j.   Completion Criteria

This section will state the Completion Criteria that Vendor must meet in order
to satisfy its obligations under the Project.

  k.   Charges

This section will specify the applicable charges, if any, for the Project (for
example, included within the Base Charge or performed for additional charges on
a fixed price or time and materials basis).

  l.   Additional or Unique Terms and Conditions

This section will identify terms and conditions, if any, in addition to or
different from the terms and conditions of this Agreement.

6.   CHANGE CONTROL PROCESS

The change control process is part of the overall project management system
which will be implemented by Vendor to control changes to the Services. Either
ACI or Vendor may request a change to a Project subject to the following change
control process:

  a.   A Project may be changed only by a writing signed by authorized
representatives of ACI and Vendor.

  b.   All Project Change Requests (“PCRs”) to a Project will be submitted in
writing by the requesting Vendor or ACI Project Manager. The PCR will reference
the Project, describe at a reasonable level of detail the change, the rationale
for the change and the impact the change may have on the Project both if it is
accepted and if it is rejected.

  c.   The Project Managers will review the PCR and either:

  (1)   recommend approval of the change by authorized representatives of ACI
and Vendor signing the PCR. Upon such approval, the change will be implemented;
or

Confidential
Schedule V — In-Flight Projects

 

Page 4 of 7



--------------------------------------------------------------------------------



 



ACI WORLDWIDE, INC. HAS REQUESTED THAT THE
PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND
ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934.

  (2)   agree in writing to submit the PCR for further investigation and to pay
Vendor for its reasonable charges, if any, for Vendor’s investigation. Such
investigation will determine the technical merits and the effect on price,
schedule, and other terms and conditions that may result from the implementation
of the PCR. ACI and Vendor will then agree to mutually approve or reject the
PCR. If ACI and Vendor do not agree, either Vendor or ACI may submit such PCR to
the Project Executives for resolution; or

  (3)   reject the PCR. If rejected, the PCR will be returned to the requesting
Project Manager along with the reason for rejection.

7.   COMPLETION

  a.   Vendor will notify ACI in writing when the Completion Criteria for a
deliverable has been met.

  b.   ACI must inform Vendor, in writing, within ten Business Days following
receipt of Vendor’s notification if ACI believes Vendor has not met the
Completion Criteria, together with reasonable detail as to the reasons for such
belief.

  c.   The Vendor Project Manager will consider ACI’s timely request for
revisions, if any, within the context of Vendor’s obligations.

  d.   ACI revisions, agreed to by Vendor, will be made and the Project
deliverable will be resubmitted to the ACI Project Manager, at which time such
deliverable will be deemed accepted.

  e.   If Vendor does not receive written notice from ACI within the time frame
specified above, then the Project deliverable will be deemed accepted by ACI.

[ * ]
*  Represents three pages of redacted tabular data
Confidential
Schedule V — In-Flight Projects

 

Page 5 of 7